
	
		I
		111th CONGRESS
		1st Session
		H. R. 4321
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Ortiz (for
			 himself, Mr. Conyers,
			 Mr. Serrano,
			 Mr. Rangel,
			 Mr. Pastor of Arizona,
			 Mr. Stark,
			 Mr. Gutierrez,
			 Mr. Waxman,
			 Mr. Becerra,
			 Mr. Frank of Massachusetts,
			 Ms. Roybal-Allard,
			 Mr. Berman,
			 Ms. Velázquez,
			 Mrs. Christensen,
			 Mr. Hinojosa,
			 Mr. Towns,
			 Mr. Reyes,
			 Mr. Lewis of Georgia,
			 Mr. Baca, Mr. Pallone, Mr.
			 Gonzalez, Mr. Andrews,
			 Mrs. Napolitano,
			 Mr. McDermott,
			 Mr. Grijalva,
			 Mr. Engel,
			 Mr. Cuellar,
			 Mr. Faleomavaega,
			 Mr. Salazar,
			 Mr. Neal of Massachusetts,
			 Mr. Sires,
			 Mr. Abercrombie,
			 Mr. Luján,
			 Ms. Norton,
			 Mr. Pierluisi,
			 Mr. Moran of Virginia,
			 Mr. Sablan,
			 Mr. Nadler of New York,
			 Mr. Olver,
			 Ms. Waters,
			 Ms. Corrine Brown of Florida,
			 Mr. Farr, Mr. Filner, Mr. Gene
			 Green of Texas, Mr. Hastings of
			 Florida, Ms. Eddie Bernice Johnson of
			 Texas, Mrs. Maloney,
			 Mr. Rush, Mr. Scott of Virginia,
			 Ms. Woolsey,
			 Mr. Blumenauer,
			 Mr. Fattah,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Capps,
			 Mr. Davis of Illinois,
			 Ms. DeGette,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Mr. McGovern,
			 Mr. Meeks of New York,
			 Ms. Schakowsky,
			 Ms. Berkley,
			 Mr. Capuano,
			 Mr. Crowley,
			 Mr. Weiner,
			 Mr. Clay, Mr. Honda, Mr.
			 Israel, Ms. Watson,
			 Ms. Bordallo,
			 Mr. Meek of Florida,
			 Mr. Cleaver,
			 Mr. Al Green of Texas,
			 Ms. Matsui,
			 Ms. Moore of Wisconsin,
			 Mr. Carson of Indiana,
			 Ms. Clarke,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Ms. Fudge,
			 Ms. Hirono,
			 Mr. Johnson of Georgia,
			 Mr. Perlmutter,
			 Ms. Richardson,
			 Mr. Welch,
			 Ms. Chu, Mr. Heinrich, Ms.
			 Pingree of Maine, Mr. Polis of
			 Colorado, and Mr. Quigley)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security,
			 Armed Services,
			 Foreign Affairs,
			 Natural Resources,
			 Ways and Means,
			 Education and Labor,
			 Oversight and Government
			 Reform, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for comprehensive immigration reform, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Immigration
			 Reform for America’s Security and Prosperity Act of 2009,
			 the Comprehensive Immigration Reform
			 ASAP Act of 2009, or as the CIR ASAP Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Reference to the Immigration and Nationality Act.
					Sec. 4. Definitions.
					Sec. 5. Severability.
					Title I—Border Security and Enforcement
					Sec. 101. Sense of Congress.
					Subtitle A—Border Security
					Sec. 111. National Strategy for Border Security.
					Sec. 112. Increase in number of Customs and Border Protection
				Officers.
					Sec. 113. Improving ports of entry for border security and
				other purposes.
					Sec. 114. Inventory of personnel.
					Sec. 115. Standards of professional conduct.
					Sec. 116. Inventory of assets.
					Sec. 117. Customs border patrol and border protection
				assets.
					Sec. 118. Technological assets.
					Sec. 119. Secure communication.
					Sec. 120. Surveillance plan.
					Sec. 121. Surveillance technologies programs.
					Sec. 122. Border security searches of electronic
				devices.
					Sec. 123. Border relief grant program.
					Sec. 124. Northern and Southern border drug prosecution
				initiative.
					Sec. 125. Operation Streamline prosecution
				initiative.
					Sec. 126. Project Gunrunner.
					Sec. 127. Operation Armas Cruzadas.
					Sec. 128. Combating human smuggling.
					Sec. 129. Report on deaths and strategy study.
					Sec. 130. United States-Mexico Border Enforcement
				Commission.
					Sec. 131. Prohibition on military involvement in nonemergency
				border enforcement.
					Sec. 132. Definitions.
					Sec. 133. Border protection strategy.
					Sec. 134. Actions to further secure operational control of the
				international land borders of the United States.
					Sec. 135. Borderlands monitoring and mitigation.
					Sec. 136. Border Communities Liaison Office.
					Sec. 137. Office of Civil Rights and Civil Liberties and Office
				of Inspector General.
					Sec. 138. Improving ports of entry for border security and
				other purposes.
					Sec. 139. Ports of entry.
					Sec. 140. Ports of entry infrastructure and operations
				assessment study.
					Sec. 141. National Land Border Ports of Entry Security
				Plan.
					Sec. 142. Ports of entry technology demonstration
				program.
					Sec. 143. Reports on improving the exchange of information on
				North American security.
					Sec. 144. Southern Border Security Task Force.
					Sec. 145. Cooperation with the Government of
				Mexico.
					Sec. 146. Enhanced international cooperation.
					Sec. 147. Expansion of commerce security programs.
					Sec. 148. Authorization of appropriations.
					Subtitle B—Detention
					Sec. 151. Definitions.
					Sec. 152. Detention conditions.
					Sec. 153. Specific detention requirements for short-term
				detention facilities.
					Sec. 154. Rulemaking and enforcement.
					Sec. 155. Immigration Detention Commission.
					Sec. 156. Death in custody reporting requirement.
					Sec. 157. Protection of community-based organizations,
				faith-based organizations and other institutions.
					Sec. 158. Apprehension procedures for immigration-related
				enforcement activities.
					Sec. 159. Protections against unlawful detentions of United
				States citizens.
					Sec. 160. Basic protections for vulnerable
				populations.
					Sec. 161. Report on protections for vulnerable populations
				impacted by immigration enforcement activities.
					Sec. 162. Family Detention and Unity Protections.
					Sec. 163. Apprehension procedures for families and
				parents.
					Sec. 164. Child welfare services for children separated from
				parents detained or removed from the United States for immigration
				violations.
					Sec. 165. Vulnerable population and child welfare training for
				immigration enforcement officers.
					Sec. 166. Access for parents, legal guardians, and, primary
				caregiver relatives.
					Sec. 167. Enhanced protections for vulnerable unaccompanied
				alien children and female detainees.
					Sec. 168. Preventing unnecessary detention of
				refugees.
					Sec. 169. Reports on protections from unlawful
				detention.
					Sec. 170. Rulemaking.
					Subtitle C—Enforcement
					Sec. 181. Labor enforcement.
					Sec. 182. Mandatory address reporting requirements.
					Sec. 183. Preemption of State and local law.
					Sec. 184. Delegation of immigration authority.
					Sec. 185. Immigration and Customs Enforcement
				Ombudsman.
					Sec. 186. Eliminating arbitrary bar to asylum.
					Sec. 187. Restoration of judicial review.
					Title II—Employment Verification
					Sec. 201. Employment verification.
					Sec. 202. Parity with Civil Rights Act of 1964.
					Sec. 203. Amendments to the Social Security Act.
					Title III—Visa Reforms
					Sec. 301. Elimination of existing backlogs.
					Sec. 302. Reclassification of spouses and minor children of
				legal permanent residents as immediate relatives.
					Sec. 303. Country limits.
					Sec. 304. Promoting family unity.
					Sec. 305. Surviving relatives.
					Sec. 306. Extension of waiver authority.
					Sec. 307. Discretionary waiver for long-term lawful permanent
				residents.
					Sec. 308. Continuous presence.
					Sec. 309. Bar on the removal of certain refugees, parolees or
				asylees.
					Sec. 310. Exemption from immigrant visa limit for certain
				veterans who are natives of Philippines.
					Sec. 311. Fiancée or fiancé child status
				protection.
					Sec. 312. Equal treatment for all stepchildren.
					Sec. 313. Sons and daughters of Filipino World War II
				veterans.
					Sec. 314. Determinations under the Haitian Refugee Immigration
				Fairness Act of 1998.
					Sec. 315. Discretionary authority.
					Sec. 316. Affidavit of support.
					Sec. 317. Visa to prevent unauthorized migration.
					Sec. 318. Adjustment of status.
					Sec. 319. Rulemaking.
					Sec. 320. United States-educated immigrants.
					Sec. 321. Retaining workers subject to green card
				backlog.
					Sec. 322. Return of talent program.
					Title IV—Earned Legalization of Undocumented
				Individuals
					Subtitle A—Conditional Nonimmigrants
					Sec. 401. Conditional nonimmigrants.
					Sec. 402. Adjustment of status for conditional
				nonimmigrants.
					Sec. 403. Administrative and judicial review.
					Sec. 404. Mandatory disclosure of information.
					Sec. 405. Penalties for false statements in
				applications.
					Sec. 406. Aliens not subject to direct numerical
				limitations.
					Sec. 407. Employer protections.
					Sec. 408. Limitations on eligibility.
					Sec. 409. Rulemaking.
					Sec. 410. Correction of Social Security records.
					Sec. 411. Restoration of State option to determine residency
				for purposes of higher education benefits.
					Sec. 412. Authorization of appropriations.
					Subtitle B—Agricultural Job Opportunities, Benefits, and
				Security
					Chapter 1—Title and Definitions
					Sec. 421. Short title.
					Sec. 422. Definitions.
					Chapter 2—Pilot Program for Earned Status Adjustment of
				Agricultural Workers
					Subchapter A—Blue card status
					Sec. 431. Requirements for blue card status.
					Sec. 432. Treatment of aliens granted blue card
				status.
					Sec. 433. Adjustment to permanent residence.
					Sec. 434. Applications.
					Sec. 435. Waiver of numerical limitations and certain grounds
				for inadmissibility.
					Sec. 436. Administrative and judicial review.
					Sec. 437. Use of information.
					Sec. 438. Regulations, effective date, authorization of
				appropriations.
					Subchapter B—Correction of Social Security
				Records
					Sec. 441. Correction of Social Security records.
					Chapter 3—Reform of H–2A worker program
					Sec. 451. Amendments to the Immigration and Nationality Act.
					Chapter 4—Miscellaneous provisions
					Sec. 461. Determination and use of user fees.
					Sec. 462. Regulations.
					Sec. 463. Reports to Congress.
					Sec. 464. Effective date.
					Title V—Strengthening the U.S. Economy and Workforce
					Subtitle A—Immigration and Labor
					Chapter 1—Immigration and labor markets
					Sec. 501. Commission on Immigration and Labor
				Markets.
					Sec. 502. Security and prosperity account.
					Sec. 503. American recruit and match system.
					Chapter 2—Protection of workers recruited abroad
					Sec. 511. Protections for workers recruited abroad.
					Sec. 512. Enforcement provisions.
					Sec. 513. Procedures in addition to other rights of
				employees.
					Sec. 514. Authority to prescribe regulations.
					Sec. 515. Definitions.
					Chapter 3—Technical correction
					Sec. 521. Technical correction.
					Subtitle B—Reforms of certain classes of employment-based
				visas
					Chapter 1—H–1B visa fraud and abuse protections
					Subchapter A—H–1B Employer Application
				Requirements
					Sec. 531. Modification of application requirements.
					Sec. 532. New application requirements.
					Sec. 533. Application review requirements.
					Subchapter B—Investigation and Disposition of Complaints
				against H–1B
					Sec. 541. General modification of procedures for investigation
				and disposition.
					Sec. 542. Investigation, working conditions, and
				penalties.
					Sec. 543. Waiver requirements.
					Sec. 544. Initiation of investigations.
					Sec. 545. Information sharing.
					Sec. 546. Conforming amendment.
					Subchapter C—Other H–1B provisions
					Sec. 551. Posting available H–1B positions through the
				Department of Labor.
					Sec. 552. H–1B government authority and
				requirements.
					Sec. 553. Additional Department of Labor employees.
					Chapter 2—L–1 nonimmigrants
					Sec. 561. Prohibition on outplacement of L–1
				nonimmigrants.
					Sec. 562. L–1 employer petition requirements for employment at
				new offices.
					Sec. 563. Cooperation with Secretary of State.
					Sec. 564. Investigation and disposition of complaints against
				L–1 employers.
					Sec. 565. Wage rate and working conditions for L–1
				nonimmigrant.
					Sec. 566. Penalties.
					Sec. 567. Prohibition on retaliation against L–1
				nonimmigrants.
					Sec. 568. Technical amendments.
					Sec. 569. Reports on L–1 nonimmigrants.
					Sec. 570. Application.
					Sec. 571. Report on L–1 blanket petition process.
					Sec. 572. Requirements for information for H–1B and L–1
				nonimmigrants.
					Chapter 3—Protection of H–2B nonimmigrants
					Sec. 581. Enforcement of federal labor laws relating to H–2B
				nonagricultural guest workers.
					Sec. 582. Recruitment of United States workers.
					Sec. 583. Prevailing wages for United States workers and H–2B
				workers.
					Sec. 584. Certification requirement.
					Sec. 585. Protections for workers.
					Sec. 586. Petitions by employers that have signed labor
				agreements with unions that operate hiring halls.
					Sec. 587. H–2B nonimmigrant labor certification application
				fees.
					Chapter 4—Adjustments to the EB–5 visa program
					Sec. 591. Permanent reauthorization of EB–5 regional center
				program; application fee.
					Sec. 592. Premium processing fee for EB–5 immigrant
				investors.
					Sec. 593. Concurrent filing of EB–5 petitions and applications
				for adjustment of status.
					Sec. 594. Improved set-aside for targeted employment
				areas.
					Sec. 595. Set-aside of visas for regional center
				program.
					Sec. 596. Extension.
					Sec. 597. Study.
					Sec. 598. Full-time equivalents.
					Sec. 599. Eligibility for adjustment of status.
					Sec. 599A. Expansion of EB–5 eligibility to include qualified
				immigrants who complete investment agreements.
					Chapter 5—Effective date
					Sec. 599B. Application.
					Title VI—Integration of New Americans
					Subtitle A—Citizenship Promotion
					Sec. 601. Immigration service fees.
					Sec. 602. Administration of tests for naturalization;
				fulfillment by elderly persons of requirement for naturalization relating to
				knowledge of english language.
					Sec. 603. Voluntary electronic filing of
				applications.
					Sec. 604. Timely background checks.
					Sec. 605. National citizenship promotion program.
					Sec. 606. Effective date.
					Subtitle B—Miscellaneous
					Sec. 611. Grants to support public education and community
				training.
					Sec. 612. Grant program to assist applicants for
				naturalization.
					Sec. 613. Naturalization for certain U.S. high school
				graduates.
					Sec. 614. Family integration.
					Sec. 615. Consideration for domestic resettlement of
				refugees.
					Sec. 616. Credits for teachers of English language
				learners.
					Sec. 617. Credits for employer-provided adult english literacy
				and basic education programs.
					Sec. 618. Grants to States to form New American
				Councils.
					Sec. 619. Independence Day Ceremonies for oaths of
				allegiance.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Federal
			 immigration laws must uphold America’s long history of being a Nation of
			 immigrants from every continent in the world, and reaffirm our Nation’s
			 commitment to strong and united families, civil rights, economic opportunity
			 and diversity.
			(2)The Government of
			 the United States should reduce the deficit by ensuring that all individuals
			 and employers pay their fair share of taxes and contribute equally to the
			 prosperity of our great Nation.
			(3)The Government of
			 the United States has an obligation to ensure the labor rights of all workers
			 in our country, and end the driving down of wages and workplace standards that
			 exists today due to our broken immigration system. Unscrupulous employers
			 should not be able to profit off of the backs of a workforce with no voice in
			 the workplace or civic society.
			(4)The Government of
			 the United States also has an obligation to ensure the growth and vitality of
			 honest American businesses that are playing by the rules and fueling our
			 economic recovery.
			(5)The labor and
			 immigration policies of the United States Government should be modernized to
			 reflect the current needs of American workers and the American economy.
			(6)The Government of
			 the United States cannot effectively carry out its national security policies
			 unless it requires undocumented immigrants to come forward and participate
			 fully in our communities and legally in the economy of the United States, so
			 that enforcement efforts are concentrated on the truly bad actors.
			(7)Elimination of
			 America’s immigrant workforce is not an effective or honest solution to
			 Americas economic crisis. We need a solution that levels the playing field and
			 promotes equal rights for all.
			(8)Dividing American
			 families in not a moral or just solution to the broken immigration system. We
			 need policies that treat all families equally and keep them together, to
			 support each other and build strong communities.
			(9)Flawed immigration
			 laws and persistent unequal administration of justice at the local level, based
			 on race or national origin, has undermined effective community policing by
			 discouraging the reporting of crime and cooperation with prosecutors in
			 immigrant communities, due to well-founded fears of immigration enforcement
			 action against them. This puts entire communities at risk and undermines public
			 safety for all.
			(10)The Government of
			 the United States should ensure that racial profiling and unequal
			 administration of the law based on race or national origin is not permitted by
			 any agency of Federal, State or local government bodies.
			(11)Our Government
			 should ensure that our Nation’s borders are secure by investing in effective
			 strategies, eliminating the millions of dollars currently being allocated to
			 ineffective ones, and by requiring consultation with state and local
			 communities on both the northern and southern borders before implementing new
			 border enforcement strategies.
			(12)Foreign
			 governments, particularly those that share an international border with the
			 United States, must play a critical role in securing international borders and
			 deterring illegal entry of foreign nationals into the United States.
			(13)The Government of
			 the United States has an obligation to reaffirm its commitment to effective
			 immigrant integration by supporting the teaching and promoting the learning of
			 English.
			(14)Comprehensive
			 immigration reform and strong enforcement of immigration laws will encourage
			 legal immigration, deter illegal immigration, and promote the economic and
			 national security interests of the United States.
			3.Reference to the
			 Immigration and Nationality
			 ActExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
		4.DefinitionsIn this Act:
			(1)DepartmentExcept
			 as otherwise provided, the term Department means the Department of
			 Homeland Security.
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
			5.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be invalid for any reason, the remainder of
			 this Act, the amendments made by this Act, and the application of the
			 provisions of such to any other person or circumstance shall not be affected by
			 such holding.
		IBorder Security
			 and Enforcement
			101.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the Secretary of
			 Homeland Security should establish a national strategic plan for short-term and
			 long-term border security with improved accountability and transparency in
			 agency functions;
				(2)the Secretary’s
			 border security priorities must support and strengthen the significant advances
			 in operational control of the border;
				(3)the Secretary must
			 secure our Nation’s ports of entry and facilitate the flow of commerce and
			 travel;
				(4)the ports of entry
			 to the United States require additional assets, personnel, infrastructure and
			 improvements in technology;
				(5)although states
			 along the Southern and Northern borders play a unique role in supporting the
			 Federal Government, border security and enforcement of the immigration laws are
			 the responsibility of the Federal Government;
				(6)combating human
			 smuggling, arms trafficking and drug trafficking are essential to border
			 security;
				(7)protecting the
			 economic and civic vitality of the border region is central to border security;
			 and
				(8)effective border
			 security depends on sustained international cooperation.
				ABorder
			 Security
				111.National
			 Strategy for Border Security
					(a)Requirement for
			 strategyThe Secretary, in consultation with the heads of other
			 appropriate Federal agencies, shall develop a National Strategy for Border
			 Security that describes actions to be carried out to maintain operational
			 control over all ports of entry into the United States and the international
			 land and maritime borders of the United States.
					(b)ContentThe
			 National Strategy for Border Security shall include the following:
						(1)An assessment of
			 the threat posed by terrorists and terrorist groups that may try to infiltrate
			 the United States at locations along the international land and maritime
			 borders of the United States.
						(2)A
			 risk assessment for all United States ports of entry and all portions of the
			 international land and maritime borders of the United States that includes a
			 description of activities being undertaken—
							(A)to prevent the
			 entry of terrorists, unlawful aliens, instruments of terrorism, narcotics, and
			 other contraband into the United States; and
							(B)to protect
			 critical infrastructure at or near such ports of entry or borders.
							(3)An assessment of
			 the most appropriate, practical, and cost-effective means of defending the
			 international land and maritime borders of the United States against threats to
			 security and illegal transit, including intelligence capacities, technology,
			 equipment, personnel, and training needed to address security vulnerabilities
			 to include—
							(A)a comprehensive
			 assessment of risks in terms of cost, probability, and threats to society and
			 risk prevention and response measures currently taken and potentially taken
			 relative to that assessment of risks;
							(B)prevention efforts
			 and response measures to address such risks, whether already underway or
			 planned;
							(C)recommendations on
			 realignment of programs, locations, and resources to best address the
			 comprehensive assessment of risks.
							(4)An assessment of
			 staffing needs for all border security functions, taking into account threat
			 and vulnerability information pertaining to the borders and the impact of new
			 security programs, policies, and technologies.
						(5)A
			 description of the border security roles and missions of Federal, State,
			 regional, local, and tribal authorities, and recommendations regarding actions
			 the Secretary can carry out to improve coordination with such authorities to
			 enable border security and enforcement activities to be carried out in a more
			 efficient and effective manner.
						(6)An assessment of
			 existing programs, activities and technologies used for border security and the
			 effect of the use of such efforts and technologies on civil rights, family
			 unity, private property rights, privacy rights, and civil liberties, including
			 an assessment of efforts to take into account asylum seekers, trafficking
			 victims, unaccompanied minor aliens, and other vulnerable populations.
						(7)A
			 prioritized list of research and development objectives to enhance the security
			 of the international land and maritime borders of the United States.
						(8)A
			 description of ways to ensure that the free flow of legitimate travel and
			 commerce is not diminished by efforts, activities, and programs aimed at
			 securing the international land and maritime borders of the United
			 States.
						(9)A
			 description of the performance metrics to be used to ensure accountability by
			 the bureaus of the Department in implementing such Strategy.
						(10)A schedule for
			 the implementation of the security measures described in such Strategy,
			 including a prioritization of security measures, realistic deadlines for
			 addressing the security and enforcement needs, an estimate of the resources
			 needed to carry out such measures, and a description of how such resources
			 should be allocated.
						(c)ConsultationIn
			 developing the National Strategy for Border Security, the Secretary shall
			 consult with representatives of—
						(1)State, local, and
			 tribal authorities with responsibility for locations along the international
			 land and maritime borders of the United States; and
						(2)appropriate
			 private sector entities, nongovernmental organizations, and affected
			 communities that have expertise in areas related to border management.
						(d)CoordinationThe
			 National Strategy for Border Security shall be consistent with the National
			 Strategy for Maritime Security developed pursuant to Homeland Security
			 Presidential Directive 13, dated December 21, 2004.
					(e)Submission to
			 Congress
						(1)StrategyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress the National Strategy for Border Security.
						(2)UpdatesThe
			 Secretary shall submit to Congress any change of such Strategy that the
			 Secretary determines is necessary, not later than 30 days after such
			 determination.
						(f)Immediate
			 actionNothing in this section may be construed to relieve the
			 Secretary of the responsibility to take all actions necessary and appropriate
			 to maintain and enhance operational control of the international land and
			 maritime borders of the United States.
					112.Increase in number
			 of Customs and Border Protection Officers
					(a)Customs and
			 Border Protection OfficersDuring the 5-year period between fiscal
			 years 2010 and 2014, the Secretary of Homeland Security shall, subject to the
			 availability of appropriations for such purpose, increase by not fewer than
			 5,000 the total number of full-time, active-duty Customs and Border Protection
			 Officers within United States Customs and Border Protection for posting at
			 United States ports of entry above the number of such officers for which funds
			 were made available during fiscal year 2009.
					(b)Agriculture
			 specialistsDuring the 5-year period between fiscal years 2010
			 and 2014, the Secretary of Homeland Security shall, subject to the availability
			 of appropriations for such border security purposes, increase by not fewer than
			 a total of 1,200 the number of full-time Customs and Border Protection
			 agriculture specialists for United States ports of entry above the number of
			 such support personnel for which funds were made available during fiscal year
			 2009.
					(c)Border security
			 support personnelDuring the
			 5-year period between fiscal years 2010 and 2014, the Secretary of Homeland
			 Security shall, subject to the availability of appropriations for such purpose,
			 increase by not fewer than a total of 350 the number of full-time border
			 security support personnel for United States ports of entry above the number of
			 such support personnel for which funds were made available during fiscal year
			 2009.
					113.Improving ports
			 of entry for border security and other purposes
					(a)In
			 generalThere are authorized
			 to be appropriated to the Administrator of the General Services Administration
			 $1,000,000,000 for each of fiscal years 2010 through 2014 to make improvements
			 to existing ports of entry in the United States to improve border security and
			 for other purposes.
					(b)PriorityIn
			 making improvements described in subsection (a), the Administrator of the
			 General Services Administration, in coordination with the Commissioner of
			 Customs and Border Protection, shall give priority to the ports of entry that
			 the Administrator determines are in most need of repair to improve border
			 security and for other purposes in accordance with port of entry infrastructure
			 assessment studies required in section 603 of title VI, division E, of the
			 Consolidated Appropriations Act of 2008 (Public Law 101–161).
					114.Inventory of
			 personnel
					(a)InventoryThe
			 Secretary shall identify and inventory the current personnel or other human
			 resources dedicated to border security and enforcement prior to any increase in
			 personnel or other human resources.
					(b)ReportThe
			 Secretary shall submit the inventory required in subsection (a) to the
			 following congressional committees, 90 days after the enactment of this
			 Act—
						(1)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on the Judiciary
			 of the Senate;
						(2)the Committee on
			 Homeland Security and the Committee on the Judiciary of the House of
			 Representatives; and
						(3)the Committee on
			 Oversight and Government Reform of the House of Representatives.
						115.Standards of
			 professional conduct
					(a)Establishment of
			 standardsNot more than 90 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall establish clear standards of
			 professional conduct for interaction with the public, for all Customs and
			 Border Protection agents, U.S. Border Patrol agents, Immigration and Customs
			 Enforcement agents, and Agricultural Inspectors stationed within 100 miles of
			 all land and marine borders and at ports of entry.
					(b)PurposeThese
			 standards of professional conduct will provide agents with a better
			 understanding of the prohibitions and limitations pertaining to their conduct
			 and activities while representing the Department of Homeland Security. These
			 standards are intended to—
						(1)alert agents to
			 some of the more sensitive and often problematic matters involved in agent
			 conduct;
						(2)specify, where
			 possible, actions and inactions that are contrary to and that conflict with the
			 duties and responsibilities of Department of Homeland security agents;
			 and
						(3)guide agents in
			 conducting themselves in a manner that reflects standards of deportment and
			 professionalism.
						(c)StandardsDepartment
			 of Homeland Security agents stationed within 100 miles of all land and marine
			 borders and at ports of entry—
						(1)shall not violate
			 any law or any agency policy, rule, or procedure;
						(2)shall obey all
			 lawful orders;
						(3)shall not engage
			 in any conduct or activities on- or off-duty that reflect discredit on the
			 agents, tend to bring the agency into disrepute, or impair its efficient and
			 effective operation;
						(4)shall conduct
			 themselves toward the public in a civil and professional manner that connotes a
			 service orientation and that will foster public respect and cooperation;
						(5)shall treat
			 violators, or perceived violators, with respect and courtesy, guard against
			 employing an officious or overbearing attitude or language that may belittle,
			 ridicule, or intimidate the individual, or act in a manner that unnecessarily
			 delays the performance of their duty;
						(6)while recognizing
			 the need to demonstrate authority and control over suspects and detainees,
			 agents shall adhere to this agency’s use-of-force policy and shall observe the
			 civil rights and protect the well-being of those in their charge; and
						(7)shall not use
			 their agency powers to resolve personal grievances (e.g., those involving the
			 officer, family members, relatives, or friends) with individuals. In cases
			 where there is personal involvement with a member of the public that would
			 reasonably require law enforcement intervention, agents shall summon other
			 on-duty personnel and a supervisor.
						(d)Oversight and
			 evaluationThe Department of Homeland Security shall develop and
			 implement a plan that applies the aforementioned standards in officer
			 evaluation and supervisor evaluation. This plan shall include the following
			 provisions to ensure responsibility and protect civil rights:
						(1)Adherence to the
			 standards of professional conduct shall be a central criterion in the change
			 from probationary to journeyman status, as well as periodic evaluations and
			 promotions of officers.
						(2)Managers and
			 senior officers will be held responsible for—
							(A)performance
			 according to these standards;
							(B)assessments of
			 subordinates according to these standards; and
							(C)performance of
			 their subordinates on these standards, with meaningful penalties to supervisors
			 for failures of subordinates to adhere to such standards.
							(3)The Department
			 shall establish strong penalties for failures to follow the standards of
			 professional conduct that were unaddressed until exposed by complaint processes
			 or Inspector General investigations. However, organizational peers and
			 superiors who uncover and act on failures or abuses shall be exempt from such
			 penalties.
						(4)Agents should not
			 be indemnified when it is determined that a violation of civil rights standards
			 occurred.
						(e)ExceptionThe
			 standards of conduct set forth in this section are not intended to serve as an
			 exhaustive treatment of requirements, limitations, or prohibitions on agent
			 conduct and activities established by the Secretary of Homeland
			 Security.
					(f)NoticeThe
			 standards of conduct established under this section shall be posted at all
			 ports of entry in locations easily viewed by members of the public.
					(g)ComplaintsNot
			 more than 180 days after enactment, the Secretary shall, in consultation with
			 the Office of Civil Rights and Civil Liberties, establish a uniform and
			 standardized process for the public regarding complaints against all Customs
			 and Border Protection agents, U.S. Border Patrol agents, and Agricultural
			 Inspectors for violations of standards of professional conduct. The complaint
			 process shall—
						(1)quickly review,
			 effectively investigate, meaningfully resolve complaints and identify patterns
			 of abuse or malfeasance and be accessible, transparent, consistent, effective,
			 and fair;
						(2)apply uniformly to
			 all Border Patrol Sectors and Ports of Entry;
						(3)specify to whom,
			 how, and where complaints are to be filed;
						(4)be visible to the
			 public at all ports of entry and interior checkpoints, and be accessible in
			 multiple languages;
						(5)receive staff and
			 funding commensurate with the quantity of complaints submitted and with the
			 funding disbursed to Department enforcement initiatives;
						(6)establish a
			 publicly accessible national, standardized database capable of tracking and
			 analyzing complaints and their resolution; and
						(7)provide publicly
			 accessible records, with copies of complaints and their resolutions permanently
			 preserved and available for inspection, while maintaining the confidentiality
			 of complainants’ identities.
						(h)ComplainantsThe
			 following shall apply to all complainants:
						(1)Any interested
			 party may file a complaint through the complaint procedure, including a legal
			 representative.
						(2)Complainants shall
			 be protected from retaliatory action by law enforcement.
						(3)No officer of the
			 US may use the information from a complaint to initiate removal proceedings or
			 removals against any person filing a complaint or identified in the complaint,
			 nor remove any individual involved in a complaint while the complaint is
			 pending.
						(4)There shall be no
			 publication of information to related to an individual involved in a complaint
			 which would result in identification of the individual.
						(5)Complainants shall
			 receive full assistance from the Department in filing complaints, including
			 language assistance, accommodations for disabilities, and accurate and complete
			 responses to their questions.
						(i)ReportingThe
			 Secretary shall report annually to the following Congressional Committees on
			 the number and type of complaints received in each sector, demographic of
			 complainants, results of investigations including violations of standards and
			 any disciplinary actions taken, and identifying any complaint patterns that
			 could be prevented or reduced by policy or practice changes—
						(1)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on the Judiciary
			 of the Senate;
						(2)the Committee on
			 Homeland Security and the Committee on the Judiciary of the House of
			 Representatives; and
						(3)the Committee on
			 Oversight and Government Reform of the House of Representatives.
						116.Inventory of
			 assets
					(a)InventoryThe
			 Secretary shall identify and inventory the current assets, equipment, supplies,
			 or other physical resources dedicated to border security and enforcement prior
			 to any increase in assets, equipment, supplies or other physical
			 resources.
					(b)ReportThe
			 Secretary shall submit the inventory required in subsection (a) to the
			 following congressional committees, 90 days from the enactment of this
			 Act—
						(1)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on the Judiciary
			 of the Senate;
						(2)the Committee on
			 Homeland Security and the Committee on the Judiciary of the House of
			 Representatives; and
						(3)the Committee on
			 Oversight and Government Reform of the House of Representatives.
						117.Customs border
			 patrol and border protection assets
					(a)Personal
			 equipment
						(1)Body
			 armorThe Secretary shall ensure that every agent is issued
			 high-quality body armor that is appropriate for the climate and risks faced by
			 the agent. Each agent shall be permitted to select from among a variety of
			 approved brands and styles. Agents shall be strongly encouraged, but not
			 required, to wear such body armor whenever practicable. All body armor shall be
			 replaced not less often than once every five years.
						(2)WeaponsThe
			 Secretary shall ensure that agents are equipped with weapons that are reliable
			 and effective to protect themselves, their fellow agents, and innocent third
			 parties from the threats posed by armed criminals. The Secretary shall ensure
			 that the policies of the Department authorize all agents to carry weapons that
			 are suited to the potential threats that they face.
						(3)UniformsThe
			 Secretary shall ensure that all agents are provided with all necessary uniform
			 items, including outerwear suited to the climate, footwear, belts, holsters,
			 and personal protective equipment, at no cost to such agents. Such items shall
			 be replaced at no cost to such agents as such items become worn or
			 unserviceable or no longer fit properly
						(b)Helicopters and
			 power boats
						(1)HelicoptersThe
			 Secretary shall conduct a review of asset needs, and if determined to be
			 insufficient, shall increase the number of helicopters under the control of the
			 Border Patrol. The Secretary shall ensure that appropriate types of helicopters
			 are procured for the various missions being performed.
						(2)Power
			 boatsThe Secretary shall conduct a review of asset needs and if
			 determined to be insufficient, shall increase the number of power boats under
			 the control of the Border Patrol. The Secretary shall ensure that the types of
			 power boats that are procured are appropriate for both the waterways in which
			 they are used and the mission requirements.
						(3)Use and
			 trainingThe Secretary shall—
							(A)establish an
			 overall policy on how the helicopters and power boats procured under this
			 subsection will be used; and
							(B)implement training
			 programs for the agents who use such assets, including safe operating
			 procedures and rescue operations.
							(c)Motor
			 vehicles
						(1)QuantityThe
			 Secretary shall conduct a review of asset needs and if determined to be
			 insufficient, establish a fleet of motor vehicles appropriate for use by the
			 Border Patrol. The Secretary shall ensure that there are sufficient numbers and
			 types of other motor vehicles to support the mission of the Border
			 Patrol.
						(2)FeaturesAll
			 motor vehicles purchased for the Border Patrol shall—
							(A)be appropriate for
			 the mission of the Border Patrol; and
							(B)have a panic
			 button and a global positioning system device that is activated solely in
			 emergency situations to track the location of agents in distress.
							(d)Electronic
			 equipment
						(1)Portable
			 computersThe Secretary shall ensure that each police-type motor
			 vehicle in the fleet of the Border Patrol is equipped with a portable computer
			 with access to all necessary law enforcement databases and otherwise suited to
			 the unique operational requirements of the Border Patrol.
						(2)Radio
			 equipmentThe Secretary shall augment the existing radio
			 communications system so that all law enforcement personnel working in each
			 area where Border Patrol operations are conducted have clear and encrypted
			 2-way radio communication capabilities at all times. Each portable
			 communications device shall be equipped with a panic button and a global
			 positioning system device that is activated solely in emergency situations to
			 track the location of agents in distress.
						(3)Handheld global
			 positioning system devicesThe Secretary shall ensure that each
			 Border Patrol agent who is determined by the Secretary to need a handheld
			 global positioning device to effectively and safely carry out his or her duties
			 is issued a state-of-the-art handheld global positioning system device for
			 navigational purposes.
						(4)Night vision
			 equipmentThe Secretary shall ensure that sufficient quantities
			 of state-of-the-art night vision equipment are procured and maintained to
			 enable each Border Patrol agent working during the hours of darkness to be
			 equipped with a portable night vision device.
						(e)AppropriationsThere
			 are authorized to be appropriated to the Secretary such sums as may be
			 necessary for each of fiscal years 2011 through 2015 to carry out this
			 section.
					118.Technological
			 assets
					(a)Increased
			 availability of equipmentThe Secretary and the Secretary of
			 Defense shall analyze use of authorities provided to the Secretary of Defense
			 under chapter 18 of title 10, United States Code, and whether to increase the
			 availability and use of Department of Defense equipment, including unmanned
			 aerial vehicles, tethered aerostat radars, and other surveillance equipment, to
			 assist the Secretary in carrying out surveillance activities conducted at or
			 near the international land borders of the United States to deter criminal
			 activity and terrorist threats.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary and
			 the Secretary of Defense shall submit to Congress a report that contains
						(1)an analysis of the
			 current use of Department of Defense equipment to assist the Secretary in
			 carrying out surveillance of the international land borders of the United
			 States and assessment of the risks to citizens of the United States and foreign
			 policy interests associated with the use of such equipment;
						(2)an analysis of
			 projected future use of Department of Defense equipment to assist such
			 surveillance activities, including any increases;
						(3)an analysis of the
			 types of equipment and other support to be provided by the Secretary of Defense
			 under such plan during the one-year period beginning on the date of the
			 submission of the report;
						(4)an analysis of
			 costs and cost-effectiveness related to any increase in the availability and
			 use of Department of Defense equipment; and
						(5)an analysis of
			 projected schedules for implementation.
						(c)ConstructionNothing
			 in this section may be construed as altering or amending the prohibition on the
			 use of any part of the Army or the Air Force as a posse comitatus under section
			 1385 of title 18, United States Code.
					(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of fiscal years 2011 through
			 2015 to carry out this section.
					119.Secure
			 communicationThe Secretary
			 shall, as expeditiously as practicable, develop and implement a plan to improve
			 the use of satellite communications and other technologies to ensure clear and
			 secure 2-way communication capabilities—
					(1)among all Border
			 Patrol agents conducting operations between ports of entry;
					(2)between Border
			 Patrol agents and their respective Border Patrol stations;
					(3)between Border
			 Patrol agents and residents in remote areas along the international land
			 borders of the United States; and
					(4)between all
			 appropriate border security agencies of the Department and State, local, and
			 tribal law enforcement agencies.
					120.Surveillance
			 plan
					(a)Requirement for
			 planThe Secretary shall develop a comprehensive plan for the
			 systematic surveillance of the international land and maritime borders of the
			 United States.
					(b)ContentThe
			 plan required by subsection (a) shall include the following:
						(1)An assessment of
			 existing technologies employed on the international land and maritime borders
			 of the United States.
						(2)A
			 description of the compatibility of new surveillance technologies with
			 surveillance technologies in use by the Secretary on the date of enactment of
			 this Act.
						(3)A
			 description of how the Commissioner of the United States Customs and Border
			 Protection is working, or is expected to work, with the Under Secretary for
			 Science and Technology of the Department to identify and test surveillance
			 technology.
						(4)A
			 description of the specific surveillance technology to be deployed.
						(5)Identification of
			 any obstacles that may impede such deployment.
						(6)A
			 detailed estimate of all costs associated with such deployment and with
			 continued maintenance of such technologies.
						(7)A
			 description of how the Secretary is working with the Administrator of the
			 Federal Aviation Administration on safety and airspace control issues
			 associated with the use of unmanned aerial vehicles.
						(8)A
			 description of the demonstration program to fully integrate and utilize aerial
			 surveillance technologies developed pursuant to section 121(a).
						(9)A
			 description of the Integrated and Automated Surveillance demonstration program
			 established pursuant to section 121(b).
						(c)Submission to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress the plan required by this
			 section.
					121.Surveillance
			 technologies programs
					(a)Aerial
			 surveillance demonstration program
						(1)In
			 generalIn conjunction with the border surveillance plan
			 developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary,
			 not later than 90 days after the date of enactment of this Act, shall develop a
			 demonstration program to fully integrate and utilize aerial surveillance
			 technologies, including unmanned aerial vehicles, to enhance the security of
			 the international border between the United States and Canada and the
			 international border between the United States and Mexico.
						(2)Assessment and
			 consultation requirementsIn developing the program under this
			 subsection, the Secretary shall—
							(A)consider current
			 and proposed aerial surveillance technologies;
							(B)assess the
			 feasibility and advisability of utilizing such technologies to address border
			 threats, including an assessment of the technologies considered best suited to
			 address respective threats, cost-effectiveness, reliability, and minimal impact
			 on border residential areas;
							(C)consult with the
			 Secretary of Defense regarding any technologies or equipment, which the
			 Secretary may deploy along an international border of the United States;
							(D)consult with the
			 Administrator of the Federal Aviation Administration regarding safety, airspace
			 coordination and regulation, and any other issues necessary for implementation
			 of the program; and
							(E)conduct a privacy
			 impact assessment with the Officer for Civil Rights and Civil Liberties with
			 the Department that includes recommendations with respect to ensuring the civil
			 liberties and civil rights of individuals in surrounding communities.
							(3)Additional
			 requirements
							(A)In
			 generalThe demonstration program developed under this subsection
			 may include the use of a variety of aerial surveillance technologies in a
			 variety of topographies and areas, including populated and unpopulated areas
			 located on or near an international border of the United States, in order to
			 evaluate, for a range of circumstances—
								(i)the
			 significance of previous experiences with such technologies in border security
			 or critical infrastructure protection;
								(ii)the
			 cost and effectiveness of various technologies for border security, including
			 varying levels of technical complexity; and
								(iii)liability,
			 safety, and privacy concerns relating to the utilization of such technologies
			 for border security.
								(4)Continued use of
			 aerial surveillance technologiesThe Secretary may continue the
			 operation of aerial surveillance technologies while developing the
			 demonstration program and assessing the effectiveness of the utilization of
			 such technologies.
						(5)Report to
			 congressNot later than 180 days after developing the
			 demonstration program under this subsection, the Secretary shall submit to
			 Congress a report regarding such program. The Secretary shall include in the
			 report a description of such program together with any recommendations that the
			 Secretary finds appropriate for implementing or terminating the program.
						(b)Integrated and
			 automated surveillance demonstration program
						(1)Requirement for
			 programSubject to the availability of appropriations, the
			 Secretary shall establish a demonstration program to procure additional
			 unmanned aerial vehicles, cameras, poles, sensors, satellites, radar coverage,
			 and other technologies necessary to enhance operational control of the
			 international borders of the United States. Such program shall be known as the
			 Integrated and Automated Surveillance Demonstration Program.
						(2)Program
			 componentsThe Secretary shall ensure, to the maximum extent
			 feasible, that—
							(A)the technologies
			 utilized in the Integrated and Automated Surveillance Demonstration Program are
			 integrated and function cohesively in an automated fashion, including the
			 integration of motion sensor alerts and cameras in a manner where a sensor
			 alert automatically activates a corresponding camera to pan and tilt in the
			 direction of the triggered sensor;
							(B)cameras utilized
			 in the Program do not have to be manually operated;
							(C)such camera views
			 and positions are not fixed;
							(D)surveillance video
			 taken by such cameras is able to be viewed at multiple designated
			 communications centers;
							(E)a standard process
			 is used to collect, catalog, and report intrusion and response data collected
			 under the Program;
							(F)future remote
			 surveillance technology investments and upgrades for the Program can be
			 integrated with existing systems;
							(G)performance
			 measures are developed and applied that can evaluate whether the Program is
			 providing desired results and increasing response effectiveness in monitoring
			 and detecting illegal intrusions along the international borders of the United
			 States;
							(H)plans are
			 developed under the Program to streamline site selection, site validation, and
			 environmental assessment processes to minimize delays of installing
			 surveillance technology infrastructure;
							(I)standards are
			 developed under the Program to expand the shared use of existing private and
			 governmental structures to install remote surveillance technology
			 infrastructure where possible; and
							(J)standards are
			 developed under the Program to identify and deploy the use of nonpermanent or
			 mobile surveillance platforms that will increase the Secretary’s mobility and
			 ability to identify illegal border intrusions.
							(3)Report to
			 congressNot later than one year after the initial implementation
			 of the Integrated and Automated Surveillance Demonstration Program, the
			 Secretary shall submit to Congress a report regarding the Program. The
			 Secretary shall include in the report a description of the Program together
			 with any recommendation that the Secretary finds appropriate for enhancing or
			 terminating the program.
						(4)Evaluation of
			 contractors
							(A)Requirement for
			 standardsThe Secretary shall develop appropriate standards to
			 evaluate the performance of any contractor providing goods or services to carry
			 out the Integrated and Automated Surveillance Demonstration Program.
							(B)Review by the
			 inspector general
								(i)In
			 generalThe Inspector General of the Department shall review each
			 new contract related to the Program that has a value of more than $5,000,000 in
			 a timely manner, to determine whether such contract fully complies with
			 applicable cost requirements, performance objectives, program milestones, and
			 schedules.
								(ii)ReportsThe
			 Inspector General shall report the findings of each review carried out under
			 clause (i) to the Secretary in a timely manner. Not later than 30 days after
			 the date the Secretary receives a report of findings from the Inspector
			 General, the Secretary shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives a report of such findings and a description of any
			 the steps that the Secretary has taken or plans to take in response to such
			 findings.
								(5)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
						122.Border security
			 searches of electronic devices
					(a)RuleNot
			 later than 180 days after the date of the enactment of this Act, the Secretary,
			 acting through the Commissioner of United States Customs and Border Protection,
			 in coordination with the Assistant Secretary of Homeland Security for United
			 States Immigration and Customs Enforcement and the senior official appointed
			 pursuant to section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142),
			 shall issue a rule with respect to the scope of and procedural and record
			 keeping requirements associated with border security searches of electronic
			 devices.
					(b)ContentThe
			 rule issued pursuant to subsection (a) shall include the following:
						(1)A
			 requirement that information collected during a border security search of an
			 electronic device that is determined to be commercial information, including
			 trade secrets, information subject to attorney-client privilege, information
			 subject to doctor-patient privilege, or information subject to another
			 privilege or protection shall be handled consistent with the laws, rules, and
			 regulations governing such information and shall not be shared with a Federal,
			 State, local, tribal, or foreign agency unless it is determined that such
			 agency has the mechanisms in place to comply with such laws, rules, and
			 regulations.
						(2)A
			 requirement that authorized agents, to the greatest extent practicable, conduct
			 all border security searches of electronic devices at a port of entry in the
			 presence of a supervisor and, where appropriate, in the presence of the
			 individuals whose electronic devices are subject to such searches.
						(3)A
			 determination of the number of days that an electronic device subjected to a
			 border security search or the information collected from such device may be
			 retained, unless probable cause exists, that prohibits retention exceeding the
			 period necessary to translate, decrypt, or reasonably search such device or
			 information and that requires such information to be destroyed if in the
			 custody of an authorized agent after such number of days.
						(4)A
			 requirement that if information collected from an electronic device subjected
			 to a border security search is copied, shared, retained, or entered into an
			 electronic database, the individual from whose electronic device such
			 information is collected shall receive written notification of such copying,
			 sharing, retention, or entry unless such notification would hinder an
			 investigation involving national security or would meet another criteria
			 established by the Secretary in the rule.
						(5)A
			 requirement that an individual subjected to a border security search of an
			 electronic device shall receive a receipt for such device if such device is
			 removed from the possession of such individual.
						(6)A
			 requirement that an individual subjected to a border security search of an
			 electronic device shall receive notice of how to report abuses or concerns and
			 how to seek redress from the Department of Homeland Security.
						(7)A
			 requirement that information on the rights of individuals with respect to
			 border security searches and Department of Homeland Security redress procedures
			 shall be posted at all ports of entry in locations that are likely to be viewed
			 by individuals subject to border security searches.
						(8)A
			 privacy impact assessment of the rule, as prepared by the senior official
			 appointed pursuant to section 222 of the Homeland Security Act of 2002, that
			 includes recommendations with respect to the copying, sharing, retention, and
			 entry into an electronic database of personally identifiable information
			 collected from electronic devices subjected to a border security search.
						(9)A
			 civil liberties impact assessment of the rule, as prepared by the Officer for
			 Civil Rights and Civil Liberties of the Department of Homeland Security.
						(c)Training and
			 auditing with respect to searches
						(1)TrainingThe
			 Secretary shall provide each authorized agent with appropriate training to
			 conduct border security searches of electronic devices at ports of entry in
			 accordance with the rule issued pursuant to subsection (a). The training shall
			 include instruction on constitutional, privacy, civil rights, and civil
			 liberties issues related to such searches.
						(2)AuditingThe
			 Secretary, acting through the Inspector General of the Department of Homeland
			 Security, shall develop and annually administer an auditing mechanism to review
			 whether authorized agents are conducting border security searches of electronic
			 devices at ports of entry in accordance with the rule issued pursuant to
			 subsection (a).
						(d)ReportNot
			 later than 180 days after the effective date of the rule issued pursuant to
			 subsection (a), and quarterly thereafter, the Secretary shall submit to the
			 Committee on Homeland Security of the House of Representatives and to the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 that shall include the following:
						(1)A
			 description of the activities of authorized agents with respect to border
			 security searches of electronic devices at ports of entry.
						(2)A
			 description of the manner in which the Department of Homeland Security has
			 complied with this Act.
						(3)The number, by
			 port of entry, of border security searches of electronic devices at ports of
			 entry conducted during the reporting period.
						(4)The number, by
			 port of entry, of instances during the reporting period that information from
			 an electronic device subjected to a border security search was retained,
			 copied, shared, or entered in an electronic database, including the number of
			 electronic devices retained as the result of a border security search.
						(5)The race,
			 ethnicity, national origin, and citizenship of each individual whose electronic
			 device was subjected to a border security at a port of entry search during the
			 reporting period, to determine the existence or absence of racial
			 profiling.
						(6)The number of
			 instances during the reporting period that information collected from an
			 electronic device subjected to a border security search at a port of entry was
			 referred to a law enforcement or intelligence agency for further action,
			 including whether such information resulted in a prosecution or
			 conviction.
						(e)DefinitionsIn
			 this section, the following definitions apply:
						(1)Authorized
			 agentThe term authorized agent means an agent,
			 officer, or official of United States Customs and Border Protection, United
			 States Immigration and Customs Enforcement, or any other office or agency of
			 the Department of Homeland Security who is authorized to conduct a border
			 security search.
						(2)Border security
			 searchThe term border security search means a
			 search by an authorized agent of persons, baggage, or cargo entering,
			 departing, or passing through the United States through any port of
			 entry.
						(3)Electronic
			 deviceThe term electronic device means an
			 electronic, magnetic, optical, electrochemical, or other high-speed data
			 processing device performing logical, arithmetic, or storage functions, such as
			 a computer, a cellular telephone, or any other device used for electronic
			 communication or for storing electronic, digital or analog data, and which
			 includes any data storage facility or communications facility directly related
			 to or operating in conjunction with such device.
						123.Border relief
			 grant program
					(a)Grants
			 Authorized
						(1)In
			 generalThe Attorney General is authorized to award grants
			 to—
							(A)eligible law
			 enforcement agencies, or a coalition of such agencies, including sheriff’s
			 offices, police departments and tribal police departments; and
							(B)institutions of
			 higher education that provide assistance to law enforcement agencies in
			 counties described in subparagraph (A) or (B) of subsection (d)(1) to provide
			 the resources described in subsection (b)(4).
							(2)Competitive
			 basisThe Attorney General shall award grants under this section
			 on a competitive basis.
						(3)PriorityIn
			 awarding grants for the uses described in paragraphs (1) through (3) of
			 subsection (b), the Attorney General shall give priority to law enforcement
			 agencies:
							(A)located in a
			 county that is within 100 miles from the United States border with Mexico or
			 Canada; and
							(B)in compliance with
			 Federal and State racial profiling laws and guidelines.
							(4)DurationGrants
			 awarded under this section shall not exceed two years. Prior awardees must
			 reapply to be considered for continued funding.
						(5)ProhibitionThe
			 Attorney General shall not award a grant to any applicant that is under
			 investigation for violations of federal or state racial profiling laws or
			 guidelines.
						(b)Use of
			 FundsGrants awarded under this section may only be used to
			 provide additional resources for eligible law enforcement agencies to address
			 drug-related criminal activity, and for the training and assistance described
			 in paragraph (4) for organizations described in subsection (a)(3), including
			 resources to—
						(1)combat criminal
			 activities along the Northern and Southern border by—
							(A)obtaining,
			 upgrading, or maintain equipment;
							(B)hiring additional
			 personnel;
							(C)reimbursing
			 operational expenditures, including overtime and transportation costs;
			 and
							(D)providing other
			 assistance necessary to address drug-related criminal activity;
							(2)facilitate
			 information sharing and collaboration by—
							(A)establishing,
			 maintaining, or enhancing multi-jurisdictional intelligence gathering and
			 sharing activities;
							(B)facilitating
			 regional crime prevention and reduction efforts; and
							(C)strengthening
			 partnerships between Federal, tribal, State, and local law enforcement
			 agencies;
							(3)enhance jails,
			 community corrections, and detention operations by—
							(A)improving the
			 administration and operations of correction functions related to reducing and
			 preventing criminal narcotics activity;
							(B)improving access
			 to intelligence and collaboration between law enforcement and correctional
			 system personnel;
							(C)reducing the
			 recidivism rates of drug offenders; and
							(D)hiring detention,
			 probation, parole, and other corrections personnel for implementation of the
			 efforts described in this paragraph; and
							(4)provide training
			 and technical assistance, including training and assistance related to—
							(A)narcotics-related
			 kidnapping negotiation and rescue tactics;
							(B)intelligence and
			 information sharing on drug trafficking organizations; and
							(C)the interdiction
			 of narcotics, weapons, and illegal drug proceeds.
							(c)Application
						(1)In
			 generalEach eligible law enforcement agency, or coalition of
			 such agencies, seeking a grant under this section shall submit an application
			 to the Attorney General at such time, in such manner, and accompanied by such
			 information as the Attorney General may reasonably require.
						(2)ContentsEach
			 application submitted under paragraph (1) shall—
							(A)describe the
			 activities for which assistance under this section is sought;
							(B)disclose whether
			 the applicant has ever been investigated for or convicted of violation of
			 Federal or State racial profiling laws or guidelines; and
							(C)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements under this section.
							(d)Monitoring and
			 oversight
						(1)Each grantee shall
			 submit to the Attorney General documentation of the use of grant funds,
			 including an assessment of their utility in protecting border community safety,
			 the prevention of smuggling activities, and the apprehension of persons
			 involved in violence and organized crime.
						(2)These reports will
			 determine whether the grantee uses funds appropriately and should be considered
			 for a renewal grant.
						(e)DefinitionsIn
			 this section:
						(1)Eligible law
			 enforcement agencyThe term eligible law enforcement
			 agency means a tribal, State, or local law enforcement agency,
			 including a community corrections agency and any agency that employs
			 prosecutors, probation officers, or parole officers, which is located or
			 performs duties in—
							(A)a county that is
			 not more than 100 miles from a United States border with Mexico;
							(B)a county that is
			 not more than 100 miles from a United States border with Canada; or
							(C)a jurisdiction
			 that has been designated by the Director of the Office of Drug Control Policy
			 as a High Intensity Drug Trafficking Area.
							(2)High intensity
			 drug trafficking areaThe term High Intensity Drug
			 Trafficking Area means any jurisdiction designated as a High
			 Intensity Drug Trafficking Area by the National Drug Control Program
			 under section 707 of the Office of National Drug Control Policy Reauthorization
			 Act of 1998 (21 U.S.C. 1706).
						(f)Assessment and
			 reportThe Attorney General shall submit a bi-annual report
			 assessing the success of the program in combating and reducing drug-trafficking
			 and drug-related criminal activity, cost-effectiveness of the program, and
			 future value and viability of the program to—
						(1)the Committee on
			 the Judiciary of the House of Representatives; and
						(2)the Committee on
			 the Judiciary of the Senate.
						(g)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of the fiscal years 2011 through 2015 to carry out the provisions of this
			 section.
						(2)Allocation of
			 authorized fundsOf the amounts appropriated pursuant to
			 paragraph (1)—
							(A)not more than 33
			 percent may be set aside for High Intensity Drug Trafficking Areas; and
							(B)not more than 30
			 percent may be used for activities described in paragraphs (3) and (4) of
			 subsection (b).
							(3)Supplement not
			 supplantAmounts appropriated for grants pursuant to paragraph
			 (1) shall be used to supplement and not to supplant other tribal, State, and
			 local public funds obligated for the purposes provided under this
			 section.
						124.Northern and
			 Southern border drug prosecution initiative
					(a)Reimbursement to
			 state and local prosecutors for prosecuting federally initiated drug
			 casesThe Attorney General shall, subject to the availability of
			 appropriations, reimburse State and county prosecutors located in States along
			 the Northern or Southern border of the United States for prosecuting federally
			 initiated and referred drug cases.
					(b)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as necessary for each of the fiscal years 2011 through 2015 to carry out
			 subsection (a).
					125.Operation
			 Streamline prosecution initiative
					(a)Suspension of
			 operation streamlineThe Secretary shall suspend the program
			 pending submission of the report in subsection (b) to the relevant
			 congressional committees in subsection (c) and a revaluation of the program’s
			 future viability.
					(b)Reporting
			 requirementNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security, in coordination with
			 the Attorney General, shall submit a report to the relevant congressional
			 committees set forth in subsection (c) that provides details about—
						(1)operational goals
			 and oversight mechanisms of Operation Streamline and similar
			 programs;
						(2)costs of seeking
			 Federal court prosecution and jail time for all illegal entrants prior to
			 referral to immigration court removal proceedings, as compared to initial
			 referral of such entrants to immigration courts upon apprehension;
						(3)costs of
			 detentions, prosecutions, and incarcerations for immigrant offenses under
			 Operation Streamline programs over the three years prior to enactment of this
			 Act;
						(4)cost estimates for
			 federal resources that would be necessary to implement Operation Streamline
			 effectively in each Border Patrol sector, including sufficient judicial
			 resources, Federal Public Defenders, U.S. Marshals, detention facilities,
			 United States Attorneys, and costs already being incurred in active
			 areas;
						(5)the impact of
			 Operation Streamline programs on federal prosecutorial initiatives focused on
			 curbing border violence, including enhanced use of investigations and
			 prosecutions for money laundering or other financial offenses to disrupt the
			 illicit firearms trade, human smuggling, and cross-border drug and currency
			 trafficking;
						(6)the impact of
			 Operation Streamline programs on discretionary prosecutorial decisions;
						(7)the numbers of
			 Federal prosecutions for drug trafficking, human smuggling, white-collar, civil
			 rights, environmental, and other criminal cases over the three years prior to
			 enactment of this Act in areas utilizing Operation Streamline
			 initiatives;
						(8)lengths of
			 imprisonment, names, convictions, and locations of prisons used for those
			 arrested under Operation Streamline programs over the three years prior to
			 enactment of this Act;
						(9)Federal
			 convictions obtained under Operation Streamline including number of non-violent
			 immigration offenses;
						(10)comparison of
			 rates of Federal prosecutions and convictions in districts along the southern
			 border in relation to other districts nationwide; and
						(11)interviews with
			 criminal defense attorneys who have represented defendants charged under
			 Operation Streamline, including review of the opportunity of arrestees to
			 consult with immigration attorneys prior to conviction, and the ratio of
			 defendants to defense attorneys.
						(c)Relevant
			 congressional committees in this section
						(1)The Committee on
			 Appropriations of the Senate.
						(2)The Committee on
			 the Judiciary of the Senate.
						(3)The Committee on
			 Appropriations of the House of Representatives.
						(4)The Committee on
			 the Judiciary of the House of Representatives.
						(5)The Committee on
			 Homeland Security and Governmental Affairs of the Senate.
						(6)The Committee on
			 Homeland Security of the House of Representatives.
						(d)Re-evaluation of
			 programThe Secretary of Homeland Security, in coordination with
			 the Attorney General, shall have 180 additional days, after submission of the
			 report in subsection (b) to the relevant congressional committees, to
			 re-evaluate the future viability of the program. At the end of the 180 day
			 period, the Secretary shall determine whether to continue or terminate the
			 program.
					126.Project
			 Gunrunner
					(a)In
			 generalThe Attorney General shall dedicate and expand the
			 resources provided for the Project Gunrunner initiative of the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives to identify, investigate, and
			 prosecute individuals involved in the trafficking of firearms across the
			 international border between the United States and Mexico.
					(b)ActivitiesIn
			 carrying out this section, the Attorney General shall
						(1)assign additional
			 agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the area
			 of the United States adjacent to the international border between the United
			 States and Mexico to support the expansion of Project Gunrunner teams;
						(2)establish not
			 fewer than one Project Gunrunner team in each State along the international
			 border between the United States and Mexico; and
						(3)coordinate with
			 the heads of other relevant Federal law enforcement agencies and State and
			 local law enforcement agencies to address firearms trafficking in a
			 comprehensive manner.
						(c)Additional
			 staffThe Attorney General may hire Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives agents for, and otherwise expend additional resources
			 needed to adequately support, Project Gunrunner.
					(d)Authorization of
			 AppropriationsThere is authorized to be appropriated $15,000,000
			 for each of fiscal years 2011 and 2015 to carry out this section.
					127.Operation Armas
			 Cruzadas
					(a)In
			 GeneralIn accordance with subsection (b), the Secretary of
			 Homeland Security shall dedicate and expand the resources provided for
			 Operation Armas Cruzadas of United States Immigration and Customs Enforcement
			 (ICE) to identify, investigate, and prosecute individuals involved in the
			 trafficking and smuggling of firearms across the international border between
			 the United States and Mexico.
					(b)ResourcesTo
			 achieve the goal described in subsection (a), the Secretary of Homeland
			 Security shall—
						(1)increase the
			 number of ICE agents assigned to Operation Armas Cruzadas over the number of
			 such agents who are so assigned as of the date of the enactment of this
			 section;
						(2)increase the
			 number of Border Enforcement Security Task Force (BEST) teams stationed along
			 the border over the number of such teams so stationed as of the date of the
			 enactment of this section; and
						(3)coordinate with
			 the heads of other relevant Federal, State, and local law enforcement agencies
			 to address firearms trafficking in a comprehensive manner.
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated $15,000,000
			 for each of fiscal years 2011 and 2012 to carry out this section.
					128.Combating human
			 smuggling
					(a)Requirement for
			 planThe Secretary shall develop and implement a plan to improve
			 coordination among United States Immigration and Customs Enforcement and United
			 States Customs and Border Protection and any other Federal, State, local, or
			 tribal authorities, as determined appropriate by the Secretary, to improve
			 coordination efforts to combat human smuggling.
					(b)ContentIn
			 developing the plan required by subsection (a), the Secretary shall
			 consider—
						(1)the
			 interoperability of databases utilized to prevent human smuggling;
						(2)adequate and
			 effective personnel training, including methods to ascertain crime victims and
			 vulnerable populations as described in subtitle B of this title;
						(3)methods and
			 programs to effectively target networks that engage in such smuggling;
						(4)effective
			 utilization of—
							(A)visas for victims
			 of trafficking and other crimes; and
							(B)investigatory
			 techniques, equipment, and procedures that prevent, detect, and prosecute
			 international money laundering and other operations that are utilized in
			 smuggling;
							(5)joint measures,
			 with the Secretary of State, to enhance intelligence sharing and cooperation
			 with foreign governments whose citizens are preyed on by human smugglers;
			 and
						(6)other measures
			 that the Secretary considers appropriate to combat human smuggling.
						(c)ReportNot
			 later than one year after implementing the plan described in subsection (a),
			 the Secretary shall submit to Congress a report on such plan, including any
			 recommendations for legislative action to improve efforts to combating human
			 smuggling.
					129.Report on
			 deaths and strategy study
					(a)In
			 generalThe Commissioner of the United States Customs and Border
			 Protection shall do the following:
						(1)Collection of
			 statisticsCollect statistics relating to deaths occurring at the
			 border between the United States and Mexico, including—
							(A)the causes of the
			 deaths; and
							(B)the total number
			 of deaths.
							(2)Publication of
			 statisticsPublish the statistics collected in paragraph (1)
			 quarterly.
						(3)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, submit to the Secretary a report that—
							(A)analyzes trends
			 with respect to the statistics collected under subsection (a) during the
			 preceding year; and
							(B)recommends actions
			 to reduce and prevent the deaths described in subsection (a).
							(b)Southwest border
			 strategy study & analysisThe Secretary shall conduct a study
			 of Southwest Border Enforcement operations since 1994 and its relationship to
			 death rates on the US-Mexico border.
						(1)SubstanceThe
			 study shall include—
							(A)an analysis on the
			 relationship of border enforcement and deaths on the border;
							(B)an analysis of
			 whether physical barriers, technology, and enforcement programs have
			 contributed to the rate of migrant deaths;
							(C)an analysis of the
			 effectiveness of geographical terrain as a natural barrier for entry into the
			 United States in achieving Department goals and its role in contributing to
			 rates of migrant deaths; and
							(D)consultation with
			 nongovernmental organizations and other community stakeholders involved in
			 recovering and identifying migrant deaths; and
							(E)an assessment of
			 existing protocol related to reporting, tracking and inter-agency
			 communications between CBP and local first responders and consular
			 services.
							(2)ReportThe
			 studies shall be submitted to—
						(3)the United
			 States-Mexico Border Enforcement Commission as established in section
			 130;
						(4)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on the Judiciary
			 of the Senate;
						(5)the Committee on
			 Homeland Security and the Committee on the Judiciary of the House of
			 Representatives; and
						(6)the Committee on
			 Oversight and Government Reform of the House of Representatives.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					130.United
			 States-Mexico Border Enforcement Commission
					(a)Establishment of
			 commission
						(1)In
			 generalThere is established an independent commission to be
			 known as the Immigration and United States-Mexico Border Enforcement Commission
			 (referred to in this section as the Commission).
						(2)PurposesThe
			 purposes of the Commission are—
							(A)to study the
			 overall enforcement strategies, programs and policies of Federal agencies along
			 the United States-Mexico border, including the Department of Homeland Security,
			 Justice and other relevant agencies;
							(B)to strengthen
			 relations and collaboration between communities in the border regions and the
			 Department of Homeland Security, Justice and other Federal agencies that carry
			 out such strategies, programs and policies;
							(C)to ensure the
			 strategies, programs and policies of Federal agencies along the United
			 States-Mexico border and the agents and employees charged to implement them
			 protect the due process and civil and human rights of all individuals and
			 communities at and near the border; and
							(D)to make
			 recommendations to the President and Congress with respect to such strategies,
			 programs, and policies.
							(3)MembershipThe
			 Commission shall be composed of 16 voting members, who shall be appointed as
			 follows:
							(A)The Governors of
			 the States of California, New Mexico, Arizona, and Texas shall each appoint 4
			 voting members of whom—
								(i)1
			 shall be a local elected official from the State’s border region;
								(ii)1
			 shall be a local law enforcement official from the State’s border region;
			 and
								(iii)2
			 shall be from the State’s communities of academia, religious leaders, civic
			 leaders or community leaders.
								(B)2 nonvoting
			 members, of whom—
								(i)1
			 shall be appointed by the Secretary; and
								(ii)1
			 shall be appointed by the Attorney General.
								(4)Qualifications
							(A)In
			 generalMembers of the Commission shall be—
								(i)individuals with
			 expertise in migration, border enforcement and protection, civil and human
			 rights, community relations, cross-border trade and commerce or other pertinent
			 qualifications or experience; and
								(ii)representative of
			 a broad cross section of perspectives from the region along the international
			 border between the United States and Mexico.
								(B)Political
			 affiliationNot more than 2 members of the Commission appointed
			 by each Governor under paragraph (3)(A) may be members of the same political
			 party.
							(C)Nongovernmental
			 appointeesAn individual appointed as a voting member to the
			 Commission may not be an officer or employee of the Federal Government.
							(5)Deadline for
			 appointmentAll members of the Commission shall be appointed not
			 later than 6 months after the enactment of this Act. If any member of the
			 Commission described in paragraph (3)(A) is not appointed by such date, the
			 Commission shall carry out its duties under this section without the
			 participation of such member.
						(6)Term of
			 serviceThe term of office for members shall be for the life of
			 the Commission, or 3 years, whichever is shorter.
						(7)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
						(8)Meetings
							(A)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practical.
							(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the chairman or a majority of its members.
							(C)OutreachThe
			 Commission shall formulate and implement an effective outreach strategy to
			 border communities.
							(9)QuorumNine
			 members of the Commission shall constitute a quorum.
						(10)Chair and vice
			 chairThe voting members of the Commission shall elect a Chairman
			 and Vice Chairman from among its members. The term of office shall be for the
			 life of the Commission or by a vote of a minimum of quorum members of the
			 Commission.
						(11)StructureThe
			 Review Commission will have a Federal, regional and local review structure, and
			 will be divided into two subcommittees—one focused on border technology,
			 equipment and infrastructure, and a second to focus on border and immigration
			 enforcement policies and programs.
						(b)DutiesThe
			 Commission shall review, examine, and make recommendations regarding
			 immigration and border enforcement policies, strategies, and programs,
			 including recommendations regarding—
						(1)the compliance of
			 the Department of Homeland Security and other immigration and border-related
			 agencies with existing laws and regulations;
						(2)the extent to
			 which agency policies and practices protect the civil rights of migrants and
			 border community residents, including but not limited to the contexts of
			 engagement, detention, apprehension, use of force, definition and use of
			 reasonable suspicion and probable cause, and racial profiling;
						(3)the frequency,
			 adequacy and effectiveness of human and civil rights training of border
			 enforcement personnel and others from Federal agencies who have contact with
			 the public in the border regions;
						(4)the complaint
			 process and the extent to which the process is transparent and accessible to
			 the public, investigations are opened as necessary and effectively pursued and
			 complaints are resolved in a timely and transparent manner;
						(5)the effectiveness
			 and capacity of agency oversight, accountability, and management including
			 prevention and disciplinary policies involving use of force, abuse,
			 malfeasance, corruption and illegal activity,
						(6)the effect of
			 operations, technology, and enforcement infrastructure along such border on
			 the—
							(A)environment;
							(B)crossborder
			 traffic and commerce;
							(C)privacy rights and
			 other civil liberties; and
							(D)the quality of
			 life of border communities;
							(7)the extent to
			 which State and local law enforcement engage in the enforcement of Federal
			 immigration law;
						(8)the extent of
			 compliance with due process standards and equal protection of the law for
			 immigrants and other individuals at and near the border;
						(9)whether border
			 policies and agencies are accomplishing their stated goals; and
						(10)any other matters
			 regarding immigration and border enforcement policies, strategies, and programs
			 the Commission determines appropriate.
						(c)Powers of
			 commission
						(1)In
			 general
							(A)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 title—
								(i)hold
			 such hearings and sit and act at such times and places, take such testimony,
			 receive such evidence, administer such oaths; and
								(ii)subject to
			 paragraph (2)(A), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Commission or such
			 designated subcommittee or designated member may determine advisable.
								(B)Subpoenas
								(i)IssuanceA
			 subpoena may be issued under this subsection only—
									(I)by the agreement
			 of the chairman and the vice chairman; or
									(II)by the
			 affirmative vote of 6 members of the Commission.
									(ii)SignatureSubject
			 to clause (i), subpoenas issued under this subsection may be issued under the
			 signature of the chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the chairman or by a
			 member designated by a majority of the Commission.
								(iii)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, or where the subpoena is
			 returnable, may issue an order requiring such person to appear at any
			 designated place to testify or to produce documentary or other evidence. Any
			 failure to obey the order of the court may be punished by the court as a
			 contempt of that court.
								(2)Recommendations
							(A)The Commission has
			 the ability to make recommendations to the Secretary of Homeland Security on
			 the disposition of cases and discipline of personnel under the Immigration and
			 Naturalization Act.
							(B)Within 180 days of
			 receipt of a Commission report, the Secretary of Homeland Security shall issue
			 a response, which shall describe how the Department of Homeland Security, the
			 Department of Justice, and the Department of Defense have addressed the
			 recommendation.
							(3)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this title.
						(4)Information from
			 federal agencies
							(A)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this title. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
							(B)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
							(5)Assistance from
			 federal agencies
							(A)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
							(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
							(6)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
						(d)Compensation
						(1)In
			 generalMembers of the Commission shall serve without pay.
						(2)Reimbursement of
			 expensesAll members of the Commission shall be reimbursed for
			 reasonable travel expenses and subsistence, and other reasonable and necessary
			 expenses incurred by them in the performance of their duties.
						(e)TrainingThe
			 Commission shall establish a process and criteria by which Commission members
			 receive orientation and training on human, constitutional and civil
			 rights.
					(f)ReportNot
			 later than 2 years after the date of the first meeting called pursuant to
			 (a)(8)(A), the Commission shall submit a report to the President and Congress
			 that contains—
						(1)findings with
			 respect to the duties of the Commission;
						(2)recommendations
			 regarding border and immigration enforcement policies, strategies, and
			 programs;
						(3)suggestions for
			 the implementation of the Commission’s recommendations; and
						(4)a
			 recommendation as to whether the Commission should continue to exist after the
			 date of termination described in subsection (g), and if so, a description of
			 the purposes and duties recommended to be carried out by the Commission after
			 such date.
						(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					(h)SunsetUnless
			 the Commission is re-authorized by Congress, the Commission shall terminate on
			 the date that is 60 days after the date the Commission submits the report
			 described in subsection (f).
					131.Prohibition on
			 military involvement in nonemergency border enforcement
					(a)In
			 generalThe Armed Forces of the United States, including the
			 National Guard, are prohibited from assisting in Federal, State and local and
			 civilian law enforcement of immigration laws.
					(b)ExceptionThe
			 Armed Forces of the United States, including the National Guard may assist in
			 Federal, State and local and civilian law enforcement of immigration laws when
			 the President of the United States has declared a national emergency or when
			 required for specific counter-terrorism duties. In the case that, Armed Forces
			 of the United States, including the National Guard are required to perform such
			 duties, those duties in support of Federal, State and local and civilian law
			 enforcement of immigration laws shall be limited to—
						(1)rear echelon
			 support duties, including logistical support, construction, and intelligence
			 collection from positions at least 25 miles from the border;
						(2)nonarmed
			 operations within 25 miles of the border, including listening posts and
			 observation post operations; and
						(3)armed operations
			 outside 25 miles of the border, including listening posts and observation post
			 operations.
						(c)ReportThe
			 Secretary shall submit on an annual basis a report to Congress that details the
			 involvement of the Armed Forces in border security and the enforcement of
			 Federal immigration laws.
					132.DefinitionsFor sections 124 through 128:
					(a)Indian
			 TribeThe term Indian tribe has the meaning given
			 such term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
					(b)Secretary
			 ConcernedThe term Secretary concerned means the
			 Secretary of Agriculture with respect to land under the jurisdiction of the
			 Secretary of Agriculture, the Secretary of the Interior with respect to land
			 under the jurisdiction of the Secretary of the Interior, the Secretary of
			 Defense with respect to land under the jurisdiction of the Secretary of Defense
			 or the secretary of a military department, or the Secretary of Commerce with
			 respect to land under the jurisdiction of the Secretary of Commerce.
					133.Border
			 protection strategy
					(a)In
			 generalNot later than September 30, 2010, the Secretary, the
			 Secretary of the Interior, the Secretary of Agriculture, the Secretary of
			 Defense, and the Secretary of Commerce, in consultation with tribal, State, and
			 local officials, shall jointly develop and submit to Congress a border
			 protection strategy for the international land borders of the United
			 States.
					(b)Elements of the
			 strategyThe strategy developed in accordance with subsection (a)
			 shall include the following components:
						(1)A
			 comparative analysis of the levels of operational control, based on auditable
			 and verifiable data, achievable through alternative tactical infrastructure and
			 other security measures. Measures assessed shall include, at a minimum—
							(A)pedestrian
			 fencing;
							(B)vehicle barriers,
			 especially in the vicinity of existing or planned roads;
							(C)additional Border
			 Patrol agents;
							(D)efficacy of
			 natural barriers and open space in response to unauthorized or unlawful border
			 crossing;
							(E)fielding of
			 advanced remote sensing and information integration technology, including the
			 use of unmanned aerial vehicles and other advanced technologies and systems,
			 including systems developed and employed, or under development, for tactical
			 surveillance, multisource information integration, and response analysis in
			 difficult terrain and under adverse environmental conditions;
							(F)regional as well
			 as urban and rural variation in border security methodologies, and
			 incorporation of natural barriers;
							(G)enhanced
			 cooperation with, and assistance to, intelligence, security, and law
			 enforcement agencies in Mexico and Canada in detecting, reporting, analyzing,
			 and successfully responding to unauthorized or unlawful border crossings from
			 or into Mexico or Canada; and
							(H)removal of
			 obstructive non-native vegetation.
							(2)A
			 comprehensive analysis of cost and other impacts of security measures assessed
			 in paragraph (1), including an assessment of—
							(A)land acquisition
			 costs, including related litigation and other costs;
							(B)construction
			 costs, including both labor and material costs;
							(C)maintenance costs
			 over 25 years;
							(D)contractor
			 costs;
							(E)management and
			 overhead costs;
							(F)the impacts on
			 wildlife, wildlife habitat, natural communities, and functioning cross-border
			 wildlife migration corridors and hydrology (including water quantity, quality,
			 and natural hydrologic flows) on Federal, tribal, State, local, and private
			 lands along the border; and
							(G)costs of fully
			 mitigating the adverse impacts to Federal, tribal, State, local, and private
			 lands, waters (including water quality, quantity, and hydrological flows),
			 wildlife, and wildlife habitats, including, where such action is possible, the
			 full costs of the replacement or restoration of severed wildlife migration
			 corridors with protected corridors of equivalent biological functionality, as
			 determined by each Secretary concerned, in consultation with appropriate
			 authorities of tribal, State, and local governments and appropriate authorities
			 of Mexico and Canada.
							(3)A
			 comprehensive compilation of the fiscal investments in acquiring or managing
			 Federal, tribal, State, local, and private lands and waters in the vicinity of,
			 or ecologically related to, the land borders of the United States that have
			 been acquired or managed in whole or in part for conservation purposes
			 (including the creation or management of protected wildlife migration
			 corridors) in—
							(A)units of the
			 National Park System;
							(B)National Forest
			 System land;
							(C)land under the
			 jurisdiction of the Bureau of Land Management;
							(D)land under the
			 jurisdiction of the United States Fish and Wildlife Service;
							(E)other relevant
			 land under the jurisdiction of the Department of the Interior or the Department
			 of Agriculture;
							(F)land under the
			 jurisdiction of the Department of Defense or the individual military
			 department;
							(G)land under the
			 jurisdiction of the Department of Commerce;
							(H)tribal
			 lands;
							(I)State and private
			 lands; and
							(J)lands within
			 Mexico and Canada.
							(4)Recommendations
			 for strategic border security management based on comparative security as
			 detailed in paragraph (1), the cost-benefit analysis as detailed in paragraph
			 (2), as well as protection of investments in public lands specified in
			 paragraph (3).
						(c)Training
						(1)Required
			 trainingThe Secretary, in cooperation with the Secretary
			 concerned, shall provide—
							(A)natural resource
			 protection training for Customs and Border Protection agents or other Federal
			 personnel assigned to plan or oversee the construction or operation of border
			 security tactical infrastructure or to patrol land along or in the vicinity of
			 a land border of the United States; and
							(B)cultural resource
			 training for Customs and Border Protection agents and other Federal personnel
			 assigned to plan or oversee the construction or operation of border security
			 tactical infrastructure or to patrol tribal lands.
							(2)Additional
			 considerationsIn developing and providing training under
			 subparagraph (A) of paragraph (1), the Secretary shall coordinate with the
			 Secretary concerned and the relevant tribal government to ensure that such
			 training is appropriate to the mission of the relevant agency and is focused on
			 achieving border security objectives while avoiding or minimizing the adverse
			 impact on natural and cultural resources resulting from border security
			 tactical infrastructure, operations, or other activities.
						134.Actions to
			 further secure operational control of the international land borders of the
			 United States
					(a)In
			 GeneralSection 102 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note)
			 is amended to read as follows:
						
							102.Improvement of
				operational control of border
								(a)In
				GeneralThe Secretary of Homeland Security shall take such
				actions as may be required to gain operational control of the international
				land borders of the United States. Such actions may be taken only in accordance
				with the border protection strategy developed under section 124(a).
								(b)Priority of
				MethodsIn carrying out the requirements of subsection (a), the
				Secretary of Homeland Security shall, where practicable, give first priority to
				the use of remote cameras, sensors, removal of nonnative vegetation,
				incorporation of natural barriers, additional manpower, unmanned aerial
				vehicles, or other low impact border enforcement techniques.
								(c)Consultation
									(1)In
				generalIn carrying out this section, the Secretary of Homeland
				Security shall consult with the Secretary of the Interior, the Secretary of
				Agriculture, the Secretary of Defense, Secretary of Commerce, States, local
				governments, tribal governments, and private property owners in the United
				States to minimize the impact on the environment, culture, commerce, safety,
				and quality of life for the communities and residents located near the sites at
				which actions under subsection (a) are proposed to be taken.
									(2)Rule of
				constructionNothing in this subsection may be construed
				to—
										(A)create or negate
				any right of action for a State, local government, tribal government, or other
				person or entity affected by this subsection;
										(B)affect the eminent
				domain laws of the United States or of any State; or
										(C)waive the
				application of any other applicable Federal, State, local, or tribal
				law.
										(3)Limitation on
				requirementsNotwithstanding subsection (a), nothing in this
				section shall require the Secretary of Homeland Security to install fencing,
				physical barriers, roads, lighting, cameras, or sensors in a particular
				location along an international border of the United States if the Secretary
				determines that the use or placement of such resources is not the most
				effective and appropriate means to achieve and maintain operational control
				over the international border at such location, or if the Secretary determines
				that the direct and indirect costs of or the impacts on the environment,
				culture, commerce, safety, or quality of life for the communities and residents
				along the border likely to result from the use or placement of such resources
				outweigh the benefits of such use or
				placement.
									.
					(b)PreconditionsIn
			 fulfilling the requirements of section 102 of the Illegal Immigration Reform
			 and Immigrant Responsibility Act of 1996, as amended by this section, the
			 Secretary of Homeland Security shall not commence any construction of fencing,
			 physical barriers, roads, lighting, cameras, sensors, or other tactical
			 infrastructure along or in the vicinity of an international land border of the
			 United States, or award or expend funds pursuant to any contract or other
			 agreement related thereto, prior to 90 days following the submission to
			 Congress of the border protection strategy required under section 133(a) of
			 this subtitle.
					135.Borderlands
			 monitoring and mitigation
					(a)In
			 GeneralThe Secretary, in consultation with the Secretary of the
			 Interior, the Secretary of Agriculture, the Secretary of Defense, the Secretary
			 of Commerce, and the heads of appropriate State and tribal wildlife agencies
			 and entities, shall develop and implement a comprehensive monitoring and
			 mitigation plan to address the ecological and environmental impacts of border
			 security infrastructure, measures, and activities along the international land
			 borders of the United States.
					(b)RequirementsThe
			 mitigation plan required under subsection (a) shall include, at a minimum,
			 measures to address and mitigate the full range of ecological and environmental
			 impacts of border security infrastructure, measures, and activities,
			 including—
						(1)preserving,
			 maintaining, and, if necessary, restoring wildlife migration corridors, key
			 habitats, and the ecologically functional connectivity between and among key
			 habitats sufficient to ensure that species (whether or not designated as rare,
			 protected, or of concern) remain viable and are able to adapt to the impacts of
			 climate change;
						(2)addressing control
			 of invasive species and implementing measures necessary to avoid the spread of
			 such species;
						(3)maintaining
			 hydrological functionality, including water quantity and quality;
						(4)incorporating
			 adaptive management, including detailed provisions for long-term monitoring of
			 the mitigation plan’s effectiveness and for necessary adjustments to such plan
			 based on such monitoring results; and
						(5)protection of
			 cultural and historical resources.
						(c)Preemption
						(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 may, subject to paragraph (2), carry out the mitigation plan required under
			 subsection (a) on any Federal, State, local, tribal, or private lands in the
			 vicinity of or ecologically related to an international land border of the
			 United States regardless of which individual, agency, or entity has ownership
			 of or principal responsibility for the management of any such lands.
						(2)ConditionsActivities
			 carried out pursuant to paragraph (1) in connection with the mitigation plan
			 shall be carried out in full consultation with, and with the concurrence of,
			 the owner of, or entity with principal responsibility for, the management of
			 the lands described in such paragraph.
						(d)Administration
						(1)AuthorizationThe
			 Secretary of Homeland Security may transfer funds of the Department of Homeland
			 Security to other Federal agencies for—
							(A)expenditure under
			 programs (including any international programs) of such agencies that are
			 designed to fund conservation related activities (directly or through grants or
			 similar mechanisms) on non-Federal lands, including land acquisition programs;
			 and
							(B)mitigation
			 activities on Federal lands managed by such agencies, if such activities are
			 required to implement the mitigation plan required under subsection (a) and if
			 the costs of such activities are higher than the costs associated with managing
			 such lands in the absence of such activities.
							(2)Exemption from
			 reprogramming requirementsFunds transferred pursuant to the
			 authorization under paragraph (1) shall not be subject to reprogramming
			 requirements.
						(3)Acceptance and
			 use of donationsThe Secretary may accept and use donations for
			 the purpose of developing and implementing the mitigation plan required under
			 subsection (a), and may transfer such funds to any other Federal agency for
			 expenditure under such plan pursuant to paragraph (1).
						(e)Authorization of
			 AppropriationsNotwithstanding any other provision of law, funds
			 appropriated to the Department of Homeland Security for border security
			 infrastructure and activities may be used by the Secretary to develop and
			 implement the mitigation plan required under subsection (a).
					136.Border
			 Communities Liaison Office
					(a)EstablishmentThe
			 Secretary shall establish, in consultation with the Office of Civil Rights and
			 Civil Liberties, a Border Communities Liaison Office in every border patrol
			 sector at the southern and northern borders.
					(b)PurposeThe
			 purpose of the Border Communities Liaison Office shall be—
						(1)to foster and
			 institutionalize consultation with border communities;
						(2)to consult with
			 border communities on agency policies, directives and laws;
						(3)to consult with
			 border communities on agency strategies and strategy development;
						(4)to consult with
			 border communities on agency services and operational issues;
						(5)to receive
			 assessments on agency performance from border communities; and
						(6)to receive
			 complaints regarding agency performance and agent conduct.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					137.Office of Civil
			 Rights and Civil Liberties and Office of Inspector GeneralThere are authorized to be appropriated such
			 sums as are necessary for the Department’s Office of Inspector General and the
			 Department’s Office of Civil Rights and Civil Liberties to be comparable to
			 those of other Federal agencies and commensurate with the size and scope of the
			 DHS operational budget.
				138.Improving ports
			 of entry for border security and other purposes
					(a)In
			 GeneralThere are authorized to be appropriated to the
			 Administrator of the General Services Administration such sums as may be
			 necessary for each of fiscal years 2011 through 2015 to make improvements to
			 existing ports of entry in the United States to improve border security and for
			 other purposes.
					(b)PriorityIn
			 making improvements described in subsection (a), the Administrator of the
			 General Services Administration, in coordination with the Commissioner of
			 Customs and Border Protection, shall give priority to the ports of entry that
			 the Administrator determines are in most need of repair to improve border
			 security and for other purposes in accordance with port of entry infrastructure
			 assessment studies required in section 603 of title VI, division E, of the
			 Consolidated Appropriations Act of 2008 (Public Law 101–161).
					139.Ports of
			 entry
					(a)In
			 generalIn order to aid in the enforcement of Federal customs,
			 immigration, and agriculture laws, and national security goals the Customs and
			 Border Protection Commissioner may—
						(1)design, construct,
			 and modify land ports of entry and other structures and facilities, including
			 living quarters for officers, agents, and personnel;
						(2)acquire, by
			 purchase, donation, or exchange, land or any interest in land determined to be
			 necessary to carry out the Commissioner’s duties under this section; and
						(3)construct
			 additional ports of entry along the southern border and the northern
			 border.
						(b)Consultation
						(1)Locations for
			 new ports of entryThe
			 Secretary of Homeland Security shall consult with the Secretary of the
			 Interior, the Secretary of Agriculture, the Secretary of State, the
			 International Boundary and Water Commission, the International Joint
			 Commission, and appropriate representatives of States, local governments,
			 Indian tribes, and property owners to—
							(A)determine
			 locations for new ports of entry; and
							(B)minimize adverse
			 impacts from such ports on the environment, historic and cultural resources,
			 commerce, and quality of life for the communities and residents located near
			 such ports.
							(2)Acquisition of
			 leasehold interestThe Secretary of Homeland Security may acquire
			 a leasehold interest in real property, and may construct or modify any facility
			 on the leased property, if the Secretary determines that the acquisition of
			 such interest, and such construction or modification, are necessary to
			 facilitate the implementation of this Act.
						(3)Construction of
			 border control facilitiesSubject to the availability of
			 appropriations, the Secretary may construct all-weather roads and acquire
			 additional vehicle barriers and facilities necessary to maintain and enhance
			 operational control of the international borders of the United States.
						140.Ports of entry
			 infrastructure and operations assessment study
					(a)Requirement To
			 updateNot later than January 31 of each year, the Administrator
			 of General Services shall update the Port of Entry Infrastructure and
			 Operations Assessment Study prepared by United States Customs and Border
			 Protection in accordance with the matter relating to the ports of entry
			 infrastructure assessment that is set out in the joint explanatory statement in
			 the conference report accompanying H.R. 2490 of the 106th Congress, 1st session
			 (House of Representatives Rep. No. 106–319, on page 67) and submit such updated
			 study to Congress.
					(b)ConsultationIn
			 preparing the updated studies required in subsection (a), the Administrator of
			 General Services shall consult with the Director of the Office of Management
			 and Budget, the Secretary, and the Commissioner of U.S. Customs and Border
			 Protection.
					(c)ContentEach
			 updated study required in subsection (a) shall—
						(1)identify port of
			 entry infrastructure and technology improvement projects that would enhance
			 border security and facilitate the flow of legitimate travel and commerce if
			 implemented;
						(2)identify port
			 operations and practices (to include, but not be limited to training and
			 staffing levels) that would enhance border security and facilitate the flow of
			 legitimate individual travel and commerce if implemented;
						(3)establish a
			 process to identify and prioritize needs at ports for shelter from the
			 elements, Americans with Disability Act compliance, and related issues;
						(4)include the
			 projects identified in the National Land Border Ports of Entry Security Plan
			 required by section 141; and
						(5)prioritize the
			 projects described in paragraphs (1), (2), (3), and (4) based on the ability of
			 a project to—
							(A)fulfill immediate
			 security requirements;
							(B)facilitate trade
			 across the borders of the United States;
							(C)facilitate
			 individual travel; and
							(D)reduce individual
			 and commercial wait times for pedestrians and vehicles.
							(d)Project
			 implementationThe Commissioner shall implement the
			 infrastructure, operations, and technology improvement projects described in
			 subsection (c) in the order of priority assigned to each project under
			 paragraph (3) of such subsection.
					(e)Divergence from
			 prioritiesThe Commissioner may diverge from the priority order
			 if the Commissioner determines that significantly changed circumstances, such
			 as immediate security needs or changes in infrastructure in Mexico or Canada,
			 compellingly alter the need for a project in the United States.
					141.National Land
			 Border Ports of Entry Security Plan
					(a)In
			 generalNot later than one year after the date of enactment of
			 this Act, and annually thereafter, the Secretary, after consultation with
			 representatives of Federal, State, and local law enforcement agencies and
			 private entities that are involved in international trade across Northern or
			 Southern ports of entry, shall submit a National Land Border Ports of Entry
			 Security Plan to Congress.
					(b)Vulnerability
			 assessment
						(1)In
			 generalThe plan required in subsection (a) shall include a
			 vulnerability assessment of each port of entry located on the northern border
			 or the southern border.
						(2)Port security
			 coordinatorsThe Secretary may establish 1 or more port security
			 coordinators at each port of entry located on the northern border or the
			 southern border—
							(A)to assist in
			 conducting a vulnerability assessment at such port; and
							(B)to provide other
			 assistance with the preparation of the plan required in subsection (a).
							142.Ports of entry
			 technology demonstration program
					(a)Demonstration
			 programThe Secretary shall carry out a technology demonstration
			 program to—
						(1)test and evaluate
			 new port of entry technologies;
						(2)refine port of
			 entry technologies and operational concepts; and
						(3)train personnel
			 under realistic conditions.
						(b)Technology and
			 facilities
						(1)Technology
			 testingUnder the technology demonstration program, the Secretary
			 shall test technologies that enhance port of entry operations, including
			 operations related to—
							(A)inspections;
							(B)communications;
							(C)port
			 tracking;
							(D)identification of
			 persons and cargo;
							(E)sensory
			 devices;
							(F)personal
			 detection;
							(G)decision support;
			 and
							(H)the detection and
			 identification of weapons, including weapons of mass destruction.
							(2)Development of
			 facilitiesAt a demonstration site selected pursuant to
			 subsection (c)(2), the Secretary shall develop facilities to provide
			 appropriate training to law enforcement personnel who have responsibility for
			 border security, including—
							(A)cross-training
			 among agencies;
							(B)advanced law
			 enforcement training; and
							(C)equipment
			 orientation.
							(c)Demonstration
			 sites
						(1)NumberThe
			 Secretary shall carry out the demonstration program at not less than three
			 sites and not more than five sites.
						(2)Selection
			 criteriaTo ensure that at least 1 of the facilities selected as
			 a port of entry demonstration site for the demonstration program has the most
			 up-to-date design, contains sufficient space to conduct the demonstration
			 program, has a traffic volume low enough to easily incorporate new technologies
			 without interrupting normal processing activity, and is able to efficiently
			 carry out demonstration and port of entry operations, at least 1 port of entry
			 selected as a demonstration site shall—
							(A)have been
			 established not more than 15 years before the date of enactment of this
			 Act;
							(B)consist of not
			 less than 65 acres, with the possibility of expansion to not less than 25
			 adjacent acres; and
							(C)have serviced an
			 average of not more than 50,000 vehicles per month during the one-year period
			 ending on the date of enactment of this Act.
							(d)Relationship
			 with other agenciesThe Secretary shall permit personnel from an
			 appropriate Federal or State agency to utilize a demonstration site described
			 in subsection (c) to test technologies that enhance port of entry operations,
			 including technologies described in subparagraphs (A) through (H) of subsection
			 (b)(1).
					(e)Report
						(1)RequirementNot
			 later than one year after the date of enactment of this Act, and annually
			 thereafter, the Secretary shall submit to Congress a report on the activities
			 carried out at each demonstration site under the technology demonstration
			 program established under this section.
						(2)ContentThe
			 report submitted under paragraph (1) shall include an assessment by the
			 Secretary of the feasibility of incorporating any demonstrated technology for
			 use throughout United States Customs and Border Protection.
						143.Reports on
			 improving the exchange of information on North American security
					(a)Requirement for
			 reportsNot later than one year after the date of enactment of
			 this Act, and annually thereafter, the Secretary of State, in coordination with
			 the Secretary and the heads of other appropriate Federal agencies, shall submit
			 to Congress a report on the status of improvements to information exchange
			 related to the security of North America.
					(b)ContentsEach
			 report submitted under subsection (a) shall contain a description of the
			 following:
						(1)Security
			 clearances and document integrityThe status of the development
			 of common enrollment, security, technical, and biometric standards for the
			 issuance, authentication, validation, and repudiation of secure documents,
			 including—
							(A)technical and
			 biometric standards based on best practices and consistent with international
			 standards for the issuance, authentication, validation, and repudiation of
			 travel documents, including—
								(i)passports;
								(ii)visas; and
								(iii)permanent
			 resident cards;
								(B)working with
			 Canada and Mexico to encourage foreign governments to enact laws to combat
			 alien smuggling and trafficking, and laws to forbid the use and manufacture of
			 fraudulent travel documents; and
							(C)applying the
			 necessary pressures and support to ensure that other countries meet proper
			 travel document standards and are committed to travel document verification
			 before the citizens of such countries travel internationally, including travel
			 by such citizens to the United States.
							(2)Immigration and
			 visa managementThe progress of efforts to share information
			 regarding high-risk individuals who may attempt to enter Canada, Mexico, or the
			 United States, including the progress made—
							(A)in implementing
			 the Statement of Mutual Understanding on Information Sharing, signed by Canada
			 and the United States in February 2003; and
							(B)in identifying
			 trends related to immigration fraud, including asylum and document fraud, and
			 to analyze such trends.
							(3)Visa policy
			 coordination and immigration securityThe progress made by
			 Canada, Mexico, and the United States to enhance the security of North America
			 by cooperating on visa policy and identifying best practices regarding
			 immigration security, including the progress made—
							(A)in enhancing
			 consultation among officials who issue visas at the consulates or embassies of
			 Canada, Mexico, or the United States throughout the world to share information,
			 trends, and best practices on visa flows;
							(B)in comparing the
			 procedures and policies of Canada and the United States related to visitor visa
			 processing, including—
								(i)application
			 process;
								(ii)interview
			 policy;
								(iii)general
			 screening procedures;
								(iv)visa
			 validity;
								(v)quality control
			 measures; and
								(vi)access to appeal
			 or review;
								(C)in exploring
			 methods for Canada, Mexico, and the United States to waive visa requirements
			 for nationals and citizens of the same foreign countries;
							(D)in developing and
			 implementing an immigration security strategy for North America that works
			 toward the development of a common security perimeter by enhancing technical
			 assistance for programs and systems to support advance automated reporting and
			 risk targeting of international passengers;
							(E)in sharing
			 information on lost and stolen passports on a real-time basis among immigration
			 or law enforcement officials of Canada, Mexico, and the United States;
			 and
							(F)in collecting 10
			 fingerprints from each individual who applies for a visa.
							(4)North American
			 visitor overstay programThe progress made by Canada and the
			 United States in implementing parallel entry-exit tracking systems that, while
			 respecting the privacy laws of both countries, share information regarding
			 third country nationals who have overstayed their period of authorized
			 admission in either Canada or the United States.
						(5)Terrorist watch
			 listsThe status of the capacity of the United States to combat
			 terrorism through the coordination of counterterrorism efforts, including any
			 progress made—
							(A)in developing and
			 implementing bilateral agreements between Canada and the United States and
			 between Mexico and the United States to govern the sharing of terrorist watch
			 list data and to comprehensively enumerate the uses of such data by the
			 governments of each country;
							(B)in establishing
			 appropriate linkages among Canada, Mexico, and the United States Terrorist
			 Screening Center;
							(C)in exploring with
			 foreign governments the establishment of a multilateral watch list mechanism
			 that would facilitate direct coordination between the country that identifies
			 an individual as an individual included on a watch list, and the country that
			 owns such list, including procedures that satisfy the security concerns and are
			 consistent with the privacy and other laws of each participating country;
			 and
							(D)in establishing
			 transparent standards and processes that enable innocent individuals to remove
			 their names from a watch list.
							(6)Money
			 laundering, currency smuggling, and alien smugglingThe progress
			 made in improving information sharing and law enforcement cooperation in
			 combating organized crime, including the progress made—
							(A)in combating
			 currency smuggling, money laundering, alien smuggling, and trafficking in
			 alcohol, firearms, and explosives;
							(B)in determining the
			 feasibility of formulating a firearms trafficking action plan between Mexico
			 and the United States;
							(C)in developing a
			 joint threat assessment on organized crime between Canada and the United
			 States;
							(D)in determining the
			 feasibility of formulating a joint threat assessment on organized crime between
			 Mexico and the United States;
							(E)in developing
			 mechanisms to exchange information on findings, seizures, and capture of
			 individuals transporting undeclared currency; and
							(F)in developing and
			 implementing a plan to combat the transnational threat of illegal drug
			 trafficking.
							(7)Law enforcement
			 cooperationThe progress made in enhancing law enforcement
			 cooperation among Canada, Mexico, and the United States through enhanced
			 technical assistance for the development and maintenance of a national database
			 built upon identified best practices to identify suspected criminals or
			 terrorists, including exploring the formation of law enforcement teams that
			 include personnel from the United States and Mexico, and appropriate procedures
			 for such teams.
						144.Southern Border
			 Security Task Force
					(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall establish a Southern Border Security Task Force (in
			 this Act referred to as the Task Force) to coordinate the
			 efforts of Federal, State, and local border and law enforcement officials and
			 task forces to protect United States border cities and communities from
			 violence associated with drug trafficking, gunrunning, illegal alien smuggling,
			 violence, and kidnapping along and across the international border between the
			 United States and Mexico.
					(b)Composition and
			 Deployment
						(1)CompositionThe
			 Task Force shall be comprised of personnel from—
							(A)United States
			 Customs and Border Protection;
							(B)United States
			 Immigration and Customs Enforcement;
							(C)the Coast
			 Guard;
							(D)other Federal
			 agencies, as appropriate;
							(E)southern border
			 State law enforcement agencies; and
							(F)local law
			 enforcement agencies from affected southern border cities and
			 communities.
							(2)DeploymentThe
			 Secretary of Homeland Security shall deploy the Task Force along the
			 international border between the United States and Mexico in cities and
			 communities most affected by violence, as determined by the Secretary.
						(c)DirectorThe
			 Secretary of Homeland Security shall appoint as a Director of the Task Force an
			 individual who is experienced and knowledgeable in law enforcement generally
			 and border security issues specifically.
					(d)ReportNot
			 later than 180 days after the date of the establishment of the Task Force under
			 subsection (a) and annually thereafter, the Secretary of Homeland Security
			 shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report on the effectiveness of the Task Force in reducing the
			 drug trafficking, gunrunning, illegal alien smuggling, violence, and kidnapping
			 along and across the international border between the United States and Mexico
			 as measured by crime statistics, including violent deaths, incidents of
			 violence, and drug related arrests.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security $10,000,000 for each of fiscal years 2010
			 through 2014—
						(1)to establish and
			 operate the Task Force, including to provide for operational, administrative,
			 and technological costs to Federal, State, and local law enforcement agencies
			 participating in the Task Force; and
						(2)to investigate,
			 apprehend, and prosecute individuals engaged in drug trafficking, gunrunning,
			 illegal alien smuggling, violence, and kidnapping along and across the
			 international border between the United States and Mexico.
						145.Cooperation
			 with the Government of Mexico
					(a)Cooperation
			 regarding border securityThe Secretary of State, in cooperation
			 with the Secretary and representatives of Federal, State, and local law
			 enforcement agencies that are involved in border security and immigration
			 enforcement efforts, shall work with the appropriate officials from the
			 Government of Mexico to improve coordination between the United States and
			 Mexico regarding—
						(1)improved border
			 security along the international border between the United States and
			 Mexico;
						(2)the reduction of
			 human trafficking and smuggling between the United States and Mexico;
						(3)the reduction of
			 drug trafficking and smuggling between the United States and Mexico;
						(4)the reduction of
			 gang membership in the United States and Mexico;
						(5)the reduction of
			 violence against women in the United States and Mexico; and
						(6)the reduction of
			 other violence and criminal activity.
						(b)Cooperation
			 regarding education on immigration lawsThe Secretary of State,
			 in cooperation with other appropriate Federal officials, shall work with the
			 appropriate officials from the Government of Mexico to carry out activities to
			 educate citizens and nationals of Mexico regarding eligibility for status as a
			 nonimmigrant under Federal law to ensure that the citizens and nationals are
			 not exploited while working in the United States.
					(c)Cooperation
			 regarding circular migrationThe Secretary of State, in
			 cooperation with the Secretary of Labor and other appropriate Federal
			 officials, shall work with the appropriate officials from the Government of
			 Mexico to improve coordination between the United States and Mexico to
			 encourage circular migration, including assisting in the development of
			 economic opportunities and providing job training for citizens and nationals in
			 Mexico.
					(d)Consultation
			 requirementFederal, State, and local representatives in the
			 United States shall work to cooperate with their counterparts in Mexico
			 concerning border security structures along the international border between
			 the United States and Mexico, as authorized by this title, in order to—
						(1)solicit the views
			 of affected communities;
						(2)lessen tensions;
			 and
						(3)foster greater
			 understanding and stronger cooperation on this and other important security
			 issues of mutual concern.
						(e)Annual
			 reportNot later than 180 days after the date of enactment of
			 this Act, and annually thereafter, the Secretary of State shall submit to
			 Congress a report on the actions taken by the United States and Mexico under
			 this section.
					146.Enhanced
			 international cooperation
					(a)In
			 GeneralThe Attorney General, in cooperation with the Secretary
			 of State, shall—
						(1)assign agents of
			 the Bureau of Alcohol, Tobacco, Firearms, and Explosives to the United States
			 mission in Mexico, to work with Mexican law enforcement agencies in conducting
			 investigations relating to firearms trafficking and other criminal
			 enterprises;
						(2)provide the
			 equipment and technological resources necessary to support investigations and
			 to trace firearms recovered in Mexico; and
						(3)support the
			 training of Mexican law enforcement officers in serial number restoration
			 techniques, canine explosive detection, and anti-trafficking tactics.
						(b)Authorization of
			 AppropriationsThere is authorized to be appropriated $9,500,000
			 for each of fiscal years 2011 and 2012 to carry out this section.
					147.Expansion of
			 commerce security programs
					(a)Customs-trade
			 partnership against terrorism
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commissioner, in consultation with the Secretary, shall develop a
			 plan to expand the programs of the Customs–Trade Partnership Against Terrorism
			 established pursuant to section 211 of the SAFE Port Act (6 U.S.C. 961),
			 including adding additional personnel for such programs, along the northern
			 border and southern border, including the following programs:
							(A)The Business
			 Anti-Smuggling Coalition.
							(B)The Carrier
			 Initiative Program.
							(C)The Americas
			 Counter Smuggling Initiative.
							(D)The Container
			 Security Initiative established pursuant to section 205 of the SAFE Port Act (6
			 U.S.C. 945).
							(E)The Free and
			 Secure Trade Initiative.
							(F)Other industry
			 partnership programs administered by the Commissioner.
							(2)Southern border
			 demonstration programNot later than 180 days after the date of
			 enactment of this Act, the Commissioner shall implement, on a demonstration
			 basis, at least 1 Customs–Trade Partnership Against Terrorism program, which
			 has been successfully implemented along the northern border, along the southern
			 border.
						(b)Demonstration
			 programNot later than 180 days after the date of enactment of
			 this Act, the Commissioner shall establish a demonstration program to develop a
			 cooperative trade security system to improve supply chain security.
					148.Authorization
			 of appropriations
					(a)In
			 generalIn addition to any funds otherwise available, there are
			 authorized to be appropriated such sums as may be necessary for the fiscal
			 years 2011 through 2015 to carry out this subtitle.
					(b)International
			 agreementsAmounts appropriated pursuant to the authorization of
			 appropriations in subsection (a) may be used for the implementation of projects
			 described in the Declaration on Embracing Technology and Cooperation to Promote
			 the Secure and Efficient Flow of People and Commerce across our Shared Border
			 between the United States and Mexico, agreed to March 22, 2002, Monterrey,
			 Mexico or the Smart Border Declaration between the United States and Canada,
			 agreed to December 12, 2001, Ottawa, Canada that are consistent with the
			 provisions of this subtitle.
					BDetention
				151.DefinitionsIn this subtitle:
					(1)DetentionThe
			 term detention, in the context of an immigration-related
			 enforcement activity, means government custody or any other deprivation of an
			 individual’s freedom of movement by government agents.
					(2)Detention
			 facilityThe term detention facility means any
			 Federal, State, local government facility, or privately owned and operated
			 facility that is used to hold immigration detainees for more than 72
			 hours.
					(3)Short-term
			 detention facilityThe term short-term detention
			 facility means any Federal, State, local government facility, or
			 privately owned and operated facility that is used to hold immigration
			 detainees for 72 hours or less.
					(4)Immigration-related
			 enforcement activityThe term immigration-related
			 enforcement activity means any government action in which—
						(A)an individual
			 suspected of an immigration violation is detained for such violation; or
						(B)an individual who
			 has been detained by government agents is questioned about possible immigration
			 violations.
						(5)Secure
			 alternatives programsThe term secure alternatives
			 means custodial or non-custodial programs under which aliens are screened and
			 provided with appearance assistance services or placed in supervision programs
			 as needed to ensure they appear at all immigration interviews, appointments and
			 hearings.
					(6)Unaccompanied
			 alien childrenThe term unaccompanied alien child or
			 children shall be defined as found in section 462(g) of the Homeland
			 Security Act of 2002 (6 U.S.C. 279(g))
					(7)ApprehensionThe
			 term apprehension, in the context of an immigration enforcement
			 related activity, means government detention, arrest, or custody, or any
			 significant deprivation of an individuals freedom of action by government
			 officials or entities acting under agreement with the Department of Homeland
			 Security for suspicion of violations under the Immigration and Nationality Act
			 (8 U.S.C. 1101 et seq.).
					(8)SSAThe
			 term SSA means the appropriate State or local service agency,
			 including relevant nongovernmental organizations, child welfare agencies, child
			 protective service agencies, school and head start administrators, mental
			 health and legal service providers, and hospitals.
					152.Detention
			 conditions
					(a)In
			 generalThe Secretary shall—
						(1)ensure that all
			 detainees are treated humanely and granted the protections described in this
			 section; and
						(2)comply with the
			 minimum requirements set forth in this section.
						(b)Quality of
			 medical care
						(1)Right to medical
			 careEach detainee has the right to—
							(A)prompt and
			 adequate medical care, designed to ensure continuity of care, at no cost to the
			 detainee;
							(B)care to address
			 medical needs that existed prior to detention; and
							(C)primary care,
			 emergency care, chronic care, prenatal care, dental care, eye care, mental
			 health care, and other medically necessary specialized care.
							(2)Screenings and
			 examinationsEach detainee shall receive—
							(A)a comprehensive
			 medical, dental, and mental health intake screening, including screening for
			 sexual abuse or assault by a licensed health care professional upon arrival at
			 a detention facility or short-term detention facility; and
							(B)a comprehensive
			 medical and mental health examination by a licensed health care professional
			 not later than 14 days after the detainee’s arrival at a detention
			 facility.
							(3)Medications and
			 treatment
							(A)PrescriptionsEach
			 detainee taking prescribed medications prior to detention shall be allowed to
			 continue taking such medications, on schedule and without interruption, until
			 and unless a licensed health care professional examines the immigration
			 detainee and decides upon an alternative course of treatment. Detainees who
			 arrive at a detention facility without prescription medications and report
			 being on such medications shall be evaluated by a qualified health care
			 professional not later than 24 hours after arrival. All decisions to
			 discontinue or modify a detainee’s reported prescription medication regimen
			 shall be conveyed to the detainee in a language that the detainee understands
			 and shall be recorded in writing in the detainee’s medical records.
							(B)Psychotropic
			 medicationMedication may not be forcibly administered to a
			 detainee to facilitate transport, removal, or otherwise to control the
			 detainee’s behavior. Involuntary psychotropic medication may only be used, to
			 the extent authorized by applicable law, in emergency situations after a
			 physician has personally examined the detainee and determined that—
								(i)the
			 detainee is imminently dangerous to self or others due to a mental illness;
			 and
								(ii)involuntary
			 psychotropic medication is medically appropriate to treat the mental illness
			 and necessary to prevent harm.
								(C)TreatmentEach
			 detainee shall be provided medically necessary treatment, including prenatal
			 care, prenatal vitamins, hormonal therapies, and birth control. Female
			 detainees shall be provided with adequate access to sanitary products.
							(4)Medical care
			 decisionsAny decision regarding requested medical care for a
			 detainee—
							(A)shall be made in
			 writing by an on-site licensed health care professional not later than 72 hours
			 after such medical care is requested; and
							(B)shall be
			 immediately communicated to the detainee.
							(5)Administrative
			 appeals process
							(A)In
			 generalDetention facilities, in conjunction with the Department
			 of Homeland Security, shall ensure that detainees, medical providers, and
			 legally appointed advocates have the opportunity to appeal a denial of
			 requested health care services by an on-site provider to an independent appeals
			 board.
							(B)Appeals
			 boardThe appeals board shall include health care professionals
			 in the fields relevant to the request for medical or mental health care.
							(C)DecisionNot
			 later than 7 days after an appeal is received by the appeals board under this
			 paragraph, or earlier if medically necessary, the appeals board shall issue a
			 written decision regarding the appeal and notify the detention facility and the
			 appellee of such decision.
							(6)Review of
			 on-site medical provider requests
							(A)In
			 generalThe Secretary shall respond within 72 hours to any
			 request by an on-site medical provider for authorization to provide medical or
			 mental health care to a detainee.
							(B)Written
			 explanationIf the Secretary denies or fails to grant a request
			 described in subparagraph (A), the Secretary shall immediately provide a
			 written explanation of the reasons for such decision to the on-site medical
			 provider and the detainee.
							(C)Appeals
			 boardThe on-site medical provider and the detainee (or the
			 detainee’s legally appointed advocate) shall be permitted to appeal the denial
			 of, or failure to grant, a request described in subparagraph (A) to an
			 independent appeals board.
							(D)DecisionNot
			 later than 7 days after an appeal is received by the appeals board under this
			 paragraph, or earlier if medically necessary, the appeals board shall issue a
			 written decision regarding the appeal and notify the on-site medical provider,
			 the detainee, and the detention facility of such decision.
							(7)Conditional
			 release
							(A)In
			 generalIf a licensed health care professional determines that a
			 detainee has a medical or mental health care condition, is pregnant, or is a
			 nursing mother, the Secretary shall consider releasing the detainee on parole,
			 on bond, or into a secure alternatives program.
							(B)ReevaluationIf
			 a detainee described in subparagraph (A) is not initially released under this
			 paragraph, the Secretary shall periodically reevaluate the situation of the
			 detainee to determine if such a release would be appropriate.
							(C)Discharge
			 planningUpon removal or release, all detainees with medical or
			 mental health conditions and women who are pregnant, post-natal, and nursing
			 mothers shall receive discharge planning to ensure continuity of care for a
			 reasonable period of time.
							(8)Medical
			 records
							(A)In
			 generalThe Secretary shall maintain complete, confidential
			 medical records for every detainee and make such records available to a
			 detainee or to individuals authorized by the detainee not later than 72 hours
			 after receiving a request for such records.
							(B)Transfer of
			 medical recordsImmediately upon a detainee’s transfer between
			 detention facilities, the detainee’s complete medical records, including any
			 transfer summary, shall be provided to the receiving detention facility.
							(c)Access to
			 telephonesDetention facilities shall provide to detainees
			 reasonable and equitable access to working telephones, and the ability to
			 contact, through confidential toll-free numbers, legal representatives, family
			 courts, child protective services, foreign consulates, the immigration courts,
			 Federal and state courts in which the detainee is, or may become, involved in a
			 legal proceeding, the Board of Immigration Appeals, nongovernmental
			 organizations designated by the Secretary, all government immigration agencies
			 and adjudicatory bodies including the Office of the Inspector General of the
			 Department of Homeland Security and the Office for Civil Rights and Civil
			 Liberties of the Department of Homeland Security, in addition to persons and
			 offices contacted for the purpose of obtaining legal representation. Detention
			 facilities shall provide to detainees access to telephones during facility
			 working hours and on an emergency basis in accordance with the
			 following:
						(1)The detention
			 facility shall provide to each detainee a copy of its rules governing telephone
			 access and shall post those rules, together with an explanation of how to make
			 calls, within sight of each telephone available to detainees. These rules shall
			 be translated into Spanish and two additional languages spoken by a substantial
			 part of the detainee population of the detention facility. If a detention
			 facility has determined that more than 5 percent of its population is of a
			 certain language group, the document should be translated into that language
			 group’s appropriate language. The detention facility shall also provide oral
			 interpretation and written translation assistance to detainees in reading any
			 relevant materials required to request telephone access, including oral
			 interpretation assistance for those who are not literate in English, Spanish,
			 and other languages spoken by the detainee population of the facility.
						(2)The rates charged
			 for telephone calls shall be reasonable and equitable and shall not
			 significantly impair detainees’ access to telephones.
						(3)The detention
			 facility shall not restrict the number of calls detainees may place to their
			 legal representatives or consular officials, or to any others for the purpose
			 of obtaining legal representation, or limit the duration of those calls by rule
			 or automatic cut-off, unless necessary for security reasons. The detention
			 facility shall have a reasonable number of working phones available to
			 detainees, and at a minimum one phone per each 25 users.
						(4)The detention
			 facility shall ensure the privacy of telephone conversations between detainees
			 and legal representatives or consular officials, and calls made for the purpose
			 of obtaining legal representation. Means to ensure privacy may include the use
			 of privacy panels, the placement of phones in housing pods, and other
			 appropriate measures.
						(5)Detainees’
			 telephone calls to a court, legal representative, or consular official, or for
			 the purpose of obtaining legal representation, shall not be monitored or
			 recorded without a court order and without prior notification to the
			 detainee.
						(6)The detention
			 facility shall take and deliver telephone messages to detainees as promptly as
			 possible, but no less often than twice a day. Detainees shall be permitted to
			 make confidential telephone calls promptly within 8 hours of receipt of
			 messages left by a court, legal representative, prospective legal
			 representative, or consular official as soon as reasonably possible after the
			 delivery of the message.
						(d)Sexual abuse
			 regulations concerning care and custody of detainees
						(1)In
			 generalDetention facilities
			 shall take all necessary measures to prevent sexual abuse of detainees,
			 including sexual assaults, and shall observe the minimum standards under the
			 Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.).
						(2)Measures where
			 abuse occursWhere sexual abuse occurs, detention facilities
			 shall ensure that—
							(A)prompt and
			 appropriate medical intervention is taken to minimize medical and psychological
			 trauma;
							(B)a medical history
			 is taken and a physical examination is conducted by qualified and culturally
			 appropriate licensed medical professionals to determine the extent of physical
			 injury and whether referral to another medical facility is indicated;
							(C)prophylactic
			 treatment and follow-up for sexually transmitted diseases are provided within
			 the appropriate time frame;
							(D)the case is
			 evaluated by a qualified and culturally appropriate mental health professional
			 for crisis intervention counseling and long-term follow-up;
							(E)victims are separated from their abusers
			 and are considered for release on parole or for an alternative to detention
			 program—
								(i)shall not result
			 in the transfer of the victim away from counsel absent expectional
			 circumstances; and
								(ii)shall never
			 result in the placement of the victim in solitary confinement; and
								(F)any and all medical and mental health
			 records arising out of a detainee’s allegation of sexual abuse shall be treated
			 as confidential, as required by the Health Insurance Portability and
			 Accountability Act of 1996.
							(3)ReportingA
			 detention facility shall not subject any person to punishment or any other form
			 of retaliation for reporting incidents of sexual abuse.
						(4)InvestigationIn
			 all cases of alleged sexual abuse, the detention facility shall conduct a
			 thorough and timely investigation and shall provide to the Secretary of
			 Homeland Security a report of the circumstances and the response of the
			 detention facility. If the report is not completed within 30 days after alleged
			 sexual abuse comes to the attention of the detention facility, the detention
			 facility shall submit to the Secretary of Homeland Security a description of
			 the status of the investigation and an estimated date of completion 30 days
			 after the alleged sexual abuse comes to the attention of the detention facility
			 and every 30 days thereafter until the report is provided to the Secretary of
			 Homeland Security. The report required by this subsection shall include at
			 minimum a determination of whether the alleged sexual abuse occurred, an
			 in-depth analysis of the relevant facts including the causes of any sexual
			 abuse that may have occurred and whether and to what extent the alleged abuse
			 indicates a failure of policy, a failure of training, a failure of oversight,
			 or a failure of management, and a description of the actions that the facility
			 will take to prevent the occurrence of similar incidents in the future and a
			 plan for monitoring the implementation of those actions. The detention facility
			 shall provide to the Secretary of Homeland Security periodic reports monitoring
			 the implementation of the plan in accordance with the schedule set forth in
			 such plan as approved by the Secretary of Homeland Security.
						(e)Transfer of
			 detainees
						(1)ProceduresIn adopting procedures governing the
			 transfer of individuals detained under the Immigration and Nationality Act (8
			 U.S.C. 1226), the Secretary of Homeland Security shall prohibit transfer of a
			 detainee if such transfer would—
							(A)negatively affect
			 an existing attorney-client relationship;
							(B)negatively affect
			 the detainee's legal proceedings, including merits or calendar hearings, or a
			 pending application with United States Citizenship and Immigration Services or
			 the Executive Office for Immigration Review, by—
								(i)limiting the
			 detainee's access to securing legal representation;
								(ii)limiting the
			 detainee's ability to prepare a legal defense to removal; or
								(iii)removing the
			 detainee from the legal venue of such proceeding;
								(C)negatively affect
			 the detainee's health and medical fitness; or
							(D)to the extent it
			 does not conflict with clauses (i), (ii), and (iii)—
								(i)place the detainee
			 in a location more distant from the detainee's residence than the original
			 detention location; or
								(ii)place the
			 detainee in a location more distant from family members than the original
			 detention location.
								(2)NoticeUnless
			 exigent circumstances dictate an immediate transfer—
							(A)the Secretary of Homeland Security shall
			 provide not less than 72 hours notice to any detainee prior to transferring the
			 detainee to another detention facility;
							(B)detainees shall be
			 afforded at least one toll-free call and the Secretary of Homeland Security
			 shall notify the detainee’s legal representative or if unrepresented, an adult
			 family member or other person designated by the detainee, of the transfer and
			 the detainee’s new location by telephone and in writing;
							(C)if removal
			 proceedings are pending, the Secretary of Homeland Security shall also promptly
			 notify the Immigration Court, Board of Immigration Appeals, or the Circuit
			 Court of Appeals, as appropriate of the transfer and the detainee’s new
			 address; and
							(D)the Secretary of Homeland Security shall
			 not transfer any detainee who has already requested, and is awaiting, a bond
			 hearing or a bond redetermination hearing.
							(3)ExceptionThe
			 Secretary may transfer a detainee who has an existing attorney-client
			 relationship to an alternate detention facility if such transfer is
			 necessitated by a highly unusual emergency, such as a natural disaster or
			 comparable emergency.
						(4)Protecting
			 detainees legal rightsIf the Secretary determines that a
			 transfer is necessary due to a highly unusual emergency, the Secretary shall
			 ensure that the detainee’s legal rights are not prejudiced and the existing
			 attorney-client relationship is not impaired, including evaluating the location
			 of the detention facility based on it proximity to the detainee’s counsel or
			 nongovernmental or pro bono organizations providing free or low cost
			 immigration legal services.
						(5)RecordIn
			 cases in which a detainee is transferred, the Secretary shall make a record of
			 the reasons and circumstances necessitating such transfer.
						153.Specific detention
			 requirements for short-term detention facilities
					(a)Access to basic
			 needs, people, and property
						(1)Basic
			 needsAll detainees in
			 short-term detention facilities shall receive—
							(A)potable water;
							(B)food, if detained for more than 5
			 hours;
							(C)basic toiletries, diapers, sanitary
			 products, and blankets;
							(D)access to bathroom facilities; and
							(E)access to
			 telephones.
							(2)PeopleThe Secretary shall provide consular
			 officials with access to detainees held at any short-term detention facility.
			 Detainees shall be afforded reasonable access to a licensed health care
			 professional. The Secretary shall ensure that nursing mothers in such
			 facilities have access to their children.
						(3)PropertyAny property belonging to a detainee that
			 was confiscated by an official of the Department of Homeland Security shall be
			 returned to the detainee upon repatriation or transfer.
						(b)Protections for
			 children
						(1)Qualified
			 staffThe Secretary shall ensure that adequately trained and
			 qualified staff are stationed at each major port of entry at which, during the
			 most recent 2 fiscal years, an average of not fewer than 50 unaccompanied alien
			 children per year have been held by United States Customs and Border
			 Protection, such staff shall include—
							(A)independent
			 licensed social workers dedicated to ensuring the proper temporary care for the
			 children while in the custody of United States Customs and Border Protection;
			 and
							(B)agents charged
			 primarily with the safe, swift, and humane transportation of such children to
			 the custody of the Office of Refugee Resettlement.
							(2)Specific
			 rightsThe social workers described in paragraph (1)(A) shall
			 ensure that each unaccompanied alien child—
							(A)receives emergency
			 medical care;
							(B)receives mental
			 health care in case of trauma;
							(C)has access to
			 psychosocial health services;
							(D)is provided
			 with—
								(i)a pillow, linens,
			 and sufficient blankets to rest at a comfortable temperature; and
								(ii)a bed and
			 mattress placed in an area specifically designated for residential use;
								(E)receives adequate
			 nutrition;
							(F)enjoys a safe and
			 sanitary living environment;
							(G)receives
			 educational materials; and
							(H)has access to at
			 least 3 hours of indoor and outdoor recreational programs and activities per
			 day.
							(c)Confidentiality
						(1)In
			 generalThe Secretary of Health and Human Services shall maintain
			 the privacy and confidentiality of all information gathered in the course of
			 providing care, custody, placement, and follow-up services to unaccompanied
			 alien children and separated children as defined in section 164(c), consistent
			 with the best interest of such children, by not disclosing such information to
			 other government agencies or nonparental third parties, except as provided
			 under paragraph (2).
						(2)Limited
			 disclosure of informationThe Secretary may only disclose
			 information regarding an unaccompanied alien child if—
							(A)the child
			 authorizes such disclosure and such is consistent with the child’s best
			 interest; or
							(B)the disclosure is
			 to a duly recognized law enforcement entity and is necessary to prevent
			 imminent and serious harm to another individual.
							(3)Written
			 recordAll disclosures under paragraph (2) shall be duly recorded
			 in writing and placed in the child’s file.
						154.Rulemaking and
			 enforcement
					(a)Regulations
						(1)Notice of
			 proposed rulemakingNot later than 60 days after the date of the
			 enactment of this Act, the Secretary shall issue a notice of proposed
			 rulemaking regarding the implementation of this Act.
						(2)Final
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall promulgate regulations, which shall
			 be binding upon all detention facilities and short-term detention facilities,
			 to ensure that the detention requirements under sections 142 and 143 are fully
			 implemented and enforced and that all facilities comply with the
			 regulations.
						(b)Enforcement
						(1)In
			 generalThe Secretary shall enforce all regulations and standards
			 promulgated under subsection (a). Not later than 180 days after the date of the
			 enactment of this Act, the Secretary shall issue guidance to detention
			 facilities and short-term detention facilities to ensure compliance with all
			 the detention requirements under sections 142 and 143.
						(2)Investigation
							(A)GrievancesEach
			 detainee has the right to file grievances with the staff of detention
			 facilities, short-term detention facilities, and the Department of Homeland
			 Security, and shall be protected from retaliation for exercising such
			 right.
							(B)ReviewThe
			 Secretary shall—
								(i)review any
			 grievance or other complaint containing evidence that a detention facility or
			 short-term detention facility has violated any requirement under this
			 Act;
								(ii)issue a
			 determination in writing to the complainant indicating the Secretary’s findings
			 regarding the alleged violation not later than 30 days after receiving such
			 complaint;
								(iii)remedy any
			 violation not later than 30 days after issuing a determination under clause
			 (ii); and
								(iv)promptly advise
			 the complainant of the remedy referred to in clause (iii).
								(C)Written
			 responseIf the Secretary issues a written response under
			 subparagraph (B)(ii) indicating that no violation has occurred, such response
			 shall constitute final agency action for the purposes of section 702 of title
			 5, United States Code.
							(3)PenaltiesThe
			 Secretary shall enforce compliance with the detention requirements under
			 sections 142 and 143 by—
							(A)imposing financial
			 penalties upon detention facilities and short-term detention facilities that
			 are not in compliance with such requirements; and
							(B)terminating the
			 contracts of such facilities if such noncompliance persists.
							(4)Compliance
			 officer
							(A)DesignationEach
			 detention facility and short-term detention facility shall designate an officer
			 to ensure compliance with the provisions of this Act.
							(B)DutiesEach
			 officer designated under subparagraph (A) shall—
								(i)investigate all
			 evidence pertaining to a violation of this Act; and
								(ii)if
			 a violation is identified, remedy the violation within 30 days.
								(C)Judicial
			 reviewA detainee may not seek judicial review of the detention
			 facility’s determination until after the passage of the 30-day period, except
			 where irreparable harm would result.
							(c)Rule of
			 constructionNothing in this section may be construed to preclude
			 review of noncompliance with this Act under—
						(1)section 1331 or
			 2241 of title 28, United States Code; or
						(2)section 1979 of
			 the Revised Statutes (42 U.S.C. 1983).
						(d)Punitive
			 damagesNo individual may seek punitive damages for any violation
			 under this Act.
					155.Immigration
			 Detention Commission
					(a)AppointmentThe Secretary shall appoint and convene an
			 Immigration Detention Commission (referred to in this section as the
			 Commission), which shall be comprised of—
						(1)experts from United States Immigration and
			 Customs Enforcement, United States Customs and Border Protection, the Office of
			 Refugee Resettlement, and the Division of Immigration Health Services of the
			 Department of Health and Human Services; and
						(2)independent experts, in a number equal to
			 the number of experts appointed under paragraph (1), from nongovernmental
			 organizations and intergovernmental organizations with expertise in working on
			 behalf of detainees and other vulnerable populations.
						(b)DutiesThe Commission shall conduct independent
			 investigations, and evaluate and report on the compliance of detention
			 facilities, short-term detention facilities, and the Department of Homeland
			 Security with the detention requirements under sections 142 and 143.
					(c)Biennial
			 reportsNot later than 60
			 days after the end of the first fiscal year beginning after the date of the
			 enactment of this Act, and every 2 years thereafter, the Commission shall
			 submit a report containing the findings of its investigations and evaluations
			 under subsection (b) to—
						(1)the Committee on the Judiciary of the
			 Senate;
						(2)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
						(3)the Committee on the Judiciary of the House of
			 Representatives; and
						(4)the Committee on Homeland Security of the House of
			 Representatives.
						156.Death in custody
			 reporting requirement
					(a)In
			 generalIf an individual dies while in the custody of the
			 Department of Homeland Security or en route to or from such custody—
						(1)the supervising
			 official at the detention facility or short-term detention facility at which
			 the death took place shall immediately notify the Secretary of such death;
			 and
						(2)not later than 48
			 hours after receiving a notification under paragraph (1), the Secretary shall
			 report the death to—
							(A)the Office of the
			 Inspector General of the Department of Homeland Security; and
							(B)the Department of
			 Justice.
							(b)Morbidity and
			 Mortality ReviewThe Department of Homeland Security shall
			 complete an investigation of each detainee death that shall be conducted
			 consistent with established medical practice for morbidity and mortality
			 reviews and examine both individual and systemic contributors to the death. The
			 investigation shall be conducted by a panel of physicians with experience in
			 morbidity and mortality reviews and shall include the medical staff of the
			 facility or facilities that cared for the deceased detainee, physicians from
			 within the Department, and independent physicians not affiliated with the
			 Department or facility. The panel shall complete a report and corrective action
			 plan in each case.
					(c)Report to
			 CongressNot later than 60 days after the end of each fiscal
			 year, the Secretary shall submit a report containing detailed information
			 regarding all the deaths of individuals in the custody of the Department of
			 Homeland Security during the preceding fiscal year to the committees set forth
			 in section 155(c).
					(d)ContentsThe
			 reports submitted under subsection (a)(2) and subsection (c) shall
			 include—
						(1)the name, gender,
			 race, ethnicity, and age of the deceased;
						(2)the date, time,
			 and location of death;
						(3)the law
			 enforcement agency that detained, arrested, or was in the process of arresting
			 the deceased;
						(4)a
			 description of the circumstances surrounding the death;
						(5)the status and
			 results of any investigation that has been conducted into the circumstances
			 surrounding the death; and
						(6)all medical
			 records of the deceased.
						157.Protection of
			 community-based organizations, faith-based organizations and other
			 institutions
					(a)In
			 generalThe Secretary shall issue regulations requiring officials
			 of the Department of Homeland Security to—
						(1)prohibit the
			 apprehension of persons on the premises or in the immediate vicinity of—
							(A)a childcare
			 provider;
							(B)a school;
							(C)a legal-service
			 provider;
							(D)a Federal court or
			 State court proceeding;
							(E)an administrative
			 proceeding;
							(F)a funeral
			 home;
							(G)a cemetery;
							(H)a college,
			 university, or community college;
							(I)a victim services
			 agency;
							(J)a social service
			 agency;
							(K)a hospital or
			 emergency care center;
							(L)a health care
			 clinic;
							(M)a place of
			 worship;
							(N)a day care
			 center;
							(O)a head start
			 center;
							(P)a school bus
			 stop;
							(Q)a recreation
			 center;
							(R)a mental health
			 facility; and
							(S)a community
			 center; and
							(2)tightly control
			 investigative operations at the locations described in paragraph (1).
						(b)Notice to
			 appearThe Secretary shall amend the Notice to Appear form to
			 include a statement that no immigration enforcement activity was undertaken in
			 any of the locations described in subsection (a)(1).
					158.Apprehension
			 procedures for immigration-related enforcement activities
					(a)In
			 generalAny immigration-related enforcement activity engaged in
			 by the Department of Homeland Security or by other entities under agreement
			 with the Department of Homeland Security for alleged violations under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.), which results in the
			 apprehension of at least 1 alien shall be carried out in accordance with the
			 procedures described in this section.
					(b)Apprehension
			 proceduresThe Department of Homeland Security and entities under
			 agreement with the Department of Homeland Security shall—
						(1)conduct an initial
			 review of each individual apprehended in an immigration-related enforcement
			 activity to ascertain whether such individual may be a United States citizen, a
			 lawful permanent resident of the United States, or an alien lawfully present in
			 the United States;
						(2)if an individual
			 claims to be a United States citizen, a lawful permanent resident of the United
			 States, or an alien lawfully present in the United States, ensure that
			 personnel of the Department of Homeland Security or personnel under agreement
			 with the Department of Homeland Security investigates the individual’s claims
			 and considers the individual for release under section 160(c);
						(3)notify SSAs of
			 such immigration-related enforcement activity not later than 24 hours before
			 the commencement of such activity, specifically notifying the SSAs of—
							(A)the specific area
			 of the State that will be affected; and
							(B)the languages
			 anticipated may be spoken by individuals at the targeted site;
							(4)if such
			 immigration-related enforcement activities cannot be planned more than 24 hours
			 in advance, notify SSAs in a timely fashion before the activity commences or,
			 if this is not possible, immediately following the commencement of such
			 activity;
						(5)provide SSAs with
			 ongoing confidential access to individuals apprehended by the Department of
			 Homeland Security or any entity operating under agreement with the Department
			 of Homeland Security within six hours of the individual’s apprehension, to
			 assist the Department of Homeland Security in determining if he or she is a
			 member of a vulnerable population as described in section 160(a)(2);
						(6)notify local law
			 enforcement of the specific area of the State that will be affected by such
			 immigration-related enforcement activity not later than 24 hours before the
			 commencement of such activity or, if such immigration-related enforcement
			 activity cannot be planned more than 24 hours in advance, notify local law
			 enforcement in a timely fashion before the activity commences, or if this is
			 not possible, immediately following the commencement of such activity;
						(7)provide all
			 Department of Homeland Security personnel, personnel from entities under
			 agreement with the Department of Homeland Security participating, SSAs, and
			 medical personnel with detailed instructions on what steps to take if they
			 encounter individuals who are a member of a vulnerable population;
						(8)ensure that not
			 fewer than one independent certified interpreter who is fluent in Spanish or
			 any language other than English spoken by more than 5 percent of the target
			 population of the immigration-related enforcement activity is available for
			 in-person translation for every 5 individuals targeted by an
			 immigration-related enforcement activity, and that the Department of Homeland
			 Security and entities operating under agreement with the Department of Homeland
			 Security utilize appropriate translation services where interpreters cannot or
			 have not been retained prior to commencement of an immigration-related
			 enforcement activity;
						(9)permit nonprofit
			 legal service providers, organizations, and attorneys to offer free legal
			 services to individuals subject to an immigration-related enforcement activity
			 at the time of the apprehension of such individuals; and
						(10)permit access to
			 a telephone within 6 hours after an individual is detained.
						159.Protections against
			 unlawful detentions of United States citizens
					(a)Notifications
						(1)In
			 generalPrior to questioning an individual who has been detained
			 on the basis of a suspected immigration violation or has been detained during
			 an immigration-related enforcement activity, a Department of Homeland Security
			 or other officer must first advise the detainee, in the language spoken by the
			 detainee that—
							(A)the detainee has
			 the right to be represented by counsel at no expense to the Federal
			 Government;
							(B)the detainee may
			 remain silent; and
							(C)any statement made
			 by the detainee may be used against the detainee in a subsequent removal or
			 criminal proceeding.
							(2)Effect of
			 violationAny evidence obtained by an officer from a detainee in
			 violation of paragraph (1) may not be—
							(A)admissible in a
			 removal proceeding against the detainee; or
							(B)used to confirm
			 that the detainee is a noncitizen for purposes of issuing an immigration
			 detainer.
							(b)Legal
			 orientation program
						(1)In
			 generalThe Attorney General,
			 in consultation with the Secretary, shall ensure that all detained aliens who
			 are in, or may be subject to, detention by the Department of Homeland Security,
			 Immigration and Customs Enforcement, and who are, or may be, in EOIR
			 Immigration Court proceedings pursuant to sections 235, 238, 240, and 241 of
			 the Immigration and Nationality Act receive legal orientation through a program
			 administered and implemented by the Executive Office of Immigration Review of
			 the Department of Justice.
						(2)Content of the
			 programThe legal orientation program developed pursuant to this
			 section shall be based on the Legal Orientation Program carried out by the
			 Executive Office for Immigration Review on the date of the enactment of this
			 Act.
						(3)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out suchlegal orientation program.
						(c)Access to
			 counsel
						(1)In
			 generalAn individual who is subject to or detained during an
			 immigration-related enforcement activity may be represented by legal counsel at
			 any time.
						(2)List of free
			 legal servicesThe examining officer shall, in the language
			 spoken by the individual being detained—
							(A)provide the
			 individual, prior to transferring the individual from the point of apprehension
			 to the detention facility for an immigration-related violation with a list of
			 available free or low-cost legal services provided by organizations and
			 attorneys that are located in the region in which the arrest occurred;
			 and
							(B)certify on the
			 Notice to Appear issued to such individual that such a list was provided to the
			 individual.
							(3)AmendmentSection
			 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended—
							(A)by redesignating
			 subsection (e) as subsection (l);
							(B)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (f), (g), and (h), and (i)
			 respectively; and
							(C)by inserting
			 before subsection (l), as redesignated, the following:
								
									(k)Right of access
				to counselAn individual may be represented by counsel of the
				individual’s choosing while being subject to any immigration-related
				enforcement activity, including—
										(1)interviews;
										(2)processing
				appointments;
										(3)booking or intake
				questions;
										(4)hearings;
				and
										(5)any procedure that
				may result in a conclusion that the detainee will be detained or removed from
				the United
				States.
										.
							(d)Representation
			 of disabled aliens; access to counselThe Attorney General shall
			 ensure that any alien with a legal, mental or physical disability that prevents
			 him from meaningfully representing himself in proceedings shall have counsel,
			 including counsel appointed by the Attorney General at the expense of the
			 Government.
					(e)Notice
						(1)AmendmentSection
			 236 of such Act, as amended by subsection (b)(3), is further amended by
			 inserting before subsection (k), the following:
							
								(j)Notice and
				charges
									(1)In
				generalNot later than 48 hours after the commencement of a
				detention of an individual under this section, the Secretary of Homeland
				Security shall—
										(A)file a Notice to
				Appear or other relevant charging document with the immigration court closest
				to the location at which the individual was apprehended; and
										(B)serve such notice
				or charging document on the individual.
										(2)Custody
				determinationAny individual who is detained under this section
				for more than 48 hours shall be brought before an immigration judge for a
				custody determination not later than 72 hours after the commencement of such
				detention unless the individual waives the right in accordance with paragraph
				(3).
									(3)WaiverThe
				requirements of this subsection may be waived for not more than 7 days if the
				detainee—
										(A)enters into a
				written agreement with the Department of Homeland Security to waive such
				requirements; and
										(B)is prima facie
				eligible for immigration benefits or demonstrates prima facie eligibility for a
				defense against
				removal.
										.
						(2)Applicability of
			 other lawNothing in section 236(f) of the Immigration and
			 Nationality Act, as added by paragraph (1), may be construed to repeal section
			 236A of such Act (8 U.S.C. 1226a).
						(f)Issuance of
			 detainers
						(1)In
			 generalSection 287(d) is amended by adding at the end the
			 following: The alien and his or her attorney in the criminal proceeding
			 shall be provided with a written notice of the detainer indicating the
			 intention of the Secretary to assume custody of the alien upon completion of
			 the pending criminal proceedings. The written notice shall include information
			 about the specific basis for issuing the detainer and instructions about how
			 individuals can challenge a detainer lodged in error. Where the state or
			 federal criminal court has granted pre-trial release, and the alien has
			 complied with conditions of such release, DHS shall not take custody of the
			 alien until resolution of the pending criminal charges. The existence of a
			 detainer shall not be used as a basis for denying pre-trial release. This
			 section is the sole authority for issuance of immigration
			 detainers..
						(2)RulemakingThe
			 Secretary shall issue regulations that require officials of the Department of
			 Homeland Security to confirm, before issuing a detainer, the alienage of the
			 individual to be made subject to such detainer. The regulations shall require
			 officials of the Department of Homeland Security to confirm—
							(A)the alienage of an
			 individual through lawfully obtained information, including the name of the
			 individual; the date of birth of the individual; or the fingerprints of the
			 individual; and
							(B)whether the
			 individual is removable from the United States.
							(3)Data
			 collectionThe Secretary of Homeland Security shall collect data
			 regarding detainers issued under section 287(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1357(d)) including—
							(A)the criminal
			 charge for which the individual was arrested and/or convicted;
							(B)the date the
			 detainer was issued;
							(C)the basis for
			 issuance of the detainer;
							(D)the date(s) the
			 detainer was lifted;
							(E)the date(s) of
			 release of the individual ordered by a State or Federal criminal court or other
			 government entity;
							(F)the date that DHS
			 took custody of the individual;
							(G)the race and
			 ethnicity and country of origin of the individual against whom the detainer was
			 issued;
							(H)the disposition of
			 criminal case;
							(I)the ultimate
			 disposition of immigration case or whether individual was discovered to be a
			 United States citizen;
							(J)the grounds of
			 removal if applicable and any charges brought by the Secretary; and
							(K)the number of
			 individuals removed after the Secretary took custody while any criminal matter
			 was still pending.
							(4)Report on
			 detainersOn a yearly basis
			 beginning one year after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall report the results of the Secretary’s data
			 collection to the Department of Homeland Security Inspector General, the
			 Department of Justice Civil Rights Division, Congress, and the Department of
			 Homeland Security Office of Civil Rights and Civil Liberties for purposes of
			 ascertaining the extent to which detainers are erroneously lodged against
			 individuals who are United States citizens or not deportable, how often
			 individuals remain in detention unlawfully past the expiration of the detainer,
			 whether detainers are lodged disproportionately against certain ethnicities,
			 whether the lodging of detainers results in longer incarceration times, and
			 whether detainers are lodged for an investigatory purpose to investigate
			 criminal activity instead of placing individuals in removal proceedings.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of fiscal years 2008
			 through 2012 to carry out this section.
						160.Basic
			 protections for vulnerable populations
					(a)Vulnerable
			 populations
						(1)In
			 generalNot later than 48 hours after the commencement of an
			 immigration-related enforcement activity, the Department of Homeland Security
			 shall screen each detainee to determine whether the detainee is a member of a
			 vulnerable population.
						(2)Vulnerable
			 populationsA member of a vulnerable population includes any of
			 the following:
							(A)Individuals with a
			 nonfrivolous claim to United States citizenship.
							(B)Individuals who
			 have a disability or have been determined by a medically trained professional
			 to have medical or mental health needs.
							(C)Pregnant or
			 nursing women.
							(D)Individuals who
			 are detained with 1 or more of their children, and their detained
			 children.
							(E)Individuals who
			 provide financial, physical, and other direct support to their minor children,
			 parents, or other dependents.
							(F)Individuals who
			 are at least 65 years of age.
							(G)Children (as
			 defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1))).
							(H)Victims of abuse,
			 violence, crime, or human trafficking.
							(I)Individuals who
			 have been referred for a credible fear interview, a reasonable fear interview,
			 or an asylum hearing.
							(J)Stateless
			 individuals.
							(K)Individuals who
			 have applied or intend to apply for asylum, withholding of removal, or
			 protection under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York, December 10, 1984, and
			 entered into force June 26, 1987.
							(L)Individuals who
			 make a prima facie case for eligibility for relief under any provision of the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.), including returning
			 lawful permanent residents.
							(M)Any group
			 designated by the Secretary as a vulnerable population.
							(b)Options
			 regarding detention decisions for vulnerable populationsSection
			 236 of the Immigration and Nationality Act, as amended by this Act, is further
			 amended—
						(1)in subsection
			 (a)—
							(A)in the matter
			 preceding paragraph (1), by striking (c) and inserting
			 (g); and
							(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking or at the end;
								(ii)in
			 subparagraph (B), by striking but and inserting
			 or; and
								(iii)by
			 adding at the end the following:
									
										(C)the individual’s
				own
				recognizance;
										;
								(C)by redesignating
			 paragraph (3) as paragraph (4); and
							(D)by inserting after
			 paragraph (2) the following:
								
									(3)may enroll the
				alien in a secure alternatives program;
				but
									;
				and
							(2)by inserting after
			 subsection (a) the following:
							
								(b)Detention
				decision standards
									(1)Criteria to be
				consideredIf an alien is not subject to mandatory detention
				under subsection (g) or section 236A, the criteria that the Secretary or the
				Attorney General shall use to demonstrate that detention of the alien is
				necessary are the following:
										(A)Whether the alien
				poses a risk to public safety, including a risk to national security.
										(B)Whether—
											(i)the alien poses a
				risk of flight; and
											(ii)there are no
				conditions of release that will reasonably ensure that the alien will appear
				for immigration proceedings, including bond or other conditions of release that
				reduce the risk of flight.
											(2)Exception for
				mandatory detaineesThe requirements described in paragraph (1)
				shall not apply if the Secretary of Homeland Security demonstrates by
				substantial evidence that the alien is subject to detention under subsection
				(g).
									(c)Custody
				decisions for vulnerable populations
									(1)In
				generalNot later than 72 hours after an individual is detained
				under this section (unless the 72-hour requirement is waived in writing by the
				individual), an individual who is a member of a vulnerable population (as
				defined by section 5(a)(3) of the Protect
				Citizens and Residents from Unlawful Detention Act) shall be
				released from the custody of the Department of Homeland Security and shall not
				be subject to electronic monitoring unless the Department demonstrates by a
				preponderance of the evidence that the individual—
										(A)is subject to
				mandatory custody or mandatory detention under subsection (g) or section
				236A;
										(B)poses a risk to
				the national security of the United States; or
										(C)is a flight risk
				and the risk cannot be mitigated through supervision in a non-custodial secure
				alternatives program.
										(2)ReleaseAn
				individual shall be released from custody under this subsection—
										(A)on the
				individual’s own recognizance;
										(B)by posting a
				minimum bond under subsection (a)(2)(a); or
										(C)on parole in
				accordance with section 212(d)(5)(A).
										(d)Decisions To
				detain aliens
									(1)In
				generalAll detention decisions under this section shall—
										(A)be made in writing
				by an official of the Department of Homeland Security;
										(B)specify the
				reasons for the decision, if the decision is made to continue the detention
				without bond or parole; and
										(C)be served upon the
				detainee, in the language spoken by the alien, not later than 72 hours
				after—
											(i)the commencement
				of the detention; or
											(ii)a
				positive determination of credible fear of persecution or reasonable fear of
				persecution or torture, if the detainee is subject to section 235 or
				241(a)(5).
											(2)Redetermination
										(A)RequestAny
				alien detained by the Department of Homeland Security, at any time after being
				served with the decision described in paragraph (1)(A), may request a
				redetermination of such decision by an immigration judge.
										(B)Other
				decisionsAll custody decisions by the Secretary of Homeland
				Security shall be subject to redetermination by an immigration judge.
										(C)Savings
				provisionNothing in this paragraph may be construed to prevent a
				detainee from requesting a bond redetermination.
										(e)Secure
				alternatives programs
									(1)In
				generalThe Secretary of Homeland Security shall establish secure
				alternatives programs to ensure public safety and appearances at immigration
				proceedings.
									(2)Contract
				authorityThe Secretary shall contract with nongovernmental
				organizations to conduct screening of detainees, provide appearance assistance
				services, and operate community-based supervision programs.
									(3)Individualized
				determinationsWhen deciding whether to use secure alternatives,
				the Secretary shall make an individualized determination and review each case
				on a monthly basis.
									(4)CustodyIf
				an individual is not eligible for release from custody, the Secretary shall
				consider the alien for placement in secure alternatives that maintain custody
				over the alien, including the use of electronic ankle devices. The Secretary
				may use secure alternatives programs to maintain custody over any alien
				detained under this Act except for aliens detained under section
				236A.
									.
						161.Report on
			 protections for vulnerable populations impacted by immigration enforcement
			 activities
					(a)Requirement for
			 reportsNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Homeland Security shall submit a report to Congress that describes
			 the impact of immigration-related enforcement activities and fugitive
			 operations on United States citizens, lawful permanent residents, individuals
			 otherwise lawfully present in the United States, and, where possible,
			 undocumented aliens present in the United States.
					(b)ContentThe report submitted under subsection (a)
			 shall include an assessment of—
						(1)the number of
			 individuals apprehended during immigration-related enforcement activities who
			 are children, United States citizens, lawful permanent residents, lawfully
			 present non-citizens;
						(2)immigration-related
			 apprehensions at homes, schools, school bus stops, day care centers, colleges,
			 places of worship, hospitals, health care clinics, funeral homes, cemeteries,
			 victim services agencies, social services agencies, head start centers,
			 recreation centers, legal service providers, courts and community
			 centers;
						(3)apprehensions,
			 detentions, and removals of sole caregivers, primary breadwinners, pregnant and
			 nursing mothers, and other vulnerable populations during an immigration-related
			 enforcement activity;
						(4)the extent to
			 which the Department of Homeland Security cooperates and coordinates with State
			 and local law enforcement during immigration-related enforcement
			 activities;
						(5)the number of
			 immigration-related enforcement apprehensions resulting from cooperation with
			 State and local law enforcement;
						(6)whether
			 apprehended individuals are provided access to a telephone;
						(7)how quickly
			 apprehended individuals are provided access to a telephone;
						(8)the manner through
			 which family members of the target population of the immigration-related
			 enforcement activity are notified of their family member’s detention;
						(9)the number of
			 parents, guardians, or caregivers of children removed from the United
			 States;
						(10)the number of
			 parents, guardians, or caregivers of children removed from the United States
			 whose children accompany or join them;
						(11)the number of
			 parents, guardians, or caregivers of children removed from the United States
			 who are removed without their children;
						(12)the number of
			 occasions on which both parents of a particular children are removed from the
			 United States without their children;
						(13)the length of
			 time the parents, guardians, or caregivers of children were present in the
			 United States before their removal from the United Sates;
						(14)the number of
			 United States citizen children that remain in the United States after the
			 removal of a parent, guardian, or caregiver;
						(15)the number of
			 individuals apprehended determined to be part of a vulnerable population
			 released within specified time limit under section 160(c);
						(16)the length of
			 time between when an individual is determined to be part of a vulnerable
			 population and that individual is released under section 160(c);
						(17)the methodology
			 of the Department of Homeland Security for notifying agents and entities under
			 agreement with the Department of Homeland Security about standards regarding
			 enforcement actions concerning vulnerable populations and holding them
			 accountable when such standards are violated;
						(18)the number of
			 officials of the Department of Homeland Security disciplined for violations
			 during apprehensions and in making detention decisions;
						(19)transfers of
			 immigrants during the course of an immigration-related enforcement activity,
			 including—
							(A)whether the
			 immigrants had access to legal counsel before being transferred;
							(B)whether the
			 immigrant received notice of an impending transfer; and
							(C)whether the
			 immigrant was evaluated for vulnerability under section 160(a) before being
			 transferred;
							(20)apprehension
			 procedures for immigration-related enforcement activities, and compliance with
			 screening procedures for vulnerable populations;
						(21)recommendations
			 for improving immigration-related enforcement activities and fugitive
			 operations by reducing the negative impact on children and vulnerable
			 populations;
						(22)secure alternatives programs, including the
			 types of programs used, number of individuals placed in theses programs,
			 reasons for not placing immigrants that qualify as a member of a vulnerable
			 population as defined in section 160(a) in these programs, percentage of cases
			 in which adjustment of immigration status is granted, percentage of cases in
			 which removal is undertaken, and frequency of absconding; and
						(23)the number of
			 individuals apprehended after officials were notified by a health or mental
			 health professional.
						162.Family
			 Detention and Unity Protections
					(a)Definition of
			 Families with Children- Family with Children is defined as any
			 parent or legal guardian who is apprehended with one or more of their
			 children.
					(b)Placement in
			 removal proceedingsAny family with children sought to be removed
			 by the Department of Homeland Security shall be placed in removal proceedings
			 under section 240 of the Immigration and Nationality Act (8 U.S.C.
			 1229a).
					(c)Custody of
			 families with childrenThe following requirements shall apply
			 with respect to families with children:
						(1)Families with
			 children shall not be separated or taken into custody except when justified by
			 exceptional circumstances, or when required by law.
						(2)In exceptional
			 circumstances where release or a secure alternatives program is not an option,
			 the Secretary shall ensure that—
							(A)special non-penal,
			 residential, home-like facilities that enable families to live as a family unit
			 are designed to house families with children, taking into account the
			 particular needs and vulnerabilities of the children;
							(B)procedures and
			 conditions of custody are appropriate for families with children;
							(C)entities with
			 demonstrated experience and expertise in child welfare shall staff and be
			 responsible for the management of facilities housing families with
			 children;
							(D)no restrictions on
			 freedom of movement; visitations; telephone, internet, library, and law library
			 access; possession of personal property, including personal clothing; age
			 appropriate education; or religious practice shall apply other than to prevent
			 flight and ensure the safety of residents;
							(E)individualized
			 reviews by an immigration judge of each family’s well being, custody status and
			 the need for continued detention are conducted every 30 days for any family
			 held in such a facility for more than three weeks, and all families shall be
			 notified in writing of the decision and of the individualized reasons for the
			 decision; and
							(F)parents retain
			 fundamental parental rights and responsibilities, including the discipline of
			 children, in keeping with applicable State laws.
							(d)Discretionary
			 waiver authority for families with childrenSection
			 235(b)(1)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)(1)(B)(iii)) is amended—
						(1)in subclause (IV),
			 by striking Any alien and inserting Except as provided in
			 subclause (V), any alien; and
						(2)by adding at the
			 end the following:
							
								(V)Discretionary
				waiver authority for families with childrenThe Secretary of
				Homeland Security may decide for humanitarian reasons or significant public
				benefit not to detain families with children who are otherwise subject to
				mandatory detention under subclause
				(IV).
								.
						163.Apprehension
			 procedures for families and parentsThe Department of Homeland Security and
			 entities under agreement with the Department of Homeland Security shall—
					(1)offer confidential
			 psychosocial and mental health services to children and family members of such
			 individuals at the time of the apprehension;
					(2)provide, and advertise in the mainstream
			 and foreign language media, as well as make available to the public via the
			 website of the Department of Homeland Security, a toll-free number through
			 which family members of persons apprehended as a result of an immigration
			 enforcement-related activity may report information relevant to the release of
			 an apprehended family member as a member of a vulnerable population, which will
			 be conveyed to the appropriate Department of Homeland Security official and
			 applicable SSA, and through which State child welfare service providers, family
			 members, and legal counsel representing those who are apprehended may obtain
			 information about the apprehended family members, including their location, in
			 English and the majority language of those who are apprehended;
					(3)if there is reason to believe that an
			 individual who is apprehended is a parent, legal guardian, or primary caregiver
			 relative of a dependent child in the United States, provide this parent, legal
			 guardian, or primary caregiver relative with—
						(A)confidential and
			 toll-free telephone calls to arrange for care of dependent children within 2
			 hours of screening;
						(B)information
			 regarding and contact information for legal service providers, organizations,
			 and attorneys that can offer free legal advice regarding child welfare and
			 custody determinations; and
						(C)information
			 regarding and contact information for multiple State and local child welfare
			 providers;
						(4)ensure that
			 personnel of the Department of Homeland Security and of entities operating
			 under agreement with the Department do not—
						(A)interrogate or
			 screen individuals in the immediate presence of children;
						(B)interrogate,
			 arrest, or detain any child apprehended with his or her parent or parents
			 without the presence or consent of a parent, family member, legal guardian, or
			 legal counsel; or
						(C)compel or request
			 children to translate for other individuals who are encountered as part of an
			 immigration enforcement-related activity; and
						(5)ensure that the
			 best interests of children are considered in decisions and actions relating to
			 the detention or release of any individual apprehended by the Department of
			 Homeland Security, and that there be a preference for family unity whenever
			 appropriate.
					164.Child welfare
			 services for children separated from parents detained or removed from the
			 United States for immigration violations
					(a)State plan
			 requirementsSection 471(a)
			 of the Social Security Act (42 U.S.C. 671(a)) is amended—
						(1)by striking
			 and at the end of paragraph (32);
						(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(34)provides that the State shall—
									(A)create and implement protocols to provide
				guidance on how all employees of State agencies providing services to children
				under the State plan should handle cases of separated children that take into
				account the best interest of the child, including consideration of the best
				outcome for the family of the child;
									(B)develop and implement memoranda of
				understanding or protocols with the Department of Homeland Security, Federal,
				State, and local government agencies to facilitate communication between the
				agencies and such a child, a parent, guardian, or relative referred to in
				section 475(9)(B), family members of such a child, family courts, providers of
				services to such a child under the State plan, providers of long-term care to
				such a child, and legal representatives of such a child or of such a parent,
				guardian, or relative;
									(C)develop and implement joint protocols and
				training with law enforcement agencies to minimize the trauma, at the time of
				the apprehension of such a parent, guardian, or relative, to a child who will
				become a separated child as a result of the apprehension, including protocols
				and training for apprehension of such a parent, guardian, or relative in the
				presence of the child and how to best ensure appropriate and prompt care
				arrangements for the child;
									(D)ensure that the case manager for such a
				child is capable of communicating in the native language of the child and of
				the family of the child, or an interpreter who is so capable is provided to
				communicate with the child and the family of the child at no cost to the child
				or the family of the child;
									(E)require that, in all decisions and actions
				relating to the care, custody, and placement of such a child, the best interest
				of the child, including the best outcome for the family of the child, be
				considered, and ensure that the decisions are based on clearly articulated
				factors that do not include predictions or conclusions about immigration status
				or pending Federal immigration proceedings; and
									(F)coordinate with the Department of Homeland
				Security, foreign consular officials and nongovernmental organizations
				designated by the Secretary to ensure that parents of such a child who wish for
				the child to accompany them to their country of origin are given adequate time
				to obtain a passport and visa, collect all relevant vital documents such as
				birth certificate, health and educational records, and other
				information.
									.
						(b)Additional
			 information To be included in case planSection 475(1) of such Act (42 U.S.C.
			 675(1)) is amended by adding at the end the following:
						
							(H)In the case of a separated child with
				respect to whom the State plan requires the State to provide services pursuant
				to section 471(a)(34)—
								(i)the location of
				the parent, guardian, or relative referred to in paragraph (9)(B) of this
				subsection from whom the child has been separated; and
								(ii)a written record of each disclosure to a
				government agency or person (other than such a parent, guardian, or relative)
				of information gathered in the course of tracking the care, custody, and
				placement of, and follow-up services provided to, the
				child.
								.
					(c)Separated
			 children definedSection 475
			 of such Act (42 U.S.C. 675) is amended by adding at the end the
			 following:
						
							(9)The term separated children
				means individuals who—
								(A)have a parent,
				legal guardian, or primary caregiver relative who has been detained by a
				Federal, State, or local law enforcement agency in the enforcement of an
				immigration law, or removed from the United States as a result of a violation
				of such a law; and
								(B)are in foster care
				under the responsibility of a
				State.
								.
					165.Vulnerable
			 population and child welfare training for immigration enforcement
			 officers
					(a)Mandatory
			 training
						(1)In
			 generalThe Secretary of
			 Homeland Security, in consultation with the Secretary of Health and Human
			 Services, and independent child welfare experts shall mandate live specialized
			 training of all Federal personnel, relevant personnel employed by those States
			 reimbursed for activities related to care and services for separated children,
			 and State and local personnel and relevant SSAs, who come into contact with
			 vulnerable populations as defined at section 160(a) in all relevant legal
			 authorities, policies, and procedures pertaining to the humanitarian and due
			 process protections for these vulnerable populations.
						(2)Vulnerable
			 populationsSuch personnel
			 shall be trained to work with vulnerable populations, including identifying
			 members of a vulnerable population, and identifying members of a vulnerable
			 population for whom asylum or special juvenile immigrant relief may be
			 appropriate.
						(3)Mental health
			 needsPersonnel shall establish collaborative relationships with
			 local mental health professionals to provide training in preparation for
			 apprehensions of individuals with mental health needs.
						(4)Best
			 practicesParticipants will
			 be required to undertake periodic and continuing training on best practices and
			 changes in the law, policies, and procedures for these vulnerable
			 populations.
						(b)Memoranda of
			 understandingThe Secretary
			 of Homeland Security shall require all law enforcement agencies under agreement
			 with the Department of Homeland Security to establish Memoranda of
			 Understanding with SSAs with respect to the availability of services relevant
			 to the humanitarian and due process protections for vulnerable populations as
			 defined in section 160(a).
					166.Access for parents,
			 legal guardians, and, primary caregiver relatives
					(a)In
			 generalThe Secretary of the
			 Department of Homeland Security shall ensure that all detention facilities
			 operated by or under agreement with the Department take steps to preserve
			 family unity and ensure that the best outcome for families can be considered in
			 decisions and actions relating to the custody of children whose parent, legal
			 guardian, or primary caregiver relative is detained by reason of the parent’s,
			 legal guardian’s, or primary caregiver relative’s immigration status.
					(b)TrainingThe Secretary of Homeland Security, in
			 consultation with the Department of Health and Human Services, the Department
			 of Justice, the Department of State, and independent family law experts, shall
			 mandate live, specialized training of all personnel at detention facilities
			 operated by the Department of Homeland Security or under agreement with the
			 Department of Homeland Security in all relevant legal authorities, policies and
			 procedures related to ensuring that parents, legal guardians, and primary
			 caregiver relatives of children have regular, ongoing and in-person access to
			 children, State family courts, consular officers and staff of State social
			 service agencies responsible for administering child welfare programs. Such
			 personnel shall be required to undertake periodic and continuing training on
			 best practices and changes in relevant law, policies, and procedures pertaining
			 to the preservation of family unity.
					(c)Access to
			 children, local and state courts, child protective services, and consular
			 officialsThe Secretary of
			 Homeland Security shall be responsible for—
						(1)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are granted free and confidential phone calls with their
			 children on a daily basis;
						(2)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are permitted regular contact visits with their
			 children;
						(3)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are able to participate fully, and to the extent possible
			 in-person, in all family court proceedings and any other proceeding impacting
			 upon custody of their children;
						(4)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are able to fully participate in and comply with all
			 family court orders impacting upon custody of their child;
						(5)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 have regular, on-site access to reunification programming including parenting
			 classes;
						(6)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 are provided with contact information for child protective services entities
			 and family courts in all fifty States, the District of Columbia, all United
			 States territories, and are granted free, confidential, and unlimited telephone
			 access to child protective services entities and family courts to report child
			 abuse, abandonment or neglect;
						(7)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 are granted regular, confidential and in-person access to consular officials;
			 free, unlimited, confidential phone calls to consular officials; and access to
			 United States passport applications for the purpose of obtaining travel
			 documents for their children;
						(8)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 who wish to take their children with them to their country of origin are
			 granted adequate time prior to being removed to obtain a passport and other
			 relevant travel documents necessary for children to accompany them on their
			 return to their country of origin or join them in their country of origin;
			 and
						(9)facilitating detained parents’, legal
			 guardians’, and primary caregiver relatives’ ability to reunify with their
			 children under 18 years of age at the time of removal to their country of
			 origin, including providing information about the detained parent, legal
			 guardian, or primary caregiver relative’s travel arrangements to State social
			 service agencies or other caregivers.
						167.Enhanced protections
			 for vulnerable unaccompanied alien children and female detainees
					(a)Mandatory
			 trainingThe Secretary of
			 Homeland Security, in consultation with the Office of Refugee Resettlement of
			 the Department of Health and Human Services and independent child welfare
			 experts, shall mandate live training of all personnel who come into contact
			 with unaccompanied alien children (as defined in section 462 of the Homeland
			 Security Act of 2002 (6 U.S.C. 279)) in all relevant legal authorities,
			 policies, and procedures pertaining to this vulnerable population.
					(b)Care and
			 transportationNotwithstanding any other provision of law,
			 the Secretary of Homeland Security shall ensure that all unaccompanied children
			 who will undergo any immigration proceedings before the Department of Homeland
			 Security and the Executive Office for Immigration Review are duly transported
			 and placed in the care and legal and physical custody of the Office of Refugee
			 Resettlement within a maximum of 24 hours of their apprehension absent narrowly
			 defined exceptional circumstances, including a natural disaster or comparable
			 emergency beyond the control of the Secretary of Homeland Security or the
			 Office of Refugee Resettlement. The Secretary of Homeland Security shall ensure
			 that female officers are responsible and at all times present during the
			 transfer and transport of female detainees who are in the custody of the
			 Secretary of Homeland Security.
					(c)NotificationThe
			 Secretary of Homeland Security shall immediately notify the Office of Refugee
			 Resettlement of an unaccompanied alien child in the custody of the Department
			 of Homeland Security to effectively and efficiently coordinate the child’s
			 transfer to and placement with the Office of Refugee Resettlement.
					(d)Notice of rights
			 and access to counselThe
			 Secretary of Homeland Security shall ensure that an independent licensed social
			 worker, as described in section 153(b)(1)(A), provides all unaccompanied alien
			 children upon apprehension with both a video orientation and oral and written
			 notice of their rights under the Immigration and Nationality Act including
			 their rights to relief from removal and their rights to confer with counsel (as
			 guaranteed under section 292 of such Act), family, or friends while in the
			 Department of Homeland Security’s temporary custody and relevant complaint
			 mechanisms to report any abuse or misconduct they may have experienced. The
			 Secretary of Homeland Security shall ensure that the video orientation and
			 written notice of rights is available in English and in the five most common
			 native languages spoken by the unaccompanied children held in custody at that
			 location during the preceding fiscal year, and that the oral notice of rights
			 is available in English and in the most common native language spoken by the
			 unaccompanied children held in custody at that location during the preceding
			 fiscal year.
					(e)ConfidentialityThe Secretary of Health and Human Services
			 shall maintain the privacy and confidentiality of all information gathered in
			 the course of providing care, custody, placement and follow-up services to
			 unaccompanied alien children, consistent with the best interest of the
			 unaccompanied alien child, by not disclosing such information to other
			 government agencies or nonparental third parties. The Secretary may share
			 information when authorized to do so by the child and when consistent with the
			 child’s best interest. The Secretary may provide information to a duly
			 recognized law enforcement entity, if such disclosure would prevent imminent
			 and serious harm to another individual. All disclosures shall be duly recorded
			 in writing and placed in the child’s files.
					(f)Other policies
			 and proceduresThe Secretary shall further adopt fundamental
			 child protection policies and procedures—
						(1)for reliable
			 age-determinations of children which exclude the use of fallible forensic
			 testing of children’s bone and teeth developed in consultation with medical and
			 child welfare experts;
						(2)to ensure the safe
			 and secure repatriation and reintegration of unaccompanied alien children to
			 their home countries through specialized programs developed in close
			 consultation with the Secretary of State, the Office of the Refugee
			 Resettlement and reputable independent child welfare experts including
			 placement of children with their families or nongovernmental agencies to
			 provide food, shelter and vocational training and microfinance
			 opportunities;
						(3)to utilize all
			 legal authorities to defer the child’s removal if the child faces a risk of
			 life-threatening harm upon return including due to the child’s mental health or
			 medical condition; and
						(4)to ensure that unaccompanied alien children
			 (as defined in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279))
			 are physically separated from any adult who is not a family member, guardian,
			 or caregiver and are separated by sight and sound from immigration detainees
			 and inmates with criminal convictions, pretrial inmates facing criminal
			 prosecution, children who have been adjudicated delinquents or convicted of
			 adult offenses or are pending delinquency or criminal proceedings, and those
			 inmates exhibiting violent behavior while in detention as is consistent with
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.).
						168.Preventing
			 unnecessary detention of refugeesSection 209 of the Immigration and
			 Nationality Act (8 U.S.C. 1159) is amended—
					(1)in subsection
			 (a)(1) by striking return or be returned to the Department of Homeland
			 Security for inspection and examination for admission and also
			 in accordance with the provisions of sections 235, 240, and 241
			 and inserting be eligible for adjustment of status;
					(2)in subsection
			 (a)(2) by striking upon inspection and examination; and
					(3)in subsection (c)
			 by adding at the end An application for adjustment under this section
			 may be filed up to 3 months before the date the applicant would first otherwise
			 be eligible for adjustment under this section..
					169.Reports on
			 protections from unlawful detention
					(a)Report
			 requirementNot later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall prepare and submit a
			 report to Congress that describes the impact of worksite and fugitive
			 operations on United States citizens, lawful permanent residents, and
			 individuals otherwise lawfully present in the United States.
					(b)ContentThe
			 report submitted under subsection (a) shall include an assessment of—
						(1)(A)United States
			 Immigration and Customs Enforcement protocol for humanitarian screening during
			 a worksite enforcement action;
							(B)the compliance with such protocol;
			 and
							(C)the nature of any related protocol in
			 smaller worksite or nonworksite actions;
							(2)collateral arrests
			 under the National Fugitive Operations Program and worksite enforcement
			 initiatives;
						(3)whether
			 individuals detained in an immigration-related enforcement activity are
			 notified of their right to counsel;
						(4)whether United
			 States Immigration and Customs Enforcement agents—
							(A)use excessive
			 force in executing warrants, arrests, detentions, or other
			 immigration-enforcement activities;
							(B)enter private
			 homes or residences without a search warrant or consent; or
							(C)display and use
			 weapons during immigration-enforcement activities or interrogations;
							(5)whether United
			 States Immigration and Customs Enforcement agents identify themselves when
			 entering a location for enforcement purposes;
						(6)the conditions
			 under which individuals are confined;
						(7)whether detainees
			 are notified of their rights in a language they can understand;
						(8)whether
			 individuals detained during a raid or an immigration enforcement activity are
			 forced or coerced to sign any documents or waive any rights without consulting
			 with an attorney;
						(9)the procedures
			 used by the Department of Homeland Security—
							(A)to notify agents
			 about humanitarian standards regarding enforcement actions; and
							(B)hold agents
			 accountable when they violate such standards;
							(10)the per detainee
			 cost of each raid involving more than 50 detainees;
						(11)the number of
			 United States Immigration and Customs Enforcement agents disciplined for
			 violations in detention proceedings; and
						(12)recommendations
			 for improving worksite operations and fugitive operations.
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					170.RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall promulgate regulations to implement
			 this subtitle and the amendments made by this subtitle.
				CEnforcement
				181.Labor
			 enforcement
					(a)Labor
			 enforcement actionsSection 274A(e) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(e)) is amended to add a new paragraph
			 (10).
						
							(10)Conduct in
				enforcement actions
								(A)Enforcement
				actionWhen an enforcement action is undertaken by the Department
				of Homeland Security and the Department receives information that there is a
				labor dispute in progress, or that information was provided to the Department
				of Homeland Security to retaliate against employees for exercising their
				employment rights, the Department shall ensure that any aliens who are arrested
				or detained and are necessary for the prosecution of any labor or employment
				law violations are not removed from the country without notifying the
				appropriate law enforcement agency that has jurisdiction over the violations
				and providing the agency with the opportunity to interview such aliens. The
				Department shall ensure that no aliens entitled to a stay of removal under this
				section are removed.
								(B)InterviewsAny
				arrangements for aliens to be held or interviewed shall be made in consultation
				with the relevant labor and employment law enforcement agencies.
								(C)Stay of
				removal
									(i)An
				alien against whom removal proceedings have been initiated pursuant to chapter
				4 of title III of the Immigration and Nationality Act, who has filed a
				workplace claim or who is a material witness in any pending or anticipated
				proceeding involving a workplace claim, shall be entitled to a stay of removal
				and to an employment authorized endorsement unless the Department establishes
				by a preponderance of the evidence in proceedings before the immigration judge
				presiding over that alien’s removal hearing that—
										(I)the Department
				initiated the alien’s removal proceeding for wholly independent reasons and not
				in any respect based on, or as a result of, any information provided to or
				obtained by the Department from the aliens employer, from any outside source,
				including any anonymous source, or as a result of the filing or prosecution of
				the workplace claim; and
										(II)the workplace
				claim was filed in a bad faith with the intent to delay or avoid the alien’s
				removal.
										(ii)Any stay of
				removal or work authorization issued pursuant to subsection (i) shall remain
				valid and in effect at least during the pendency of the proceedings concerning
				such workplace claim. The Secretary of Homeland Security shall extend such
				relief for a period of not longer than 3 additional years upon determining
				that—
										(I)such relief would
				enable the alien asserting the workplace claim to be made whole;
										(II)the deterrent
				goals of any statute underlying the workplace claim would thereby be served;
				or
										(III)such extension
				would otherwise further the interests of justice.
										(iii)In this
				section—
										(I)the term
				workplace claim shall include any claim, charge, complaint, or
				grievance filed with or submitted to the employer, a Federal or State or local
				agency or court, or an arbitrator, to challenge an employer’s alleged civil or
				criminal violation of any legal or administrative rule or requirement affecting
				the terms or conditions of its workers employment, the treatment of workers, or
				the hiring or firing of its workers; and
										(II)the term
				material witness means an individual who presents a declaration
				from an attorney investigating, prosecuting, or defending the workplace claim
				or from the presiding officer overseeing the workplace claim attesting that, to
				the best of the declarant’s knowledge and belief, reasonable cause exists to
				believe that the testimony of the individual will be relevant to the outcome of
				the workplace claim.
										
					(b)Whistle blower
			 protections; Victims of criminal activitySection 101(a)(15)(U)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)) is
			 amended—
						(1)in clause (ii), by
			 striking and at the end;
						(2)in clause
			 (iii)—
							(A)by striking
			 or before attempt; and
							(B)by adding at the
			 end the following: a civil violation of Federal, State, orlocal
			 employment or labor laws; and; and
							(3)by adding at the
			 end the following:
							
								(iv)the Secretary may
				not grant a petition filed by an alien based on a civil violation of Federal
				employment or labor laws unless the alien has—
									(I)a reasonable fear
				of retaliation based on immigration status;
									(II)has been
				threatened with retaliation based on immigration; or
									(III)has been
				retaliated against based on immigration status for attempting to remedy such
				violations;
				or
									.
						182.Mandatory address
			 reporting requirements
					(a)Clarifying
			 address reporting requirementsSection 265 (8 U.S.C. 1305) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 notify the Attorney General in writing and inserting
			 submit written or electronic notification to the Secretary of Homeland
			 Security, in a manner approved by the Secretary,;
							(B)by striking
			 the Attorney General may require and inserting the
			 Secretary may require; and
							(C)by adding at the
			 end the following: If the alien is involved in proceedings before an
			 immigration judge or in an administrative appeal of such proceedings, the alien
			 shall submit to the Attorney General the alien’s current address and a
			 telephone number, if any, at which the alien may be contacted.;
							(2)in subsection (b),
			 by striking Attorney General each place such term appears and
			 inserting Secretary of Homeland Security;
						(3)in subsection (c),
			 by striking given to such parent and inserting given by
			 such parent; and
						(4)by adding at the
			 end the following:
							
								(d)Address To be
				provided
									(1)In
				generalExcept as otherwise provided by the Secretary under
				paragraph (2), an address provided by an alien under this section shall be the
				alien’s current residential mailing address, and shall not be a post office box
				or other nonresidential mailing address or the address of an attorney,
				representative, labor organization, or employer.
									(2)Specific
				requirementsThe Secretary may provide specific requirements with
				respect to—
										(A)designated classes
				of aliens and special circumstances, including aliens who are employed at a
				remote location; and
										(B)the reporting of
				address information by aliens who are incarcerated in a Federal, State, or
				local correctional facility.
										(3)DetentionAn
				alien who is being detained by the Secretary under this Act is not required to
				report the alien’s current address under this section during the time the alien
				remains in detention, but shall be required to notify the Secretary of the
				alien’s address under this section at the time of the alien’s release from
				detention.
									(e)Use of most
				recent address provided by the alien
									(1)In
				generalNotwithstanding any other provision of law, the Secretary
				may provide for the appropriate coordination and cross referencing of address
				information provided by an alien under this section with other information
				relating to the alien’s address under other Federal programs, including—
										(A)any information
				pertaining to the alien, which is submitted in any application, petition, or
				motion filed under this Act with the Secretary of Homeland Security, the
				Secretary of State, or the Secretary of Labor;
										(B)any information
				available to the Attorney General with respect to an alien in a proceeding
				before an immigration judge or an administrative appeal or judicial review of
				such proceeding;
										(C)any information
				collected with respect to nonimmigrant foreign students or exchange program
				participants under section 641 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1372); and
										(D)any information
				collected from State or local correctional agencies pursuant to the State
				Criminal Alien Assistance Program.
										(2)RelianceThe
				Secretary may rely on the most recent address provided by the alien under this
				section or section 264 to send to the alien any notice, form, document, or
				other matter pertaining to Federal immigration laws, including service of a
				notice to appear. The Attorney General and the Secretary may rely on the most
				recent address provided by the alien under section 239(a)(1)(F) to contact the
				alien about pending removal proceedings.
									(3)ObligationThe
				alien’s provision of an address for any other purpose under the Federal
				immigration laws does not excuse the alien’s obligation to submit timely notice
				of the alien’s address to the Secretary under this section (or to the Attorney
				General under section 239(a)(1)(F) with respect to an alien in a proceeding
				before an immigration judge or an administrative appeal of such
				proceeding).
									(f)Requirement for
				databaseThe Secretary of Homeland Security shall establish an
				electronic database to timely record and preserve addresses provided under this
				section.
								.
						(b)Conforming
			 changes with respect to registration requirementsChapter 7 of
			 title II (8 U.S.C. 1301 et seq.) is amended—
						(1)in section 262(c),
			 by striking Attorney General and inserting Secretary of
			 Homeland Security;
						(2)in section 263(a),
			 by striking Attorney General and inserting Secretary of
			 Homeland Security; and
						(3)in section
			 264—
							(A)in subsections
			 (a), (b), (c), and (d), by striking Attorney General each place
			 it appears and inserting Secretary of Homeland Security;
			 and
							(B)in subsection
			 (f)—
								(i)by
			 striking Attorney General is authorized and inserting
			 Secretary of Homeland Security and Attorney General are
			 authorized; and
								(ii)by
			 striking Attorney General or the Service and inserting
			 Secretary or the Attorney General.
								(c)Effect on
			 eligibility for immigration benefitsIf an alien fails to comply
			 with section 262, 263, or 265 of the Immigration and Nationality Act (8 U.S.C.
			 1302, 1303, and 1305) or section 264.1 of title 8, Code of Federal Regulations,
			 or removal orders or voluntary departure agreements based on any such section
			 for acts committed prior to the enactment of this Act such failure shall not
			 affect the eligibility of the alien to apply for a benefit under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
					(d)Technical
			 amendmentsSection 266 (8 U.S.C. 1306) is amended by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
					(e)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
						(2)ExceptionsThe amendments made by paragraphs (1)(A),
			 (1)(B), (2), and (3) of subsection (a) shall take effect as if enacted on March
			 1, 2003.
						183.Preemption of
			 State and local law
					(a)PreemptionThis Act preempts any State or local law,
			 contract, license, or other standard, requirement, action or instrument—
						(1)discriminating
			 among persons on the basis of immigration status, except as specifically
			 authorized in Federal law; or
						(2)imposing any
			 sanction or liability—
							(A)on any individual
			 based on his or her immigration status;
							(B)on any person or entity based on the
			 immigration status of its clients, employees, tenants, or other associates;
			 or
							(C)relating to a
			 violation or alleged violation of immigration law.
							(b)DefinitionFor
			 purposes of this section, immigration status refers to a
			 person’s present or previous: visa classification, refugee status, temporary
			 protected status, status as an immigrant lawfully admitted for permanent
			 residence, lawful presence, work authorization, or other classification or
			 category created by, or related to this, Act or the Immigration and Nationality
			 Act.
					184.Delegation of
			 immigration authoritySection
			 287(g) (8 U.S.C. 1357(g)) is amended to read as follows:
					
						(g)Except as provided
				in section 103(a)(10), 242, or 274(c), the authority to investigate, identify,
				apprehend, arrest, or detain persons for a violation of any section of this Act
				or regulation pursuant to this Act is restricted to immigration officers and
				employees of the Department. Any such authority is further subject to any
				specific limitations set forth in this
				Act.
						.
				185.Immigration and
			 Customs Enforcement Ombudsman
					(a)EstablishmentSubtitle
			 D of title III of the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.) is
			 amended by adding at the end the following:
						
							447.Immigration and
				Customs Enforcement Ombudsman
								(a)In
				generalThere established in the Department of Homeland Security
				a position of Immigration and Customs Enforcement Ombudsman (referred to in
				this section as the Ombudsman).
								(b)RequirementsThe
				Ombudsman shall—
									(1)report directly to
				the Assistant Secretary for Immigration and Customs Enforcement (referred to in
				this section as the Assistant Secretary); and
									(2)have a background
				in immigration law.
									(c)FunctionsThe
				Ombudsman shall—
									(1)undertake regular
				and unannounced inspections of detention facilities and local offices of United
				States Immigration and Customs Enforcement to determine whether the facilities
				and offices comply with relevant policies, procedures, standards, laws, and
				regulations;
									(2)report all
				findings of compliance or noncompliance of the facilities and local offices
				described in paragraph (1) to the Secretary and the Assistant Secretary;
									(3)develop procedures
				for detainees or their representatives to submit confidential written
				complaints directly to the Ombudsman;
									(4)investigate and
				resolve all complaints, including confidential and anonymous complaints,
				related to decisions, recommendations, acts, or omissions made by the Assistant
				Secretary or the Commissioner of United States Customs and Border Protection in
				the course of custody and detention operations;
									(5)initiate
				investigations into allegations of systemic problems at detention
				facilities;
									(6)conduct any review
				or audit relating to detention, as directed by the Secretary or Assistant
				Secretary;
									(7)refer matters, as
				appropriate, to the Office of Inspector General of the Department of Justice,
				the Office of Civil Rights and Civil Liberties of the Department, or any other
				relevant office or agency;
									(8)propose changes in
				the policies or practices of United States Immigration and Customs Enforcement
				to improve the treatment of United States citizens and residents, immigrants,
				detainees, and others subject to immigration-related enforcement
				operations;
									(9)establish a public
				advisory group consisting of nongovernmental organization representatives and
				Federal, State, and local government officials with expertise in detention and
				vulnerable populations to provide the Ombudsman with input on—
										(A)the priorities of
				the Ombudsman; and
										(B)current practices
				of United States Immigration and Customs Enforcement; and
										(10)recommend to the
				Assistant Secretary personnel action based on any finding of
				noncompliance.
									(d)Annual
				report
									(1)ObjectivesNot
				later than June 30 of each year, the Ombudsman shall prepare and submit a
				report to the Committee on the Judiciary of the Senate and the Committee on the
				Judiciary of the House of Representatives on the objectives of the Office of
				the Ombudsman for the next fiscal year.
									(2)ContentsEach
				report submitted under paragraph (1) shall include—
										(A)full and
				substantive analysis of the objectives of the Office of the Ombudsman;
										(B)statistical
				information regarding such objectives;
										(C)a description of
				each detention facility found to be in noncompliance with the detention
				standards of the Department of Homeland Security or other applicable
				regulations;
										(D)a description of
				the actions taken by the Department of Homeland Security to remedy any findings
				of noncompliance or other identified problems;
										(E)information
				regarding whether the actions described in subparagraph (D) resulted in
				compliance with detention standards;
										(F)a summary of the
				most pervasive and serious problems encountered by individuals subject to the
				enforcement operations of the Department of Homeland Security, including a
				description of the nature of such problems; and
										(G)such other
				information as the Ombudsman may consider
				advisable.
										.
					(b)AmendmentThe
			 table of contents in section 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.) is amended by inserting after the item relating to section
			 446 the following:
						
							
								Sec. 447. Immigration and Customs Enforcement
				Ombudsman.
							
							.
					186.Eliminating
			 arbitrary bar to asylumSection 208(a)(2) (8. U.S.C. 1158(a)(2)) is
			 amended—
					(1)by striking
			 subparagraph (B);
					(2)in subparagraph
			 (C), by striking (D) and inserting (C);
					(3)in subparagraph
			 (D), by striking subparagraphs (B) and (C), and inserting
			 subparagraph (B),; and
					(4)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
					187.Restoration of
			 judicial reviewSection 242 (8
			 U.S.C. 1252) is amended—
					(1)by striking
			 subsection (a)(2) (matters not subject to judicial review);
					(2)in subsection
			 (b)(1), by striking 30 days and inserting 60
			 days;
					(3)in subsection
			 (b)(3)(B), by striking does not and inserting
			 shall;
					(4)in subsection
			 (b)(3)(C), by striking shall and inserting
			 may;
					(5)in subsection
			 (b)(4)(B), by striking any reasonable adjudicator would be compelled to
			 conclude to the contrary and inserting the findings are not
			 supported by substantial evidence;
					(6)in subsection
			 (b)(8)(C), by inserting unless a stay is automatically granted by any
			 provision of law or any court of competent jurisdiction after to
			 defer removal of the alien;
					(7)in subsection
			 (b)(9), by striking Except as otherwise provided in this section, no
			 court shall have jurisdiction, by habeas corpus under section 2241 of title 28
			 or any other habeas corpus provision, by section 1361 or 1651 of such title, or
			 by any other provision of law (statutory or nonstatutory), to review such an
			 order or such questions of law or fact.;
					(8)by striking
			 subsection (e)(1)(B);
					(9)in subsection
			 (e)(2)(B) by inserting lawfully after was and
			 before ordered;
					(10)by striking
			 subsection (e)(3);
					(11)by redesignating
			 subsection (e)(4) as subsection (e)(3);
					(12)by redesignating
			 subsection (e)(5) as subsection (e)(4);
					(13)by striking
			 subsection (f);
					(14)by redesignating
			 subsection (g) as subsection (f); and
					(15)in subsection (g)
			 (as so redesignated), by striking and notwithstanding any other
			 provision of law (statutory or nonstatutory), including section 2241 of title
			 28, or any other habeas corpus provision, and sections 1361 and 1651 of such
			 title,.
					IIEmployment
			 Verification
			201.Employment
			 verification
				(a)In
			 generalSection 274A (8 U.S.C. 1324a) is amended to read as
			 follows:
					
						274A.Employment
				verification
							(a)Making
				employment of unauthorized aliens unlawful
								(1)In
				generalIt is unlawful for an employer—
									(A)to hire, recruit,
				or refer for a fee an alien for employment in the United States knowing or with
				reckless disregard that the alien is an unauthorized alien with respect to such
				employment; or
									(B)to hire in the
				United States an individual unless such employer meets the requirements of
				subsections (b) and (c).
									(2)Continuing
				employmentIt is unlawful for an employer, after lawfully hiring
				an alien for employment, to continue to employ the alien in the United States
				knowing that the alien is (or has become) an unauthorized alien with respect to
				such employment.
								(3)Use of labor
				through contractAn employer who uses a contract, subcontract, or
				exchange entered into, renegotiated, or extended after the date of the
				enactment of this Act to obtain the labor of an alien in the United States
				knowing or with reckless disregard that the alien is an unauthorized alien with
				respect to performing such labor, shall be considered to have hired the alien
				for employment in the United States in violation of paragraph (1)(A).
								(4)Treatment of
				documentation for certain employees
									(A)In
				generalFor purposes of this section, if—
										(i)an
				individual is a member of a collective-bargaining unit and is employed, under a
				collective bargaining agreement entered into between one or more employee
				organizations and an association of two or more employers, by an employer that
				is a member of such association; and
										(ii)within the period
				specified in subparagraph (B), another employer that is a member of the
				association (or an agent of such association on behalf of the employer) has
				complied with the requirements of subsection (b) of this section with respect
				to the employment of the individual, the subsequent employer shall be deemed to
				have complied with the requirements of subsection (b) of this section with
				respect to the hiring of the employee and shall not be liable for civil
				penalties described in subsection (d)(4) of this section.
										(B)PeriodThe
				period described in this subparagraph is 3 years, or, if less, the period of
				time that the individual is authorized to be employed in the United
				States.
									(C)Liability
										(i)In
				generalIf any employer that is a member of an association hires
				for employment in the United States an individual and relies upon the
				provisions of subparagraph (A) to comply with the requirements of subsection
				(b) of this section and the individual is an alien not authorized to work in
				the United States, then for the purposes of paragraph (1)(A), subject to clause
				(ii), the employer shall be presumed to have known at the time of hiring or
				afterward that the individual was an alien not authorized to work in the United
				States.
										(ii)Rebuttal of
				presumptionThe presumption established by clause (i) may be
				rebutted by the employer only through the presentation of clear and convincing
				evidence that the employer did not know (and could not reasonably have known)
				that the individual at the time of hiring or afterward was an alien not
				authorized to work in the United States.
										(iii)ExceptionClause
				(i) shall not apply in any prosecution under subsection (e)(1) of this
				section.
										(5)Order of
				internal review and certification of compliance
									(A)Authority to
				require certificationIf the Secretary has reasonable cause to
				believe that an employer has failed to comply with this section, the Secretary
				is authorized, at any time, to require that the employer certify that the
				employer is in compliance with this section or has instituted a program to come
				into compliance with the section.
									(B)Content of
				certificationNot later than 60 days after the date an employer
				receives a request for a certification under subparagraph (A) the employer
				shall certify under penalty of perjury that—
										(i)the employer is in
				compliance with the requirements of subsections (b) and (c); or
										(ii)that the employer
				has instituted a program to come into compliance with such requirements.
										(C)ExtensionThe
				60-day period referred to in subparagraph (B), may be extended by the Secretary
				for good cause, at the request of the employer.
									(D)PublicationThe
				Secretary is authorized to publish in the Federal Register standards or methods
				for certification under subparagraph (A) and for specific recordkeeping
				practices with respect to such certification, and procedures for the audit of
				any records related to such certification.
									(6)Defense
									(A)In
				generalSubject to subparagraph (B), an employer that establishes
				that the employer has complied in good faith, notwithstanding a technical or
				procedural failure, with the requirements of subsections (b) and (c) with
				respect to the hiring of an individual has established an affirmative defense
				that the employer has not violated paragraph (1)(B) with respect to such
				hiring.
									(B)ExceptionUntil
				the date that an employer is required to participate in the Electronic
				Employment Verification System under subsection (c), the employer may establish
				an affirmative defense under subparagraph (A) without a showing of compliance
				with subsection (c).
									(7)No authorization
				of national identification cardsNothing in this title may be
				construed to authorize, directly or indirectly, the issuance, use, or
				establishment of a national identification card or a national identification
				system.
								(b)Document
				verification requirementsAn employer hiring an individual for
				employment in the United States shall verify that the individual is eligible
				for such employment by meeting the following requirements:
								(1)Attestation by
				employer
									(A)Requirements
										(i)In
				generalThe employer shall attest, under penalty of perjury and
				on a form prescribed by the Secretary, that the employer has verified the
				identity and eligibility for employment of the individual by examining an
				original, unexpired document or documents described in section 274a.2(b)(1)(v)
				of title 8, Code of Federal Regulation as evidence of the individual’s
				employment authorization and identity.
										(ii)Signature
				requirementsAn attestation required by clause (i) may be
				manifested by a handwritten or electronic signature.
										(iii)Standards for
				examinationAn employer has complied with the requirement of this
				paragraph with respect to examination of a document if the document examined
				reasonably appears on its face to be genuine and relates to the individual
				whose identity and eligibility for employment in the United States is being
				verified. Nothing in this paragraph may be construed as requiring the employer
				to solicit the production of any other document or as requiring the individual
				to produce such other document.
										(B)Authority to
				prohibit use of certain documents
										(i)AuthorityIf
				the Secretary finds that a document or class of documents described in
				subparagraph (A)(i) is not reliable to establish identity or eligibility for
				employment (as the case may be) or is being used fraudulently to an
				unacceptable degree, the Secretary is authorized to prohibit, or impose
				conditions on, the use of such document or class of documents for purposes of
				this subsection.
										(ii)Requirement for
				publicationThe Secretary shall publish notice of any findings
				under clause (i) in the Federal Register.
										(2)Attestation of
				individual
									(A)In
				generalThe individual shall attest, under penalty of perjury on
				a form prescribed by the Secretary, that the individual is—
										(i)a
				national of the United States;
										(ii)an alien lawfully
				admitted for permanent residence; or
										(iii)an alien who is
				authorized under this Act or by the Secretary to be employed in the United
				States.
										(B)Signature for
				examinationAn attestation required by subparagraph (A) may be
				manifested by a handwritten or electronic signature.
									(C)PenaltiesAn
				individual who falsely attests that he or she is eligible for employment in the
				United States shall be subject to the terms and penalties regarding document
				fraud described in section 274C of the Immigration and Nationality Act.
									(D)Schedule
										(i)Replacement
				documentsAn employer shall accept a receipt for the application
				for a replacement document or a document described in subparagraph (B) of
				subsection (b)(1) in lieu of the required document in order to comply with any
				requirement to examine documentation imposed by this section, in the following
				circumstances:
											(I)The individual is
				unable to provide the required document within the time specified in this
				section because the document was lost, stolen, or damaged.
											(II)The individual
				presents a receipt for the application for the document within the time
				specified in this section.
											(III)The individual
				presents the document within 90 days of the hire. If the actual document or
				replacement document is to be issued by the United States Citizenship and
				Immigration Services and the application is still under review 60 days after
				receipt of the application, United States Citizenship and Immigration Services
				shall, not later than the 60th day after receipt of the application, issue a
				letter for the applicant to take to the employer which shall automatically
				grant the individual an additional 90 days from the original deadline in
				subsection (b)(6)(A)(i)(II) to present the document or replacement document;
				and
											(ii)Prohibition on
				acceptance of a receipt for short-term employmentAn employer may
				not accept a receipt in lieu of the required document if the individual is
				hired for a duration of less than 10 working days.
										(3)Document
				retention and recordkeeping requirementsThe System described in
				subsection (c) shall include an auto-save feature allowing the employer to
				retain an electronic version of an attestation submitted under paragraph (1) or
				(2) for an individual and a record of any action taken, and copies of any
				correspondence written or received, with respect to the verification of an
				individual’s identity or eligibility for employment in the United States,
				including records received through the Electronic Employment Verification
				System under subsection (c). The employer shall retain such records, either in
				electronic, paper, microfiche, or microfilm form, and make such attestations
				available for inspection by an officer of the Department of Homeland Security,
				any other person designated by the Secretary, the Special Counsel for
				Immigration-Related Unfair Employment Practices of the Department of Justice,
				or the Secretary of Labor—
									(A)during a period
				beginning on the date of the hiring of the individual and ending on the date
				that is the later of—
										(i)3
				years after the date of such hiring; or
										(ii)1
				year after the date the individual’s employment is terminated; or
										(B)during a shorter
				period determined by the Secretary, if the Secretary reduces the period
				described in subparagraph (A) for the employer or a class of employers that
				includes the employer.
									(C)Use of retained
				documentsAn employer shall use copies retained under clause (i)
				or (ii) of subparagraph (A) only for the purposes of complying with the
				requirements of this subsection, except as otherwise permitted under
				law.
									(4)PenaltiesAn
				employer that fails to comply with the requirement of this subsection shall be
				subject to the penalties described in subsection (d)(4)(B).
								(c)Electronic
				employment verification system
								(1)Requirement for
				systemThe Secretary, in cooperation with the Commissioner of
				Social Security, shall implement an Electronic Employment Verification System
				(referred to in this subsection as the System) as described in
				this subsection.
								(2)Technology
				standard to verify employment eligibility
									(A)In
				generalThe Secretary, based upon recommendations from the
				Director of the National Institute of Standards and Technology, shall not later
				than 180 days after the date of the enactment of the this Act develop and
				certify a technology standard as described in this subparagraph. The Secretary
				shall have discretion to extend the 180-day period if the Secretary determines
				that such extension will result in substantial improvement of the
				System.
									(B)IntegratedNotwithstanding
				any other provision of Federal law, the technology standard developed shall be
				the technological basis for a secure cross-agency, cross-platform electronic
				system that is a cost-effective, efficient, fully integrated means to share
				immigration and Social Security information necessary to confirm the employment
				eligibility of all individuals seeking employment while protecting individual
				privacy.
									(C)ReportNot
				later than 18 months after the date of the enactment of this Act, the Secretary
				and the Director of the National Institute of Standards and Technology shall
				jointly submit to Congress a report describing the development, implementation,
				efficacy, and privacy implications of the technology standard and the
				System.
									(3)Identity and
				employment eligibility verificationAn employer shall verify the
				identity and eligibility for employment of an individual hired by the employer
				through the System as follows:
									(A)Initial
				inquiryThe employer shall submit through the Internet or other
				electronic media, or over a telephone line an inquiry through the System to
				seek confirmation of the individual’s identity and eligibility for employment
				in the United States not earlier than on the first day such employment actually
				commences and not later than 5 working days after the date such employment
				actually commences.
										(i)In
				generalThe Secretary, through the System, shall confirm or
				tentatively nonconfirm an individual’s identity and eligibility for employment
				in the United States not later than 1 working day after an employer submits an
				inquiry regarding the employee.
										(ii)Manual
				verificationIf the System provides a tentative nonconfirmation
				with respect to an individual under clause (i), the Secretary and/or
				Commissioner shall complete a secondary manual verification not later than 6
				working days after such tentative nonconfirmation is made.
										(iii)DeterminationNot
				later than 10 days after the employer submits an inquiry under subparagraph (A)
				the Secretary, through the System, shall provide to the employer the results of
				the verification required by clause (i) and (ii). Such results shall be a
				determination that—
											(I)confirms the
				individual’s identity and eligibility for employment in the United States;
				or
											(II)the System is
				tentatively unable to confirm the individual’s identity or eligibility for
				employment (referred to in this section as a tentative
				nonconfirmation).
											(B)Submission of
				informationAn individual who is the subject of a tentative
				nonconfirmation may submit to the Secretary or Commissioner, through the
				System, information to confirm such individual’s identity or eligibility for
				employment or to otherwise contest such tentative nonconfirmation not later
				than 15 working days after the individual receives notice of such tentative
				nonconfirmation.
									(C)ExtensionThe
				15-day period referred to in subparagraph (B) may be extended by the Secretary
				for good cause at the request of the individual.
									(D)Prohibition on
				termination for tentative nonconfirmationAn employer may not
				terminate the employment of an individual based on tentative
				nonconfirmation.
									(E)Final
				determinationNot later than 10 days after the individual
				contests such tentative nonconfirmation or, in the case of an individual who
				fails to contest such tentative nonconfirmation, not later than 25 days after
				the date of the initial tentative nonconfirmation, the Secretary shall provide,
				through the system to the employer the results of the verification. Such
				results shall be a determination that—
										(i)confirms the
				individual’s identity and eligibility for employment in the United States;
				or
										(ii)the System is
				unable to confirm the individual’s identity or eligibility for employment
				(referred to in this section as a final nonconfirmation).
										(F)Administrative
				and judicial reviewIf the Secretary, through the System,
				provides a final nonconfirmation with respect to an individual, the individual
				shall have the right to administrative review under paragraph (21) and judicial
				review under paragraph (22) of such final nonconfirmation.
									(G)Termination of
				employeeIf an employer receives a final nonconfirmation with
				respect to an individual under paragraph (E), the employer shall terminate the
				employment of such individual after the conclusion of the 30-day period for the
				individual to file an administrative appeal as described in paragraph (21),
				unless the Secretary or the Commissioner stays the final nonconfirmation notice
				pending the resolution of the administrative appeal or judicial review.
									(H)Right to review
				and correct system information
										(i)The Secretary, in
				consultation with the Commissioner of Social Security, shall establish
				procedures to permit an individual to verify the individual’s eligibility for
				employment in the United States prior to obtaining or changing employment, to
				view the individual’s own records in the System in order to ensure the accuracy
				of such records, and to correct or update the information used by the System
				regarding the individual. To the greatest practicable extent such procedures
				shall allow electronic submission of such information.
										(ii)The Secretary, in consultation with the
				Commissioner of Social Security, shall establish procedures for an Enhanced
				Verification System under paragraph (25) through which an individual who has
				viewed the individual’s own record may electronically block he use of the
				individual’s social security number and may register a phone number or e-mail
				address to be contacted upon removal of the block under the System and remove
				such block in order to prevent the fraudulent or other misuse of a social
				security account number, prevent employer misuse of the system, protect
				privacy, and limit erroneous non-confirmations during employment
				verification.
										(H)Reverification
										(i)In
				generalIt is an unfair immigration-related employment practice
				under section 274B for an employer to reverify an individual’s identity and
				employment eligibility unless—
											(I)the individual’s
				work authorization expires as described in section 274a.2(b)(1)(vii) of title
				8, Code of Federal Regulation or a subsequent similar regulation, in which
				case—
												(aa)not
				later than 30 days prior to the expiration of the individual’s work
				authorization, the Secretary shall notify the employer of such expiration and
				of the employer’s need to reverify the individual’s employment eligibility;
				and
												(bb)the
				individual may present, and the employer shall accept, a receipt for the
				application for a replacement document, extension of work authorization, or a
				document described in clause (i) through (v) of subparagraph (B) of subsection
				(b)(1) in lieu of the required document by the expiration date in order to
				comply with any requirement to examine documentation imposed by this section,
				and the individual shall present the required document within 90 days from the
				date the employment authorization expires. If the actual document or
				replacement document is to be issued by United States Citizenship and
				Immigration Services and the application is still under review 60 days after
				the employment authorization expiration date, United States Citizenship and
				Immigration Services shall by the 60th day after the expiration date of the
				employment authorization, issue a letter for the applicant to take to the
				employer which shall automatically grant the individual an additional 90 days
				to present the document or replacement document; and
												(II)the employer has
				actual or constructive knowledge that the individual is not authorized to work
				in the United States; or
											(III)unless otherwise
				required by law.
											(ii)Continuing
				employmentAn employer may not verify an individual’s employment
				eligibility if the individual is continuing in his or her employment as
				described in section 274a.2(b)(1)(viii) of title 8, Code of Federal Regulation
				or any subsequent similar regulation.
										(4)Design and
				operation of systemThe Secretary, in consultation with the
				Commissioner of Social Security, shall design and operate the System—
									(A)to maximize
				reliability and ease of use by employers and employees in a manner that
				protects and maintains the privacy and security of the information maintained
				in the System;
									(B)to permit an
				employer to submit an inquiry to the System through the Internet or other
				electronic media or over a telephone line;
									(C)to respond to each
				inquiry made by an employer;
									(D)to maintain a
				record of each such inquiry and each such response;
									(E)to track and
				record any occurrence when the System is unable to receive such an
				inquiry;
									(F)to include
				appropriate administrative, technical, and physical safeguards to prevent
				unauthorized disclosure of personal information during use, transmission,
				storage, or disposal of that information, including the use of encryption,
				carrying out periodic testing of the System to detect, prevent, and respond to
				vulnerabilities or other failures, and utilizing periodic security
				updates;
									(G)to allow for
				monitoring of the use of the System and provide an audit capability;
									(H)to have reasonable
				safeguards, developed in consultation with the Attorney General, to prevent
				employers from engaging in unlawful discriminatory practices;
									(I)to permit an
				employer to submit the attestations required by subsection (b); and
									(J)to permit an
				employer to utilize any technology that is consistent with this section and
				with any regulation or guidance from the Secretary to streamline the procedures
				to comply with the attestation and employment eligibility verification
				requirements contained in this section.
									(5)Limitation on
				data elements stored
									(A)The System and any
				databases created by the Commissioner of Social Security or the Secretary for
				use in the System shall store only the minimum data about each individual for
				whom an inquiry was made through the System to facilitate the successful
				operation of the System, and in no case shall the data stored be other
				than—
										(i)the individual’s
				full legal name;
										(ii)the individual’s
				date of birth;
										(iii)the individual’s
				social security account number or employment authorization status
				identification number;
										(iv)the address of
				the employer making the inquiry and the dates of any prior inquiries concerning
				the identity and authorization of the individual by the employer or any other
				employer and the address of such employer;
										(v)a
				record of each prior determination regarding the individual’s identity and
				employment eligibility issued through the System; and
										(vi)in the case of
				the individual who successfully contested or appealed a tentative
				nonconfirmation or final nonconfirmation, explanatory information concerning
				the successful resolution of any erroneous data or confusion regarding the
				identity or eligibility for employment of the individual, including the source
				of that error.
										(B)Information
				provided pursuant to subsection (c)(5)(A)(i)–(v) shall be deleted from the
				System one year after the date of entry unless the Secretary shall determine it
				is relevant to an ongoing determination or appeal, a review of errors or
				compensation for errors, or an ongoing investigation of fraud or misuse of the
				system. The Secretary shall not retain any data pursuant to this subsection
				after the completion of an appeal or investigation except as described in
				subsection (c)(5)(A)(vi).
									(6)Responsibilities
				of the commissioner of social securityThe Commissioner of Social
				Security shall establish a reliable, secure method to provide through the
				System, within the time periods required by subparagraphs (B) and (C) of
				paragraph (2)—
									(A)a confirmation of
				whether or not the individual is a United States citizen;
									(B)a determination of
				whether the name and social security account number provided, with respect to
				an individual, in an inquiry by an employer, match such information maintained
				by the Commissioner in order to confirm the validity of the information
				provided;
									(C)a determination of
				whether such social security account number was issued to the individual;
				and
									(D)a determination
				described in subparagraph (B) or (C) of paragraph (2), in a manner that ensures
				that other information maintained by the Commissioner is not disclosed or
				released to employers through the System.
									(7)Responsibilities
				of the secretaryThe Secretary shall establish a reliable, secure
				method to provide, through the System, within the time periods required by
				subparagraphs (B) and (C) of paragraph (2)—
									(A)a determination of
				whether the name and alien identification or authorization number provided,
				with respect to an individual, in an inquiry by an employer match such
				information maintained by the Secretary in order to confirm the validity of the
				information provided;
									(B)a determination of
				whether such number was issued to the individual;
									(C)a determination of
				whether the individual is authorized to be employed in the United States;
				and
									(D)any other related
				information that the Secretary determines is appropriate.
									(8)Privacy impact
				assessmentThe Commissioner of Social Security and the Secretary
				shall each complete a privacy impact assessment as described in section 208 of
				the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note) with
				regard to the System.
								(9)TrainingNot
				later than 6 months before implementation of the EEVS, the Commissioner of
				Social Security and the Secretary shall institute a comprehensive program of
				outreach and training for employers regarding the operation of the verification
				system described in this section and informing them of ongoing assistance
				resources for the implementation and use of such systems.
								(10)Public
				educationNot later than 6 months before implementation of the
				EEVS, the Commissioner of Social Security and the Secretary shall develop a
				public education campaign regarding the obligations imposed by this section as
				well as instructional materials provided without cost to the public regarding
				how to use the EEVS.
								(11)HotlineThe
				Secretary shall establish a fully staffed 24-hour toll-free hotline that shall
				receive inquiries from individuals or employers concerning determinations made
				by the System and shall identify for an individual, at the time of inquiry, the
				particular data that resulted in a determination that the System was unable to
				verify the individual’s identity or eligibility for employment.
								(12)Participation
									(A)Requirements for
				participationExcept as provided in subparagraphs (D) and (E),
				the Secretary shall require employers to participate in the System as
				follows:
										(i)Critical
				employersNot later than 6 months after the date of enactment of
				this Act, the Secretary shall require all agencies and departments of the
				United States (including the Armed Forces), a State government (including a
				State employment agency before making a referral), or any other employer if it
				employs individuals working in a location that is a Federal, State, or local
				government building, a military base, a nuclear energy site, a weapon site, or
				an airport, but only to the extent of such individuals, to participate in the
				System, with respect to all individuals hired after the date the Secretary
				requires such participation.
										(ii)Large
				employersNot later than 1 year after the date of enactment of
				this Act the Secretary shall require an employer with 5,000 or more employees
				in the United States to participate in the System, with respect to all
				employees hired by the employer after the date the Secretary requires such
				participation.
										(iii)Midsized
				employersNot later than 2 years after the date of enactment of
				this Act the Secretary shall require an employer with less than 5,000 employees
				and 1,000 or more employees in the United States to participate in the System,
				with respect to all employees hired by the employer after the date the
				Secretary requires such participation.
										(iv)Small
				employersNot later than 3 years after the date of the enactment
				of the this Act, the Secretary shall require all employers with less than 1,000
				employees in the United States to participate in the System, with respect to
				all employees hired by the employer after the date the Secretary requires such
				participation.
										(B)Requirement to
				publishThe Secretary shall publish in the Federal Register the
				requirements for participation in the System for employers described in clauses
				(i) through (iv) of subparagraph (A) prior to the effective date of such
				requirements.
									(C)Other
				participation in systemNotwithstanding subparagraph (A), the
				Secretary has the authority to permit any employer that is not required to
				participate in the System under subparagraph (A) to participate in the System
				on a voluntary basis
									(D)Waiver
										(i)Authority to
				provide a waiverThe Secretary is authorized to waive or delay
				the participation requirements of subparagraph (A) with respect to any employer
				or class of employers if the Secretary provides notice to Congress of such
				waiver prior to the date such waiver is granted.
										(ii)Requirement to
				provide a waiverThe Secretary shall waive or delay the
				participation requirements of subparagraph (A) with respect to any employer or
				class of employers until the date that the Comptroller General of the United
				States submits the initial certification described in paragraph (19)(E) and
				shall waive or delay such participation during a year if the Comptroller
				General fails to submit a certification of paragraph (19)(E) for such
				year.
										(E)Consequence of
				failure to participateIf an employer is required to participate
				in the System and fails to comply with the requirements of the System with
				respect to an individual—
										(i)such failure shall
				be treated as a violation of subsection (a)(1)(B); and
										(ii)a
				rebuttable presumption is created that the employer has violated subsection
				(a)(1)(A), however, such presumption may not apply to a prosecution under
				subsection (e)(1).
										(13)Employer
				requirements
									(A)In
				generalAn employer that participates in the System, with respect
				to the hiring of an individual for employment in the United States,
				shall—
										(i)notify the
				individual of the use of the System and that the System may be used for
				immigration enforcement purposes;
										(ii)obtain from the
				individual the documents required by subsection (b)(1) and record on the form
				designated by the Secretary—
											(I)the individual’s
				social security account number; and
											(II)in the case of an
				individual who does not attest that the individual is a national of the United
				States under subsection (b)(2), such identification or authorization number
				that the Secretary shall require;
											(iii)retain such form
				in electronic, paper, microfilm, or microfiche form and make such form
				available for inspection for the periods and in the manner described in
				subsection (b)(3); and
										(iv)safeguard any
				information collected for purposes of the System and protect any means of
				access to such information to ensure that such information is not used for any
				purpose other than to determine the identity and employment eligibility of the
				individual and to protect the confidentiality of such information, including
				ensuring that such information is not provided to any person other than a
				person who carries out the employer’s responsibilities under this subsection.
				Failure to safeguard such information shall be a violation of subsection
				(c)(14).
										(B)Confirmation,
				tentative nonconfirmation, or final nonconfirmation
										(i)ConfirmationIf
				an employer receives a determination through the System under paragraph (3) for
				an individual, the employer shall retain either an electronic, paper, or
				microfiche form record of such confirmation for the period required by
				subsection (b)(4)(A).
										(ii)Tentative
				nonconfirmation and verification
											(I)NonconfirmationIf
				an employer receives a tentative nonconfirmation with respect to an individual,
				the employer shall retain either an electronic or paper record of such
				nonconfirmation for the period required by subsection (b)(4)(A) and inform such
				individual not later than 3 working days after the issuance of such notice in
				the manner prescribed by the Secretary that includes information regarding the
				individual’s right to submit information to contest the tentative
				nonconfirmation and the address and telephone numbers established by the
				Commissioner and the Secretary to obtain information on how to submit such
				information. The individual must acknowledge in writing whether or not the
				individual chooses to contest or not contest the tentative nonconfirmation. The
				employer shall submit to the System the individual’s action.
											(II)No
				contestIf the individual does not contest the tentative
				nonconfirmation notice within 15 working days of receiving notice from the
				individual’s employer, the notice shall become final and the employer shall
				retain either an electronic or paper record of such final nonconfirmation for
				the period required by subsection (b)(4)(A). An individual’s failure to contest
				a tentative nonconfirmation may not be the basis for determining that the
				employer acted in a knowing (as defined in section 274a.1 of title 8, Code of
				Federal Regulations, or any corresponding similar regulation) manner.
											(III)ContestIf
				the individual contests the tentative nonconfirmation notice under subclause
				(I), the individual shall submit appropriate information to contest such notice
				to the Secretary or Commissioner of Social Security within 15 working days of
				receiving notice from the individual’s employer and shall utilize the
				verification process developed under paragraph (3)(B).
											(IV)Effective
				period of tentative nonconfirmationA tentative nonconfirmation
				notice shall remain in effect until such notice becomes final under clause (II)
				or a final confirmation notice or final nonconfirmation notice is issued by the
				System.
											(V)ProhibitionAn
				employer may not terminate the employment of an individual based on a tentative
				nonconfirmation notice. Nothing in this clause shall apply to termination of
				employment for any legitimate reason other than because of such a tentative
				nonconfirmation.
											(iii)Final
				nonconfirmation
											(I)If an employer has received a final
				nonconfirmation with respect to an individual, the employer shall terminate the
				employment of the individual after the expiration of the time period prescribed
				in paragraph (21) for the individual to file an administrative appeal of a
				final nonconfirmation notice, unless the Secretary or the Commissioner stays
				the final nonconfirmation notice pending the resolution of the administrative
				appeal, or a stay is issued pending judicial review.
											(II)Continued
				employment after final nonconfirmationIf the employer continues
				to employ (or to recruit or refer) an individual after the expiration of the
				period for the individual to file an administrative appeal of a final
				nonconfirmation notice under paragraph (21) (unless the Secretary or the
				Commissioner stayed the final nonconfirmation notice pending the resolution of
				the administrative appeal or a stay is issued pending judicial review), a
				rebuttable presumption is created that the employer has violated subsections
				paragraphs (1)(A) and (2) of subsection (a). Such presumption may not apply to
				a prosecution under subsection (e)(1).
											(14)Prohibition of
				unlawful accessing and obtaining of information
									(A)In
				generalIt shall be unlawful for any individual other than an
				employee of the Social Security Administration or the Department of Homeland
				Security specifically charged with maintaining the System to intentionally and
				knowingly—
										(i)access the System
				or the databases utilized to verify identity or employment eligibility for the
				System for any purpose other than verifying identity or employment eligibility
				or modifying the System pursuant to law or regulation; or
										(ii)obtain the
				information concerning an individual stored in the System or the databases
				utilized to verify identity or employment eligibility for the System for any
				purpose other than verifying identity or employment authorization or modifying
				the System pursuant to law or regulation.
										(B)Penalties
										(i)Unlawful
				accessAny individual who unlawfully accesses the System or the
				databases as described in subparagraph (A)(i) shall be fined no more than
				$1,000 per individual or sentenced to no more than 6 months imprisonment or
				both per individual whose file was compromised.
										(ii)Unlawful
				useAny individual who unlawfully obtains information stored in
				the System in the database utilized to verify identity or employment
				eligibility for the System and uses the information to commit identity theft
				for financial gain or to evade security or to assist another in gaining
				financially or evading security, shall be fined no more than $10,000 per
				individual or sentenced to no more than 1 year of imprisonment or both per
				individual whose information was obtained and misappropriated.
										(15)Protection from
				liabilityNo employer that participates in the System and
				complies in good faith with the attestation in subsection (b)(1) and the
				employer requirements of this section shall be liable under any law for any
				employment-related action taken with respect to an individual in good faith
				reliance on information provided by the System regarding that
				individual.
								(16)Limitation on
				use of the systemNotwithstanding any other provision of law,
				nothing in this subsection shall be construed to permit or allow any
				department, bureau, or other agency of the United States to utilize any
				information, database, or other records used in the System for any purpose
				other than as provided for under this subsection.
								(17)Access to
				databaseNo officer or employee of any agency or department of
				the United States, other than such an officer or employee who is responsible
				for the verification of employment eligibility or for the evaluation of an
				employment eligibility verification program at the Social Security
				Administration, the Department of Homeland Security, and the Department of
				Labor, may have access to any information, database, or other records utilized
				by the System.
								(18)Modification
				authorityThe Secretary, after notice is submitted to Congress
				and provided to the public in the Federal Register, is authorized to modify the
				requirements of this subsection, including requirements with respect to
				completion of forms, method of storage, attestations, copying of documents,
				signatures, methods of transmitting information, and other operational and
				technical aspects to improve the efficiency, accuracy, and security of the
				System.
								(19)Annual study
				and report
									(A)Requirement for
				studyThe Comptroller General of the United States shall conduct
				an annual study of the System as described in this paragraph.
									(B)Purpose of the
				studyThe Comptroller General shall, for each year, undertake a
				study to determine whether the System meets the following requirements:
										(i)Demonstrated
				accuracy of the databasesNew information and information changes
				submitted by an individual to the System is updated in all of the relevant
				databases not later than 3 working days after submission in at least 99 percent
				of all cases.
										(ii)Low error rates
				and delays in verification
											(I)Rates of
				incorrect final nonconfirmation noticesThat, during a year, not
				more than .5 percent of all final nonconfirmations provided through the System
				during such year are incorrect.
											(II)Rates of
				incorrect tentative nonconfirmation notices
												(aa)That, during a
				year, not more than 1 percent of native-born United States citizens whose
				identity and work eligibility are submitted to the system is the subject of a
				tentative nonconfirmation.
												(bb)That, during a
				year, not more than 3 percent of foreign-born, work authorized individuals
				whose identity and work eligibility are submitted to the System are the subject
				of a tentative nonconfirmation.
												(iii)Containment of
				error ratesThat, during a year, the rate of incorrect final and
				incorrect tentative nonconfirmations shall not have increased by more than 3
				percent over the previous year.
										(iv)Measurable
				employer compliance with system requirements
											(I)No
				discrimination based on system operationsThe System has not
				resulted in increased employment discrimination on the basis of race or
				national origin.
											(II)Requirement for
				independent studyThe determination described in subclause (I)
				shall be based on an independent study commissioned by the Comptroller General
				in each phase of expansion of the System.
											(v)Protection of
				workers’ private informationAt least 97 percent of employers who
				participate in the System are in full compliance with the privacy requirements
				described in this subsection.
										(vi)Effective
				securityAn assessment of the privacy and confidentiality of the
				system and of the overall security of the system with respect to cybertheft and
				theft and misuse of private data.
										(vii)Adequate
				agency staffing and fundingThe Secretary and Commissioner of
				Social Security have sufficient funding to meet all of the deadlines and
				requirements of this subsection.
										(C)ConsultationIn
				conducting a study under this paragraph, the Comptroller General shall consult
				with representatives of business, labor, immigrant communities, State
				governments, privacy advocates, and appropriate departments of the United
				States.
									(D)Requirement for
				reportsNot later than 21 months after the date of the enactment
				of this Act and annually thereafter, the Comptroller General shall submit to
				the Secretary and to Congress a report containing the findings of the study
				carried out under this paragraph.
									(E)CertificationIf
				the Comptroller General determines that the System meets the requirements set
				out in clauses (i) through (vii) of subparagraph (B) for a year, the
				Comptroller shall certify such determination and submit such certification to
				Congress with the report required by subparagraph (D).
									(20)Annual audit
				and report
									(A)Purpose of the
				Audit and ReportThe Office for Civil Rights and Civil Liberties
				shall conduct annual audits of the system described in section 403(a) of the
				Illegal Immigration Reform and Responsibility Act of 1996, Public Law 104–208,
				Div. C, 110 Stat. 3009-546, to assess employer compliance with System
				requirements, including civil rights and civil liberties protections, and
				compliance with the System rules and procedures set forth in the Memorandum of
				Understanding between employers and the Social Security Administration and the
				Department of Homeland Security.
									(B)Requirements of
				AuditAnnual audits shall include, but are not limited to, the
				following activities:
										(i)Use of testers to
				check if employers are using E-Verify as outlined in the Memorandum of
				Understanding between employers and the Department of Homeland Security and the
				Social Security Administration, including if employers are misusing the system
				to prescreen job applicants, if employers are giving proper notification to
				employees’ regarding tentative non-confirmations, and if employers are taking
				adverse actions against workers based upon tentative non-confirmations.
										(ii)Random audits of
				employers to confirm that employers are using the system as outlined in the
				Memorandum of Understanding and in a manner consistent with civil rights and
				civil liberties protections.
										(iii)Periodic audits
				of employers for which the Special Counsel has received information or
				complaints and/or actual charges of citizenship/national origin discrimination
				or document abuse.
										(C)Authority of
				Office for Civil Rights and Civil LibertiesThe Office shall have
				the authority to obtain from users of the E-Verify program relevant documents
				and testimony and answers to written interrogatories. The Office shall also
				have the authority to conduct site visits, and interview employees.
									(D)Failure of
				employers to cooperateEmployers that fail to cooperate with the
				Office for Civil Rights and Civil Liberties shall be noted in the annual report
				set forth below in subsection (E).
									(E)Requirement for
				reportsNot later than 18 months after the date of enactment of
				this Act, and annually thereafter, the Office for Civil Rights and Civil
				Liberties shall submit to the President of the Senate, the Speaker of the House
				of Representatives, and the appropriate committees and subcommittees of
				Congress a report containing the findings of the audit carried out under this
				paragraph.
									(21)Administrative
				review
									(A)In
				generalAn individual who receives a final nonconfirmation may,
				not later than 30 days after the date of such notice, file an appeal of such
				final nonconfirmation. An individual subject to a final nonconfirmation may
				file an appeal thereof after the 30-day period if the appeal is accompanied by
				evidence that the individual did not receive timely notice of a tentative or
				final nonconfirmation, or that there was good cause for the failure to file an
				appeal within the 30-day period.
									(B)Procedures
										(i)The Secretary and
				Commissioner of Social Security shall develop procedures to review appeals
				filed under subparagraph (A) and to make final determinations on such appeals.
				The review on appeal may include any additional or newly discovered evidence
				presented by the appellant during the time of the pending appeal or
				subsequently by motion to reopen.
										(ii)The Secretary or
				the Commissioner shall stay the final nonconfirmation notice pending the
				resolution of the administrative appeal unless the Secretary or the
				Commissioner determines that the administrative appeal is frivolous, unlikely
				to succeed on the merits, or filed for purposes of delay.
										(C)Review for
				errorsIf a final determination on an appeal filed under
				subparagraph (A) results in a confirmation of an individual’s eligibility for
				employment in the United States, the administrative review process shall
				require the Secretary to determine if the final nonconfirmation issued for the
				individual was the result of—
										(i)an
				error or negligence on the part of an employee or official operating or
				responsible for the System;
										(ii)an error or
				negligence on the part of an employer or entity acting on behalf of the
				employer;
										(iii)the decision
				rules, processes, or procedures utilized by the System; or
										(iv)erroneous system
				information that was not the result of acts or omissions of the
				individual.
										(D)Compensation for
				error
										(i)In
				generalIf the individual was denied a stay under subparagraph
				(B)(2) and Secretary makes a determination under subparagraph (C) that the
				final nonconfirmation issued for an individual was not caused by an act or
				omission of the individual or the employer, the Secretary shall compensate the
				individual for lost wages and for reasonable costs and attorneys’ fees not
				exceeding $75,000, subject to annual inflation adjustments per the US Consumer
				Price Index - All Urban Consumers (CPI-U) compiled by the Bureau of Labor
				Statistics.
										(ii)Calculation of
				lost wagesLost wages shall be calculated based on the wage rate
				and work schedule that prevailed prior to termination. The individual shall be
				compensated for wages lost beginning on the first scheduled work day after
				employment was terminated and ending 180 days after completion of the
				administrative review process described in this paragraph, or judicial review
				if any, or the day after the individual is reinstated or obtains employment
				elsewhere, whichever occurs first. If the individual obtains employment
				elsewhere at a lower wage rate, the individual shall be compensated for the
				difference in wages for the period ending 180 days after completion of the
				administrative review process or judicial review, if any.
										(iii)Limitation on
				compensationFor purposes of determining an individual’s
				compensation for the loss of employment, such compensation shall not include
				any period in which the individual was ineligible for employment in the United
				States.
										(iv)Source of
				fundsCompensation or reimbursement provided under this paragraph
				shall not be provided from funds appropriated in annual appropriations Acts to
				the Secretary for the Department of Homeland Security.
										(E)Temporary stay
				of final administrative decision denying appealIf the appeal is
				denied, the Secretary shall stay the decision for a period of 15 days to permit
				the individual to seek judicial review of the decision pursuant to paragraph
				(21).
									(22)Judicial
				review
									(A)In
				generalAfter the Secretary makes a final determination on an
				appeal filed by an individual under paragraph (19), the individual may obtain
				judicial review of such determination in a civil action commenced not later
				than 90 days after notice of such decision, or such further time as the
				Secretary may allow.
									(B)JurisdictionA
				civil action for such judicial review shall be brought in the district court of
				the United States for the judicial district in which the plaintiff resides, or
				has a principal place of business, or, if the plaintiff does not reside or have
				a principal place of business within any such judicial district, in the
				District Court of the United States for the District of Columbia.
									(C)AnswerAs
				part of the Secretary’s answer to a complaint for such judicial review, the
				Secretary shall file a certified copy of the administrative record compiled
				during the administrative review under paragraph (21), including the evidence
				upon which the findings and decision complained of are based. The court shall
				have power to enter, upon the pleadings and transcript of the record, a
				judgment affirming or reversing the result of that administrative review, with
				or without remanding the cause for a rehearing.
									(D)Compensation for
				error
										(i)In
				generalIn cases in which the individual was denied a stay under
				subparagraph (19)(B)(2) and such judicial review reverses the final
				determination of the Secretary made under paragraph (21), the court shall
				compensate the individual for lost wages and for reasonable costs and
				attorneys’ fees not exceeding $75,000, subject to annual inflation adjustments
				per the US Consumer Price Index - All Urban Consumers (CPI-U) compiled by the
				Bureau of Labor Statistics.
										(ii)Calculation of
				lost wagesLost wages shall be calculated based on the wage rate
				and work schedule that prevailed prior to termination. The individual shall be
				compensated for wages lost beginning on the first scheduled work day after
				employment was terminated and ending 180 days after completion of the judicial
				review described in this paragraph or the day after the individual is
				reinstated or obtains employment elsewhere, whichever occurs first. If the
				individual obtains employment elsewhere at a lower wage rate, the individual
				shall be compensated for the difference in wages for the period ending 180 days
				after completion of the administrative and judicial review process.
										(23)Private right
				of actionIf the Secretary makes a determination under paragraph
				(21) that the final nonconfirmation issued for an individual was caused by an
				act or negligence on the part of the employer, the individual may seek recovery
				of damages, reinstatement, back pay, and other appropriate remedies in a civil
				action against the employer. Such action must be commenced not later than 90
				days after notice of the Secretary’s decision. The action shall be brought in
				the district court of the United States for the judicial district in which the
				plaintiff resides, or has a principal place of business, or, if the plaintiff
				does not reside or have a principal place of business within any such judicial
				district, in the District Court of the United States for the District of
				Columbia.
								(24)Statutory
				constructionNothing in this subsection shall affect any existing
				rights and obligations of employers or employees under other Federal, State, or
				local laws.
								(25)Enhanced
				verification systemThe Secretary, in consultation with the
				Commissioner of Social Security, shall establish a voluntary self-verification
				system in order to prevent the fraudulent or other misuse of the individual’s
				Social Security number during employment verification, to prevent employer
				misuse of the system, to protect privacy, and to limit erroneous
				nonconfirmation during employment verification. The voluntary system shall
				allow an individual to verify the individual’s own record, to block and unblock
				the use of the individual’s Social Security number, and to register a phone
				number or e-mail address to be contacted upon removal of the block.
									(A)Voluntary
				enrollmentAn individual may enroll in the Enhanced Verification
				System on a voluntary basis.
									(B)Select Entities
				Required to Participate in the Enhanced Verification
				System
										(i)Executive
				departmentsEach Department of the Federal Government shall elect
				to participate in the Enhanced Verification System and shall comply with the
				terms and conditions of such an election.
										(ii)Legislative
				branchEach Member of Congress, each officer of Congress, and the
				head of each agency of the legislative branch shall elect to participate in the
				Enhanced Verification System and shall comply with the terms and conditions of
				such an election.
										(C)Electronic
				accessThe Secretary shall establish procedures allowing
				individuals to use a Personal Identification Number (PIN) or other biographic
				information to authenticate the individual’s identity and to block and unblock
				the individual’s Social Security number electronically.
									(D)Use of enhanced
				verification system receipt for purpose of employment verification
										(i)Encrypted
				codeThe Secretary shall
				establish procedures to allow an individual who has authenticated the
				individual’s identity and unblocked the individual’s Social Security number to
				receive a single-use encrypted code which may be presented to the employer
				instead of the documents described in subsection (b) and for the employer to
				submit the encrypted single-use code to the system.
										(ii)ConfirmationAn
				employer who submits a valid single-use encrypted code with respect to an
				individual shall immediately receive a confirmation through the system.
										(iii)Expedited
				review processThe Secretary shall establish an expedited review
				process to allow an individual who has authenticated the individual’s identity
				and unblocked the individual’s Social Security number immediately to correct
				user or system errors which result in an erroneous non-confirmation of work
				eligibility.
										(E)Reports
										(i)In
				generalThe Secretary of Homeland Security shall submit to the
				Committees on the Judiciary of the House of Representatives and of the Senate
				reports on the Enhanced Verification System within 3 months after the end of
				the third and fourth years in which the programs are in effect. Such reports
				shall—
											(I)assess the degree
				of fraudulent attesting of United States citizenship;
											(II)assess the
				benefits of the Enhanced Verification System to employers and the degree to
				which it prevents fraudulent claims of United States citizenship or legal
				residence and strengthens the enforcement of section 274A;
											(III)assess the
				benefits of the Enhanced Verification System to individuals and the degree to
				which they prevent misuse of the System and erroneous non-confirmations during
				employment verification;
											(IV)assess if the
				Enhanced Verification System aides in reducing discrimination during the
				employment verification process;
											(V)assess the degree
				to which the Enhanced Verification System protects employee civil liberties and
				privacy; and
											(VI)include
				recommendations on whether or not Enhanced Verification System should be
				continued or modified, and
											(ii)Report on
				expansionNot later than 6 months after the end of the fourth
				year in which the programs are in effect, the Secretary of Homeland Security
				shall submit to the Committees on the Judiciary of the House of Representatives
				and the Senate a report—
											(I)evaluating whether
				the problems identified by the report submitted under subsection (i) have been
				substantially resolved; and
											(II)describing what
				actions the Secretary of Homeland Security shall take before requiring any
				individuals to participate in the Enhanced Verification System.
											(F)Limitation on
				use of the confirmation system and any related
				systemsNotwithstanding any other provision of law, nothing in
				this subtitle shall be construed to permit or allow any department, bureau, or
				other agency of the United States Government to utilize any information, data
				base, or other records assembled under this subtitle for any other purpose
				other than as provided for under the Enhanced Verification System.
									(d)Compliance
								(1)Complaints and
				investigationsThe Secretary shall establish procedures—
									(A)for a person to
				file a complaint regarding a potential violation of paragraph (1)(A), (1)(B),
				or (2) of subsection (a);
									(B)for the
				investigation of any such complaint that the Secretary determines is
				appropriate to investigate; and
									(C)for the
				investigation of such other violation of paragraph (1)(A), (1)(B), or (2) of
				subsection (a) that the Secretary determines is appropriate.
									(2)Authority in
				investigations
									(A)In
				generalIn conducting investigations and hearings under this
				subsection, officers and employees of the Department of Homeland Security, if
				designated by the Secretary, may compel by subpoena the attendance of witnesses
				and the production of evidence at any designated place in an investigation or
				case under this subsection.
									(B)Failure to
				cooperateIn case of refusal to obey a subpoena lawfully issued
				under subparagraph (A), the Secretary may request that the Attorney General
				apply in an appropriate district court of the United States for an order
				requiring compliance with such subpoena, and any failure to obey such order may
				be punished by such court as contempt.
									(C)Department of
				LaborThe Secretary of Labor shall have the investigative
				authority provided under section 11(a) of the Fair Labor Standards Act of 1938
				(29 U.S.C. 211(a)) to ensure compliance with the provisions of this section, or
				any regulation or order issued under this section.
									(D)Agency
				representation and coordinationUnited States Immigration and
				Customs Enforcement officials may not misrepresent to employees or employers
				that they are a member of any agency or organization that provides domestic
				violence services, enforces health and safety law or other labor laws, provides
				health care services, or any other services intended to protect life and
				safety.
									(3)Compliance
				procedures
									(A)Prepenalty
				noticeIf the Secretary has reasonable cause to believe that
				there has been a violation of a requirement of this section and determines that
				further proceedings related to such violation are warranted, the Secretary
				shall issue to the employer concerned a written notice of the Secretary’s
				intention to issue a claim for a fine or other penalty. Such notice
				shall—
										(i)describe the
				violation;
										(ii)specify the laws
				and regulations allegedly violated;
										(iii)disclose the
				material facts which establish the alleged violation; and
										(iv)inform such
				employer that the employer shall have a reasonable opportunity to make
				representations as to why a claim for a monetary or other penalty should not be
				imposed.
										(B)Remission or
				mitigation of penalties
										(i)Petition by
				employerIf an employer receives written notice of a fine or
				other penalty in accordance with subparagraph (A), the employer may file within
				45 days from receipt of such notice, with the Secretary a petition for the
				remission or mitigation of such fine or penalty, or a petition for termination
				of the proceedings. The petition may include any relevant evidence or proffer
				of evidence the employer wishes to present, and shall be filed and considered
				in accordance with procedures to be established by the Secretary.
										(ii)Review by
				secretaryIf the Secretary finds that such fine or other penalty
				was incurred erroneously, or finds the existence of such mitigating
				circumstances as to justify the remission or mitigation of such fine or
				penalty, the Secretary may remit or mitigate such fine or other penalty on the
				terms and conditions as the Secretary determines are reasonable and just, or
				order termination of any proceedings related to the notice. Such mitigating
				circumstances may include good faith compliance and participation in, or
				agreement to participate in, the System, if not otherwise required.
										(iii)ApplicabilityThis
				subparagraph may not apply to an employer that has or is engaged in a pattern
				or practice of violations of paragraph (1)(A), (1)(B), or (2) of subsection (a)
				or of any other requirements of this section.
										(C)Penalty
				claimAfter considering evidence and representations offered by
				the employer pursuant to subparagraph (B), the Secretary shall determine
				whether there was a violation and promptly issue a written final determination
				setting forth the findings of fact and conclusions of law on which the
				determination is based and the appropriate penalty.
									(4)Civil
				penalties
									(A)Hiring or
				continuing to employ unauthorized aliensAny employer that
				violates paragraph (1)(A) or (2) of subsection (a) shall pay civil penalties as
				follows:
										(i)Pay a civil
				penalty of not less than $500 and not more than $4,000 for each unauthorized
				alien with respect to each such violation.
										(ii)If the employer
				has previously been fined 1 time within the preceding 12 months under this
				subparagraph, pay a civil penalty of not less than $4,000 and not more than
				$10,000 for each unauthorized alien with respect to each such violation.
										(iii)If the employer
				has previously been fined more than 1 time within the preceding 12 months under
				this subparagraph or has failed to comply with a previously issued and final
				order related to any such provision, pay a civil penalty of not less than
				$6,000 and not more than $20,000 for each unauthorized alien with respect to
				each such violation.
										(B)Recordkeeping or
				verification practicesAny employer that violates or fails to
				comply with paragraph (1)(B) of subsection (a) shall pay a civil penalty as
				follows:
										(i)Pay a civil
				penalty of not less than $200 and not more than $2,000 for each such violation
				or failure.
										(ii)If the employer
				has previously been fined 1 time within the preceding 12 months under this
				subparagraph, pay a civil penalty of not less than $400 and not more than
				$4,000 for each such violation of failure.
										(iii)If the employer
				has previously been fined more than 1 time within the preceding 12 months under
				this subparagraph or has failed to comply with a previously issued and final
				order related to such requirements, pay a civil penalty of $6,000 for each such
				violation or failure.
										(iv)Special rule
				governing paperwork violationIn the case where an employer
				commits a violation of this section that is deemed to be purely a paperwork
				violation where the Secretary fails to establish any intent to hire an
				individual who is not unauthorized for employment in the United States, the
				Secretary shall permit the employer to correct such paperwork error within 30
				days of receiving notice from the Secretary of such violation.
										(C)Other
				penaltiesNotwithstanding subparagraphs (A) and (B), the
				Secretary may impose additional penalties for violations, including cease and
				desist orders, specially designed compliance plans to prevent further
				violations, suspended fines to take effect in the event of a further violation,
				and in appropriate cases, the civil penalty described in subsection
				(e)(2).
									(5)Judicial
				review
									(A)In
				generalAn employer adversely affected by a final determination
				may, within 45 days after the date the final determination is issued, obtain
				judicial review of such determination.
									(B)ReportNot
				later than 180 days after the date of enactment of the this Act, the Director
				of the Federal Judicial Center shall submit to Congress a report on judicial
				review of a final determination. The report shall contain recommendations on
				jurisdiction and procedures that shall be instituted to seek adequate and
				timely review of such decision.
									(6)Enforcement of
				ordersIf an employer fails to comply with a final determination
				issued against that employer under this subsection, and the final determination
				is not subject to review as provided in paragraph (5), the Attorney General may
				file suit to enforce compliance with the final determination, not earlier than
				46 days and not later than 90 days, after the date the final determination is
				issued, in any appropriate district court of the United States. The burden
				shall remain on the employer to show that the final determination was not
				supported by a preponderance of the evidence.
								(7)Recovery of
				costs and attorneys’ feesIn any appeal brought under paragraph
				(5) or suit brought under paragraph (6), the employer shall be entitled to
				recover from the Secretary reasonable costs and attorneys’ fees if such
				employer prevails on the merits of the case. The award of attorneys’ fees shall
				not exceed $75,000. Such amount shall be subject to annual inflation
				adjustments per the United States Consumer Price Index - All Urban Consumers
				(CPI-U) compiled by the Bureau of Labor Statistics. Any costs and attorneys’
				fees assessed against the Secretary shall be charged against the operating
				expenses of the Department of Homeland Security for the fiscal year in which
				the assessment is made, and shall not be reimbursed from any other
				source.
								(8)CoordinationAn
				investigation under paragraph (1)(C) shall be coordinated with the appropriate
				regional office of the National Labor Relations Board, the Department of Labor,
				and all relevant State and local agencies that are charged with enforcing
				workplace standards. Evidence gathered from such agencies shall be considered
				in determining whether the entity under investigation has violated subsection
				(a).
								(e)Criminal
				penalties and injunctions for pattern or practice violations
								(1)Criminal
				penaltyAn employer that engages in a pattern or practice of
				knowing violations of paragraph (1)(A) or (2) of subsection (a) shall be fined
				not more than $20,000 for each unauthorized alien with respect to whom such a
				violation occurs, imprisoned for not more than 3 years for the entire pattern
				or practice, or both.
								(2)Enjoining of
				pattern or practice violationsIf the Secretary or the Attorney
				General has reasonable cause to believe that an employer is engaged in a
				pattern or practice of employment in violation of paragraph (1)(A) or (2) of
				subsection (a), the Attorney General may bring a civil action in the
				appropriate district court of the United States requesting such relief,
				including a permanent or temporary injunction, restraining order, or other
				order against the employer, as the Secretary deems necessary.
								(f)Adjustment for
				inflationAll penalties and limitations on the recovery of costs
				and attorney’s fees in this section shall be increased every 4 years beginning
				January 2010 to reflect the percentage increase in the consumer price index for
				all urban consumers (all items; United States city average) for the 48 month
				period ending with September of the year preceding the year such adjustment is
				made. Any adjustment under this subparagraph shall be rounded to the nearest
				dollar.
							(g)Prohibition of
				indemnity bonds
								(1)ProhibitionIt
				is unlawful for an employer, in the hiring of an individual, to require the
				individual to post a bond or security, to pay or agree to pay an amount, or
				otherwise to provide a financial guaranty or indemnity, against any potential
				liability arising under this section relating to such hiring of the
				individual.
								(2)Civil
				penaltyAny employer which is determined, after notice and
				opportunity for mitigation of the monetary penalty under subsection (d), to
				have violated paragraph (1) shall be subject to a civil penalty of $10,000 for
				each violation and to an administrative order requiring the return of any
				amounts received in violation of such paragraph to the individual.
								(h)Prohibition on
				award of government contracts, grants, and agreements
								(1)Employers with
				no contracts, grants, or agreements
									(A)In
				generalIf an employer who does not hold a Federal contract,
				grant, or cooperative agreement is determined by the Secretary to be a repeat
				violator of this section the employer shall be debarred from the receipt of a
				Federal contract, grant, or cooperative agreement for a period of 5 years. The
				Secretary or the Attorney General shall advise the Administrator of General
				Services of such a debarment, and the Administrator of General Services shall
				list the employer on the List of Parties Excluded from Federal Procurement and
				Nonprocurement Programs for a period of 5 years.
									(B)WaiverThe
				Administrator of General Services, in consultation with the Secretary and the
				Attorney General, may waive operation of this subsection or may limit the
				duration or scope of the debarment.
									(2)Employers with
				contracts, grants, or agreements
									(A)In
				generalAn employer who holds a Federal contract, grant, or
				cooperative agreement and is determined by the Secretary to be a repeat
				violator of this section or is convicted of a crime under this section, shall
				be debarred from the receipt of new Federal contracts, grants, or cooperative
				agreements for a period of 5 years.
									(B)Notice to
				agenciesPrior to debarring the employer under subparagraph (A),
				the Secretary, in cooperation with the Administrator of General Services, shall
				advise any agency or department holding a contract, grant, or cooperative
				agreement with the employer of the Government’s intention to debar the employer
				from the receipt of new Federal contracts, grants, or cooperative agreements
				for a period of 5 years.
									(C)ReviewThe
				decision of whether to debar or take alternate action under this paragraph
				shall be reviewable pursuant to section 9, Federal Acquisition
				Regulation.
									(3)SuspensionIndictments
				for violations of this section or adequate evidence of actions that could form
				the basis for debarment under this subsection shall be considered a cause for
				suspension under the procedures and standards for suspension prescribed by the
				Federal Acquisition Regulation.
								(4)Repeat violator
				definedIn this subsection, the term repeat
				violator means, with respect to an employer, that the employer has
				violated paragraph (1)(A), (1)(B), or (2) of subsection (a) more than 1 time
				and that such violations were discovered as a result of more than 1 separate
				investigation of the employer. A violation of such paragraph (1)(B) that is
				inadvertent and unrelated to a violation of subsection (a)(1)(A) and (a)(2) may
				not be considered to be a violation of such paragraph (1)(B) for the purposes
				of this paragraph.
								(i)Miscellaneous
				provisions
								(1)DocumentationIn
				providing documentation or endorsement of authorization of aliens (other than
				aliens lawfully admitted for permanent residence) eligible to be employed in
				the United States, the Secretary shall provide that any limitations with
				respect to the period or type of employment or employer shall be conspicuously
				stated on the documentation or endorsement.
								(2)PreemptionThe
				provisions of this section preempt any State or local law, contract license, or
				other standard, requirement, action or instrument from—
									(A)imposing sanctions
				or liabilities for employing, or recruiting or referring for employment,
				unauthorized aliens, or for working without employment authorization;
									(B)requiring those
				hiring, recruiting, or referring individuals for employment to ascertain or
				verify the individuals’ employment authorization or to participate in an
				employment authorization verification system, or requiring individuals to
				demonstrate employment authorization; and
									(C)requiring,
				authorizing or permitting the use of an employment verification system, unless
				otherwise mandated by Federal law, for any other purpose including, but without
				limitation, such purposes as verifying the status of renters, determining
				eligibility for receipt of benefits, enrollment in school, obtaining or
				retaining a business license or other license, or conducting a background
				check.
									(j)Backpay
				remediesNeither backpay nor
				any other monetary remedy for unlawful employment practices, workplace injuries
				or other causes of action giving rise to liability shall be denied to a present
				or former employee on account of: the employer’s or the employee’s failure to
				comply with the requirements of this section in establishing or maintaining the
				employment relationship; the employee’s violation of the provisions of federal
				law related to the employment verification system set forth in subsection (a);
				or the employee’s continuing status as an unauthorized alien both during and
				after termination of employment.
							(k)DefinitionsIn
				this section—
								(1)EmployerThe
				term employer means any person or entity, including any entity
				of the Government of the United States, hiring an individual for employment in
				the United States.
								(2)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Homeland Security.
								(3)Unauthorized
				alienThe term unauthorized alien means, with
				respect to the employment of an alien at a particular time, that the alien is
				not at that time either—
									(A)an alien lawfully
				admitted for permanent residence; or
									(B)authorized to be
				so employed by this Act or by the
				Secretary.
									.
				(b)Conforming
			 amendments
					(1)Amendments
						(A)Repeal of
			 E-VerifySections 401, 402, 403, 404, and 405 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (division C of
			 Public Law 104–208; 8 U.S.C. 1324a note) are repealed.
						(B)Repeal of
			 reporting requirements
							(i)Report on
			 earnings of aliens not authorized to workSubsection (c) of
			 section 290 (8 U.S.C. 1360) is repealed.
							(ii)Report on
			 fraudulent use of social security account numbersSubsection (b)
			 of section 414 of the Illegal Immigration Reform and Immigrant Responsibility
			 Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1360 note) is
			 repealed.
							(C)Repeal of
			 definitionParagraph (1)(F) of section 1961 of title 18, United
			 States Code, is repealed.
						(2)ConstructionNothing
			 in this subsection or in subsection (c) of section 274A, as amended by
			 subsection (a), may be construed to limit the authority of the Secretary to
			 allow or continue to allow the participation of employers who participated in
			 the E-Verify program under such sections 401, 402, 403, 404, and 405 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C
			 of Public Law 104–208; 8 U.S.C. 1324a note) in the Electronic Employment
			 Verification System established pursuant to such subsection (d).
					(c)Technical
			 amendments
					(1)Definition of
			 unauthorized alienSections 218(i)(1) (8 U.S.C. 1188(i)(1)),
			 245(c)(8) (8 U.S.C. 1255(c)(8)), 274(a)(3)(B)(i) (8 U.S.C. 1324(a)(3)(B)(i)),
			 and 274B(a)(1) (8 U.S.C. 1324b(a)(1)) are amended by striking
			 274A(h)(3) and inserting 274A(h).
					(2)Document
			 requirementsSection 274B (8 U.S.C. 1324b) is amended—
						(A)in subsections
			 (a)(6) and (g)(2)(B), by striking 274A(b) and inserting
			 274A(d); and
						(B)in subsection
			 (g)(2)(B)(ii), by striking 274A(b)(5) and inserting
			 274A(d)(9).
						(d)Employment
			 verification advisory panel
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish an Employment Verification Advisory
			 Panel (hereinafter in the subsection referred to as the Advisory
			 Panel).
					(2)MembershipThe
			 Advisory Panel should consist of members appointed by the Secretary, after
			 consulting with the Commissioner of Social Security, the Director of National
			 Institutes of Standards and Technology, and other appropriate Federal agencies.
			 Such members should include representatives from appropriate Federal agencies
			 and private sector representatives of affected industries and groups, including
			 immigration policy, human resource, employer and employee organizations,
			 experts in fields including database security, employment verification,
			 biometrics, and privacy.
					(3)Functions
						(A)Advice on
			 implementation and deploymentThe Advisory Panel shall advise the
			 Secretary and the Commissioner of Social Security on the implementation and
			 deployment of the verification systems established under the amendments made by
			 this section, including—
							(i)the
			 best means of promoting efficiency, compliance responsiveness, accuracy, public
			 education, user support, interoperability, and cost-effectiveness of the
			 systems established under this section;
							(ii)the
			 best practices and procedures in order to protect the privacy and identities of
			 individuals enrolled in the systems established under this section;
							(iii)standards of
			 database accuracy, error rates, privacy, and measurable compliance with system
			 rules that must be met before implementation begins and before each additional
			 phase of implementation; and
							(iv)the
			 best means by which data obtained through such systems may be used to timely
			 improve the accuracy of databases maintained by the Secretary and the
			 Commissioner of Social Security.
							(B)Study and report on identity fraud
			 and alternatives for strengthening identity authentication
							(i)StudyThe Advisory
			 Panel shall evaluate the vulnerability of the System to identity fraud and the
			 degree to which individuals not authorized for employment in the United States
			 are able to be confirmed by the System.
							(ii)ReportNot later
			 than 180 days after its establishment, the Advisory Panel shall issue a report
			 to the Secretary on alternatives for strengthening identity authentication and
			 preventing fraudulent confirmations by the System. The report shall—
								(I)survey available technologies for
			 identity authentication, including but not limited to biometric and
			 biographical identity assurance systems;
								(II)analyze alternatives to identity
			 assurance technologies, including the enhanced verification system described in
			 subsection (c)(25) of section 274A of the Immigration and Nationality Act, as
			 amended by this section;
								(III)analyze the technical feasibility of
			 adding new identity authentication requirements to the System described in
			 subsection (c) of such section, including by considering:
								(IV)process burdens (at the point of
			 collection, information processing, etc.);
								(V)performance burdens (anticipated system
			 throughputs, scalability, reconfigurability, etc);
								(VI)accuracy and realistic failure rates and
			 projected increases in erroneous nonconfirmations of work authorized
			 individuals;
								(VII)projected compliance and non-compliance
			 rates,
								(VIII)data Security, data storage
			 requirements, and added risk to individuals’ privacy;
								(IX)estimate the costs and benefits of
			 different strategies for strengthening identity authentication and evaluate
			 their overall strengths and weaknesses, including but not limited to
			 requirements that employers collect biometric, biographical, or other data from
			 new employees instead of or in addition to the data identified in subsections
			 (b) and (c) of such section and requirements that individuals participate in
			 the enhanced verification system described in subsection (c)(25) of such
			 section.
								(4)TerminationThe
			 Advisory Panel shall terminate 5 years after the date of the enactment of this
			 Act.
					(e)Effective
			 dateThe amendments made by subsections (a), (b), and (c) shall
			 take effect on the date that is 180 days after the date of the enactment of
			 this Act.
				202.Parity with
			 Civil Rights Act of 1964
				(a)Prohibition of
			 employment discriminationSection 274B(a) (8 U.S.C. 1324b(a)) is
			 amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalIt is an unfair immigration-related employment practice
				for a person or other entity to discriminate against any individual (other than
				an unauthorized alien defined in section 274A(h)(3)) with respect to—
								(A)the hiring, or
				recruitment or referral for a fee, of the individual for employment, the
				verification of the individual’s eligibility for employment, or the discharging
				of the individual from employment—
									(i)because of such
				individual’s national origin; or
									(ii)because of such
				individual’s citizenship status;
									(B)the compensation,
				terms, or conditions of the employment of the
				individual.
								;
					(2)by amending
			 paragraph (2)(A) to read as follows:
						
							(A)a person or other
				entity that employs three or fewer employees, except for an employment
				agency, meaning any person regularly undertaking with or without
				compensation to procure employees for an employer or to procure for employees
				opportunities to work for an employer and includes an agent of such a
				person.
							;
					(3)by repealing
			 section 274(a)(3) (8 U.S.C. 1324(a)(3));
					(4)in paragraph (6),
			 by striking if made for the purpose or with the intent of discriminating
			 against an individual in violation of paragraph (1) and inserting
			 in violation of paragraph (1). Additional information and compliance
			 assistance will be provided to employers to assist them in complying with the
			 law;
					(5)by inserting a new
			 paragraph (7) as follows:
						
							(7)Antidiscrimination
				requirements of the electronic employment verification systemIt
				is an unfair immigration-related employment practice for a person or other
				entity, in the course of the Electronic Employment Verification System
				described in section 274A(c)—
								(A)to terminate the
				employment of an individual or take any adverse employment action due to a
				tentative nonconfirmation issued by such System, with respect to that
				individual;
								(B)to use the System
				for screening of an applicant for employment prior to making the individual an
				offer of employment;
								(C)to use the System
				for the reverification of an employee after the employee has satisfied the
				process described in (b)(1), unless otherwise required by Federal law.
								(D)to use the System
				selectively to exclude certain individuals from consideration for employment as
				a result of a perceived likelihood that additional verification will be
				required, beyond what is required for most job applicants; or
								(E)to use the System
				to deny workers’ employment benefits or otherwise interfere with their labor
				rights, or to engage in any other unlawful employment
				practice.
								;
					(6)by inserting a new
			 paragraph (8) as follows:
						
							(8)Burden of proof
				in disparate impact cases
								(A)An unlawful
				immigration-related employment practice or unfair labor practice case based on
				disparate impact is established under this general rule only if—
									(i)a
				complaining party demonstrates that a respondent uses a particular employment
				practice that causes a disparate impact on the basis of national origin or
				citizenship status and the respondent fails to demonstrate that the challenged
				practice is job related for the position in question and consistent with
				business necessity; or
									(ii)the complaining
				party makes the demonstration with respect to an alternative employment
				practice and the respondent refuses to adopt such an alternative employment
				practice. An alternative employment practice is defined as a policy that would
				satisfy the employer’s legitimate interests without having a disparate impact
				on a protected class.
									(B)With respect to
				demonstrating that a particular employment practice causes a disparate impact
				as described in subparagraph (8)(A), the complaining party shall demonstrate
				that each particular challenged employment practice causes a disparate impact,
				except that if the complaining party can demonstrate to the court that the
				elements of a respondent’s decision-making process are not capable of
				separation for analysis, the decisionmaking process may be analyzed as one
				employment practice.
								(C)If the respondent
				demonstrates that a specific employment practice does not cause the disparate
				impact, the respondent shall not be required to demonstrate that such practice
				is required by business necessity.
								(D)A demonstration
				that an employment practice is required by business necessity may not be used
				as a defense against a claim of intentional discrimination under this
				statute.
								;
				and
					(7)by inserting a new
			 paragraph (9) as follows:
						
							(9)Except as
				otherwise provided in this subchapter, an unlawful immigration-related unfair
				employment practice is established when the charging party demonstrates that
				citizenship status or national origin was a motivating factor for any
				employment practice, even though other factors also motivated the
				practice.
							
					(b)Charges and
			 complaintsSection 274B(d) (8 U.S.C. 1324b(d)) is amended—
					(1)in paragraph (1),
			 by striking within 120 days of the date of the receipt of the
			 charge and subject to paragraph (3);
					(2)by striking
			 The Special Counsel’s failure to file such a complaint within such
			 120-day period shall not affect the right of the Special Counsel to investigate
			 the charge or to bring a complaint before an administrative law judge during
			 such 90-day period. and inserting at the end of paragraph (2)
			 Nothing contained in this Act shall relieve any Government agency or
			 official of his or her responsibility for unlawful electronic employment
			 verification practices.;
					(3)by striking
			 paragraph (3).
					(c)Increase in
			 civil money penaltiesSection 274B(g)(2)(B)(iv) (8 U.S.C.
			 1324b(g)(2)(B)(iv)) is amended—
					(1)in subclause (I),
			 by striking $250 and not more than $1,000 and inserting
			 $2,000 and not more than $4,000;
					(2)in subclause (II),
			 by striking $2,000 and not more than $5,000 and inserting
			 $4,000 and not more than $10,000;
					(3)in subclause
			 (III), by striking $3,000 and not more than $10,000 and
			 inserting $6,000 and not more than $20,000;
					(4)in subclause (IV),
			 by striking $100 and not more than $1,000 and inserting
			 $500 and not more than $5,000.
					(d)Orders finding
			 violationsSection 274B(g) (8 U.S.C. 1324b(g)) is amended—
					(1)in paragraph
			 (2)(B)(iii), by inserting , and to provide such other relief as the
			 administrative law judge determines appropriate to make the individual
			 whole before the semicolon at the end; and
					(2)by inserting the
			 following at the end of paragraph (2)(B)(viii):
						
							(ix)(I)No order of the court
				shall require the admission or reinstatement of an individual as a member of a
				union, or the hiring, reinstatement, or promotion of an individual as an
				employee, or the payment to him of any back pay, if such individual was refused
				admission, suspended, or expelled, or was refused employment or advancement or
				was suspended or discharged for any reason other than discrimination on account
				of citizenship status or national origin or in violation of this
				section.
								(II)On a claim in which an individual proves
				a violation under subsection (a)(7) and a respondent demonstrates that the
				respondent would have taken the same action in the absence of the impermissible
				motivating factor, the court may grant declaratory relief, injunctive relief
				(except as provided in clause (b)), and attorney’s fees and costs demonstrated
				to be directly attributable only to the pursuit of a claim under subsection
				(a)(7); and shall not award damages or issue an order requiring any admission,
				reinstatement, hiring, promotion, or payment, described in subparagraph
				(I).
								;
					(3)by inserting at
			 the end of paragraph (2) a new subparagraph (E) as follows:
						
							(E)Compensatory and
				punitive damages
								(i)Determination of
				punitive damagesA complaining party may acquire punitive damages
				against a respondent (other than the federal government or a federal government
				agency) if the complaining party demonstrates that the respondent engaged in
				discriminatory practice or practices with malice or reckless indifference to
				the federally protected rights of an aggrieved individual under subsection
				(a)(1).
								(ii)Compensatory
				damages awarded under this sectionCompensatory damages awarded
				under this section shall not include backpay, interest on backpay, or any other
				type of relief authorized under subparagraphs (B) and (C) of subsection
				(g)(2).
								(iii)LimitationsThe
				sum of compensatory damages awarded under this section for future pecuniary
				losses, emotional pain, suffering, inconvenience, mental anguish, loss of
				enjoyment of life, and other nonpecuniary losses on account of national origin
				discrimination shall not exceed $50,000 for each complaining party. In the case
				of citizenship status discrimination, the limitations should be as
				follows:
									(I)In the case of a
				respondent who has more than 3 and fewer than 101 employees in each of 20 or
				more calendar weeks in the current or preceding calendar year, $50,000.
									(II)In the case of a
				respondent who has more than 100 and fewer than 201 employees in each of 20 or
				more calendar weeks in the current or preceding calendar year, $100,000.
									(III)In the case of a
				respondent who has more than 200 and fewer than 501 employees in each of 20 or
				more calendar weeks in the current or preceding calendar year, $200,000.
									(IV)In the case of a
				respondent who has more than 500 employees in each of 20 or more calendar weeks
				in the current or preceding calendar year,
				$300,000.
									.
					(e)Dissemination of
			 informationSection 274B is amended—
					(1)in subparagraph
			 (l)(3), by striking $10,000,000 and inserting
			 $50,000,000.
					(2)by adding at the
			 end the following:
						
							(m)ReportsThe
				Secretary of Homeland Security shall make transactional data and citizenship
				status data available upon request by the Special Counsel (appointed under
				subsection (c) of this
				section).
							.
					(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to violations occurring on or
			 after such date.
				203.Amendments to
			 the Social Security Act
				(a)Social security
			 actSection 205(c)(2) of the Social Security Act (42 U.S.C.
			 405(c)(2)) is amended by adding at the end the following new
			 subparagraphs:
					
						(I)(i)The Commissioner of
				Social Security shall, subject to the provisions of title III of the this Act,
				establish a reliable, secure method to provide through the employment
				verfication systems established pursuant to section 274A of the Immigration and
				Nationality Act (referred to in this subparagraph as the
				System), within the time periods required by such
				section—
								(I)a determination of whether the name, date
				of birth, employer identification number, and social security account number of
				an individual provided in an inquiry made to the System by an employer is
				consistent with such information maintained by the Commissioner in order to
				confirm the validity of the information provided;
								(II)a determination of the citizenship
				status associated with such name and social security account number, according
				to the records maintained by the Commissioner;
								(III)a determination of whether the name and
				number belongs to an individual who is deceased, according to the records
				maintained by the Commissioner;
								(IV)a determination of whether the name and
				number is blocked in accordance with clause (ii); and
								(V)a confirmation or a nonconfirmation
				described in such subsection (c), in a manner that ensures that other
				information maintained by the Commissioner is not disclosed or released to
				employers through the System.
								(ii)The Commissioner of Social
				Security shall prevent the fraudulent or other misuse of a social security
				account number by establishing procedures under which an individual who has
				been assigned a social security account number may block the use of such number
				under the System and remove such block.
							(J)In assigning
				social security account numbers to aliens who are authorized to work in the
				United States under section 218A of the Immigration and Nationality Act, the
				Commissioner of Social Security shall, to the maximum extent practicable,
				assign such numbers by employing the enumeration procedure administered jointly
				by the Commissioner, the Secretary of State, and the
				Secretary.
						.
				(b)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 such sums as are necessary to carry out the amendments made by this
			 section.
					(2)Limitation on
			 verification responsibilities of commissioner of social
			 securityThe Commissioner of Social Security is authorized to
			 perform activities with respect to carrying out the Commissioner’s
			 responsibilities in this title or the amendments made by this title, but only
			 to the extent the Secretary has provided, in advance, funds to cover the
			 Commissioner’s full costs in carrying out such responsibilities. In no case
			 shall funds from the Federal Old-Age and Survivors Insurance Trust Fund or the
			 Federal Disability Insurance Trust Fund be used to carry out such
			 responsibilities.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 the enactment of this Act.
				IIIVisa
			 Reforms
			301.Elimination of
			 existing backlogs
				(a)Worldwide level
			 of family-Sponsored immigrantsSection 201(c) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(c)) is amended to read as follows:
					
						(c)Worldwide level
				of family-Sponsored immigrants
							(1)In
				generalSubject to subparagraph (B), the worldwide level of
				family-sponsored immigrants under this subsection for a fiscal year is equal to
				the sum of—
								(A)480,000;
				and
								(B)the sum of—
									(i)the number
				computed under paragraph (2); and
									(ii)the number
				computed under paragraph (3).
									(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
								(A)the worldwide
				level of family-sponsored immigrant visas established for the previous fiscal
				year; and
								(B)the number of
				visas issued under section 203(a), subject to this subsection, during the
				previous fiscal year.
								(3)Unused visa
				numbers from fiscal years 1992 through 2009The number computed
				under this paragraph is the difference, if any, between—
								(A)the difference, if
				any, between—
									(i)the sum of the
				worldwide levels of family-sponsored immigrant visas established for each of
				fiscal years 1992 through 2008; and
									(ii)the number of
				visas issued under section 203(a), subject to this subsection, during such
				fiscal years; and
									(B)the number of
				unused visas from fiscal years 1992 through 2008 that were issued after fiscal
				year 2007 under section 203(a), subject to this
				subsection.
								.
				(b)Worldwide Level
			 of Employment-Based ImmigrantsSection 201(d) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:
					
						(d)Worldwide Level
				of Employment-Based Immigrants
							(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
								(A)290,000;
								(B)the number
				computed under paragraph (2); and
								(C)the number
				computed under paragraph (3).
								(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
								(A)the worldwide
				level established under paragraph (1) for the previous fiscal year; and
								(B)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				the previous fiscal year.
								(3)Unused visa
				numbers from fiscal years 1992 through 2009The number computed
				under this paragraph is the difference, if any, between—
								(A)the difference, if
				any, between—
									(i)the sum of the
				worldwide levels established under paragraph (1) for fiscal years 1992 through
				2009; and
									(ii)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				such fiscal years; and
									(B)the number of
				visas actually issued after fiscal year 2009 pursuant to an immigrant visa
				number issued under section 203(b), subject to this subsection, during fiscal
				years 1992 through
				2009.
								.
				(c)Exception to
			 nondiscriminationSection 202(a)(1)(A) (8 U.S.C. 1152(a)(1)(A))
			 is amended by striking 201(b)(2)(A)(i) and inserting
			 201(b).
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date which is 60 days after the date of the enactment of this Act.
				302.Reclassification
			 of spouses and minor children of legal permanent residents as immediate
			 relatives
				(a)In
			 generalSection 201(b)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(b)(2)) is amended to read as follows:
					
						(2)Immediate
				relative
							(A)In
				general
								(i)Immediate
				relative definedIn this subparagraph, the term immediate
				relative means a child, spouse, or parent of a citizen of the United
				States or a child or spouse of a lawful permanent resident (and for each family
				member of a citizen or lawful permanent resident under this subparagraph, such
				individual’s spouse or child who is accompanying or following to join the
				individual), except that, in the case of parents, such citizens shall be at
				least 21 years of age.
								(ii)Previously
				issued visaAliens admitted under section 211(a) on the basis of
				a prior issuance of a visa under section 203(a) to their accompanying parent
				who is an immediate relative.
								(iii)Parents and
				childrenAn alien who was the child or the parent of a citizen of
				the United States or a child of a lawful permanent resident at the time of the
				citizen’s or resident’s death if the alien files a petition under section
				204(a)(1)(A)(ii) within 2 years after such date or prior to reaching 21 years
				of age.
								(iv)SpouseIn
				the case of an alien who was the spouse of a citizen of the United States or
				spouse of a lawful permanent resident and was not legally separated from the
				citizen or resident at the time of the citizen’s or resident’s death, the alien
				(and each child of the alien) shall be considered for purposes of this
				subsection, to remain an immediate relative after the date of the citizen’s or
				resident’s death if the spouse files a petition under section 204(a)(1)(A)(ii)
				before the earlier of—
									(I)2 years after such
				date; or
									(II)the date on which
				the spouse remarries.
									(v)Special
				ruleFor purposes of this subparagraph, an alien who has filed a
				petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an
				immediate relative if the United States citizen or lawful permanent resident
				spouse or parent loses United States citizenship or residence on account of the
				abuse.
								(B)Birth during
				temporary visit abroadAliens born to an alien lawfully admitted
				for permanent residence during a temporary visit
				abroad.
							.
				(b)Allocation of
			 immigrant visasSection 203(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(a)) is amended—
					(1)in paragraph (1),
			 by striking 23,400 and inserting 38,000;
					(2)by striking
			 paragraph (2) and inserting the following:
						
							(2)Unmarried sons
				and unmarried daughters of permanent resident aliensQualified
				immigrants who are the unmarried sons or unmarried daughters (but are not the
				children) of an alien lawfully admitted for permanent residence shall be
				allocated visas in a number not to exceed 60,000, plus any visas not required
				for the class specified in paragraph
				(1).
							;
					(3)in paragraph (3),
			 by striking 23,400 and inserting 38,000;
			 and
					(4)in paragraph (4),
			 by striking 65,000 and inserting 90,000.
					(c)Technical and
			 conforming amendments
					(1)Rules for
			 determining whether certain aliens are immediate
			 relativesSection 201(f) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(f)) is amended—
						(A)in paragraph (1),
			 by striking paragraphs (2) and (3), and inserting
			 paragraph (2),;
						(B)by striking
			 paragraph (2);
						(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
						(D)in paragraph (3),
			 as redesignated by subparagraph (C), by striking through (3) and
			 inserting and (2).
						(2)Numerical
			 limitation to any single foreign stateSection 202 of the
			 Immigration and Nationality Act (8 U.S.C. 1152) is amended—
						(A)in subsection
			 (a)(4)—
							(i)by
			 striking subparagraphs (A) and (B);
							(ii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B),
			 respectively; and
							(iii)in
			 subparagraph (A), as redesignated by clause (ii) of this paragraph, by striking
			 section 203(a)(2)(B) and inserting section
			 203(a)(2); and
							(B)in subsection (e),
			 in the flush matter following paragraph (3), by striking , or as
			 limiting the number of visas that may be issued under section 203(a)(2)(A)
			 pursuant to subsection (a)(4)(A).
						(3)Allocation of
			 immigration visasSection 203(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(h)) is amended—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking subsections (a)(2)(A)
			 and (d) and inserting subsection (d);
							(ii)in
			 subparagraph (A), by striking becomes available for such alien (or, in
			 the case of subsection (d), the date on which an immigrant visa number became
			 available for the alien’s parent), and inserting became
			 available for the alien’s parent,; and
							(iii)in
			 subparagraph (B), by striking applicable;
							(B)by amending
			 paragraph (2) to read as follows:
							
								(2)Petitions
				describedThe petition described in this paragraph is a petition
				filed under section 204 for classification of the alien’s parent under
				subsection (a), (b), or (c) of this
				section.
								;
				and
						(C)in paragraph (3),
			 by striking subsections (a)(2)(A) and (d) and inserting
			 subsection (d).
						(4)Procedure for
			 granting immigrant statusSection 204 of the Immigration and
			 Nationality Act (8 U.S.C. 1154) is amended—
						(A)in subsection
			 (a)(1)—
							(i)in
			 subparagraph (A)—
								(I)in clause (i), by
			 inserting or lawful permanent resident after
			 citizen;
								(II)in clause (ii),
			 by striking described in the second sentence of section 201(b)(2)(A)(i)
			 also and inserting , alien child, or alien parent described in
			 section 201(b)(2)(A);
								(III)in clause
			 (iii)—
									(aa)in
			 subclause (I)(aa), by inserting or legal permanent resident
			 after citizen; and
									(bb)in
			 subclause (II)(aa)—
										(AA)in
			 subitems (AA) and (BB), by inserting or legal permanent
			 resident; after citizen each place that term
			 appears;
										(BB)in
			 subitem (CC), by inserting or legal permanent resident after
			 citizen each place that term appears; and
										(CC)in
			 subitem (CC)(bbb), by inserting or legal permanent resident
			 after citizenship;
										(IV)in clause (iv),
			 by inserting or legal permanent resident after
			 citizen each place that term appears;
								(V)in clause (v)(I),
			 by inserting or legal permanent resident after
			 citizen; and
								(VI)in clause
			 (vi)—
									(aa)by
			 inserting or legal permanent resident status after
			 renunciation of citizenship; and
									(bb)by
			 inserting or legal permanent resident after abuser’s
			 citizenship;
									(ii)by
			 striking subparagraph (B);
							(iii)in
			 subparagraph (C), by striking subparagraph (A)(iii), (A)(iv), (B)(ii),
			 or (B)(iii) and inserting clause (iii) or (iv) of subparagraph
			 (A); and
							(iv)in
			 subparagraph (J), by striking or clause (ii) or (iii) of subparagraph
			 (B);
							(B)in subsection (a),
			 by striking paragraph (2);
						(C)in subsection
			 (c)(1), by striking or preference status; and
						(D)in subsection (h),
			 by striking or a petition filed under subsection
			 (a)(1)(B)(ii).
						303.Country
			 limitsSection 202(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1152(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 , (4), and (5) and inserting and (4);
					(B)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
					(C)by striking
			 7 percent (in the case of a single foreign state) or 2 percent
			 and inserting 10 percent (in the case of a single foreign state) or 5
			 percent; and
					(D)by striking
			 such subsections and inserting such section;
			 and
					(2)by striking
			 paragraph (5).
				304.Promoting
			 family unity
				(a)Waivers of
			 inadmissibilitySection 212(a)(9) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(9)) is amended—
					(1)in subparagraph
			 (B)—
						(A)in clause
			 (iii)—
							(i)in
			 subclause (I), by striking 18 years of age and inserting
			 21 years of age;
							(ii)by
			 moving subclause (V) 4 ems to the right; and
							(iii)by
			 adding at the end the following:
								
									(VI)Clause (i) shall
				not apply to an alien for whom an immigrant visa is available or was available
				on or before the date of the enactment of the CIR ASAP Act of 2009, and is
				otherwise admissible to the United States for permanent residence;
				and
									;
							(B)in clause
			 (v)—
							(i)by
			 striking spouse or son or daughter and inserting spouse,
			 son, daughter, or parent;
							(ii)by
			 striking extreme;
							(iii)by
			 inserting , son, daughter, after lawfully resident
			 spouse; and
							(iv)by
			 striking alien. and inserting alien or, if the Attorney
			 General determines that a waiver is necessary for humanitarian purposes, to
			 ensure family unity or is otherwise in the public interest.; and
							(2)in subparagraph
			 (C), by amending clause (ii) to read as follows:
						
							(ii)ExceptionsClause
				(i) shall not apply to an alien—
								(I)seeking admission
				more than 10 years after the date of the alien’s last departure from the United
				States if, prior to the alien’s reembarkation at a place outside the United
				States or attempt to be readmitted from a foreign contiguous territory, the
				Secretary of Homeland Security has consented to the alien’s reapplication for
				admission; or
								(II)for whom an
				immigrant visa is available or was available on or before the date of the
				enactment of this Act, and is otherwise admissible to the United States for
				permanent
				residence.
								.
					(b)False claims and
			 misrepresentationsThe Immigration and Nationality Act (8 U.S.C.
			 1101, et seq.) is amended—
					(1)in section
			 237(a)(3)(D) (8 U.S.C. 1227(a)(3)(D)), by inserting and
			 willfully after falsely each place such term
			 appears;
					(2)in section
			 212(a)(6)(C)(ii) (8 U.S.C. 1182(a)(6)(C)(ii)), by inserting and
			 willfully after falsely each place such term
			 appears;
					(3)in section
			 212(a)(6)(C)(iii) (8 U.S.C. 1182(a)(6)(C)(iii)), by striking of clause
			 (i); and
					(4)by amending
			 section 212(i)(1) (8 U.S.C. 1182(i)(1)) to read as follows:
						
							(1)The Attorney
				General or the Secretary of Homeland Security may, in the discretion of the
				Attorney General or the Secretary, waive the application of subsection
				(a)(6)(C) in the case of an immigrant who is the parent, spouse, son, or
				daughter of a United States citizen or of an alien lawfully admitted for
				permanent residence, or an alien granted classification under clause (iii) or
				(iv) of section 204(a)(1)(A), if it is established to the satisfaction of the
				Attorney General or the Secretary that the admission to the United States of
				such alien would not be contrary to the national welfare, safety, or security
				of the United
				States.
							.
					305.Surviving
			 relatives
				(a)Continued Waiver
			 Eligibility for Widows, Widowers and OrphansSection 212(a)(2)(F)
			 is amended to read as follows:
					
						(F)Continued Waiver
				Eligibility for Widows, Widowers and OrphansIn the case of an alien who would have been
				statutorily eligible for a waiver of inadmissibility under the Immigration and
				Nationality Act but for the death of the qualifying relative, the alien may be
				considered for any waiver under the Immigration and Nationality Act
				notwithstanding the death of the qualifying relative upon a showing of hardship
				to the alien or a family member, or that the granting of the waiver is in the
				public
				interest.
						.
				(b)Naturalization
			 of surviving relativesSection 319(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1430(a)) is amended by inserting (or, if the
			 spouse is deceased, the spouse was a citizen of the United States)
			 after citizen of the United States.
				(c)Protection for
			 the surviving relatives of refugees and asyleesAn alien
			 described in section 204(l)(2)(D) of the Immigration and Nationality Act may
			 have such petition described in paragraph (2) of section 204(l) or an
			 application for adjustment of status to that of a person admitted for lawful
			 permanent residence based upon the family relationship described in such
			 paragraph, and any related applications, adjudicated notwithstanding the death
			 of the qualifying relative, regardless of whether the alien is present inside
			 or outside the United States at the time of the qualifying relative’s death or
			 after the qualifying relative’s death.
				306.Extension of
			 waiver authoritySection
			 217(c)(8)(A)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1187(c)(8)(A)(iii)) is amended—
				(1)by striking
			 June 30, 2009 and inserting June 30, 2011;
			 and
				(2)by striking
			 July 1, 2009 and inserting July 1, 2011.
				307.Discretionary
			 waiver for long-term lawful permanent residentsSection 240A(a) is amended by inserting
			 after paragraph (3) the following:
				
					The
				Attorney General may waive the application of subparagraph (C) to an individual
				only if the individual’s conviction resulted in a sentence served of two years
				or less and the Attorney General determines in his or her sole discretion that
				the individual does not pose a danger to the community or a national security
				threat and that subparagraph (C) should be waived for compelling reasons such
				as to preserve family unity or because removal is otherwise not in the public
				interest..
			308.Continuous
			 presenceSection 240A(d) of
			 the Immigration and Nationality Act (8 U.S.C. 1229b(d)) is amended by striking
			 paragraph (1).
			309.Bar on the
			 removal of certain refugees, parolees or asylees
				(a)In
			 generalChapter 4 of title II of the Immigration and Nationality
			 Act is amended by inserting after section 237 the following new section:
					
						237A.Bar on removal
				of certain refugees, parolees or asyleesNo individual who fled their homeland
				for fear of persecution while under the age of 12 years and was later admitted
				to the United States as a refugee or parolee or was granted asylum in the
				United States shall be removed from the United
				States.
						.
				(b)Technical and
			 conforming amendmentThe table of sections for the Immigration
			 and Nationality Act is amended by inserting after the item relating to section
			 237 the following new item:
					
						
							Sec. 237A. Bar on removal of certain refugees, parolees or
				asylees.
						
						.
				  
				310.Exemption from
			 immigrant visa limit for certain veterans who are natives of
			 PhilippinesSection 201(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by
			 adding at the end the following:
				
					(F)Aliens who are
				eligible for an immigrant visa under paragraph (1) or (3) of section 203(a) and
				who have a parent who was naturalized pursuant to section 405 of the
				Immigration Act of 1990 (8 U.S.C. 1440
				note).
					.
			311.Fiancée or
			 fiancé child status protection
				(a)DefinitionSection
			 101(a)(15)(K)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(K)(iii)) is amended by inserting before the semicolon at the end
			 the following:if a determination of the age of such minor child is made
			 using the age of the alien on the date on which the petition is filed with the
			 Secretary of Homeland Security to classify the alien’s parent as the fiancée or
			 fiancé of a United States citizen (in the case of an alien parent described in
			 clause (i)) or as the spouse of a United States citizen under section
			 201(b)(2)(A)(i) (in the case of an alien parent described in clause
			 (ii)).
				(b)Adjustment of
			 status authorizedSection 214(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(d)) is amended—
					(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
					(2)in paragraph (1),
			 by striking the last sentence; and
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)(A)If an alien does not
				marry the petitioner under paragraph (1) within 3 months after the alien and
				the alien’s minor children are admitted into the United States, such alien and
				children shall be required to depart from the United States. If such aliens
				fail to depart from the United States, they shall be removed in accordance with
				sections 240 and 241.
								(B)Subject to subparagraphs (C) and (D),
				if an alien marries the petitioner described in section 101(a)(15)(K)(i) within
				3 months after the alien is admitted into the United States, the Secretary of
				Homeland Security or the Attorney General, subject to the provisions of section
				245(d), may adjust the status of the alien, and any minor children accompanying
				or following to join the alien, to that of an alien lawfully admitted for
				permanent residence on a conditional basis under section 216 if the alien and
				any such minor children apply for such adjustment and are not determined to be
				inadmissible to the United States.
								(C)Paragraphs (5) and (7)(A) of section
				212(a) shall not apply to an alien who is eligible to apply for adjustment of
				his or her status to an alien lawfully admitted for permanent residence under
				this section.
								(D)An alien eligible for a waiver of
				inadmissibility as otherwise authorized under this Act shall be permitted to
				apply for adjustment of his or her status to that of an alien lawfully admitted
				for permanent residence under this
				section.
								.
					(c)Age
			 determinationSection 245(d) of the Immigration and Nationality
			 Act (8 U.S.C. 1155(d)) is amended—
					(1)by striking
			 (d) The Attorney
			 General inserting the following:
						
							(d)(1)The Attorney
				General
								;
				and
					(2)by adding at the
			 end the following:
						
							(2)A determination of
				the age of an alien admitted to the United States under section
				101(a)(15)(K)(iii) shall be made, for purposes of adjustment to the status of
				an alien lawfully admitted for permanent residence on a conditional basis under
				section 216, using the age of the alien on the date on which the petition is
				filed with the Secretary of Homeland Security to classify the alien’s parent as
				the fiancée or fiancé of a United States citizen (in the case of an alien
				parent admitted to the United States under section 101(a)(15)(K)(i)) or as the
				spouse of a United States citizen under section 201(b)(2)(A)(i) (in the case of
				an alien parent admitted to the United States under section
				101(a)(15)(K)(ii)).
							.
					(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall be effective as
			 if included in the Immigration Marriage Fraud Amendments of 1986 (Public Law
			 99–639).
					(2)ApplicabilityThe
			 amendments made by this section shall apply to all petitions or applications
			 described in such amendments that—
						(A)are pending as of
			 the date of the enactment of this Act; or
						(B)have been denied,
			 but would have been approved if such amendments had been in effect at the time
			 of adjudication of the petition or application.
						(3)Motion to reopen
			 or reconsiderA motion to reopen or reconsider a petition or
			 application described in paragraph (2)(B) shall be granted if such motion is
			 filed with the Secretary of Homeland Security or the Attorney General not later
			 than 2 years after the date of the enactment of this Act and the Secretary
			 shall use parole authority to permit an alien outside the United States to
			 pursue a petition or application that has been reopened.
					312.Equal treatment
			 for all stepchildrenSection
			 101(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(B)) is
			 amended by striking , provided the child had not reached the age of
			 eighteen years at the time the marriage creating the status of stepchild
			 occurred.
			313.Sons and
			 daughters of Filipino World War II veteransSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as
			 amended by section 310 of this Act, is further amended by adding at the end the
			 following:
				
					(G)Aliens who are
				eligible for a visa under paragraph (1) or (3) of section 203(a) and are the
				son or daughter of a citizen of the United States who was naturalized pursuant
				to section 405 of the Immigration Act of 1990 (8 U.S.C. 1440
				note).
					.
			314.Determinations
			 under the Haitian Refugee Immigration Fairness Act of 1998
				(a)In
			 generalSection 902(d) of the Haitian Refugee Immigration
			 Fairness Act of 1998 (8 U.S.C. 1255 note) is amended by adding at the end the
			 following:
					
						(3)Determinations
				with respect to children
							(A)Use of
				Application filing dateDeterminations made under this subsection
				as to whether an individual is a child of a parent shall be made using the age
				and status of the individual on October 21, 1998.
							(B)Application
				submission by parentNotwithstanding paragraph (1)(C), an
				application under this subsection filed based on status as a child may be filed
				for the benefit of such child by a parent or guardian of the child, if the
				child is physically present in the United States on such filing
				date.
							.
				(b)New Applications
			 and motions To reopen
					(1)New
			 ApplicationsNotwithstanding section 902(a)(1)(A) of the Haitian
			 Refugee Immigration Fairness Act of 1998, an alien who is eligible for
			 adjustment of status under such Act may submit an application for adjustment of
			 status under such Act not later than the later of—
						(A)2 years after the
			 date of the enactment of this Act; or
						(B)1 year after the
			 date on which final regulations are promulgated to implement this section and
			 the amendment made by subsection (a).
						(2)Motions to
			 reopenThe Secretary shall establish procedures for the reopening
			 and reconsideration of applications for adjustment of status under the Haitian
			 Refugee Immigration Fairness Act of 1998 that are affected by the amendment
			 made by subsection (a).
					(3)Relationship of
			 Application to certain ordersSection 902(a)(3) of the Haitian
			 Refugee Immigration Fairness Act of 1998 shall apply to an alien present in the
			 United States who has been ordered excluded, deported, removed, or ordered to
			 depart voluntarily, and who files an application under paragraph (1) or a
			 motion under paragraph (2), in the same manner as such section 902(a)(3)
			 applied to aliens filing applications for adjustment of status under such Act
			 prior to April 1, 2000.
					(c)Inadmissibility
			 determinationSection 902 of the Haitian Refugee Immigration
			 Fairness Act of 1998 (8 U.S.C. 1255 note) is amended—
					(1)in subsection
			 (a)(1)(B), by inserting (6)(C)(i), after (6)(A),;
			 and
					(2)in subsection
			 (d)(1)(D), by inserting (6)(C)(i), after
			 (6)(A),.
					315.Discretionary
			 authoritySection 240(c)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)) is amended by adding
			 at the end the following:
				
					(D)Discretion of
				judge in case of citizen childIn the case of an alien subject to
				removal, deportation, or exclusion who is the parent of a child who is a
				citizen of the United States, the immigration judge may exercise discretion to
				decline to order the alien removed, deported, or excluded from the United
				States if the judge determines that such removal, deportation, or exclusion is
				clearly against the best interests of the child, except that this subparagraph
				shall not apply to any alien who the judge determines—
						(i)is
				described in section 212(a)(3) or 237(a)(4); or
						(ii)has engaged in
				conduct described in paragraph (8) or (9) of section 103 of the Trafficking
				Victims Protection Act of 2000 (22 U.S.C.
				7102).
						.
			316.Affidavit of
			 supportSection 213A of the
			 Immigration and Nationality Act (8 U.S.C. 1183a) is amended—
				(1)in subsection
			 (a)(1)(A) by striking 125 and inserting
			 100;
				(2)in subsection
			 (f)(1)(E), by striking 125 and inserting
			 100;
				(3)in subsection
			 (f)(4)(B)(i), by striking 125 and inserting 100;
			 and
				(4)in subsection
			 (f)(5)(A), by striking 125 and inserting
			 100.
				317.Visa to prevent
			 unauthorized migration
				(a)Worldwide level
			 of transitional visasSection 201 of the Immigration and
			 Nationality Act (8 U.S.C. 1152) is amended by adding at the end the
			 following:
					
						(g)Worldwide level
				of pum immigrantsThe worldwide level of PUM immigrants is equal
				to 100,000 for each fiscal year the PUM visa is
				authorized.
						.
				(b)Transition to
			 safe and legal immigrationSection 203 of the Immigration and
			 Nationality Act is amended by adding at the end the following:
					
						(i)Prevent
				Unauthorized Migration (PUM) Transitional visa
							(1)In
				generalExcept as provided in paragraph (2), aliens subject to
				the worldwide level specified in section 201(g) for PUM immigrants shall be
				allotted visas during the first three fiscal years following 6 months after
				enactment of the CIR ASAP Act of 2009 as follows:
								(A)Determination of
				admission statesThe Secretary shall determine for the most
				recent previous 5-fiscal year period for which data are available—
									(i)each country (in
				this paragraph referred to as a transitional visa admission
				state) whose nationals represented not less than 5 percent of the total
				number of unauthorized immigrants to the United States during the 5-fiscal year
				period; and
									(ii)the percentage of
				unauthorized immigrants that nationals of each transitional visa admission
				state represented of the total number of unauthorized immigrants to all
				transitional visa admission states during the 5-year period.
									(B)Distribution of
				visas
									(i)For a
				transitional visa admission stateSubject to clause (ii), the
				percentage of immigrant visas made available under this paragraph to nationals
				of any single transitional visa admission state shall not exceed the percentage
				determined for that transitional visa admission state in subparagraph
				(A)(ii).
									(ii)Redistribution
				of unused visa numbersIf the Secretary of State estimates that
				the number of immigrant visas to be issued to nationals in any state for a
				fiscal year under this paragraph is less than the number of immigrant visas
				made available to such nationals under this paragraph for the fiscal year, the
				excess visa numbers shall be made available to nationals of the other states in
				proportion to the percentages otherwise specified in subparagraph
				(A)(ii).
									(2)EligibilityAn
				alien is not eligible for a visa under this subsection unless the alien—
								(A)at the time of
				application for such a visa, is not present in the United States and is not
				entitled to an immigrant status under any other provision of the Immigration
				and Nationality Act;
								(B)has no other
				employment-based or family-based visa application pending;
								(C)submits to a
				security and law enforcement background check, according to procedures
				established by the Secretary; and
								(D)with regard to
				education, has completed less than a 4-year college degree program.
								(3)Requirement with
				regard to participation in data collection and studyTransitional
				visa holders shall be required to participate in data collection and study as
				described in section 501(b)(1)(G) of this Act that the Labor Commission deems
				necessary or helpful to fulfill its purpose and mission.
							(4)Maintenance of
				informationThe Secretary of State shall maintain information on
				the age, occupation, education level, and other relevant characteristics of
				immigrants issued visas under this subsection and share such information to the
				Labor Commission in Title V of this Act as needed.
							(5)Order of
				considerationImmigrant visas made available each fiscal year
				under this subsection shall be issued to eligible qualified immigrants in a
				random order established by the Secretary of
				State.
							.
				318.Adjustment of
			 status
				(a)Conditional
			 Permanent Resident Status
					(1)In
			 general
						(A)Conditional
			 basis for statusNotwithstanding any other provision of law, an
			 alien whose status has been adjusted under subsection (b) to that of an alien
			 lawfully admitted for permanent residence shall be considered to have obtained
			 such status on a conditional basis subject to the provisions of this paragraph.
			 Such conditional permanent resident status shall be valid for a period of 3
			 years, subject to termination under paragraph (2).
						(B)Notice of
			 requirementsAt the time an alien obtains permanent resident
			 status on a conditional basis under subsection (b), the Secretary of Homeland
			 Security shall provide notice to the alien regarding the provisions of this
			 section and the requirements of paragraph (3) to have the conditional basis of
			 such status removed.
						(2)Termination of
			 status
						(A)In
			 generalThe Secretary shall terminate the conditional permanent
			 resident status of any alien who obtained such status under this Act, if the
			 Secretary determines that the alien ceases to meet the requirements of
			 subsection (b)(1).
						(B)Return to
			 country of originAny alien whose conditional permanent resident
			 status is terminated under subparagraph (A) shall be required to return to
			 their country of origin.
						(3)Requirements of
			 timely petition for removal of condition
						(A)In
			 generalIn order for the conditional basis of the permanent
			 resident status obtained by an alien under subsection (b) to be removed, the
			 alien must file with the Secretary of Homeland Security, in accordance with
			 paragraph (4), a petition which requests the removal of such conditional basis
			 and which provides, under penalty of perjury, the facts and information so that
			 the Secretary may make the determination described in subparagraph
			 (B)(i).
						(B)Adjudication of
			 petition to remove condition
							(i)In
			 generalIf a petition is filed in accordance with clause (A) for
			 an alien, the Secretary shall make a determination as to whether the alien
			 meets the requirements set out in subparagraphs (A) and (B) of paragraph
			 (4).
							(ii)Removal of
			 conditional basis if favorable determinationIf the Secretary
			 determines that the alien meets such requirements, the Secretary shall notify
			 the alien of such determination and immediately remove the conditional basis of
			 the status of the alien.
							(iii)Termination of
			 conditional status if unfavorable determinationIf the Secretary
			 determines that the alien does not meet such requirements, the Secretary shall
			 notify the alien of such determination and terminate conditional permanent
			 resident status of the alien as of the date of the determination.
							(C)Time to file
			 petitionAn alien may petition to remove the conditional basis of
			 lawful resident status during the period beginning 90 days before and ending
			 180 days after either the date that is 3 years after the date of granting
			 conditional permanent resident status or any other expiration date of the
			 conditional permanent resident status provided by the Secretary in accordance
			 with this Act. The alien shall be deemed in conditional permanent resident
			 status in the United States during the period in which the petition is
			 pending.
						(4)Details of
			 petition
						(A)Contents of
			 petitionEach petition for an alien under paragraph (3)(A) shall
			 contain information to permit the Secretary to determine whether each of the
			 following requirements is met:
							(i)The
			 alien has demonstrated good moral character during the entire period the alien
			 has been a conditional permanent resident.
							(ii)The
			 alien is in compliance with subsection (b)(1).
							(iii)The alien has
			 not abandoned the alien’s residence in the United States. The Secretary shall
			 presume that the alien has abandoned such residence if the alien is absent from
			 the United States for more than 365 days, in the aggregate, during the period
			 of conditional residence, unless the alien demonstrates that the alien has not
			 abandoned the alien’s residence. An alien who is absent from the United States
			 due to active service in the uniformed services has not abandoned the alien’s
			 residence in the United States during the period of such service.
							(iv)The
			 alien has satisfied all Federal income tax liabilities and is in good standing
			 with the Internal Revenue Service as described in (B) of this paragraph.
							(v)where applicable,
			 can establish proof of registration under the Military Selective Service Act
			 (50 U.S.C. App. 451 et seq.).
							(B)Payment of
			 Income Taxes
							(i)In
			 generalNot later than the date on which status is adjusted under
			 this section, a conditional nonimmigrant or conditional nonimmigrant dependent
			 shall satisfy any applicable Federal tax liability by establishing that—
								(I)no such tax
			 liability exists;
								(II)all outstanding
			 liabilities have been paid; or
								(III)the conditional
			 nonimmigrant has entered into, and is in compliance with, an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
								(ii)Applicable
			 federal tax liabilityFor purposes of (i), the term
			 applicable Federal tax liability means liability for Federal
			 taxes, including penalties and interest, owed for any year while classified as
			 a conditional permanent resident for which the statutory period for assessment
			 of any deficiency for such taxes has not expired.
							(iii)IRS
			 cooperationThe Secretary of the Treasury shall establish rules
			 and procedures under which the Commissioner of Internal Revenue shall provide
			 documentation to—
								(I)a
			 conditional permanent resident, upon request, to establish the payment of all
			 taxes required under this subsection; or
								(II)the Secretary,
			 upon request, regarding the payment of Federal taxes by an alien applying for a
			 benefit under this section.
								(iv)ComplianceThe
			 alien may satisfy proof of compliance with this subsection by submitting
			 documentation that establishes that—
								(I)no such tax
			 liability exists;
								(II)all outstanding
			 liabilities have been met; or
								(III)the alien has
			 entered into, and is in compliance with, an agreement for payment of all
			 outstanding liabilities with the Internal Revenue Service.
								(b)Adjustment of
			 status
					(1)Adjustment of
			 statusNotwithstanding any other provision of law, and except as
			 otherwise provided in this Act, the Secretary of Homeland Security may adjust
			 the status of an alien granted a PUM visa, subject to the conditional basis
			 described in subsection (a), if the alien demonstrates that the alien is not
			 inadmissible under paragraph (2) (criminal grounds), (3) (security grounds),
			 4(A) and (B) (public charge), 6(E) (smugglers), or 10(C) (child abductors) of
			 section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)),
					(2)Mandatory
			 feeAliens granted a waiver of inadmissibility from 212(a) not
			 listed in (1) shall pay a $500 fee that shall be deposited into the Security
			 and Prosperity Account as described in section 502 of the Comprehensive
			 Immigration Reform ASAP Act of 2009.
					(3)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) (8
			 U.S.C. 1151(b)(1)), as amended by sections 310, 313, and 317(a) of this Act, is
			 further amended by adding at the end the following:
						
							(I)Aliens whose
				status is adjusted under section
				203(i).
							.
					319.RulemakingThe Secretary shall promulgate regulations
			 regarding the timely filing and processing of applications for visas awarded
			 under section 203(i) of the Immigration and Nationality Act, as added by
			 section 317(b) of this Act.
			320.United
			 States-educated immigrants
				(a)Exemption from
			 numerical limitations
					(1)In
			 generalSection 201(b)(1) (8
			 U.S.C. 1151(b)(1)), as amended by sections 310, 313, 317(a), and 318(b)(3) of
			 this Act, is further amended by adding at the end the following:
						
							(J)Aliens who have
				earned a master’s or higher degree from an accredited university in the United
				States.
							(K)Aliens who have
				been awarded medical specialty certification based on postdoctoral training and
				experience in the United States preceding their application for an immigrant
				visa under section 203(b).
							(L)Aliens who will
				perform labor in shortage occupations designated by the Secretary of Labor for
				blanket certification under section 212(a)(5)(A) as lacking sufficient United
				States workers able, willing, qualified, and available for such occupations and
				for which the employment of aliens will not adversely affect the terms and
				conditions of similarly employed United States workers.
							(M)Aliens who have
				earned a master’s degree or higher in science, technology, engineering, or
				mathematics and have been working in a related field in the United States in a
				nonimmigrant status during the 3-year period preceding their application for an
				immigrant visa under section 203(b).
							(N)Aliens described
				in subparagraph (A) or (B) of section 203(b)(1) or who have received a national
				interest waiver under section 203(b)(2)(B).
							(O)The spouse and
				minor children of an alien described in subparagraph (J), (K), (L), (M), or
				(N).
							.
					(2)ApplicabilityThe
			 amendment made by paragraph (1) shall apply to any visa application—
						(A)pending on the
			 date of the enactment of this Act; or
						(B)filed on or after
			 such date of enactment.
						(b)Labor
			 certificationsSection 212(a)(5)(A)(ii) (8 U.S.C.
			 1182(a)(5)(A)(ii)) is amended—
					(1)in subclause (I),
			 by striking , or and inserting a semicolon;
					(2)in subclause (II),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(III)is a member of
				the professions and has a master’s degree or higher from an accredited
				university in the United States or has been awarded medical specialty
				certification based on postdoctoral training and experience in the United
				States.
							.
					(c)Attestation by
			 health care workers
					(1)Requirement for
			 attestationSection 212(a)(5) (8 U.S.C. 1182(a)(5)) is amended by
			 adding at the end the following:
						
							(E)Health care
				workers with other obligations
								(i)In
				generalAn alien who seeks to enter the United States for the
				purpose of performing labor as a physician or other health care worker is
				inadmissible unless the alien submits to the Secretary of Homeland Security or
				the Secretary of State, as appropriate, an attestation that the alien is not
				seeking to enter the United States for such purpose during any period in which
				the alien has an outstanding obligation to the government of the alien’s
				country of origin or the alien’s country of residence.
								(ii)Obligation
				definedIn this subparagraph, the term obligation
				means an obligation incurred as part of a valid, voluntary individual agreement
				in which the alien received financial assistance to defray the costs of
				education or training to qualify as a physician or other health care worker in
				consideration for a commitment to work as a physician or other health care
				worker in the alien’s country of origin or the alien’s country of
				residence.
								(iii)WaiverThe
				Secretary of Homeland Security may waive a finding of inadmissibility under
				clause (i) if the Secretary determines that—
									(I)the obligation was
				incurred by coercion or other improper means;
									(II)the alien and the
				government of the country to which the alien has an outstanding obligation have
				reached a valid, voluntary agreement, pursuant to which the alien’s obligation
				has been deemed satisfied, or the alien has shown to the satisfaction of the
				Secretary that the alien has been unable to reach such an agreement because of
				coercion or other improper means; or
									(III)the obligation
				should not be enforced due to other extraordinary circumstances, including
				undue hardship that would be suffered by the alien in the absence of a
				waiver.
									.
					(2)Effective date
			 and application
						(A)Effective
			 dateThe amendment made by paragraph (1) shall become effective
			 180 days after the date of the enactment of this Act.
						(B)Application by
			 the secretaryThe Secretary shall begin to carry out section
			 212(a)(5)(E) of the Immigration and Nationality Act, as added by paragraph (1),
			 not later than the effective date described in subparagraph (A), including the
			 requirement for the attestation and the granting of a waiver described in such
			 section, regardless of whether regulations to implement such section have been
			 promulgated.
						321.Retaining
			 workers subject to green card backlog
				(a)Adjustment of
			 statusSection 245 (8 U.S.C. 1255), as amended by this title, is
			 further amended by adding at the end the following:
					
						(n)Adjustment of
				status for employment-based immigrants
							(1)EligibilityThe
				Secretary of Homeland Security shall promulgate regulations to provide for the
				filing of an application for adjustment of status by an alien (and any eligible
				dependents of such alien), regardless of whether an immigrant visa is
				immediately available at the time the application is filed, if the
				alien—
								(A)has an approved
				petition under subparagraph (E) or (F) of section 204(a)(1); or
								(B)at the discretion
				of the Secretary, has a pending petition under subparagraph (E) or (F) of
				section 204(a)(1).
								(2)Visa
				availabilityAn application filed pursuant to paragraph (1) may
				not be approved until an immigrant visa becomes available.
							(3)FeesIf
				an application is filed pursuant to paragraph (1), the beneficiary of such
				application shall pay a supplemental fee of $500. Such fee may not be charged
				to any dependent accompanying or following to join such beneficiary.
							(4)Extension of
				employment authorization and advanced parole document
								(A)In
				generalThe Secretary of Homeland Security shall provide
				employment authorization and advanced parole documents, in 3-year increments,
				to beneficiaries of an application for adjustment of status based on a petition
				that is filed or, at the discretion of the Secretary, pending, under
				subparagraph (E) or (F) of section 204(a)(1).
								(B)Fee
				adjustmentsApplication fees under this subsection may be
				adjusted in accordance with the 3-year period of validity assigned to the
				employment authorization or advanced parole documents under subparagraph
				(A).
								.
				(b)Use of
			 feesSection 286 (8 U.S.C. 1356) is amended—
					(1)in subsection
			 (m)—
						(A)by striking
			 (m)
			 Notwithstanding any other provisions of law, and inserting the
			 following:
							
								(m)Immigration
				examinations fee account
									(1)In
				generalNotwithstanding any other provision of law, all fees
				collected under section 245(o)(3)
				and
									;
						(B)by striking
			 : Provided, however, That all and inserting the
			 following:
							
								(2)Virgin islands;
				GuamAll
								;
				and
						(C)by striking
			 : Provided further, That fees and inserting the
			 following:
							
								(3)Cost
				recoveryFees
								;
						(2)in subsection
			 (n)—
						(A)by striking
			 (n)
			 All deposits and inserting the
			 following:
							
								(4)Use of
				funds
									(A)In
				generalExcept as provided under subparagraph (B), all
				deposits
									;
				and
						(B)adding at the end
			 the following:
							
								(B)Supplemental fee
				for adjustment of status of employment-based immigrantsAny
				amounts deposited into the Immigration Examinations Fee Account that were
				collected under section 245(o)(3) shall remain available until expended by the
				Secretary of Homeland Security for backlog reduction and clearing security
				background check
				delays.
								;
						(3)in subsection (o),
			 by striking (o) The Attorney
			 General and inserting the following:
						
							(5)Annual financial
				report to congressThe Attorney
				General
							;
				and
					(4)in subsection (p),
			 by striking (p) The
			 provisions set forth in subsections (m), (n), and (o) of this section
			 and inserting the following:
						
							(6)ApplicabilityThe
				provisions set forth in this subsection
				shall
							.
					322.Return of
			 talent program
				(a)Short
			 titleThis section may be cited as the Return of Talent Act.
				(b)Establishment
					(1)In
			 generalTitle III (8 U.S.C. 1401 et seq.) is amended by inserting
			 after section 317 the following:
						
							317A.Temporary
				absence of persons participating in the return of talent program
								(a)In
				generalThe Secretary of Homeland Security, in consultation with
				the Secretary of State, shall establish the Return of Talent Program to permit
				eligible aliens to temporarily return to the alien’s country of citizenship in
				order to make a material contribution to that country if the country is engaged
				in postconflict or natural disaster reconstruction activities, for a period not
				longer than 2 years, unless an exception is granted under subsection
				(d).
								(b)Eligible
				alienAn alien is eligible to participate in the Return of Talent
				Program established under subsection (a) if the alien meets the special
				immigrant description under section 101(a)(27)(N).
								(c)Family
				membersThe spouse, parents, siblings, and any minor children of
				an alien who participates in the Return of Talent Program established under
				subsection (a) may return to such alien’s country of citizenship with the alien
				and reenter the United States with the alien.
								(d)Extension of
				timeThe Secretary of Homeland Security may extend the 2-year
				period referred to in subsection (a) upon a showing that circumstances warrant
				that an extension is necessary for postconflict or natural disaster
				reconstruction efforts.
								(e)Residency
				requirementsAn immigrant described in section 101(a)(27)(N) who
				participates in the Return of Talent Program established under subsection (a),
				and the spouse, parents, siblings, and any minor children who accompany such
				immigrant to that immigrant’s country of citizenship, shall be considered,
				during such period of participation in the program—
									(1)for purposes of
				section 316(a), physically present and residing in the United States for
				purposes of naturalization within the meaning of that section; and
									(2)for purposes of
				section 316(b), to meet the continuous residency requirements in that
				section.
									(f)Oversight and
				enforcementThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall oversee and enforce the requirements of this
				section.
								.
					(2)Table of
			 contentsThe table of contents (8 U.S.C. 1101 et seq.) is amended
			 by inserting after the item relating to section 317 the following:
						
							
								317A. Temporary absence of persons
				participating in the Return of Talent Program”.
				
							
							
					(c)Eligible
			 immigrantsSection 101(a)(27) (8 U.S.C. 1101(a)(27)) is amended
			 by adding at the end the following:
					
						(N)an immigrant
				who—
							(i)has been lawfully
				admitted to the United States for permanent residence;
							(ii)demonstrates an
				ability and willingness to make a material contribution to the postconflict or
				natural disaster reconstruction in the alien’s country of citizenship;
				and
							(iii)as determined by
				the Secretary of State in consultation with the Secretary of Homeland
				Security—
								(I)is a citizen of a
				country in which Armed Forces of the United States are engaged, or have engaged
				in the 10 years preceding such determination, in combat or peacekeeping
				operations;
								(II)is a citizen of a
				country where authorization for United Nations peacekeeping operations was
				initiated by the United Nations Security Council during the 10 years preceding
				such determination; or
								(III)is a citizen of
				a country which received, during the preceding 2 years, funding from the Office
				of Foreign Disaster Assistance of the United States Agency for International
				Development in response to a declared disaster in such country by the United
				States Ambassador, the Chief of the U.S. Mission, or the appropriate Assistant
				Secretary of State, that is beyond the ability of such country’s response
				capacity and warrants a response by the United States
				Government.
								.
				(d)Report to
			 CongressNot later than 2 years after the date of the enactment
			 of this Act, the Secretary, in consultation with the Secretary of State, shall
			 submit a report to Congress that describes—
					(1)the countries of
			 citizenship of the participants in the Return of Talent Program established
			 under section 317A of the Immigration and Nationality Act, as added by
			 subsection (b);
					(2)the postconflict
			 or natural disaster reconstruction efforts that benefitted, or were made
			 possible, through participation in the program; and
					(3)any other
			 information that the Secretary determines to be appropriate.
					(e)RegulationsNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall promulgate regulations to carry out this section and the amendments made
			 by this section.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to United
			 States Citizenship and Immigration Services such sums as may be necessary to
			 carry out this section and the amendments made by this section.
				IVEarned
			 Legalization of Undocumented Individuals
			AConditional
			 Nonimmigrants
				401.Conditional
			 nonimmigrants
					(a)In
			 general
						(1)Required
			 registrationAn alien as described in this section shall register
			 with the Department of Homeland Security by submitting biometric identification
			 pursuant to subsection (b) and filing an application with the Secretary that
			 demonstrates the alien’s compliance with the requirements listed in subsections
			 (b) through (e).
						(2)ClassificationNotwithstanding
			 any other provision of law, including section 244(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1254a(h)), the Secretary shall classify an alien as a
			 conditional nonimmigrant or conditional nonimmigrant dependent if the alien
			 registers pursuant to paragraph (1) and is determined to meet the requirements
			 listed in this section.
						(b)Compliance with
			 security and law enforcement background checksRegistration and
			 classification as a conditional nonimmigrant or conditional nonimmigrant
			 dependent under this section is contingent upon the submission of all required
			 biometric data in accordance with procedures established by the
			 Secretary.
					(c)Physical
			 presence
						(1)Presence in the
			 United StatesThe alien shall establish that the alien—
							(A)was present in the
			 United States on the date of the introduction of this Act in the United States
			 House of Representatives;
							(B)has been
			 continuously present in the United States since the date described in
			 subparagraph (A); and
							(C)was not legally present in the United
			 States on the date of the introduction of this Act in the United States House
			 of Representatives under any classification described in section 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) or has been in
			 violation of status on or before such date.
							(2)Continuous
			 presenceFor purposes of this
			 subsection, an absence from the United States without authorization for a
			 continuous period of more than 180 days between the date of the enactment of
			 this Act and the beginning of the application period for classification as a
			 conditional nonimmigrant or conditional nonimmigrant dependent shall constitute
			 a break in continuous physical presence. Individuals absent under advance
			 parole shall not be considered as failing to meet the continuous physical
			 presence requirement.
						(d)Otherwise
			 admissible to the United States
						(1)In
			 generalAn alien shall be eligible for classification as a
			 conditional nonimmigrant or conditional nonimmigrant dependent if the Secretary
			 determines that the alien—
							(A)is not
			 inadmissible to the United States under section 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)), except as provided in paragraph (2);
							(B)has not ordered,
			 incited, assisted, or otherwise participated in the persecution of any person
			 on account of race, religion, nationality, membership in a particular social
			 group, or political opinion; and
							(C)is not an
			 alien—
								(i)who
			 has been convicted by final judgment of a particularly serious crime and
			 constitutes a danger to the community of the United States;
								(ii)for
			 whom there are reasonable grounds for believing that the alien has committed a
			 particularly serious crime outside the United States before arriving in the
			 United States; or
								(iii)for whom there
			 are reasonable grounds for regarding the alien as a danger to the security of
			 the United States; and
								(iv)who
			 has been convicted of a felony or 3 or more misdemeanors for which the alien
			 has served not less than 12 months of imprisonment in the aggregate.
								(2)Grounds of
			 inadmissibilityIn determining an alien’s admissibility under
			 paragraph (1)(A)—
							(A)paragraphs (5),
			 (6), (7), (9), and (10)(B) of section 212(a) of such Act shall not
			 apply;
							(B)the Secretary may
			 not waive—
								(i)subparagraph (A),
			 (B), (C), (D)(ii), (E), (G), (H), or (I) of section 212(a)(2) of such Act
			 (relating to criminals);
								(ii)section 212(a)(3)
			 of such Act (relating to security and related grounds); or
								(iii)subparagraph
			 (A), (C), or (D) of section 212(a)(10) of such Act (relating to polygamists and
			 child abductors);
								(C)the Secretary may
			 waive the application of any provision of section 212(a) of such Act not listed
			 in subparagraph (B) on behalf of an individual alien for humanitarian purposes,
			 to ensure family unity, or if such waiver is otherwise in the public interest;
			 and
							(D)nothing in this
			 paragraph shall be construed as affecting the authority of the Secretary other
			 than under this paragraph to waive the provisions of section 212(a) of such
			 Act.
							(3)Applicability of
			 other provisionsSections 240B(d) and 241(a)(5) of the
			 Immigration and Nationality Act (8 U.S.C. 1229c(d) and 1231(a)(5)) shall not
			 apply to an alien who is applying for classification under this section for
			 conduct that occurred before the date of enactment of this Act.
						(e)Contributions to
			 the United States through employment, education, military service or other
			 commitment to the community
						(1)In
			 generalThe Secretary shall not accept the registration of an
			 alien, or classify an alien as a conditional nonimmigrant or conditional
			 nonimmigrant dependent unless the alien attests, under penalty of perjury, that
			 he or she is contributing to the United States through one or more of the
			 following enterprises—
							(A)the alien is
			 employed full-time, part-time, or seasonally in the United States, is
			 self-employed, or is actively seeking employment; or
							(B)is enrolled full-
			 or part-time in an accredited secondary or post-secondary school, university,
			 or other institution of higher education, or an accredited vocational,
			 technical, or other training program; or
							(C)is a member of the
			 active or reserve Armed Services, the National Guard, or other government
			 sponsored civil service program; or
							(D)otherwise
			 establishes, to the satisfaction of the Secretary, that the alien is an active
			 volunteer or community member.
							(2)ExemptionsThe
			 requirements in paragraph (1) shall not apply to any individual who, at the
			 time of registration—
							(A)is 65 years of age
			 or older, has a physical or mental disability, is pregnant, is the primary
			 caregiver to a child under the age of 16 or to an elderly or disabled person,
			 or is on official extended medical leave; or
							(B)is the spouse of a
			 United States citizen or lawful permanent resident;
							(C)is a child 21
			 years of age or younger of a United States citizen or lawful permanent
			 resident; or
							(D)has been
			 physically present in the United States for a continuous period of not less
			 than 5 years immediately preceding the date of enactment of this Act, and had
			 not yet reached the age of 16 years at the time of initial entry and had not
			 yet reached the age of 35 years on the date of the enactment of this
			 Act.
							(3)DefinitionsIn
			 this subtitle:
							(A)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
							(B)Uniformed
			 servicesThe term uniformed services has the
			 meaning given that term in section 101(a) of title 10, United States
			 Code.
							(f)Special rule for
			 spouses and childrenNotwithstanding any other provision of law,
			 the Secretary shall classify the spouse or child of a conditional nonimmigrant
			 as a conditional nonimmigrant dependent, or provide the spouse or child with a
			 conditional nonimmigrant dependent visa if—
						(1)the spouse or
			 child is not otherwise inadmissible to the United States as described in
			 subsection (d);
						(2)in the case of a
			 child, was 21 years of age or younger on the date of enactment of this Act;
			 or
						(3)in the case of a
			 spouse, was married to the conditional nonimmigrant on or before the date of
			 enactment and is married at the time of the application;
						(4)except that the
			 spouse or child of an alien who was subsequently classified as a conditional
			 nonimmigrant under this Act may apply for classification as a conditional
			 nonimmigrant if the spousal or parental relationship has terminated and—
							(A)the termination of
			 the relationship with such spouse or parent was connected to domestic violence;
			 and
							(B)the spouse or
			 child has been battered or subjected to extreme cruelty by the spouse or parent
			 who is a conditional nonimmigrant.
							(g)Application
			 procedures, fee and penalty
						(1)Application
			 proceduresFor purposes of establishing enrollment in this
			 program, an application shall be considered complete if it includes appropriate
			 biometric data, applicable fees, penalties through fines, and answers fully and
			 completely all questions attesting to eligibility as described in subsections
			 (a) through (f). The Secretary may require evidence upon initial submission of
			 the application sufficient to establish prima facie eligibility for conditional
			 nonimmigrant or conditional nonimmigrant dependent status. The Secretary may,
			 at his or her discretion, require additional evidence or an interview to make a
			 final determination that an alien has established eligibility for
			 classification.
						(2)Application fee
			 and penalty
							(A)Application
			 feeThe Secretary shall impose a fee for filing an application
			 under this section. Such fee shall be sufficient to cover the administrative
			 and other expenses incurred in connection with the review of such
			 applications.
							(B)Penalty
								(i)In
			 generalExcept as provided under clause (ii), an alien filing an
			 application under this section shall submit to the Secretary, in addition to
			 the fee required under subparagraph (A), a fine of $500.
								(ii)ExceptionAn
			 alien who is classified as a conditional nonimmigrant who qualifies for
			 classification based on the exemption in subsection (e)(2)(D) or a conditional
			 nonimmigrant dependent because he or she was younger than 21 years of age on
			 the date of enactment of this Act shall not be required to pay a fine under
			 this paragraph.
								(C)Disposition of
			 fees and fines
								(i)FeesFees
			 collected under this paragraph shall be deposited into the Immigration
			 Examination Fee Account and remain available as provided under subsections (m)
			 and (n) of section 286 of the Immigration and Nationality Act (8 U.S.C.
			 1356).
								(ii)FinesFines
			 collected under this paragraph shall be deposited into the Security and
			 Prosperity Account established under section 286(w) of such Act.
								(h)Treatment of
			 applicants
						(1)In
			 generalAn alien who files an application under this section to
			 become a conditional nonimmigrant or a conditional nonimmigrant dependent shall
			 be considered enrolled in the program pursuant to subsection (a)(2) until such
			 time as a final determination is made on the application for classification.
			 Following submission of biometric data pursuant to subsection (b) and
			 successful clearance of the Secretary’s security and criminal background
			 checks, a registered alien—
							(A)shall be granted
			 employment authorization pending final adjudication of the alien’s
			 application;
							(B)shall be granted
			 permission to travel abroad;
							(C)may not be
			 detained for immigration purposes, determined inadmissible or deportable, or
			 removed pending final adjudication of the alien’s application, unless the
			 alien, due to subsequent conduct or criminal conviction, becomes ineligible for
			 conditional nonimmigrant classification; and
							(D)may not be
			 considered an unauthorized alien (as defined in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))) until employment
			 authorization under subparagraph (A) is denied.
							(2)Document of
			 authorizationThe Secretary shall provide each alien described in
			 paragraph (1) with a counterfeit-resistant document of authorization
			 that—
							(A)meets all current
			 requirements established by the Secretary for travel documents, including the
			 requirements under section 403 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1324a note); and
							(B)reflects the
			 benefits and status set forth in paragraph (1).
							(3)Before
			 application periodIf an alien is apprehended between the date of
			 the enactment of this Act and the date on which the alien files an application
			 under this section, and the alien can establish prima facie eligibility as a
			 conditional nonimmigrant or a conditional nonimmigrant dependent, the alien
			 shall not be detained and the Secretary shall provide the alien with a
			 reasonable opportunity to file an application under this section.
						(4)During certain
			 proceedingsNotwithstanding any provision of the Immigration and
			 Nationality Act, if an immigration judge determines that an alien who is in
			 removal proceedings has made a prima facie case of eligibility for
			 classification as a conditional nonimmigrant or a conditional nonimmigrant
			 dependent, the judge shall administratively close such proceedings and permit
			 the alien a reasonable opportunity to apply for such classification.
						(5)Relationships of
			 application to certain orders
							(A)In
			 generalAn alien who is present in the United States and has been
			 ordered excluded, deported, removed, or ordered to depart voluntarily from the
			 United States under any provision of the Immigration and Nationality
			 Act—
								(i)notwithstanding
			 such order, may apply for classification as a conditional nonimmigrant or
			 conditional nonimmigrant dependent under this subtitle;
								(ii)shall not be
			 required to file a separate motion to reopen, reconsider, or vacate the
			 exclusion, deportation, removal, or voluntary departure order; and
								(iii)the filing of an
			 application for conditional nonimmigrant or conditional nonimmigrant dependent
			 status shall stay the removal of the alien pending final adjudication of the
			 application, unless the removal or detainment of the alien is based on criminal
			 or national security-related grounds that would render the alien ineligible
			 under this section.
								(B)Application
			 grantedIf the Secretary grants the application described in
			 subparagraph (A)(i), the Secretary shall cancel the order described in
			 subparagraph (A).
							(C)Application
			 deniedIf the Secretary renders a final administrative decision
			 to deny the application described in subparagraph (A)(i), the order described
			 in subparagraph (A) shall be effective and enforceable to the same extent as if
			 the application had not been made.
							(i)Classification
						(1)Benefits and
			 DocumentationIf the
			 Secretary determines that an alien is eligible for classification as a
			 conditional nonimmigrant or conditional nonimmigrant dependent, the alien shall
			 be entitled to all benefits described in subsection (h)(1). The Secretary may
			 authorize the use of a document described in subsection (h)(2) as evidence of
			 such classification or may issue additional documentation as evidence of
			 classification as a conditional nonimmigrant or conditional nonimmigrant
			 dependent.
						(2)Period of
			 authorized stay
							(A)In
			 generalExcept as provided under subparagraph (C), the period of
			 authorized stay for a conditional nonimmigrant or a conditional nonimmigrant
			 dependent shall be 6 years from the date on which such status is
			 conferred.
							(B)ExtensionThe
			 Secretary may extend the period described in subparagraph (A) in additional
			 5-year increments provided that the alien continues to meet the requirements of
			 this section.
							(j)Termination of
			 benefits
						(1)In
			 generalAny benefit provided to an alien seeking classification
			 as a conditional nonimmigrant or conditional nonimmigrant dependent, or who is
			 classified as such, under this section shall terminate if—
							(A)the Secretary
			 determines that the alien is ineligible for such classification and all review
			 procedures under section 603 have been exhausted or waived by the alien;
							(B)the alien has used
			 documentation issued under this section for unlawful or fraudulent purposes;
			 or
							(C)in the case of the
			 spouse or child of an alien applying for classification as a conditional
			 nonimmigrant or classified as a conditional nonimmigrant under this section,
			 the benefits for the principal alien are terminated unless benefits are
			 terminated due to the death of the principal applicant; provided that the
			 spouse or child shall be given a reasonable opportunity to apply independently
			 for classification under this section.
							(k)Dissemination of
			 information on conditional nonimmigrant programDuring the
			 12-month period immediately following the issuance of regulations implementing
			 this section, the Secretary, in cooperation with entities approved by the
			 Secretary, shall broadly disseminate information respecting conditional
			 nonimmigrant or conditional nonimmigrant dependent classification under this
			 section and the requirements to be satisfied to obtain such classification. The
			 Secretary shall disseminate information to employers and labor unions to advise
			 them of the rights and protections available to them and to workers who file
			 applications under this section. Such information shall be broadly
			 disseminated, in the principal languages, as determined by the Secretary,
			 spoken by aliens who would qualify for classification under this section,
			 including to television, radio, and print media to which such aliens would have
			 access.
					(l)Construction
			 clauseNothing in this subsection shall be construed to prevent
			 an alien described in this section from filing an application for an
			 immigration benefit in accordance with any other provision of law.
					402.Adjustment of
			 status for conditional nonimmigrants
					(a)Requirements
						(1)In
			 generalNotwithstanding any other provision of law, including
			 section 244(h) of the Immigration and Nationality Act (8 U.S.C. 1254a(h)), the
			 Secretary may adjust the status of a conditional nonimmigrant or a conditional
			 nonimmigrant dependent to that of an alien lawfully admitted for permanent
			 residence if the conditional nonimmigrant or conditional nonimmigrant dependent
			 satisfies the applicable requirements under this subsection.
						(2)Fulfillment of
			 conditional requirementsA conditional nonimmigrant applying for
			 adjustment of status under this section shall establish that during the 5-year
			 period immediately preceding the application for adjustment of status, he or
			 she has fulfilled the requirements of the alien’s conditional status by
			 demonstrating that the alien—
							(A)has not been
			 convicted of any offenses that would render the alien inadmissible as described
			 in subsection (b);
							(B)has satisfied all
			 past or current Federal income tax liabilities and is in good standing with the
			 Internal Revenue Service as described in subsection (c);
							(C)can establish that
			 he or she has contributed to the community through employment, education,
			 military service or other enterprise as described in subsection (d);
							(D)has demonstrated
			 sufficient mastery of basic English skills as described in subsection (e);
			 and
							(E)where applicable,
			 can establish proof of registration under the Military Selective Service Act
			 (50 U.S.C. App. 451 et seq.).
							(b)Admissible under
			 immigration lawsA conditional nonimmigrant or conditional
			 nonimmigrant dependent applying for adjustment of status under this section
			 shall establish that he or she is not inadmissible under section 212(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)), except for any provision
			 under that section that is not applicable or waived under paragraph (2) or (3)
			 of section 401(d). For purposes of an application filed under this section, any
			 prior waiver of inadmissibility granted to an alien under section 401(d)(2)
			 shall remain in effect with respect to the specific conduct considered by the
			 Secretary at the time of classification under section 401.
					(c)Payment of
			 income taxes
						(1)In
			 generalNot later than the date on which status is adjusted under
			 this section, a conditional nonimmigrant or conditional nonimmigrant dependent
			 shall satisfy any applicable Federal tax liability by establishing that—
							(A)no such tax
			 liability exists;
							(B)all outstanding
			 liabilities have been paid; or
							(C)the conditional
			 nonimmigrant has entered into, and is in compliance with, an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
							(2)Applicable
			 Federal tax liabilityFor purposes of paragraph (1), the term
			 applicable Federal tax liability means liability for Federal
			 taxes, including penalties and interest, owed for any year while classified as
			 a conditional nonimmigrant or conditional nonimmigrant dependent for which the
			 statutory period for assessment of any deficiency for such taxes has not
			 expired.
						(3)IRS
			 cooperationThe Secretary of the Treasury shall establish rules
			 and procedures under which the Commissioner of Internal Revenue shall provide
			 documentation to—
							(A)a conditional
			 nonimmigrant or conditional nonimmigrant dependent, upon request, to establish
			 the payment of all taxes required under this subsection; or
							(B)the Secretary,
			 upon request, regarding the payment of Federal taxes by an alien applying for a
			 benefit under this section.
							(4)ComplianceThe
			 alien may satisfy proof of compliance with this subsection by submitting
			 documentation that establishes that—
							(A)no such tax
			 liability exists;
							(B)all outstanding
			 liabilities have been met; or
							(C)the alien has
			 entered into, and is in compliance with, an agreement for payment of all
			 outstanding liabilities with the Internal Revenue Service.
							(d)Contributions to
			 the United States Through Employment, Education, Military Service or other
			 Commitment to the Community
						(1)An alien shall
			 demonstrate contributions to the United States by submitting evidence that he
			 or she—
							(A)is or has been
			 engaged in full-time, part-time, self, or seasonal employment in the United
			 States; or
							(B)has completed or
			 is enrolled in an accredited education program as described under subsection
			 (e)(1)(B) of section 401; or
							(C)is serving in the
			 military or has completed military service as described in subsection (e)(1)(C)
			 of section 401; or
							(D)otherwise
			 establishes, to the satisfaction of the Secretary, that the alien is an active
			 volunteer or community member; or
							(E)is exempt from
			 these requirements, as described under subsection (e)(2) of section 401;
			 and
							(F)is self-sufficient
			 or self-supporting, including through the support of family, community members,
			 or others, as determined by the Secretary, such that the alien is not a public
			 charge or at risk of becoming a public charge.
							(2)Evidence of
			 employment, education, military service or other
			 contributions
							(A)Conclusive
			 documentsAn alien may conclusively establish compliance with
			 paragraph (1) by submitting records to the Secretary that demonstrate such
			 employment, education, military service, or other contributions that have been
			 maintained by the Social Security Administration, the Internal Revenue Service,
			 the Armed Services or any other Federal, State, or local government agency or
			 public or private educational institution.
							(B)Other
			 documentsAn alien who is unable to submit a document described
			 in subparagraph (A) may satisfy the requirement under paragraph (1) by
			 submitting to the Secretary at least 2 other types of reliable documents that
			 provide evidence of contributions to the United States, including—
								(i)bank
			 records;
								(ii)business
			 records;
								(iii)employer
			 records;
								(iv)records of a
			 labor union, day labor center, or organization that assists workers in
			 employment;
								(v)records of a
			 registered charitable, voluntary or 501(c)(3) nonprofit organization;
			 and
								(vi)sworn affidavits
			 from nonrelatives who have direct knowledge of the alien’s contribution, that
			 contain—
									(I)the name, address,
			 and telephone number of the affiant;
									(II)the nature and
			 duration of the relationship between the affiant and the alien; and
									(III)other
			 verification or information; and
									(vii)remittance
			 records.
								(C)Additional
			 documents and restrictionsThe Secretary may—
								(i)designate
			 additional documents to evidence employment, education, military service or and
			 other contributions to the United States; and
								(ii)set
			 such terms and conditions on the use of affidavits as is necessary to verify
			 and confirm the identity of any affiant or otherwise prevent fraudulent
			 submissions.
								(4)Burden of
			 proofAn alien described in paragraph (1) who is applying for
			 adjustment of status under this section shall prove, by a preponderance of the
			 evidence, that the alien has satisfied the requirements of this subsection. An
			 alien may meet such burden of proof by producing sufficient evidence to
			 demonstrate employment, education, military service, or other contribution to
			 the United States as a matter of reasonable inference.
						(e)Basic
			 citizenship skills
						(1)In
			 generalExcept as provided under paragraph (2), a conditional
			 nonimmigrant or conditional nonimmigrant dependent shall establish that he or
			 she—
							(A)meets the
			 requirements under section 312 of the Immigration and Nationality Act (8 U.S.C.
			 1423);
							(B)earned a high
			 school diploma or obtained a general education development certificate in the
			 United States; or
							(C)is satisfactorily
			 pursuing a course of study to achieve such an understanding of English and
			 knowledge and understanding of the history and Government of the United
			 States.
							(2)Relation to
			 naturalization examinationA conditional nonimmigrant or
			 conditional nonimmigrant dependent who demonstrates that he or she meets the
			 requirements under such section 312 may be considered to have satisfied the
			 requirements of that section for purposes of becoming naturalized as a citizen
			 of the United States under title III of the Immigration and Nationality Act (8
			 U.S.C. 1401 et seq.).
						(3)Exceptions
							(A)MandatoryParagraph
			 (1) shall not apply to any person who is unable to comply with those
			 requirements because of a physical or developmental disability or mental
			 impairment (as described in section 312(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1423(b)(1))).
							(B)DiscretionaryThe
			 Secretary may waive all or part of paragraph (1) for a conditional nonimmigrant
			 who is at least 65 years of age on the date on which an application is filed
			 for adjustment of status under this section.
							(f)Application
			 procedure, fees, and fines
						(1)Compliance with
			 all requirementsA conditional nonimmigrant or conditional
			 nonimmigrant dependent seeking to adjust status to that of a lawful permanent
			 resident shall submit to a full medical examination and all security and other
			 law enforcement checks required of an applicant for adjustment under section
			 245 of the Immigration and Nationality Act.
						(2)Application and
			 feeThe Secretary shall promulgate regulations establishing
			 procedures for submitting an application for adjustment of status under this
			 section. The Secretary shall impose a fee for filing an application for
			 adjustment of status under this section which shall be sufficient to cover the
			 administrative and other expenses incurred in connection with the review of
			 such applications.
						(3)Deposit of
			 feesFees collected under this paragraph shall be deposited into
			 the Immigration Examination Fee Account and shall remain available as provided
			 under subsections (m) and (n) of section 286 of the Immigration and Nationality
			 Act (8 U.S.C. 1356).
						(g)Treatment of
			 conditional nonimmigrant dependents
						(1)Adjustment of
			 statusNotwithstanding any other provision of law, the Secretary
			 may—
							(A)adjust the status
			 of a conditional nonimmigrant dependent to that of a person admitted for lawful
			 permanent residence if the principal conditional nonimmigrant spouse or parent
			 has been found eligible for adjustment of status under this section, provided
			 that the dependent complies with subparagraphs (A), (B), and (E), where
			 applicable, of subsection (a)(2) and completes the application requirements
			 described in subsection (f);
							(B)adjust the status
			 of a conditional nonimmigrant dependent who was the spouse or child of an alien
			 who was classified as a conditional nonimmigrant, or was eligible for such
			 classification under section 401, to that of a person admitted for permanent
			 residence if—
								(i)the
			 termination of the relationship with such spouse or parent was connected to
			 domestic violence; and
								(ii)the
			 spouse or child has been battered or subjected to extreme cruelty by the spouse
			 or parent; provided that the dependent complies with subparagraphs (A), (B),
			 and (E), where applicable, of subsection (a)(2) and completes the application
			 requirements described in subsection (g).
								(2)Application of
			 other lawIn processing applications under this subsection on
			 behalf of aliens who have been battered or subjected to extreme cruelty, the
			 Secretary shall apply—
							(A)the provisions
			 under section 204(a)(1)(J) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(J)); and
							(B)the protections,
			 prohibitions, and penalties under section 384 of the Illegal Immigration Reform
			 and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367).
							(h)Back of the
			 line
						(1)In
			 generalAn alien may not
			 adjust status to that of a lawful permanent resident status under this Act
			 until that earlier of—
							(A)30 days after an
			 immigrant visa becomes available for petitions filed under section 201, 202, or
			 203 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, and 1153),
			 which were filed before the date of enactment of this Act; or
							(B)6 years after the
			 date of the enactment of this Act.
							(2)Special rule for
			 conditional immigrants qualifying under subsection
			 (e)(2)(D) of section 401An
			 alien who qualifies as a conditional nonimmigrant as described in subsection
			 (e)(2)(D) of section 401 shall be eligible to apply for adjustment of status
			 immediately upon the completion of one of the following:
							(A)The alien has
			 acquired a degree from an institution of higher education in the United States
			 or has completed at least 2 years, in good standing, in a program for a
			 bachelor’s degree or higher degree in the United States.
							(B)The alien has
			 served in the uniformed services for at least 2 years and, if discharged, has
			 received an honorable discharge.
							(C)The alien has been
			 employed full-time, part-time, or seasonally for at least 2 years prior to date
			 of application.
							(3)NaturalizationFor
			 purposes of naturalization only, aliens who adjust their status to that of a
			 lawful permanent resident under the special rule described in paragraph (2)
			 shall be eligible to apply for naturalization 3 years after the date on which
			 adjustment of status is granted.
						(i)Ineligibility
			 for public benefitsFor purposes of section 403 of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613),
			 an alien whose status has been adjusted under this section shall not be
			 eligible for any Federal means-tested public benefit unless the alien meets the
			 alien eligibility criteria for such benefit under title IV of such Act (8
			 U.S.C. 1601 et seq.).
					403.Administrative
			 and judicial review
					(a)Administrative
			 review
						(1)Single level of
			 administrative Appellate reviewThe Secretary of Homeland
			 Security shall establish an independent appellate authority within the Bureau
			 of Citizenship and Immigration Services to provide for a single level of
			 administrative appellate review of a determination respecting an application
			 for classification or adjustment of status under this subtitle.
						(2)Standard for
			 reviewAdministrative appellate review referred to in paragraph
			 (1) shall be based solely upon the administrative record established at the
			 time of the determination on the application and upon the presentation of
			 additional or newly discovered evidence during the time of the pending appeal
			 or subsequently on motion to reopen.
						(b)Judicial
			 review
						(1)Direct
			 reviewA person whose application for classification or
			 adjustment of status under this subtitle is denied after administrative
			 appellate review under subsection (a) may seek review of such denial, in
			 accordance with chapter 7 of title 5, United States Code, before the United
			 States district court for the district in which the person resides.
						(2)Review after
			 removal proceedingsThere shall be judicial review in the Federal
			 courts of appeal of the denial of an application for classification or
			 adjustment of status under this subtitle in conjunction with judicial review of
			 an order of removal, deportation, or exclusion.
						(3)Standard for
			 judicial reviewJudicial review of a denial of an application
			 under this subtitle shall be based upon the administrative record established
			 at the time of the review, but the court may remand the case to the agency for
			 consideration of additional evidence where the court finds that the evidence is
			 material and there were reasonable grounds for failure to adduce the evidence
			 before the agency. Notwithstanding any other provision of law, judicial review
			 of all questions arising from a denial of an application under this subtitle
			 shall be governed by the standard of review set forth in chapter 7 of title 5,
			 United States Code.
						(4)Remedial
			 powersNotwithstanding any other provision of law, the district
			 courts of the United States shall have jurisdiction over any cause or claim
			 arising from a pattern or practice of the Secretary of Homeland Security in the
			 operation or implementation of this subtitle that is arbitrary, capricious, or
			 otherwise contrary to law, and may order any appropriate relief. The district
			 courts may order any appropriate relief in accordance with the preceding
			 sentence without regard to exhaustion, ripeness, or other standing requirements
			 (other than constitutionally-mandated requirements), if the court determines
			 that resolution of such cause or claim will serve judicial and administrative
			 efficiency or that a remedy would otherwise not be reasonably available or
			 practicable.
						(c)Stay of
			 removalAliens seeking administrative or judicial review under
			 this section shall not be removed from the United States until a final decision
			 is rendered establishing ineligibility under this subtitle.
					404.Mandatory
			 disclosure of information
					(a)Mandatory
			 disclosureThe Secretary and the Secretary of State shall provide
			 a duly recognized law enforcement entity that submits a written request with
			 the information furnished pursuant to an application filed under this subtitle,
			 and any other information derived from such furnished information, in
			 connection with a criminal investigation or prosecution, or a national security
			 investigation or prosecution, of an individual suspect or group of
			 suspects.
					(b)LimitationsExcept
			 as otherwise provided under this section, no Federal agency, or any officer,
			 employee, or agent of such agency, may—
						(1)use the
			 information furnished by the applicant pursuant to an application for benefits
			 under this subtitle for any purpose other than to make a determination on the
			 application;
						(2)make any
			 publication through which the information furnished by any particular applicant
			 can be identified; or
						(3)permit anyone
			 other than the sworn officers and employees of such agency to examine
			 individual applications.
						(c)ConstructionNothing
			 under subsection (b) shall prevent an alien or an alien’s attorney access to
			 his or her application, case file, or information related to such application
			 or adjudication thereof.
					(d)Criminal
			 penaltyAny person who knowingly uses, publishes, or permits
			 information to be examined in violation of this section shall be fined not more
			 than $10,000.
					405.Penalties for
			 false statements in applications
					(a)Criminal
			 Penalty
						(1)ViolationIt
			 shall be unlawful for any person—
							(A)to file, or assist
			 in filing, an application for benefits under this subtitle; and
								(i)to
			 knowingly and willfully falsify, misrepresent, conceal, or cover up a material
			 fact;
								(ii)to
			 make any false, fictitious, or fraudulent statements or representations;
			 or
								(iii)to
			 make or use any false writing or document knowing the same to contain any
			 false, fictitious, or fraudulent statement or entry; or
								(B)to create or
			 supply a false writing or document for use in making such an
			 application.
							(2)PenaltyAny
			 person who violates paragraph (1) shall be fined in accordance with title 18,
			 United States Code, imprisoned not more than 5 years, or both.
						(b)InadmissibilityAn
			 alien who is convicted of violating subsection (a) shall be considered to be
			 inadmissible to the United States on the ground described in section
			 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(6)(C)(i)).
					(c)ExceptionNotwithstanding
			 subsections (a) and (b), any alien or other entity (including an employer or
			 union) that submits an employment record that contains incorrect data used by
			 the alien to obtain such employment, shall not, on that ground, be determined
			 to have violated this section.
					406.Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as
			 amended by title III, is further amended—
					(1)in subparagraph
			 (A), by striking subparagraph (A) or (B) of; and
					(2)by adding at the
			 end the following:
						
							(N)Aliens whose
				status is adjusted from that of a conditional nonimmigrant or conditional
				nonimmigrant
				dependent.
							.
					407.Employer
			 protections
					(a)Immigration
			 status of alienEmployers of aliens applying for conditional
			 nonimmigrant or conditional nonimmigrant dependent classification or adjustment
			 of status under section 401 or 402 shall not be subject to civil and criminal
			 tax liability relating directly to the employment of such alien before
			 receiving employment authorization under this subtitle.
					(b)Provision of
			 employment recordsEmployers that provide unauthorized aliens
			 with copies of employment records or other evidence of employment pursuant to
			 an application for conditional nonimmigrant or conditional nonimmigrant
			 dependent classification or adjustment of status under section 401 or 402 or
			 any other application or petition pursuant to any other immigration law, shall
			 not be subject to civil and criminal liability under section 274A of the
			 Immigration and Nationality Act (8 U.S.C. 1324a) for employing such
			 unauthorized aliens.
					(c)Applicability of
			 other lawNothing in this section may be used to shield an
			 employer from liability under section 274B of the Immigration and Nationality
			 Act (8 U.S.C. 1324b) or any other labor or employment law.
					408.Limitations on
			 eligibility
					(a)In
			 generalAn alien is not ineligible for any immigration benefit
			 under any provision of this subtitle, or any amendment made by this subtitle,
			 solely on the basis that the alien violated section 1543, 1544, or 1546 of
			 title 18, United States Code, or any amendment made by this Act, during the
			 period beginning on the date of the enactment of this Act and ending on the
			 date on which the alien applies for any benefits under this subtitle.
					(b)ProsecutionAn
			 alien who violates section 1543, 1544, or 1546 of such title, or any amendment
			 made by this Act, during the period beginning on the date of the enactment of
			 this Act and ending on the date that the alien applies for eligibility for such
			 benefit may be prosecuted for the violation if the alien"s application for such
			 benefit is denied.
					409.RulemakingThe Secretary shall promulgate regulations
			 regarding the timely filing and processing of applications for benefits under
			 this subtitle.
				410.Correction of
			 Social Security records
					(a)In
			 generalSection 208(e)(1) of the Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
						(1)in subparagraph
			 (B)(ii), by striking or at the end;
						(2)in subparagraph
			 (C), by inserting or at the end;
						(3)by inserting after
			 subparagraph (C) the following:
							
								(D)who is granted an
				adjustment of immigration status pursuant to the CIR ASAP Act of 2009 or an
				amendment made by that Act,
								;
				and
						(4)by striking
			 1990. and inserting 1990, or in the case of an alien
			 described in subparagraph (D), if such conduct is alleged to have occurred
			 before the date on which the alien was granted an adjustment of status
			 described in such subparagraph..
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the first day of the seventh month that begins after the date of the enactment
			 of this Act.
					411.Restoration of
			 State option to determine residency for purposes of higher education
			 benefits
					(a)In
			 GeneralSection 505 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
					(b)Effective
			 DateThe repeal under subsection (a) shall take effect as if
			 included in the enactment of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 110 Stat.
			 3009–546).
					412.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 such sums as may be necessary to carry out this subtitle and the amendments
			 made by this subtitle.
					(b)Availability of
			 fundsFunds appropriated pursuant to subsection (a) shall remain
			 available until expended.
					(c)Sense of
			 CongressIt is the sense of Congress that funds authorized to be
			 appropriated under subsection (a) should be directly appropriated so as to
			 facilitate the orderly and timely commencement of the processing of
			 applications filed under sections 401 and 402.
					BAgricultural Job
			 Opportunities, Benefits, and Security
				1Title and
			 definitions
					421.Short
			 titleThis subtitle may be
			 cited as the Agricultural Job
			 Opportunities, Benefits, and Security Act of 2009 or the
			 AgJOBS Act of
			 2009.
					422.DefinitionsIn this Act:
						(1)Agricultural employmentThe term agricultural
			 employment means any service or activity that is considered to be
			 agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal
			 Revenue Code of 1986 or the performance of agricultural labor or services
			 described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(a)).
						(2)Blue card statusThe term blue card status
			 means the status of an alien who has been lawfully admitted into the United
			 States for temporary residence under section 101(a).
						(3)DepartmentThe term Department means the
			 Department of Homeland Security.
						(4)EmployerThe term employer means any
			 person or entity, including any farm labor contractor and any agricultural
			 association, that employs workers in agricultural employment.
						(5)SecretaryExcept as otherwise provided, the term
			 Secretary means the Secretary of Homeland Security.
						(6)Work dayThe term work day means any
			 day in which the individual is employed 5.75 or more hours in agricultural
			 employment.
						2Pilot Program for Earned Status Adjustment
			 of Agricultural Workers
					ABlue card status
						431.Requirements for blue card status
							(a)Requirement To grant blue card
			 statusNotwithstanding any
			 other provision of law, the Secretary shall, pursuant to the requirements of
			 this section, grant blue card status to an alien who qualifies under this
			 section if the Secretary determines that the alien—
								(1)during the 24-month period ending on
			 December 31, 2008—
									(A)performed
			 agricultural employment in the United States for at least 863 hours or 150 work
			 days; or
									(B)earned at least
			 $7,500 from agricultural employment in the United States;
									(2)applied for such status during the 18-month
			 application period beginning on the first day of the seventh month that begins
			 after the date of enactment of this Act;
								(3)is otherwise admissible to the United
			 States under section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), except as otherwise provided under
			 section 105(b); and
								(4)has not been convicted of any felony or a
			 misdemeanor, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500.
								(b)Authorized travelAn alien who is granted blue card status is
			 authorized to travel outside the United States (including commuting to the
			 United States from a residence in a foreign country) in the same manner as an
			 alien lawfully admitted for permanent residence.
							(c)Authorized employmentThe Secretary shall provide an alien who is
			 granted blue card status an employment authorized endorsement or other
			 appropriate work permit, in the same manner as an alien lawfully admitted for
			 permanent residence.
							(d)Termination of blue card status
								(1)Deportable aliensThe Secretary shall terminate blue card
			 status granted to an alien if the Secretary determines that the alien is
			 deportable.
								(2)Other grounds for terminationThe Secretary shall terminate blue card
			 status granted to an alien if—
									(A)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
									(B)the alien—
										(i)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 105(b);
										(ii)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
										(iii)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
										(iv)fails to perform the agricultural
			 employment required under paragraph (1)(A) of section 103(a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such section.
										(e)Record of employment
								(1)In generalEach employer of an alien granted blue card
			 status shall annually—
									(A)provide a written record of employment to
			 the alien; and
									(B)provide a copy of such record to the
			 Secretary.
									(2)Civil
			 penalties
									(A)In
			 generalIf the Secretary finds, after notice and opportunity for
			 a hearing, that an employer of an alien granted blue card status has failed to
			 provide the record of employment required under paragraph (1) or has provided a
			 false statement of material fact in such a record, the employer shall be
			 subject to a civil penalty in an amount not to exceed $1,000 per
			 violation.
									(B)LimitationThe
			 penalty applicable under subparagraph (A) for failure to provide records shall
			 not apply unless the alien has provided the employer with evidence of
			 employment authorization granted under this section.
									(3)SunsetThe obligation under paragraph (1) shall
			 terminate on the date that is 6 years after the date of the enactment of this
			 Act.
								(f)Required features of identity
			 cardThe Secretary shall
			 provide each alien granted blue card status, and the spouse and any child of
			 each such alien residing in the United States, with a card that
			 contains—
								(1)an encrypted, machine-readable, electronic
			 identification strip that is unique to the alien to whom the card is
			 issued;
								(2)biometric identifiers, including
			 fingerprints and a digital photograph; and
								(3)physical security features designed to
			 prevent tampering, counterfeiting, or duplication of the card for fraudulent
			 purposes.
								(g)FineAn alien granted blue card status shall pay
			 a fine of $100 to the Secretary.
							(h)Maximum
			 numberThe Secretary may not
			 issue more than 1,350,000 blue cards during the 5-year period beginning on the
			 date of the enactment of this Act.
							432.Treatment of aliens granted blue card
			 status
							(a)In generalExcept as otherwise provided under this
			 section, an alien granted blue card status (including a spouse or child of the
			 alien granted derivative status) shall be considered to be an alien lawfully
			 admitted for permanent residence for purposes of any law other than any
			 provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
							(b)Delayed
			 eligibility for certain Federal public benefitsExcept as otherwise provided in law, an
			 alien granted blue card status shall not be eligible, by reason of such status,
			 for any form of assistance or benefit described in section 403(a) of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1613(a)) until 5 years after the date on which the alien is granted an
			 adjustment of status under section 103.
							433.Adjustment to permanent residence
							(a)In generalExcept as provided in subsection (b), the
			 Secretary shall adjust the status of an alien granted blue card status to that
			 of an alien lawfully admitted for permanent residence if the Secretary
			 determines that the following requirements are satisfied:
								(1)Qualifying employment
									(A)In generalSubject to subparagraph (B), the alien has
			 performed at least—
										(i)5 years of agricultural employment in the
			 United States for at least 100 work days per year, during the 5-year period
			 beginning on the date of the enactment of this Act; or
										(ii)3 years of agricultural employment in the
			 United States for at least 150 work days per year, during the 3-year period
			 beginning on the date of the enactment of this Act.
										(B)4-year period of employmentAn alien shall be considered to meet the
			 requirements of subparagraph (A) if the alien has performed 4 years of
			 agricultural employment in the United States for at least 150 work days during
			 3 years of those 4 years and at least 100 work days during the remaining year,
			 during the 4-year period beginning on the date of the enactment of this
			 Act.
									(2)ProofAn alien may demonstrate compliance with
			 the requirement under paragraph (1) by submitting—
									(A)the record of employment described in
			 section 101(e); or
									(B)documentation that may be submitted under
			 section 104(c).
									(3)Extraordinary circumstances
									(A)In
			 generalIn determining
			 whether an alien has met the requirement of paragraph (1)(A), the Secretary may
			 credit the alien with not more than 12 additional months of agricultural
			 employment in the United States to meet such requirement if the alien was
			 unable to work in agricultural employment due to—
										(i)pregnancy, injury, or disease, if the alien
			 can establish such pregnancy, disabling injury, or disease through medical
			 records;
										(ii)illness, disease, or other special needs of
			 a minor child, if the alien can establish such illness, disease, or special
			 needs through medical records;
										(iii)severe weather conditions that prevented
			 the alien from engaging in agricultural employment for a significant period of
			 time; or
										(iv)termination from
			 agricultural employment, if the Secretary finds that the termination was
			 without just cause and that the alien was unable to find alternative
			 agricultural employment after a reasonable job search.
										(B)Effect of
			 findingA finding made under subparagraph (A)(iv), with respect
			 to an alien, shall not—
										(i)be
			 conclusive, binding, or admissible in a separate or subsequent judicial or
			 administrative action or proceeding between the alien and a current or prior
			 employer of the alien or any other party; or
										(ii)subject the
			 alien's employer to the payment of attorney fees incurred by the alien in
			 seeking to obtain a finding under subparagraph (A)(iv).
										(4)Application periodThe alien applies for adjustment of status
			 not later than 7 years after the date of the enactment of this Act.
								(5)FineThe alien pays a fine of $400 to the
			 Secretary.
								(b)Grounds for denial of adjustment of
			 statusThe Secretary shall
			 deny an alien granted blue card status an adjustment of status under this
			 section if—
								(1)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
								(2)the alien—
									(A)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 105(b);
									(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
									(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
									(D)failed to perform the agricultural
			 employment required under paragraph (1)(A) of subsection (a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such subsection.
									(c)Grounds for removalAny alien granted blue card status who does
			 not apply for adjustment of status under this section before the expiration of
			 the application period described in subsection (a)(4) or who fails to meet the
			 other requirements of subsection (a) by the end of the application period, is
			 deportable and may be removed under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a).
							(d)Payment of taxes
								(1)In generalNot later than the date on which an alien’s
			 status is adjusted under this section, the alien shall establish that the alien
			 does not owe any applicable Federal tax liability by establishing that—
									(A)no such tax liability exists;
									(B)all such outstanding tax liabilities have
			 been paid; or
									(C)the alien has entered into an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
									(2)Applicable federal tax
			 liabilityIn paragraph (1)
			 the term applicable Federal tax liability means liability for
			 Federal taxes, including penalties and interest, owed for any year during the
			 period of employment required under subsection (a)(1) for which the statutory
			 period for assessment of any deficiency for such taxes has not expired.
								(3)IRS cooperationThe Secretary of the Treasury shall
			 establish rules and procedures under which the Commissioner of Internal Revenue
			 shall provide documentation to an alien upon request to establish the payment
			 of all taxes required by this subsection.
								(e)Spouses and minor children
								(1)In generalNotwithstanding any other provision of law,
			 the Secretary shall confer the status of lawful permanent resident on the
			 spouse and minor child of an alien granted any adjustment of status under
			 subsection (a), including any individual who was a minor child on the date such
			 alien was granted blue card status, if the spouse or minor child applies for
			 such status, or if the principal alien includes the spouse or minor child in an
			 application for adjustment of status to that of a lawful permanent
			 resident.
								(2)Treatment of spouses and minor
			 children
									(A)Granting of status and
			 removalThe Secretary shall
			 grant derivative status to the alien spouse and any minor child residing in the
			 United States of an alien granted blue card status and shall not remove such
			 derivative spouse or child during the period that the alien granted blue card
			 status maintains such status, except as provided in paragraph (3). A grant of
			 derivative status to such a spouse or child under this subparagraph shall not
			 decrease the number of aliens who may receive blue card status under subsection
			 (h) of section 101.
									(B)TravelThe derivative spouse and any minor child
			 of an alien granted blue card status may travel outside the United States in
			 the same manner as an alien lawfully admitted for permanent residence.
									(C)EmploymentThe derivative spouse of an alien granted
			 blue card status may apply to the Secretary for a work permit to authorize such
			 spouse to engage in any lawful employment in the United States while such alien
			 maintains blue card status.
									(3)Grounds for denial of adjustment of status
			 and removalThe Secretary
			 shall deny an alien spouse or child adjustment of status under paragraph (1)
			 and may remove such spouse or child under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a) if the spouse or child—
									(A)commits an act that makes the alien spouse
			 or child inadmissible to the United States under section 212 of such Act (8
			 U.S.C. 1182), except as provided under section 105(b);
									(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States; or
									(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500.
									434.Applications
							(a)SubmissionThe Secretary shall provide that—
								(1)applications for blue card status may be
			 submitted—
									(A)to the Secretary if the applicant is
			 represented by an attorney or a nonprofit religious, charitable, social
			 service, or similar organization recognized by the Board of Immigration Appeals
			 under section 292.2 of title 8, Code of Federal Regulations; or
									(B)to a qualified designated entity if the
			 applicant consents to the forwarding of the application to the Secretary;
			 and
									(2)applications for adjustment of status under
			 section 103 shall be filed directly with the Secretary.
								(b)Qualified designated entity
			 definedIn this section, the
			 term qualified designated entity means—
								(1)a qualified farm labor organization or an
			 association of employers designated by the Secretary; or
								(2)any such other person designated by the
			 Secretary if that Secretary determines such person is qualified and has
			 substantial experience, demonstrated competence, and has a history of long-term
			 involvement in the preparation and submission of applications for adjustment of
			 status under section 209, 210, or 245 of the Immigration and Nationality Act (8 U.S.C. 1159, 1160, and
			 1255), the Act entitled An Act to adjust the status of Cuban
			 refugees to that of lawful permanent residents of the United States, and for
			 other purposes, approved November 2, 1966 (Public Law 89–732; 8 U.S.C.
			 1255 note), Public Law 95–145 (8 U.S.C. 1255 note), or the Immigration Reform
			 and Control Act of 1986 (Public Law 99–603; 100 Stat. 3359) or any amendment
			 made by that Act.
								(c)Proof of eligibility
								(1)In generalAn alien may establish that the alien meets
			 the requirement of section 101(a)(1) or 103(a)(1) through government employment
			 records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
								(2)Documentation of work history
									(A)Burden of proofAn alien applying for status under section
			 101(a) or 103(a) has the burden of proving by a preponderance of the evidence
			 that the alien has worked the requisite number of hours or days required under
			 section 101(a)(1) or 103(a)(1), as applicable.
									(B)Timely production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien’s burden of proof under subparagraph (A) may be met by
			 securing timely production of those records under regulations to be promulgated
			 by the Secretary.
									(C)Sufficient evidenceAn alien may meet the burden of proof under
			 subparagraph (A) to establish that the alien has performed the days or hours of
			 work required by section 101(a)(1) or 103(a)(1) by producing sufficient
			 evidence to show the extent of that employment as a matter of just and
			 reasonable inference.
									(d)Applications submitted to qualified
			 designated entities
								(1)RequirementsEach qualified designated entity shall
			 agree—
									(A)to forward to the Secretary an application
			 submitted to that entity pursuant to subsection (a)(1)(B) if the applicant has
			 consented to such forwarding;
									(B)not to forward to the Secretary any such
			 application if the applicant has not consented to such forwarding; and
									(C)to assist an alien in obtaining
			 documentation of the alien's work history, if the alien requests such
			 assistance.
									(2)No authority to make
			 determinationsNo qualified
			 designated entity may make a determination required by this subtitle to be made
			 by the Secretary.
								(e)Limitation on access to
			 informationFiles and records
			 collected or compiled by a qualified designated entity for the purposes of this
			 section are confidential and the Secretary shall not have access to such a file
			 or record relating to an alien without the consent of the alien, except as
			 allowed by a court order issued pursuant to subsection (f).
							(f)Confidentiality of information
								(1)In generalExcept as otherwise provided in this
			 section, the Secretary or any other official or employee of the Department or a
			 bureau or agency of the Department is prohibited from—
									(A)using information furnished by the
			 applicant pursuant to an application filed under this subtitle, the information
			 provided by an applicant to a qualified designated entity, or any information
			 provided by an employer or former employer for any purpose other than to make a
			 determination on the application or for imposing the penalties described in
			 subsection (g);
									(B)making any publication in which the
			 information furnished by any particular individual can be identified; or
									(C)permitting a person other than a sworn
			 officer or employee of the Department or a bureau or agency of the Department
			 or, with respect to applications filed with a qualified designated entity, that
			 qualified designated entity, to examine individual applications.
									(2)Required disclosuresThe Secretary shall provide the information
			 furnished under this subtitle or any other information derived from such
			 furnished information to—
									(A)a duly recognized law enforcement entity in
			 connection with a criminal investigation or prosecution, if such information is
			 requested in writing by such entity; or
									(B)an official coroner, for purposes of
			 affirmatively identifying a deceased individual, whether or not the death of
			 such individual resulted from a crime.
									(3)Construction
									(A)In generalNothing in this subsection shall be
			 construed to limit the use, or release, for immigration enforcement purposes or
			 law enforcement purposes, of information contained in files or records of the
			 Department pertaining to an application filed under this section, other than
			 information furnished by an applicant pursuant to the application, or any other
			 information derived from the application, that is not available from any other
			 source.
									(B)Criminal convictionsNotwithstanding any other provision of this
			 subsection, information concerning whether the alien applying for blue card
			 status or an adjustment of status under section 103 has been convicted of a
			 crime at any time may be used or released for immigration enforcement or law
			 enforcement purposes.
									(4)CrimeAny person who knowingly uses, publishes,
			 or permits information to be examined in violation of this subsection shall be
			 subject to a fine in an amount not to exceed $10,000.
								(g)Penalties for false statements in
			 applications
								(1)Criminal penaltyAny person who—
									(A)files an application for blue card status
			 or an adjustment of status under section 103 and knowingly and willfully
			 falsifies, conceals, or covers up a material fact or makes any false,
			 fictitious, or fraudulent statements or representations, or makes or uses any
			 false writing or document knowing the same to contain any false, fictitious, or
			 fraudulent statement or entry; or
									(B)creates or supplies a false writing or
			 document for use in making such an application,
									shall be fined in accordance with
			 title 18, United States Code, imprisoned not more than 5 years, or both.(2)InadmissibilityAn alien who is convicted of a crime under
			 paragraph (1) shall be considered to be inadmissible to the United States on
			 the ground described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)).
								(h)Eligibility for legal
			 servicesSection 504(a)(11)
			 of Public Law 104–134 (110 Stat. 1321–53 et seq.) shall not be construed to
			 prevent a recipient of funds under the Legal Services Corporation Act (42
			 U.S.C. 2996 et seq.) from providing legal assistance directly related to an
			 application for blue card status or an adjustment of status under section
			 103.
							(i)Application fees
								(1)Fee scheduleThe Secretary shall provide for a schedule
			 of fees that—
									(A)shall be charged for the filing of an
			 application for blue card status or for an adjustment of status under section
			 103; and
									(B)may be charged by qualified designated
			 entities to help defray the costs of services provided to such
			 applicants.
									(2)Prohibition on excess fees by qualified
			 designated entitiesA
			 qualified designated entity may not charge any fee in excess of, or in addition
			 to, the fees authorized under paragraph (1)(B) for services provided to
			 applicants.
								(3)Disposition of fees
									(A)In generalThere is established in the general fund of
			 the Treasury a separate account, which shall be known as the
			 Agricultural Worker Immigration Status Adjustment Account.
			 Notwithstanding any other provision of law, there shall be deposited as
			 offsetting receipts into the account all fees collected under paragraph
			 (1)(A).
									(B)Use of fees for application
			 processingAmounts deposited
			 in the Agricultural Worker Immigration Status Adjustment Account
			 shall remain available to the Secretary until expended for processing
			 applications for blue card status or an adjustment of status under section
			 103.
									435.Waiver of numerical limitations and certain
			 grounds for inadmissibility
							(a)Numerical limitations do not
			 applyThe numerical
			 limitations of sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151
			 and 1152) shall not apply to the adjustment of aliens to lawful permanent
			 resident status under section 103.
							(b)Waiver of certain grounds of
			 inadmissibilityIn the
			 determination of an alien’s eligibility for status under section 101(a) or an
			 alien’s eligibility for adjustment of status under section 103(b)(2)(A) the
			 following rules shall apply:
								(1)Grounds of exclusion not
			 applicableThe provisions of
			 paragraphs (5), (6)(A), (7), and (9) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply.
								(2)Waiver of other grounds
									(A)In generalExcept as provided in subparagraph (B), the
			 Secretary may waive any other provision of such section 212(a) in the case of
			 individual aliens for humanitarian purposes, to ensure family unity, or if
			 otherwise in the public interest.
									(B)Grounds that may not be
			 waivedSubparagraphs (A),
			 (B), (C), (D), (G), (H), and (I) of paragraph (2) and paragraphs (3) and (4) of
			 such section 212(a) may not be waived by the Secretary under subparagraph
			 (A).
									(C)ConstructionNothing in this paragraph shall be
			 construed as affecting the authority of the Secretary other than under this
			 subparagraph to waive provisions of such section 212(a).
									(3)Special rule for determination of public
			 chargeAn alien is not
			 ineligible for blue card status or an adjustment of status under section 103 by
			 reason of a ground of inadmissibility under section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) if the alien demonstrates a history of employment in the
			 United States evidencing self-support without reliance on public cash
			 assistance.
								(c)Temporary stay of removal and work
			 authorization for certain applicants
								(1)Before application periodEffective on the date of enactment of this
			 Act, the Secretary shall provide that, in the case of an alien who is
			 apprehended before the beginning of the application period described in section
			 101(a)(2) and who can establish a nonfrivolous case of eligibility for blue
			 card status (but for the fact that the alien may not apply for such status
			 until the beginning of such period), until the alien has had the opportunity
			 during the first 30 days of the application period to complete the filing of an
			 application for blue card status, the alien—
									(A)may not be removed; and
									(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
									(2)During application periodThe Secretary shall provide that, in the
			 case of an alien who presents a nonfrivolous application for blue card status
			 during the application period described in section 101(a)(2), including an
			 alien who files such an application within 30 days of the alien’s apprehension,
			 and until a final determination on the application has been made in accordance
			 with this section, the alien—
									(A)may not be removed; and
									(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
									436.Administrative and judicial review
							(a)In generalThere shall be no administrative or
			 judicial review of a determination respecting an application for blue card
			 status or adjustment of status under section 103 except in accordance with this
			 section.
							(b)Administrative review
								(1)Single level of administrative appellate
			 reviewThe Secretary shall
			 establish an appellate authority to provide for a single level of
			 administrative appellate review of such a determination.
								(2)Standard for reviewSuch administrative appellate review shall
			 be based solely upon the administrative record established at the time of the
			 determination on the application and upon such additional or newly discovered
			 evidence as may not have been available at the time of the
			 determination.
								(c)Judicial review
								(1)Limitation to review of
			 removalThere shall be
			 judicial review of such a determination only in the judicial review of an order
			 of removal under section 242 of the Immigration
			 and Nationality Act (8 U.S.C. 1252).
								(2)Standard for judicial reviewSuch judicial review shall be based solely
			 upon the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
								437.Use of informationBeginning not later than the first day of
			 the application period described in section 101(a)(2), the Secretary, in
			 cooperation with qualified designated entities (as that term is defined in
			 section 104(b)), shall broadly disseminate information respecting the benefits
			 that aliens may receive under this subtitle and the requirements that an alien
			 is required to meet to receive such benefits.
						438.Regulations, effective date, authorization
			 of appropriations
							(a)RegulationsThe Secretary shall issue regulations to
			 implement this subtitle not later than the first day of the seventh month that
			 begins after the date of enactment of this Act.
							(b)Effective
			 dateThis subtitle shall take
			 effect on the date that regulations required by subsection (a) are issued,
			 regardless of whether such regulations are issued on an interim basis or on any
			 other basis.
							(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 implement this subtitle, including any sums needed for costs associated with
			 the initiation of such implementation, for fiscal years 2009 and 2010.
							BCorrection of Social Security
			 Records
						441.Correction of Social Security
			 records
							(a)In GeneralSection 208(e)(1) of the
			 Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
								(1)in subparagraph (B)(ii), by striking
			 or at the end;
								(2)in subparagraph (C), by inserting
			 or at the end;
								(3)by inserting after subparagraph (C) the
			 following:
									
										(D)who is granted blue card status under the
				Agricultural Job Opportunities, Benefits, and
				Security Act of 2009
										;
				and
								(4)by striking 1990. and
			 inserting 1990, or in the case of an alien described in subparagraph
			 (D), if such conduct is alleged to have occurred before the date on which the
			 alien was granted blue card status..
								(b)Effective
			 DateThe amendments made by
			 subsection (a) shall take effect on the first day of the seventh month that
			 begins after the date of the enactment of this Act.
							3Reform of H–2A worker program
					451.Amendments to the
			 Immigration and Nationality
			 Act
						(a)In GeneralTitle II of the Immigration and Nationality
			 Act (8 U.S.C. 1151 et seq.) is amended by striking section 218 and inserting
			 the following:
							
								218.H–2a employer applications
									(a)Applications to the Secretary of
				Labor
										(1)In generalNo alien may be admitted to the United
				States as an H–2A worker, or otherwise provided status as an H–2A worker,
				unless the employer has filed with the Secretary of Labor an application
				containing—
											(A)the assurances described in subsection
				(b);
											(B)a description of the nature and location of
				the work to be performed;
											(C)the anticipated period (expected beginning
				and ending dates) for which the workers will be needed; and
											(D)the number of job opportunities in which
				the employer seeks to employ the workers.
											(2)Accompanied by job offerEach application filed under paragraph (1)
				shall be accompanied by a copy of the job offer describing the wages and other
				terms and conditions of employment and the bona fide occupational
				qualifications that shall be possessed by a worker to be employed in the job
				opportunity in question.
										(b)Assurances for Inclusion in
				ApplicationsThe assurances
				referred to in subsection (a)(1) are the following:
										(1)Job opportunities covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is covered under a collective bargaining
				agreement:
											(A)Union contract describedThe job opportunity is covered by a union
				contract which was negotiated at arm’s length between a bona fide union and the
				employer.
											(B)Strike or lockoutThe specific job opportunity for which the
				employer is requesting an H–2A worker is not vacant because the former occupant
				is on strike or being locked out in the course of a labor dispute.
											(C)Notification of bargaining
				representativesThe employer,
				at the time of filing the application, has provided notice of the filing under
				this paragraph to the bargaining representative of the employer’s employees in
				the occupational classification at the place or places of employment for which
				aliens are sought.
											(D)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
											(E)Offers to united states
				workersThe employer has
				offered or will offer the job to any eligible United States worker who applies
				and is equally or better qualified for the job for which the nonimmigrant is,
				or the nonimmigrants are, sought and who will be available at the time and
				place of need.
											(F)Provision of insuranceIf the job opportunity is not covered by
				the State workers’ compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of, and in the
				course of, the worker’s employment which will provide benefits at least equal
				to those provided under the State’s workers’ compensation law for comparable
				employment.
											(2)Job opportunities not covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is not covered under a collective bargaining
				agreement:
											(A)Strike or lockoutThe specific job opportunity for which the
				employer has applied for an H–2A worker is not vacant because the former
				occupant is on strike or being locked out in the course of a labor
				dispute.
											(B)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
											(C)Benefit, wage, and working
				conditionsThe employer will
				provide, at a minimum, the benefits, wages, and working conditions required by
				section 218A to all workers employed in the job opportunities for which the
				employer has applied for an H–2A worker under subsection (a) and to all other
				workers in the same occupation at the place of employment.
											(D)Nondisplacement of United States
				workersThe employer did not
				displace and will not displace a United States worker employed by the employer
				during the period of employment and for a period of 30 days preceding the
				period of employment in the occupation at the place of employment for which the
				employer has applied for an H–2A worker.
											(E)Requirements for placement of the
				nonimmigrant with other employersThe employer will not place the
				nonimmigrant with another employer unless—
												(i)the nonimmigrant performs duties in whole
				or in part at 1 or more worksites owned, operated, or controlled by such other
				employer;
												(ii)there are indicia of an employment
				relationship between the nonimmigrant and such other employer; and
												(iii)the employer has inquired of the other
				employer as to whether, and has no actual knowledge or notice that, during the
				period of employment and for a period of 30 days preceding the period of
				employment, the other employer has displaced or intends to displace a United
				States worker employed by the other employer in the occupation at the place of
				employment for which the employer seeks approval to employ H–2A workers.
												(F)Statement of liabilityThe application form shall include a clear
				statement explaining the liability under subparagraph (E) of an employer if the
				other employer described in such subparagraph displaces a United States worker
				as described in such subparagraph.
											(G)Provision of insuranceIf the job opportunity is not covered by
				the State workers’ compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of and in the
				course of the worker’s employment which will provide benefits at least equal to
				those provided under the State’s workers’ compensation law for comparable
				employment.
											(H)Employment of United States
				workers
												(i)RecruitmentThe employer has taken or will take the
				following steps to recruit United States workers for the job opportunities for
				which the H–2A nonimmigrant is, or H–2A nonimmigrants are, sought:
													(I)Contacting former workersThe employer shall make reasonable efforts
				through the sending of a letter by United States Postal Service mail, or
				otherwise, to contact any United States worker the employer employed during the
				previous season in the occupation at the place of intended employment for which
				the employer is applying for workers and has made the availability of the
				employer’s job opportunities in the occupation at the place of intended
				employment known to such previous workers, unless the worker was terminated
				from employment by the employer for a lawful job-related reason or abandoned
				the job before the worker completed the period of employment of the job
				opportunity for which the worker was hired.
													(II)Filing a job offer with the local office of
				the state employment security agencyNot later than 28 days before the date on
				which the employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall submit a copy of the job offer
				described in subsection (a)(2) to the local office of the State employment
				security agency which serves the area of intended employment and authorize the
				posting of the job opportunity on America’s Job Bank or other
				electronic job registry, except that nothing in this subclause shall require
				the employer to file an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
													(III)Advertising of job
				opportunitiesNot later than
				14 days before the date on which the employer desires to employ an H–2A worker
				in a temporary or seasonal agricultural job opportunity, the employer shall
				advertise the availability of the job opportunities for which the employer is
				seeking workers in a publication in the local labor market that is likely to be
				patronized by potential farm workers.
													(IV)Emergency proceduresThe Secretary of Labor shall, by
				regulation, provide a procedure for acceptance and approval of applications in
				which the employer has not complied with the provisions of this subparagraph
				because the employer’s need for H–2A workers could not reasonably have been
				foreseen.
													(ii)Job offersThe employer has offered or will offer the
				job to any eligible United States worker who applies and is equally or better
				qualified for the job for which the nonimmigrant is, or nonimmigrants are,
				sought and who will be available at the time and place of need.
												(iii)Period of employmentThe employer will provide employment to any
				qualified United States worker who applies to the employer during the period
				beginning on the date on which the H–2A worker departs for the employer’s place
				of employment and ending on the date on which 50 percent of the period of
				employment for which the H–2A worker who is in the job was hired has elapsed,
				subject to the following requirements:
													(I)ProhibitionNo person or entity shall willfully and
				knowingly withhold United States workers before the arrival of H–2A workers in
				order to force the hiring of United States workers under this clause.
													(II)ComplaintsUpon receipt of a complaint by an employer
				that a violation of subclause (I) has occurred, the Secretary of Labor shall
				immediately investigate. The Secretary of Labor shall, within 36 hours of the
				receipt of the complaint, issue findings concerning the alleged violation. If
				the Secretary of Labor finds that a violation has occurred, the Secretary of
				Labor shall immediately suspend the application of this clause with respect to
				that certification for that date of need.
													(III)Placement of united states
				workersBefore referring a
				United States worker to an employer during the period described in the matter
				preceding subclause (I), the Secretary of Labor shall make all reasonable
				efforts to place the United States worker in an open job acceptable to the
				worker, if there are other job offers pending with the job service that offer
				similar job opportunities in the area of intended employment.
													(iv)Statutory constructionNothing in this subparagraph shall be
				construed to prohibit an employer from using such legitimate selection criteria
				relevant to the type of job that are normal or customary to the type of job
				involved so long as such criteria are not applied in a discriminatory
				manner.
												(c)Applications by Associations on Behalf of
				Employer Members
										(1)In generalAn agricultural association may file an
				application under subsection (a) on behalf of 1 or more of its employer members
				that the association certifies in its application has or have agreed in writing
				to comply with the requirements of this section and sections 218A, 218B, and
				218C.
										(2)Treatment of associations acting as
				employersIf an association
				filing an application under paragraph (1) is a joint or sole employer of the
				temporary or seasonal agricultural workers requested on the application, the
				certifications granted under subsection (e)(2)(B) to the association may be
				used for the certified job opportunities of any of its producer members named
				on the application, and such workers may be transferred among such producer
				members to perform the agricultural services of a temporary or seasonal nature
				for which the certifications were granted.
										(d)Withdrawal of Applications
										(1)In generalAn employer may withdraw an application
				filed pursuant to subsection (a), except that if the employer is an
				agricultural association, the association may withdraw an application filed
				pursuant to subsection (a) with respect to 1 or more of its members. To
				withdraw an application, the employer or association shall notify the Secretary
				of Labor in writing, and the Secretary of Labor shall acknowledge in writing
				the receipt of such withdrawal notice. An employer who withdraws an application
				under subsection (a), or on whose behalf an application is withdrawn, is
				relieved of the obligations undertaken in the application.
										(2)LimitationAn application may not be withdrawn while
				any alien provided status under section 101(a)(15)(H)(ii)(a) pursuant to such
				application is employed by the employer.
										(3)Obligations under other
				statutesAny obligation
				incurred by an employer under any other law or regulation as a result of the
				recruitment of United States workers or H–2A workers under an offer of terms
				and conditions of employment required as a result of making an application
				under subsection (a) is unaffected by withdrawal of such application.
										(e)Review and Approval of
				Applications
										(1)Responsibility of employersThe employer shall make available for
				public examination, within 1 working day after the date on which an application
				under subsection (a) is filed, at the employer’s principal place of business or
				worksite, a copy of each such application (and such accompanying documents as
				are necessary).
										(2)Responsibility of the secretary of
				labor
											(A)Compilation of listThe Secretary of Labor shall compile, on a
				current basis, a list (by employer and by occupational classification) of the
				applications filed under subsection (a). Such list shall include the wage rate,
				number of workers sought, period of intended employment, and date of need. The
				Secretary of Labor shall make such list available for examination in the
				District of Columbia.
											(B)Review of applicationsThe Secretary of Labor shall review such an
				application only for completeness and obvious inaccuracies. Unless the
				Secretary of Labor finds that the application is incomplete or obviously
				inaccurate, the Secretary of Labor shall certify that the intending employer
				has filed with the Secretary of Labor an application as described in subsection
				(a). Such certification shall be provided within 7 days of the filing of the
				application.
											
							
								218A.H–2a employment requirements
									(a)Preferential Treatment of Aliens
				ProhibitedEmployers seeking
				to hire United States workers shall offer the United States workers no less
				than the same benefits, wages, and working conditions that the employer is
				offering, intends to offer, or will provide to H–2A workers. Conversely, no job
				offer may impose on United States workers any restrictions or obligations which
				will not be imposed on the employer’s H–2A workers.
									(b)Minimum Benefits, Wages, and Working
				ConditionsExcept in cases
				where higher benefits, wages, or working conditions are required by the
				provisions of subsection (a), in order to protect similarly employed United
				States workers from adverse effects with respect to benefits, wages, and
				working conditions, every job offer which shall accompany an application under
				section 218(b)(2) shall include each of the following benefit, wage, and
				working condition provisions:
										(1)Requirement to provide housing or a housing
				allowance
											(A)In generalAn employer applying under section 218(a)
				for H–2A workers shall offer to provide housing at no cost to all workers in
				job opportunities for which the employer has applied under that section and to
				all other workers in the same occupation at the place of employment, whose
				place of residence is beyond normal commuting distance.
											(B)Type of housingIn complying with subparagraph (A), an
				employer may, at the employer’s election, provide housing that meets applicable
				Federal standards for temporary labor camps or secure housing that meets
				applicable local standards for rental or public accommodation housing or other
				substantially similar class of habitation, or in the absence of applicable
				local standards, State standards for rental or public accommodation housing or
				other substantially similar class of habitation. In the absence of applicable
				local or State standards, Federal temporary labor camp standards shall
				apply.
											(C)Family
				housingIf it is the
				prevailing practice in the occupation and area of intended employment to
				provide family housing, family housing shall be provided to workers with
				families who request it.
											(D)Workers engaged in the range production of
				livestockThe Secretary of
				Labor shall issue regulations that address the specific requirements for the
				provision of housing to workers engaged in the range production of
				livestock.
											(E)LimitationNothing in this paragraph shall be
				construed to require an employer to provide or secure housing for persons who
				were not entitled to such housing under the temporary labor certification
				regulations in effect on June 1, 1986.
											(F)Charges for housing
												(i)Charges for public housingIf public housing provided for migrant
				agricultural workers under the auspices of a local, county, or State government
				is secured by an employer, and use of the public housing unit normally requires
				charges from migrant workers, such charges shall be paid by the employer
				directly to the appropriate individual or entity affiliated with the housing’s
				management.
												(ii)Deposit chargesCharges in the form of deposits for bedding
				or other similar incidentals related to housing shall not be levied upon
				workers by employers who provide housing for their workers. An employer may
				require a worker found to have been responsible for damage to such housing
				which is not the result of normal wear and tear related to habitation to
				reimburse the employer for the reasonable cost of repair of such damage.
												(G)Housing allowance as alternative
												(i)In generalIf the requirement set out in clause (ii)
				is satisfied, the employer may provide a reasonable housing allowance instead
				of offering housing under subparagraph (A). Upon the request of a worker
				seeking assistance in locating housing, the employer shall make a good faith
				effort to assist the worker in identifying and locating housing in the area of
				intended employment. An employer who offers a housing allowance to a worker, or
				assists a worker in locating housing which the worker occupies, pursuant to
				this clause shall not be deemed a housing provider under section 203 of the
				Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1823) solely
				by virtue of providing such housing allowance. No housing allowance may be used
				for housing which is owned or controlled by the employer.
												(ii)CertificationThe requirement of this clause is satisfied
				if the Governor of the State certifies to the Secretary of Labor that there is
				adequate housing available in the area of intended employment for migrant farm
				workers and H–2A workers who are seeking temporary housing while employed in
				agricultural work. Such certification shall expire after 3 years unless renewed
				by the Governor of the State.
												(iii)Amount of allowance
													(I)Nonmetropolitan countiesIf the place of employment of the workers
				provided an allowance under this subparagraph is a nonmetropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for nonmetropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
													(II)Metropolitan countiesIf the place of employment of the workers
				provided an allowance under this paragraph is in a metropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for metropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
													(2)Reimbursement of transportation
											(A)To place of employmentA worker who completes 50 percent of the
				period of employment of the job opportunity for which the worker was hired
				shall be reimbursed by the employer for the cost of the worker’s transportation
				and subsistence from the place from which the worker came to work for the
				employer (or place of last employment, if the worker traveled from such place)
				to the place of employment.
											(B)From place of employmentA worker who completes the period of
				employment for the job opportunity involved shall be reimbursed by the employer
				for the cost of the worker’s transportation and subsistence from the place of
				employment to the place from which the worker, disregarding intervening
				employment, came to work for the employer, or to the place of next employment,
				if the worker has contracted with a subsequent employer who has not agreed to
				provide or pay for the worker’s transportation and subsistence to such
				subsequent employer’s place of employment.
											(C)Limitation
												(i)Amount of reimbursementExcept as provided in clause (ii), the
				amount of reimbursement provided under subparagraph (A) or (B) to a worker or
				alien shall not exceed the lesser of—
													(I)the actual cost to the worker or alien of
				the transportation and subsistence involved; or
													(II)the most economical and reasonable common
				carrier transportation charges and subsistence costs for the distance
				involved.
													(ii)Distance traveledNo reimbursement under subparagraph (A) or
				(B) shall be required if the distance traveled is 100 miles or less, or the
				worker is not residing in employer-provided housing or housing secured through
				an allowance as provided in paragraph (1)(G).
												(D)Early terminationIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (4)(D)) before
				the anticipated ending date of employment, the employer shall provide the
				transportation and subsistence required by subparagraph (B) and,
				notwithstanding whether the worker has completed 50 percent of the period of
				employment, shall provide the transportation reimbursement required by
				subparagraph (A).
											(E)Transportation between living quarters and
				worksiteThe employer shall
				provide transportation between the worker’s living quarters and the employer’s
				worksite without cost to the worker, and such transportation will be in
				accordance with applicable laws and regulations.
											(3)Required wages
											(A)In generalAn employer applying for workers under
				section 218(a) shall offer to pay, and shall pay, all workers in the occupation
				for which the employer has applied for workers, not less (and is not required
				to pay more) than the greater of the prevailing wage in the occupation in the
				area of intended employment or the adverse effect wage rate. No worker shall be
				paid less than the greater of the hourly wage prescribed under section 6(a)(1)
				of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
				State minimum wage.
											(B)LimitationEffective on the date of the enactment of
				the Agricultural Job Opportunities, Benefits,
				and Security Act of 2009 and continuing for 3 years thereafter,
				no adverse effect wage rate for a State may be more than the adverse effect
				wage rate for that State in effect on January 1, 2009, as established by
				section 655.107 of title 20, Code of Federal Regulations.
											(C)Required wages after 3-year freeze
												(i)First adjustmentIf Congress does not set a new wage
				standard applicable to this section before the first March 1 that is not less
				than 3 years after the date of enactment of this section, the adverse effect
				wage rate for each State beginning on such March 1 shall be the wage rate that
				would have resulted if the adverse effect wage rate in effect on January 1,
				2009, had been annually adjusted, beginning on March 1, 2012, by the lesser
				of—
													(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
													(II)4 percent.
													(ii)Subsequent annual adjustmentsBeginning on the first March 1 that is not
				less than 4 years after the date of enactment of this section, and each March 1
				thereafter, the adverse effect wage rate then in effect for each State shall be
				adjusted by the lesser of—
													(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
													(II)4 percent.
													(D)DeductionsThe employer shall make only those
				deductions from the worker’s wages that are authorized by law or are reasonable
				and customary in the occupation and area of employment. The job offer shall
				specify all deductions not required by law which the employer will make from
				the worker’s wages.
											(E)Frequency of payThe employer shall pay the worker not less
				frequently than twice monthly, or in accordance with the prevailing practice in
				the area of employment, whichever is more frequent.
											(F)Hours and earnings statementsThe employer shall furnish to the worker,
				on or before each payday, in 1 or more written statements—
												(i)the worker’s total earnings for the pay
				period;
												(ii)the worker’s hourly rate of pay, piece rate
				of pay, or both;
												(iii)the hours of employment which have been
				offered to the worker (broken out by hours offered in accordance with and over
				and above the 3/4 guarantee described in paragraph
				(4);
												(iv)the hours actually worked by the
				worker;
												(v)an itemization of the deductions made from
				the worker’s wages; and
												(vi)if piece rates of pay are used, the units
				produced daily.
												(G)Report on wage protectionsNot later than December 31, 2011, the
				Comptroller General of the United States shall prepare and transmit to the
				Secretary of Labor, the Committee on the Judiciary of the Senate, and Committee
				on the Judiciary of the House of Representatives, a report that
				addresses—
												(i)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural workforce has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
												(ii)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
												(iii)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
												(iv)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage; and
												(v)recommendations for future wage protection
				under this section.
												(H)Commission on wage standards
												(i)EstablishmentThere is established the Commission on
				Agricultural Wage Standards under the H–2A program (in this subparagraph
				referred to as the Commission).
												(ii)CompositionThe Commission shall consist of 10 members
				as follows:
													(I)Four representatives of agricultural
				employers and 1 representative of the Department of Agriculture, each appointed
				by the Secretary of Agriculture.
													(II)Four representatives of agricultural
				workers and 1 representative of the Department of Labor, each appointed by the
				Secretary of Labor.
													(iii)FunctionsThe Commission shall conduct a study that
				shall address—
													(I)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural workforce has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
													(II)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
													(III)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
													(IV)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage rate; and
													(V)recommendations for future wage protection
				under this section.
													(iv)Final reportNot later than December 31, 2011, the
				Commission shall submit a report to the Congress setting forth the findings of
				the study conducted under clause (iii).
												(v)Termination dateThe Commission shall terminate upon
				submitting its final report.
												(4)Guarantee of employment
											(A)Offer to workerThe employer shall guarantee to offer the
				worker employment for the hourly equivalent of at least
				3/4 of the work days of the total period of employment,
				beginning with the first work day after the arrival of the worker at the place
				of employment and ending on the expiration date specified in the job offer. For
				purposes of this subparagraph, the hourly equivalent means the number of hours
				in the work days as stated in the job offer and shall exclude the worker’s
				Sabbath and Federal holidays. If the employer affords the United States or H–2A
				worker less employment than that required under this paragraph, the employer
				shall pay such worker the amount which the worker would have earned had the
				worker, in fact, worked for the guaranteed number of hours.
											(B)Failure to workAny hours which the worker fails to work,
				up to a maximum of the number of hours specified in the job offer for a work
				day, when the worker has been offered an opportunity to do so, and all hours of
				work actually performed (including voluntary work in excess of the number of
				hours specified in the job offer in a work day, on the worker’s Sabbath, or on
				Federal holidays) may be counted by the employer in calculating whether the
				period of guaranteed employment has been met.
											(C)Abandonment of employment, termination for
				causeIf the worker
				voluntarily abandons employment before the end of the contract period, or is
				terminated for cause, the worker is not entitled to the
				3/4 guarantee described in subparagraph
				(A).
											(D)Contract impossibilityIf, before the expiration of the period of
				employment specified in the job offer, the services of the worker are no longer
				required for reasons beyond the control of the employer due to any form of
				natural disaster, including a flood, hurricane, freeze, earthquake, fire,
				drought, plant or animal disease or pest infestation, or regulatory drought,
				before the guarantee in subparagraph (A) is fulfilled, the employer may
				terminate the worker’s employment. In the event of such termination, the
				employer shall fulfill the employment guarantee in subparagraph (A) for the
				work days that have elapsed from the first work day after the arrival of the
				worker to the termination of employment. In such cases, the employer will make
				efforts to transfer the United States worker to other comparable employment
				acceptable to the worker. If such transfer is not effected, the employer shall
				provide the return transportation required in paragraph (2)(D).
											(5)Motor vehicle safety
											(A)Mode of transportation subject to
				coverage
												(i)In generalExcept as provided in clauses (iii) and
				(iv), this subsection applies to any H–2A employer that uses or causes to be
				used any vehicle to transport an H–2A worker within the United States.
												(ii)Defined termIn this paragraph, the term uses or
				causes to be used—
													(I)applies only to transportation provided by
				an H–2A employer to an H–2A worker, or by a farm labor contractor to an H–2A
				worker at the request or direction of an H–2A employer; and
													(II)does not apply to—
														(aa)transportation provided, or transportation
				arrangements made, by an H–2A worker, unless the employer specifically
				requested or arranged such transportation; or
														(bb)car pooling arrangements made by H–2A
				workers themselves, using 1 of the workers’ own vehicles, unless specifically
				requested by the employer directly or through a farm labor contractor.
														(iii)ClarificationProviding a job offer to an H–2A worker
				that causes the worker to travel to or from the place of employment, or the
				payment or reimbursement of the transportation costs of an H–2A worker by an
				H–2A employer, shall not constitute an arrangement of, or participation in,
				such transportation.
												(iv)Agricultural machinery and equipment
				excludedThis subsection does
				not apply to the transportation of an H–2A worker on a tractor, combine,
				harvester, picker, or other similar machinery or equipment while such worker is
				actually engaged in the planting, cultivating, or harvesting of agricultural
				commodities or the care of livestock or poultry or engaged in transportation
				incidental thereto.
												(v)Common carriers excludedThis subsection does not apply to common
				carrier motor vehicle transportation in which the provider holds itself out to
				the general public as engaging in the transportation of passengers for hire and
				holds a valid certification of authorization for such purposes from an
				appropriate Federal, State, or local agency.
												(B)Applicability of standards, licensing, and
				insurance requirements
												(i)In generalWhen using, or causing to be used, any
				vehicle for the purpose of providing transportation to which this subparagraph
				applies, each employer shall—
													(I)ensure that each such vehicle conforms to
				the standards prescribed by the Secretary of Labor under section 401(b) of the
				Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1841(b)) and
				other applicable Federal and State safety standards;
													(II)ensure that each driver has a valid and
				appropriate license, as provided by State law, to operate the vehicle;
				and
													(III)have an insurance policy or a liability
				bond that is in effect which insures the employer against liability for damage
				to persons or property arising from the ownership, operation, or causing to be
				operated, of any vehicle used to transport any H–2A worker.
													(ii)Amount of insurance requiredThe level of insurance required shall be
				determined by the Secretary of Labor pursuant to regulations to be issued under
				this subsection.
												(iii)Effect of workers’ compensation
				coverageIf the employer of
				any H–2A worker provides workers’ compensation coverage for such worker in the
				case of bodily injury or death as provided by State law, the following
				adjustments in the requirements of subparagraph (B)(i)(III) relating to having
				an insurance policy or liability bond apply:
													(I)No insurance policy or liability bond shall
				be required of the employer, if such workers are transported only under
				circumstances for which there is coverage under such State law.
													(II)An insurance policy or liability bond shall
				be required of the employer for circumstances under which coverage for the
				transportation of such workers is not provided under such State law.
													(c)Compliance With Labor LawsAn employer shall assure that, except as
				otherwise provided in this section, the employer will comply with all
				applicable Federal, State, and local labor laws, including laws affecting
				migrant and seasonal agricultural workers, with respect to all United States
				workers and alien workers employed by the employer, except that a violation of
				this assurance shall not constitute a violation of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).
									(d)Copy of Job OfferThe employer shall provide to the worker,
				not later than the day the work commences, a copy of the employer’s application
				and job offer described in section 218(a), or, if the employer will require the
				worker to enter into a separate employment contract covering the employment in
				question, such separate employment contract.
									(e)Range Production of LivestockNothing in this section, section 218, or
				section 218B shall preclude the Secretary of Labor and the Secretary from
				continuing to apply special procedures and requirements to the admission and
				employment of aliens in occupations involving the range production of
				livestock.
									218B.Procedure for admission and extension of
				stay of h–2a workers
									(a)Petitioning for AdmissionAn employer, or an association acting as an
				agent or joint employer for its members, that seeks the admission into the
				United States of an H–2A worker may file a petition with the Secretary. The
				petition shall be accompanied by an accepted and currently valid certification
				provided by the Secretary of Labor under section 218(e)(2)(B) covering the
				petitioner.
									(b)Expedited Adjudication by the
				SecretaryThe Secretary shall
				establish a procedure for expedited adjudication of petitions filed under
				subsection (a) and within 7 working days shall, by fax, cable, or other means
				assuring expedited delivery, transmit a copy of notice of action on the
				petition to the petitioner and, in the case of approved petitions, to the
				appropriate immigration officer at the port of entry or United States consulate
				(as the case may be) where the petitioner has indicated that the alien
				beneficiary (or beneficiaries) will apply for a visa or admission to the United
				States.
									(c)Criteria for Admissibility
										(1)In generalAn H–2A worker shall be considered
				admissible to the United States if the alien is otherwise admissible under this
				section, section 218, and section 218A, and the alien is not ineligible under
				paragraph (2).
										(2)DisqualificationAn alien shall be considered inadmissible
				to the United States and ineligible for nonimmigrant status under section
				101(a)(15)(H)(ii)(a) if the alien has, at any time during the past 5
				years—
											(A)violated a material provision of this
				section, including the requirement to promptly depart the United States when
				the alien’s authorized period of admission under this section has expired;
				or
											(B)otherwise violated a term or condition of
				admission into the United States as a nonimmigrant, including overstaying the
				period of authorized admission as such a nonimmigrant.
											(3)Waiver of ineligibility for unlawful
				presence
											(A)In generalAn alien who has not previously been
				admitted into the United States pursuant to this section, and who is otherwise
				eligible for admission in accordance with paragraphs (1) and (2), shall not be
				deemed inadmissible by virtue of section 212(a)(9)(B). If an alien described in
				the preceding sentence is present in the United States, the alien may apply
				from abroad for H–2A status, but may not be granted that status in the United
				States.
											(B)Maintenance of waiverAn alien provided an initial waiver of
				ineligibility pursuant to subparagraph (A) shall remain eligible for such
				waiver unless the alien violates the terms of this section or again becomes
				ineligible under section 212(a)(9)(B) by virtue of unlawful presence in the
				United States after the date of the initial waiver of ineligibility pursuant to
				subparagraph (A).
											(d)Period of Admission
										(1)In generalThe alien shall be admitted for the period
				of employment in the application certified by the Secretary of Labor pursuant
				to section 218(e)(2)(B), not to exceed 10 months, supplemented by a period of
				not more than 1 week before the beginning of the period of employment for the
				purpose of travel to the worksite and a period of 14 days following the period
				of employment for the purpose of departure or extension based on a subsequent
				offer of employment, except that—
											(A)the alien is not authorized to be employed
				during such 14-day period except in the employment for which the alien was
				previously authorized; and
											(B)the total period of employment, including
				such 14-day period, may not exceed 10 months.
											(2)ConstructionNothing in this subsection shall limit the
				authority of the Secretary to extend the stay of the alien under any other
				provision of this Act.
										(e)Abandonment of Employment
										(1)In generalAn alien admitted or provided status under
				section 101(a)(15)(H)(ii)(a) who abandons the employment which was the basis
				for such admission or status shall be considered to have failed to maintain
				nonimmigrant status as an H–2A worker and shall depart the United States or be
				subject to removal under section 237(a)(1)(C)(i).
										(2)Report by employerThe employer, or association acting as
				agent for the employer, shall notify the Secretary not later than 7 days after
				an H–2A worker prematurely abandons employment.
										(3)Removal by the secretaryThe Secretary shall promptly remove from
				the United States any H–2A worker who violates any term or condition of the
				worker’s nonimmigrant status.
										(4)Voluntary terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate his or her employment if the alien promptly departs the
				United States upon termination of such employment.
										(f)Replacement of Alien
										(1)In generalUpon presentation of the notice to the
				Secretary required by subsection (e)(2), the Secretary of State shall promptly
				issue a visa to, and the Secretary shall admit into the United States, an
				eligible alien designated by the employer to replace an H–2A worker—
											(A)who abandons or prematurely terminates
				employment; or
											(B)whose employment is terminated after a
				United States worker is employed pursuant to section 218(b)(2)(H)(iii), if the
				United States worker voluntarily departs before the end of the period of
				intended employment or if the employment termination is for a lawful
				job-related reason.
											(2)ConstructionNothing in this subsection is intended to
				limit any preference required to be accorded United States workers under any
				other provision of this Act.
										(g)Identification Document
										(1)In generalEach alien authorized to be admitted under
				section 101(a)(15)(H)(ii)(a) shall be provided an identification and employment
				eligibility document to verify eligibility for employment in the United States
				and verify the alien’s identity.
										(2)RequirementsNo identification and employment
				eligibility document may be issued which does not meet the following
				requirements:
											(A)The document shall be capable of reliably
				determining whether—
												(i)the individual with the identification and
				employment eligibility document whose eligibility is being verified is in fact
				eligible for employment;
												(ii)the individual whose eligibility is being
				verified is claiming the identity of another person; and
												(iii)the individual whose eligibility is being
				verified is authorized to be admitted into, and employed in, the United States
				as an H–2A worker.
												(B)The document shall be in a form that is
				resistant to counterfeiting and to tampering.
											(C)The document shall—
												(i)be compatible with other databases of the
				Secretary for the purpose of excluding aliens from benefits for which they are
				not eligible and determining whether the alien is unlawfully present in the
				United States; and
												(ii)be compatible with law enforcement
				databases to determine if the alien has been convicted of criminal
				offenses.
												(h)Extension of Stay of H–2A Aliens in the
				United States
										(1)Extension of stayIf an employer seeks approval to employ an
				H–2A alien who is lawfully present in the United States, the petition filed by
				the employer or an association pursuant to subsection (a), shall request an
				extension of the alien’s stay and a change in the alien’s employment.
										(2)Limitation on filing a petition for
				extension of stayA petition
				may not be filed for an extension of an alien’s stay—
											(A)for a period of more than 10 months;
				or
											(B)to a date that is more than 3 years after
				the date of the alien’s last admission to the United States under this
				section.
											(3)Work authorization upon filing a petition
				for extension of stay
											(A)In generalAn alien who is lawfully present in the
				United States may commence the employment described in a petition under
				paragraph (1) on the date on which the petition is filed.
											(B)DefinitionFor purposes of subparagraph (A), the term
				file means sending the petition by certified mail via the United
				States Postal Service, return receipt requested, or delivered by guaranteed
				commercial delivery which will provide the employer with a documented
				acknowledgment of the date of receipt of the petition.
											(C)Handling of petitionThe employer shall provide a copy of the
				employer’s petition to the alien, who shall keep the petition with the alien’s
				identification and employment eligibility document as evidence that the
				petition has been filed and that the alien is authorized to work in the United
				States.
											(D)Approval of petitionUpon approval of a petition for an
				extension of stay or change in the alien’s authorized employment, the Secretary
				shall provide a new or updated employment eligibility document to the alien
				indicating the new validity date, after which the alien is not required to
				retain a copy of the petition.
											(4)Limitation on employment authorization of
				aliens without valid identification and employment eligibility
				documentAn expired
				identification and employment eligibility document, together with a copy of a
				petition for extension of stay or change in the alien’s authorized employment
				that complies with the requirements of paragraph (1), shall constitute a valid
				work authorization document for a period of not more than 60 days beginning on
				the date on which such petition is filed, after which time only a currently
				valid identification and employment eligibility document shall be
				acceptable.
										(5)Limitation on an individual’s stay in
				status
											(A)Maximum
				periodThe maximum continuous
				period of authorized status as an H–2A worker (including any extensions) is 3
				years.
											(B)Requirement to remain outside the united
				states
												(i)In generalSubject to clause (ii), in the case of an
				alien outside the United States whose period of authorized status as an H–2A
				worker (including any extensions) has expired, the alien may not again apply
				for admission to the United States as an H–2A worker unless the alien has
				remained outside the United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2A worker (including any extensions).
												(ii)ExceptionClause (i) shall not apply in the case of
				an alien if the alien’s period of authorized status as an H–2A worker
				(including any extensions) was for a period of not more than 10 months and such
				alien has been outside the United States for at least 2 months during the 12
				months preceding the date the alien again is applying for admission to the
				United States as an H–2A worker.
												(i)Special rules for aliens employed as
				sheepherders, goat herders, or dairy workersNotwithstanding any provision of the
				Agricultural Job Opportunities, Benefits, and
				Security Act of 2009, an alien admitted under section
				101(a)(15)(H)(ii)(a) for employment as a sheepherder, goat herder, or dairy
				worker—
										(1)may be admitted for an initial period of 12
				months;
										(2)subject to subsection (j)(5), may have such
				initial period of admission extended for a period of up to 3 years; and
										(3)shall not be subject to the requirements of
				subsection (h)(5) (relating to periods of absence from the United
				States).
										(j)Adjustment to lawful permanent resident
				status for aliens employed as sheepherders, goat herders, or dairy
				workers
										(1)Eligible
				alienFor purposes of this
				subsection, the term eligible alien means an alien—
											(A)having nonimmigrant status under section
				101(a)(15)(H)(ii)(a) based on employment as a sheepherder, goat herder, or
				dairy worker;
											(B)who has maintained such nonimmigrant status
				in the United States for a cumulative total of 36 months (excluding any period
				of absence from the United States); and
											(C)who is seeking to receive an immigrant visa
				under section 203(b)(3)(A)(iii).
											(2)Classification petitionIn the case of an eligible alien, the
				petition under section 204 for classification under section 203(b)(3)(A)(iii)
				may be filed by—
											(A)the alien’s employer on behalf of the
				eligible alien; or
											(B)the eligible alien.
											(3)No labor certification
				requiredNotwithstanding
				section 203(b)(3)(C), no determination under section 212(a)(5)(A) is required
				with respect to an immigrant visa described in paragraph (1)(C) for an eligible
				alien.
										(4)Effect of petitionThe filing of a petition described in
				paragraph (2) or an application for adjustment of status based on the approval
				of such a petition shall not constitute evidence of an alien’s ineligibility
				for nonimmigrant status under section 101(a)(15)(H)(ii)(a).
										(5)Extension of stayThe Secretary shall extend the stay of an
				eligible alien having a pending or approved classification petition described
				in paragraph (2) in 1-year increments until a final determination is made on
				the alien’s eligibility for adjustment of status to that of an alien lawfully
				admitted for permanent residence.
										(6)ConstructionNothing in this subsection shall be
				construed to prevent an eligible alien from seeking adjustment of status in
				accordance with any other provision of law.
										218C.Worker protections and labor standards
				enforcement
									(a)Enforcement Authority
										(1)Investigation of complaints
											(A)Aggrieved person or third-party
				complaintsThe Secretary of
				Labor shall establish a process for the receipt, investigation, and disposition
				of complaints respecting a petitioner’s failure to meet a condition specified
				in section 218(b), or an employer’s misrepresentation of material facts in an
				application under section 218(a). Complaints may be filed by any aggrieved
				person or organization (including bargaining representatives). No investigation
				or hearing shall be conducted on a complaint concerning such a failure or
				misrepresentation unless the complaint was filed not later than 12 months after
				the date of the failure, or misrepresentation, respectively. The Secretary of
				Labor shall conduct an investigation under this subparagraph if there is
				reasonable cause to believe that such a failure or misrepresentation has
				occurred.
											(B)Determination on complaintUnder such process, the Secretary of Labor
				shall provide, within 30 days after the date such a complaint is filed, for a
				determination as to whether or not a reasonable basis exists to make a finding
				described in subparagraph (C), (D), (E), or (G). If the Secretary of Labor
				determines that such a reasonable basis exists, the Secretary of Labor shall
				provide for notice of such determination to the interested parties and an
				opportunity for a hearing on the complaint, in accordance with section 556 of
				title 5, United States Code, within 60 days after the date of the
				determination. If such a hearing is requested, the Secretary of Labor shall
				make a finding concerning the matter not later than 60 days after the date of
				the hearing. In the case of similar complaints respecting the same applicant,
				the Secretary of Labor may consolidate the hearings under this subparagraph on
				such complaints.
											(C)Failures to meet conditionsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, a failure to meet a condition of
				paragraph (1)(A), (1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section
				218(b), a substantial failure to meet a condition of paragraph (1)(C), (1)(E),
				(2)(C), (2)(D), (2)(E), or (2)(H) of section 218(b), or a material
				misrepresentation of fact in an application under section 218(a)—
												(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $1,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
												(ii)the Secretary may disqualify the employer
				from the employment of aliens described in section 101(a)(15)(H)(ii)(a) for a
				period of 1 year.
												(D)Willful failures and willful
				misrepresentationsIf the
				Secretary of Labor finds, after notice and opportunity for hearing, a willful
				failure to meet a condition of section 218(b), a willful misrepresentation of a
				material fact in an application under section 218(a), or a violation of
				subsection (d)(1)—
												(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $5,000 per violation) as the Secretary of Labor determines to be
				appropriate;
												(ii)the Secretary of Labor may seek appropriate
				legal or equitable relief to effectuate the purposes of subsection (d)(1);
				and
												(iii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 2 years.
												(E)Displacement of United States
				workersIf the Secretary of
				Labor finds, after notice and opportunity for hearing, a willful failure to
				meet a condition of section 218(b) or a willful misrepresentation of a material
				fact in an application under section 218(a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer’s application under
				section 218(a) or during the period of 30 days preceding such period of
				employment—
												(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $15,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
												(ii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 3 years.
												(F)Limitations on civil money
				penaltiesThe Secretary of
				Labor shall not impose total civil money penalties with respect to an
				application under section 218(a) in excess of $90,000.
											(G)Failures to pay wages or required
				benefitsIf the Secretary of
				Labor finds, after notice and opportunity for a hearing, that the employer has
				failed to pay the wages, or provide the housing allowance, transportation,
				subsistence reimbursement, or guarantee of employment, required under section
				218A(b), the Secretary of Labor shall assess payment of back wages, or other
				required benefits, due any United States worker or H–2A worker employed by the
				employer in the specific employment in question. The back wages or other
				required benefits under section 218A(b) shall be equal to the difference
				between the amount that should have been paid and the amount that actually was
				paid to such worker.
											(2)Statutory constructionNothing in this section shall be construed
				as limiting the authority of the Secretary of Labor to conduct any compliance
				investigation under any other labor law, including any law affecting migrant
				and seasonal agricultural workers, or, in the absence of a complaint under this
				section, under section 218 or 218A.
										(b)Rights Enforceable by Private Right of
				ActionH–2A workers may
				enforce the following rights through the private right of action provided in
				subsection (c), and no other right of action shall exist under Federal or State
				law to enforce such rights:
										(1)The providing of housing or a housing
				allowance as required under section 218A(b)(1).
										(2)The reimbursement of transportation as
				required under section 218A(b)(2).
										(3)The payment of wages required under section
				218A(b)(3) when due.
										(4)The benefits and material terms and
				conditions of employment expressly provided in the job offer described in
				section 218(a)(2), not including the assurance to comply with other Federal,
				State, and local labor laws described in section 218A(c), compliance with which
				shall be governed by the provisions of such laws.
										(5)The guarantee of employment required under
				section 218A(b)(4).
										(6)The motor vehicle safety requirements under
				section 218A(b)(5).
										(7)The prohibition of discrimination under
				subsection (d)(2).
										(c)Private Right of Action
										(1)MediationUpon the filing of a complaint by an H–2A
				worker aggrieved by a violation of rights enforceable under subsection (b), and
				within 60 days of the filing of proof of service of the complaint, a party to
				the action may file a request with the Federal Mediation and Conciliation
				Service to assist the parties in reaching a satisfactory resolution of all
				issues involving all parties to the dispute. Upon a filing of such request and
				giving of notice to the parties, the parties shall attempt mediation within the
				period specified in subparagraph (B).
											(A)Mediation servicesThe Federal Mediation and Conciliation
				Service shall be available to assist in resolving disputes arising under
				subsection (b) between H–2A workers and agricultural employers without charge
				to the parties.
											(B)90-day limitThe Federal Mediation and Conciliation
				Service may conduct mediation or other nonbinding dispute resolution activities
				for a period not to exceed 90 days beginning on the date on which the Federal
				Mediation and Conciliation Service receives the request for assistance unless
				the parties agree to an extension of this period of time.
											(C)Authorization
												(i)In generalSubject to clause (ii), there are
				authorized to be appropriated to the Federal Mediation and Conciliation Service
				$500,000 for each fiscal year to carry out this section.
												(ii)MediationNotwithstanding any other provision of law,
				the Director of the Federal Mediation and Conciliation Service is authorized to
				conduct the mediation or other dispute resolution activities from any other
				appropriated funds available to the Director and to reimburse such appropriated
				funds when the funds are appropriated pursuant to this authorization, such
				reimbursement to be credited to appropriations currently available at the time
				of receipt.
												(2)Maintenance of civil action in district
				court by aggrieved personAn
				H–2A worker aggrieved by a violation of rights enforceable under subsection (b)
				by an agricultural employer or other person may file suit in any district court
				of the United States having jurisdiction over the parties, without regard to
				the amount in controversy, without regard to the citizenship of the parties,
				and without regard to the exhaustion of any alternative administrative remedies
				under this Act, not later than 3 years after the date the violation
				occurs.
										(3)ElectionAn H–2A worker who has filed an
				administrative complaint with the Secretary of Labor may not maintain a civil
				action under paragraph (2) unless a complaint based on the same violation filed
				with the Secretary of Labor under subsection (a)(1) is withdrawn before the
				filing of such action, in which case the rights and remedies available under
				this subsection shall be exclusive.
										(4)Preemption of state contract
				rightsNothing in this Act
				shall be construed to diminish the rights and remedies of an H–2A worker under
				any other Federal or State law or regulation or under any collective bargaining
				agreement, except that no court or administrative action shall be available
				under any State contract law to enforce the rights created by this Act.
										(5)Waiver of rights prohibitedAgreements by employees purporting to waive
				or modify their rights under this Act shall be void as contrary to public
				policy, except that a waiver or modification of the rights or obligations in
				favor of the Secretary of Labor shall be valid for purposes of the enforcement
				of this Act. The preceding sentence may not be construed to prohibit agreements
				to settle private disputes or litigation.
										(6)Award of damages or other equitable
				relief
											(A)If the court finds that the respondent has
				intentionally violated any of the rights enforceable under subsection (b), it
				shall award actual damages, if any, or equitable relief.
											(B)Any civil action brought under this section
				shall be subject to appeal as provided in chapter 83 of title 28, United States
				Code.
											(7)Workers’ compensation benefits; exclusive
				remedy
											(A)Notwithstanding any other provision of this
				section, where a State’s workers’ compensation law is applicable and coverage
				is provided for an H–2A worker, the workers’ compensation benefits shall be the
				exclusive remedy for the loss of such worker under this section in the case of
				bodily injury or death in accordance with such State’s workers’ compensation
				law.
											(B)The exclusive remedy prescribed in
				subparagraph (A) precludes the recovery under paragraph (6) of actual damages
				for loss from an injury or death but does not preclude other equitable relief,
				except that such relief shall not include back or front pay or in any manner,
				directly or indirectly, expand or otherwise alter or affect—
												(i)a recovery under a State workers’
				compensation law; or
												(ii)rights conferred under a State workers’
				compensation law.
												(8)Tolling of statute of
				limitationsIf it is
				determined under a State workers’ compensation law that the workers’
				compensation law is not applicable to a claim for bodily injury or death of an
				H–2A worker, the statute of limitations for bringing an action for actual
				damages for such injury or death under subsection (c) shall be tolled for the
				period during which the claim for such injury or death under such State
				workers’ compensation law was pending. The statute of limitations for an action
				for actual damages or other equitable relief arising out of the same
				transaction or occurrence as the injury or death of the H–2A worker shall be
				tolled for the period during which the claim for such injury or death was
				pending under the State workers’ compensation law.
										(9)Preclusive effectAny settlement by an H–2A worker and an
				H–2A employer or any person reached through the mediation process required
				under subsection (c)(1) shall preclude any right of action arising out of the
				same facts between the parties in any Federal or State court or administrative
				proceeding, unless specifically provided otherwise in the settlement
				agreement.
										(10)SettlementsAny settlement by the Secretary of Labor
				with an H–2A employer on behalf of an H–2A worker of a complaint filed with the
				Secretary of Labor under this section or any finding by the Secretary of Labor
				under subsection (a)(1)(B) shall preclude any right of action arising out of
				the same facts between the parties under any Federal or State court or
				administrative proceeding, unless specifically provided otherwise in the
				settlement agreement.
										(d)Discrimination Prohibited
										(1)In generalIt is a violation of this subsection for
				any person who has filed an application under section 218(a), to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any other manner
				discriminate against an employee (which term, for purposes of this subsection,
				includes a former employee and an applicant for employment) because the
				employee has disclosed information to the employer, or to any other person,
				that the employee reasonably believes evidences a violation of section 218 or
				218A or any rule or regulation pertaining to section 218 or 218A, or because
				the employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer’s compliance with the requirements of
				section 218 or 218A or any rule or regulation pertaining to either of such
				sections.
										(2)Discrimination against h–2a
				workersIt is a violation of
				this subsection for any person who has filed an application under section
				218(a), to intimidate, threaten, restrain, coerce, blacklist, discharge, or in
				any manner discriminate against an H–2A employee because such worker has, with
				just cause, filed a complaint with the Secretary of Labor regarding a denial of
				the rights enumerated and enforceable under subsection (b) or instituted, or
				caused to be instituted, a private right of action under subsection (c)
				regarding the denial of the rights enumerated under subsection (b), or has
				testified or is about to testify in any court proceeding brought under
				subsection (c).
										(e)Authorization To Seek Other Appropriate
				EmploymentThe Secretary of
				Labor and the Secretary shall establish a process under which an H–2A worker
				who files a complaint regarding a violation of subsection (d) and is otherwise
				eligible to remain and work in the United States may be allowed to seek other
				appropriate employment in the United States for a period not to exceed the
				maximum period of stay authorized for such nonimmigrant classification.
									(f)Role of Associations
										(1)Violation by a member of an
				associationAn employer on
				whose behalf an application is filed by an association acting as its agent is
				fully responsible for such application, and for complying with the terms and
				conditions of sections 218 and 218A, as though the employer had filed the
				application itself. If such an employer is determined, under this section, to
				have committed a violation, the penalty for such violation shall apply only to
				that member of the association unless the Secretary of Labor determines that
				the association or other member participated in, had knowledge, or reason to
				know, of the violation, in which case the penalty shall be invoked against the
				association or other association member as well.
										(2)Violations by an association acting as an
				employerIf an association
				filing an application as a sole or joint employer is determined to have
				committed a violation under this section, the penalty for such violation shall
				apply only to the association unless the Secretary of Labor determines that an
				association member or members participated in or had knowledge, or reason to
				know of the violation, in which case the penalty shall be invoked against the
				association member or members as well.
										218D.DefinitionsFor purposes of this section and section
				218, 218A, 218B, and 218C:
									(1)Agricultural employmentThe term agricultural
				employment means any service or activity that is considered to be
				agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal
				Revenue Code of 1986 or the performance of agricultural labor or services
				described in section 101(a)(15)(H)(ii)(a).
									(2)Bona fide unionThe term bona fide union means
				any organization in which employees participate and which exists for the
				purpose of dealing with employers concerning grievances, labor disputes, wages,
				rates of pay, hours of employment, or other terms and conditions of work for
				agricultural employees. Such term does not include an organization formed,
				created, administered, supported, dominated, financed, or controlled by an
				employer or employer association or its agents or representatives.
									(3)DisplaceThe term displace, in the case
				of an application with respect to 1 or more H–2A workers by an employer, means
				laying off a United States worker from a job for which the H–2A worker or
				workers is or are sought.
									(4)EligibleThe term eligible, when used
				with respect to an individual, means an individual who is not an unauthorized
				alien (as defined in section 274A).
									(5)EmployerThe term employer means any
				person or entity, including any farm labor contractor and any agricultural
				association, that employs workers in agricultural employment.
									(6)H–2A employerThe term H–2A employer means
				an employer who seeks to hire 1 or more nonimmigrant aliens described in
				section 101(a)(15)(H)(ii)(a).
									(7)H–2A workerThe term H–2A worker means a
				nonimmigrant described in section 101(a)(15)(H)(ii)(a).
									(8)Job opportunityThe term job opportunity means
				a job opening for temporary or seasonal full-time employment at a place in the
				United States to which United States workers can be referred.
									(9)Laying off
										(A)In generalThe term laying off, with
				respect to a worker—
											(i)means to cause the worker’s loss of
				employment, other than through a discharge for inadequate performance,
				violation of workplace rules, cause, voluntary departure, voluntary retirement,
				contract impossibility (as described in section 218A(b)(4)(D)), or temporary
				suspension of employment due to weather, markets, or other temporary
				conditions; but
											(ii)does not include any situation in which the
				worker is offered, as an alternative to such loss of employment, a similar
				employment opportunity with the same employer (or, in the case of a placement
				of a worker with another employer under section 218(b)(2)(E), with either
				employer described in such section) at equivalent or higher compensation and
				benefits than the position from which the employee was discharged, regardless
				of whether or not the employee accepts the offer.
											(B)Statutory constructionNothing in this paragraph is intended to
				limit an employee’s rights under a collective bargaining agreement or other
				employment contract.
										(10)Regulatory droughtThe term regulatory drought
				means a decision subsequent to the filing of the application under section 218
				by an entity not under the control of the employer making such filing which
				restricts the employer’s access to water for irrigation purposes and reduces or
				limits the employer’s ability to produce an agricultural commodity, thereby
				reducing the need for labor.
									(11)SeasonalLabor is performed on a
				seasonal basis if—
										(A)ordinarily, it pertains to or is of the
				kind exclusively performed at certain seasons or periods of the year;
				and
										(B)from its nature, it may not be continuous
				or carried on throughout the year.
										(12)SecretaryExcept as otherwise provided, the term
				Secretary means the Secretary of Homeland Security.
									(13)TemporaryA worker is employed on a
				temporary basis where the employment is intended not to exceed
				10 months.
									(14)United States workerThe term United States worker
				means any worker, whether a national of the United States, an alien lawfully
				admitted for permanent residence, or any other alien, who is authorized to work
				in the job opportunity within the United States, except an alien admitted or
				otherwise provided status under section
				101(a)(15)(H)(ii)(a).
									.
						(b)Table of ContentsThe table of contents of the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item
			 relating to section 218 and inserting the following:
							
								
									Sec. 218. H–2A employer
				applications.
									Sec. 218A. H–2A employment
				requirements.
									Sec. 218B. Procedure for
				admission and extension of stay of H–2A workers.
									Sec. 218C. Worker protections
				and labor standards enforcement.
									Sec. 218D.
				Definitions.
								
								.
						4Miscellaneous provisions
					461.Determination and use of user fees
						(a)Schedule of FeesThe Secretary shall establish and
			 periodically adjust a schedule of fees for the employment of aliens pursuant to
			 the amendment made by section 451(a) of this Act and a collection process for
			 such fees from employers. Such fees shall be the only fees chargeable to
			 employers for services provided under such amendment.
						(b)Determination of Schedule
							(1)In generalThe schedule under subsection (a) shall
			 reflect a fee rate based on the number of job opportunities indicated in the
			 employer’s application under section 218 of the Immigration and Nationality Act, as amended by
			 section 451 of this Act, and sufficient to provide for the direct costs of
			 providing services related to an employer’s authorization to employ aliens
			 pursuant to the amendment made by section 451(a) of this Act, to include the
			 certification of eligible employers, the issuance of documentation, and the
			 admission of eligible aliens.
							(2)Procedure
								(A)In generalIn establishing and adjusting such a
			 schedule, the Secretary shall comply with Federal cost accounting and fee
			 setting standards.
								(B)Publication and commentThe Secretary shall publish in the Federal
			 Register an initial fee schedule and associated collection process and the cost
			 data or estimates upon which such fee schedule is based, and any subsequent
			 amendments thereto, pursuant to which public comment shall be sought and a
			 final rule issued.
								(c)Use of ProceedsNotwithstanding any other provision of law,
			 all proceeds resulting from the payment of the fees pursuant to the amendment
			 made by section 451(a) of this Act shall be available without further
			 appropriation and shall remain available without fiscal year limitation to
			 reimburse the Secretary, the Secretary of State, and the Secretary of Labor for
			 the costs of carrying out—
							(1)sections 218 and 218B of the
			 Immigration and Nationality Act, as
			 amended and added, respectively, by section 451 of this Act; and
							(2)the provisions of this Act.
							462.Regulations
						(a)Requirement for the Secretary To
			 consultThe Secretary shall
			 consult with the Secretary of Labor and the Secretary of Agriculture during the
			 promulgation of all regulations to implement the duties of the Secretary under
			 this Act and the amendments made by this Act.
						(b)Requirement for the Secretary of State To
			 consultThe Secretary of
			 State shall consult with the Secretary, the Secretary of Labor, and the
			 Secretary of Agriculture on all regulations to implement the duties of the
			 Secretary of State under this Act and the amendments made by this Act.
						(c)Requirement for the Secretary of Labor To
			 consultThe Secretary of
			 Labor shall consult with the Secretary of Agriculture and the Secretary on all
			 regulations to implement the duties of the Secretary of Labor under this Act
			 and the amendments made by this Act.
						(d)Deadline for issuance of
			 regulationsAll regulations
			 to implement the duties of the Secretary, the Secretary of State, and the
			 Secretary of Labor created under sections 218, 218A, 218B, 218C, and 218D of
			 the Immigration and Nationality Act,
			 as amended or added by section 451 of this Act, shall take effect on the
			 effective date of section 451 and shall be issued not later than 1 year after
			 the date of enactment of this Act.
						463.Reports to Congress
						(a)Annual reportNot later than September 30 of each year,
			 the Secretary shall submit a report to Congress that identifies, for the
			 previous year—
							(1)the number of job opportunities approved
			 for employment of aliens admitted under section 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)(ii)(a)), and the number of workers actually admitted,
			 disaggregated by State and by occupation;
							(2)the number of such aliens reported to have
			 abandoned employment pursuant to subsection (e)(2) of section 218B of such Act,
			 as added by section 451;
							(3)the number of such aliens who departed the
			 United States within the period specified in subsection (d) of such section
			 218B;
							(4)the number of aliens who applied for blue
			 card status pursuant to section 431(a);
							(5)the number of aliens who were granted such
			 status pursuant section 431(a);
							(6)the number of aliens who applied for an
			 adjustment of status pursuant to section 433(a); and
							(7)the number of aliens who received an
			 adjustment of status pursuant section 433(a).
							(b)Implementation reportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall prepare and submit to Congress a
			 report that describes the measures being taken and the progress made in
			 implementing this Act.
						464.Effective
			 dateThe amendments made by
			 section 451 and section 461 shall take effect 1 year after the date of the
			 enactment of this Act.
					VStrengthening the
			 U.S. Economy and Workforce
			AImmigration and
			 Labor
				1Immigration and
			 labor markets
					501.Commission on
			 Immigration and Labor Markets
						(a)Establishment of
			 Commission
							(1)In
			 generalThere is established a permanent, independent, Federal
			 agency within the Executive Branch of the United States to be known as the
			 Commission on Immigration and Labor Markets (referred to in this section as
			 Commission).
							(2)PurposesThrough
			 objective, thorough, accurate and nonpartisan review and analysis, the purposes
			 of the Commission are to—
								(A)establish
			 employment-based immigration policies that promote America’s economic growth
			 and competitiveness while minimizing job displacement, wage depression and
			 unauthorized employment in the United States;
								(B)create and
			 implement a policy-focused research agenda on the economic impacts of
			 immigration at the national, regional, state, industry and occupation
			 levels;
								(C)collect and
			 analyze information about employment-based immigration and the labor market and
			 share the data and analysis with lawmakers, researchers and the American
			 public;
								(D)recommend to the
			 Congress and the President on a regular basis an evidence-based methodology for
			 determining the level of employment-based immigration; and
								(E)recommend to
			 Congress and the President the numeric levels and characteristics of workers to
			 be admitted in various employment-based visa categories.
								(3)MembershipThe
			 Commission shall be composed of—
								(A)7 voting
			 members—
									(i)who
			 shall be appointed by the President, with the advice and consent of the Senate,
			 no later than 6 months after the date of the enactment of this Act;
									(ii)who
			 shall serve for 5-year staggered terms;
									(iii)one of whom the
			 President shall appoint as Chair of the commission to serve a 6-year term,
			 which can be extended for 1 additional 3-year term;
									(iv)who
			 shall have expertise in economics, demography, sociology, labor, business,
			 civil rights, immigration or other pertinent qualifications or experience;
			 and
									(v)not
			 more than 4 of whom may be members of the same political party; and
									(B)8 ex-officio
			 members, including—
									(i)the
			 Secretary;
									(ii)the
			 Secretary of State;
									(iii)the Attorney
			 General;
									(iv)the
			 Secretary of Labor;
									(v)the
			 Secretary of Commerce
									(vi)the
			 Secretary of Health and Human Services;
									(vii)the Secretary of
			 Agriculture; and
									(viii)The
			 Commissioner of Social Security.
									(4)VacanciesAny
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment.
							(5)Meetings
								(A)Initial
			 meetingThe Commission shall meet and begin carrying out the
			 duties described in subsection (b) as soon as practicable.
								(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the Chair or a majority of its members.
								(C)QuorumFive
			 voting members of the Commission shall constitute a quorum.
								(b)Duties of the
			 commissionThe Commission shall—
							(1)collect, analyze
			 and publish data regarding—
								(A)the historic
			 migration patterns to and from the United States and demographic trends,
			 including the birth rate, education levels, and age profiles of the immigrant
			 and native population of the United States;
								(B)the impact of
			 employment-based immigration—
									(i)at
			 the national, regional, state and local levels;
									(ii)within industries
			 and business sectors;
									(iii)on
			 occupations and occupational levels;
									(iv)on
			 small business; and
									(v)on
			 employment and unemployment levels;
									(C)the current and
			 anticipated needs of employers for skilled and unskilled labor;
								(D)the current and
			 anticipated supply of skilled and unskilled labor;
								(E)the impact of
			 employment-based immigration on the economic growth and competitiveness and
			 labor standards, conditions, and wages;
								(F)the extent and
			 impact of unauthorized employment in the United States;
								(G)the factors that
			 determine the economic success of immigrants to the United States; and
								(H)any other matters
			 regarding the impact of employment-based immigration that the Commission
			 considers appropriate;
								(2)after soliciting
			 and reviewing input from the public, develop and publish in the federal
			 register a plan for the performance of its duties, including a description of
			 the methodologies it will employ to measure the need for immigrant workers or
			 nonimmigrant foreign workers in different regions, states, industries and
			 occupations;
							(3)submit to the
			 Congress, according to the procedures in subsection (c), the methodologies it
			 proposes to use to determine the need for immigrant workers and nonimmigrant
			 foreign workers;
							(4)submit to the
			 Congress, according to the procedures in subsection (c), any amendments which
			 the Commission deems appropriate to the numeric levels of visas established by
			 the Immigration and Nationality Act for temporary or permanent
			 employment;
							(5)annually
			 thereafter, submit a report to the President and Congress that—
								(A)contains any
			 amendments to the numeric levels set according to the procedures in subsection
			 (c)(2), which shall take effect in the same manner described therein unless
			 disapproved by the passage of a resolution in Congress; and
								(B)makes other
			 recommendations regarding employment-based visas or immigration, including
			 legislative or administrative action, that the Commission determines to be in
			 the national interest; and
								(6)establish
			 collaborative relationships with international organizations and agencies in
			 countries of origin to encourage the deposit of remittances with financial
			 institutions that will reinvest the remittances received from the United States
			 to promote job development in those countries of origin that have sent
			 immigrants to the United States.
							(c)Procedures to
			 determine appropriate level of employment based immigration for temporary or
			 permanent employment
							(1)MethodologyNot
			 later than 12 months after Congress appropriates funds for its operation, the
			 Commission shall submit to Congress the methodologies it proposes to use to
			 determine the need for immigrant workers and nonimmigrant foreign workers.
			 Congress shall have 90 days to enact a resolution of disapproval. In the
			 absence of such action, the methodologies shall stand approved.
							(2)Initial
			 determination of numeric levelsAt the beginning of the first
			 regular session of Congress after the methodologies in paragraph (1) have been
			 approved, but not later than the first day of April, the Commission shall
			 submit to Congress the numeric levels of visas it recommends, by majority vote,
			 to be made available for temporary or permanent employment under the
			 Immigration and Nationality Act and a statement of the reasons therefore.
			 Congress shall have 90 days to enact a resolution of disapproval. In absence of
			 such action, the numeric levels shall stand approved and be implemented at the
			 start of the next fiscal year.
							(3)Annual
			 determinationsOnce the initial determination of numeric levels
			 is established, the Commission shall annually thereafter submit to Congress any
			 increase or decrease in numeric levels of employment based immigration it
			 recommends by majority vote, which shall be disapproved by Congress in the same
			 manner as in clause (2), or stand approved for the next fiscal year.
							(d)Powers of the
			 commission
							(1)The Commission, by
			 vote of a majority of the members present and voting, shall have the power
			 to—
								(A)establish general
			 policies and promulgate such rules and regulations for the Commission as are
			 necessary to carry out the purposes of this section;
								(B)appoint and fix
			 the salary and duties of the Staff Director of the Commission, who shall serve
			 at the discretion of the Commission and who shall be compensated at a rate not
			 to exceed the highest rate now or hereafter prescribed for Level 6 of the
			 Senior Executive Service Schedule (5 U.S.C. 5382), and such other personnel as
			 may be necessary to enable the Commission to carry out its functions;
								(C)deny, revise, or
			 ratify any request for regular, supplemental, or deficiency appropriations
			 prior to any submission of such request to the Office of Management and Budget
			 by the Chair;
								(D)utilize, with
			 their consent, the services, equipment, personnel, information, and facilities
			 of other Federal, State, local, and private agencies and instrumentalities with
			 or without reimbursement therefor;
								(E)without regard to
			 section 3324 of title 31, United States Code, enter into and perform such
			 contracts, leases, cooperative agreements, and other transactions as may be
			 necessary in the conduct of the functions of the Commission, with any public
			 agency, or with any person, firm, association, corporation, educational
			 institution, or nonprofit organization;
								(F)accept and employ,
			 in carrying out the provisions of this title, voluntary and uncompensated
			 services, notwithstanding the provisions of section 1342 of title 31, United
			 States Code, however, individuals providing such services shall not be
			 considered Federal employees except for purposes of chapter 81 of title 5,
			 United States Code, with respect to job-incurred disability and title 28,
			 United States Code, with respect to tort claims;
								(G)request such
			 information, data, and reports from any Federal agency as the Commission may
			 from time to time require and as may be produced consistent with other
			 law;
								(H)arrange with the
			 head of any other Federal agency for the performance by such agency of any
			 function of the Commission, with or without reimbursement;
								(I)establish a
			 research and development program within the Commission for the purpose of
			 understanding and documenting the effects of immigration and the temporary
			 admission of foreign workers on the labor market and national
			 competitiveness;
								(J)collect
			 systematically the data obtained from studies, research, and the empirical
			 experience of public and private agencies concerning the need for and effects
			 of employment-based immigration and the admission of nonimmigrant
			 workers;
								(K)interview and
			 confer with state and local officials, representatives of labor and industry,
			 and experts in academia to obtain information about the need for or benefit of
			 additional immigrant or nonimmigrant workers;
								(L)make
			 recommendations to Congress concerning modification or enactment of statutes
			 relating to matters that the Commission finds to be necessary and advisable to
			 carry out an effective employment-based immigration policy;
								(M)hold hearings and
			 call witnesses to assist the Commission in the exercise of its powers or
			 duties;
								(N)retain and, in its
			 discretion pay reasonable attorneys’ fees out if its appropriated funds to,
			 private attorneys who—
									(i)shall provide
			 legal advice to the Commission in the conduct of its work, or to appear for or
			 represent the Commission in any case in which the Commission is authorized by
			 law to represent itself, or in which the Commission is representing itself with
			 the consent of the Department of Justice; and
									(ii)when serving as
			 officers or employees of the United States, shall be considered special
			 government employees as defined in section 202(a) of title 18; and
									(O)grant incentive
			 awards to its employees pursuant to chapter 45 of title 5, United States
			 Code.
								(2)The Commission
			 shall have such other powers and duties and shall perform such other functions
			 as may be necessary to carry out the purposes of this section, and may delegate
			 to any member or designated person such powers as may be appropriate.
							(e)Information and
			 assistance from Federal agencies
							(1)InformationThe
			 head of any Federal department or agency that receives a request from the
			 Commission for information, including suggestions, estimates, and statistics,
			 as the Commission considers necessary to carry out the provisions of this
			 section, shall furnish such information to the Commission, to the extent
			 allowed by law.
							(2)Assistance
								(A)General services
			 administrationThe Administrator of General Services shall, on a
			 reimbursable basis, provide the Commission with administrative support and
			 other services for the performance of the Commission’s functions.
								(B)Other Federal
			 agenciesThe departments and agencies of the United States may
			 provide the Commission with such services, funds, facilities, staff, and other
			 support services as heads of such departments and agencies determine advisable
			 and authorized by law.
								(f)Personnel
			 matters
							(1)Staff
								(A)Except as provided
			 under subparagraph (B), any personnel of the Commission who are employees shall
			 be considered to be employees under section 2105 of title 5, United States
			 Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89 and 90 of such
			 title.
								(B)Subparagraph (A)
			 shall not apply to members of the Commission.
								(2)DetaileesAny
			 employee of the Federal Government may be detailed to the Commission without
			 reimbursement from the Commission. Such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
							(3)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate paid a person occupying a position at level
			 IV of Executive Schedule under section 5315 of such title 5.
							(g)Compensation and
			 travel expenses
							(1)CompensationEach
			 voting member of the Commission may be compensated at a rate not to exceed the
			 daily equivalent of the annual rate of basic pay in effect for a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day during which that member is engaged in the actual
			 performance of the duties of the Commission.
							(2)Travel
			 expensesMembers of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, in the same manner as
			 persons employed intermittently in Government service are allowed expenses
			 under section 5703(b) of title 5, United States Code, while away from their
			 homes or regular places of business in performance of services for the
			 Commission.
							(h)Authorization of
			 appropriationsThere are
			 authorized to carry out the purposes of this section such sums as may be
			 necessary.
						502.Security and
			 prosperity accountSection 286
			 (8 U.S.C. 1356) is amended by adding at the end the following new
			 subsection:
						
							(w)Prosperity
				account
								(1)EstablishmentThere
				is established in the general fund of the Treasury an account, which shall be
				known as the Security and Prosperity Account.
								(2)DepositsNotwithstanding
				any other provision of this Act, there shall be deposited as offsetting
				receipts into the Security and Prosperity Account—
									(A)all fines
				collected under section 401(g)(2)(B) of the CIR ASAP Act of 2009; and
									(B)all fees collected
				under section 401(g)(2)(A) of such Act.
									(3)Use of
				fundsThe fees and fines deposited into the Security and
				Prosperity Fund shall be allocated as follows:
									(A)25 percent shall
				be allocated for Training and Employment Services for activities
				under the Workforce Investment Act (WIA) of 1998 which shall distributed as
				follows:
										(i)25
				percent for grants to the States for adult employment and training
				activities.
										(ii)20 percent for
				grants to the States for dislocated worker employment and training
				activities.
										(iii)10 percent shall
				be allocated for the dislocated workers assistance national reserve, except
				that—
											(I)such funds shall
				be made available for grants only to eligible entities that serve areas of high
				unemployment or high poverty and only for purposes described in subsection
				173(a)(1) of the WIA; and
											(II)the Secretary of
				Labor shall ensure that applicants for such funds demonstrate how income
				support, child care and other supportive services necessary for an individual’s
				participation in job training will be provided; and
											(iv)45 percent for a
				program of competitive grants for worker training and placement in high growth
				and emerging industry sectors.
										(B)5 percent shall be
				allocated for the American Worker Recruit and Match System described in section
				503 of the CIR ASAP Act of 2009.
									(C)10 percent shall
				be allocated to the Secretary of Homeland Security for the processing of
				immigration benefits applications and to subsidize the costs of immigration
				benefits applications described in section 321.
									(D)3 percent shall be allocated to implement
				title VI of the CIR ASAP Act of 2009.
									(E)2 percent shall be
				allocated for the establishment and operations of the Commission on Labor
				Markets and Immigration as described in section 501 of such Act.
									(F)30 percent shall
				be allocated to implement the amendments made by title II of the CIR ASAP Act
				of 2009, and enforcement efforts mandated in such amendments to ensure
				compliance with the employment practices described in such amendments.
									(G)25 percent
				distributed equally among the programs established in title I of the CIR ASAP
				Act of 2009 for border security, detention, and
				enforcement.
									.
					503.American
			 recruit and match system
						(a)Establishment of
			 programEach State Workforce Agency (SWA) shall establish an
			 Internet-based program entitled American Worker Recruit and
			 Match program, to be incorporated with existing SWA Web-based job
			 search engines, if any—
							(1)whereby employers
			 may electronically post employment opportunities in fields and occupations that
			 have traditionally relied on unauthorized labor, such as hospitality,
			 agriculture, construction, domestic services, food services and as determined
			 by the Secretary of Labor;
							(2)whereby
			 individuals may electronically post employment profiles; and
							(3)that shall be
			 searchable and shall match employers with qualified individuals.
							(b)Single internet
			 linkThe Secretary of Labor shall establish a publicly accessible
			 Web page on the Internet website of the Department of Labor that provides a
			 single internet link to each State workforce agency’s American Worker Recruit
			 and Match program.
						(c)EducationEach
			 State workforce agency shall conduct monthly seminars that shall be publicly
			 noticed, to educate employers and individuals regarding use of the American
			 Recruit and Match System.
						(d)FundingFees
			 and fines deposited in the Prosperity Fund under section 286(w)(3)(B) of the
			 Immigration and Nationality Act may be used to carry out this section.
						2Protection of
			 workers recruited abroad
					511.Protections for
			 workers recruited abroad
						(a)Basic
			 requirements(1)Each employer and
			 foreign labor contractor who engages in foreign labor contracting activity
			 shall ascertain and disclose to each such worker who is recruited for
			 employment the following information at the time of the worker’s
			 recruitment:
								(A)The place of employment.
								(B)The compensation for the
			 employment.
								(C)A description of employment
			 activities.
								(D)The period of employment.
								(E)The transportation, housing, and any
			 other employee benefit to be provided and any costs to be charged for each
			 benefit.
								(F)The existence of any labor organizing
			 effort, strike, lockout, or other labor dispute at the place of
			 employment.
								(G)The existence of any arrangements with
			 any owner or agent of any establishment in the area of employment under which
			 the contractor or employer is to receive a commission or any other benefit
			 resulting from any sales (including the provision of services) by such
			 establishment to the workers.
								(H)Whether and the extent to which
			 workers will be compensated through workers’ compensation, private insurance,
			 or otherwise for injuries or death, including work related injuries and death,
			 during the period of employment and, if so, the name of the State workers’
			 compensation insurance carrier or the name of the policyholder of the private
			 insurance, the name and the telephone number of each person who must be
			 notified of an injury or death, and the time period within which such notice
			 must be given.
								(I)Any education or training to be
			 provided or made available, including the nature and cost of such training, who
			 will pay such costs, and whether the training is a condition of employment,
			 continued employment, or future employment.
								(J)A statement, approved by the Secretary
			 of Labor, describing the protections of this part for workers recruited
			 abroad.
								(2)No foreign labor contractor or
			 employer shall knowingly provide false or misleading information to any worker
			 concerning any matter required to be disclosed in paragraph (1).
							(3)The information required to be
			 disclosed by paragraph (1) to workers shall be provided in written form. Such
			 information shall be provided in English or, as necessary and reasonable, in
			 the language of the worker being recruited. The Department of Labor shall make
			 forms available in English, Spanish, and other languages, as necessary, which
			 may be used in providing workers with information required under this
			 section.
							(4)No fees may be charged to a worker
			 for recruitment.
							(5)No employer or foreign labor
			 contractor shall, without justification, violate the terms of any working
			 arrangement made by that contractor or employer.
							(6)The employer shall pay the
			 transportation costs, including subsistence costs during the period of travel,
			 for the worker from the place of recruitment to the place of employment and
			 from the place of employment to such worker’s place of permanent
			 residence.
							(7)(A)It shall be unlawful for
			 an employer or a foreign labor contractor to fail or refuse to hire or to
			 discharge any individual, or otherwise discriminate against an individual with
			 respect to compensation, terms, conditions, or privileges of employment because
			 such individual’s race, color, creed, sex, national origin, religion, age, or
			 disability.
								(B)For the purposes of determining the
			 existence of unlawful discrimination under subclause (A)—
									(i)in the case of a claim of
			 discrimination based on race, color, creed, sex, national origin, or religion,
			 the same legal standards shall apply as are applicable under title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);
									(ii)in the case of a claim of
			 discrimination based on unlawful discrimination based on age, the same legal
			 standards shall apply as are applicable under the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 621 et seq.); and
									(iii)in the case of a claim of
			 discrimination based on disability, the same legal standards shall apply as are
			 applicable under title I of the Americans With Disabilities Act (42 U.S.C.
			 12101 et seq.).
									(b)Other worker
			 protections(1)Each employer shall
			 notify the Secretary of the identity of any foreign labor contractor involved
			 in any foreign labor contractor activity for or on behalf of the employer. The
			 employer shall be subject to the civil remedies of this chapter for violations
			 committed by such foreign labor contractor to the same extent as if the
			 employer had committed the violation. The employer shall notify the Secretary
			 of the identity of such a foreign labor contractor whose activities do not
			 comply with this chapter.
							(2)The Secretary shall maintain a list
			 of all foreign labor contractors whom the Secretary knows or believes have been
			 involved in violations of this chapter, and make that list publicly available.
			 The Secretary shall provide a procedure by which an employer, a foreign labor
			 contractor, or someone acting on behalf of such contractor may seek to have a
			 foreign labor contractor’s name removed from such list by demonstrating to the
			 Secretary’s satisfaction that the foreign labor contractor has not violated
			 this chapter in the previous five years.
							(3)No foreign labor contractor shall
			 violate, without justification, the terms of any written agreements made with
			 an employer pertaining to any contracting activity or worker protection under
			 this chapter.
							(c)Discrimination
			 prohibited against workers seeking relief under this chapterNo
			 person shall intimidate, threaten, restrain, coerce, blacklist, discharge, or
			 in any manner discriminate against any worker because such worker has, with
			 just cause, filed any complaint or instituted, or caused to be instituted, any
			 proceeding under or related to this chapter, or has testified or is about to
			 testify in any such proceedings, or because of the exercise, with just cause,
			 by such worker on behalf of himself or others of any right or protection
			 afforded by this chapter.
						512.Enforcement
			 provisions
						(a)Criminal
			 sanctionsWhoever knowingly violates this chapter shall be fined
			 under title 18, United States Code, or imprisoned not more than one year, or
			 both. Upon conviction, after a first conviction under this section, for a
			 second or subsequent violation of this chapter, the defendant shall be fined
			 under title 18, United States Code, or imprisoned not more than three years, or
			 both.
						(b)Administrative
			 sanctions(1)(A)Subject to subparagraph
			 (B), the Secretary may assess a civil money penalty of not more than $5,000 on
			 any person who violates this chapter.
								(B)In determining the amount of any
			 penalty to be assessed under subparagraph (A), the Secretary shall take into
			 account (i) the previous record of the person in terms of compliance with this
			 chapter and with comparable requirements of the Fair Labor Standards Act of
			 1938, and with regulations promulgated under such Acts, and (ii) the gravity of
			 the violation.
								(2)Any employer who uses the services of
			 a foreign labor contractor who is on the list maintained by the Secretary
			 pursuant to section 2(b)(2), shall, if the actions of such foreign labor
			 contractor have contributed to a violation of this chapter by the employer, be
			 fined $10,000 per violation in addition to any other fines or penalties for
			 which the employer may be liable for the violation.
							(c)Actions by
			 SecretaryThe Secretary may take such actions, including seeking
			 appropriate injunctive relief and specific performance of contractual
			 obligations, as may be necessary to assure employer compliance with terms and
			 conditions of employment under this chapter and with this chapter.
						(d)Waiver of
			 rightsAgreements by employees purporting to waive or to modify
			 their rights under this chapter shall be void as contrary to public
			 policy.
						(e)Representation
			 in courtExcept as provided in section 518(a) of title 28, United
			 States Code, relating to litigation before the Supreme Court, the Solicitor of
			 Labor may appear for and represent the Secretary in any civil litigation
			 brought under this chapter, but all such litigation shall be subject to the
			 direction and control of the Attorney General.
						513.Procedures in
			 addition to other rights of employeesThe rights and remedies provided to workers
			 by this chapter are in addition to, and not in lieu of, any other contractual
			 or statutory rights and remedies of the workers, and are not intended to alter
			 or affect such rights and remedies.
					514.Authority to
			 prescribe regulationsThe
			 Secretary of Labor shall prescribe such regulations as may be necessary to
			 carry out this chapter.
					515.Definitions
						(a)In
			 generalExcept as otherwise provided by this chapter, for
			 purposes of this chapter the terms used in this chapter shall have the same
			 meanings, respectively, as are given those terms in section 3 of the Fair Labor
			 Standards Act of 1938.
						(b)Other
			 definitionsAs used in this chapter:
							(1)The term
			 State means any State of the United States and includes the
			 District of Columbia, Puerto Rico, Guam, American Samoa, the Commonwealth of
			 the Northern Mariana Islands, and the Virgin Islands of the United
			 States.
							(2)The term
			 foreign labor contractor means any person who for any money or
			 other valuable consideration paid or promised to be paid, performs any foreign
			 labor contracting activity.
							(3)The term
			 foreign labor contracting activity means recruiting, soliciting,
			 hiring, employing, or furnishing, an individual who resides outside of the
			 United States to be employed in the United States.
							(4)The term
			 Secretary means the Secretary of Labor.
							(5)The term
			 worker means an individual who is the subject of foreign labor
			 contracting activity.
							3Technical
			 correction
					521.Technical
			 correctionSection 212 of the
			 Immigration and Nationality Act is amended by redesignating the second
			 subsection (t), as added by section 1(b)(2)(B) of the Act entitled An
			 Act to amend and extend the Irish Peace Process Cultural and Training Program
			 Act of 1998 (Public Law 108–449 (118 Stat. 3470)), as subsection
			 (u).
					BReforms of certain
			 classes of employment-based visas
				1H–1B visa fraud
			 and abuse protections
					AH–1B Employer
			 Application Requirements
						531.Modification of
			 application requirements
							(a)General
			 application requirementsSubparagraph (A) of section 212(n)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended to read as
			 follows:
								
									(A)The employer—
										(i)is offering and will offer to H–1B
				nonimmigrants, during the period of authorized employment for each H–1B
				nonimmigrant, wages that are determined based on the best information available
				at the time the application is filed and which are not less than the highest
				of—
											(I)the locally determined prevailing wage
				level for the occupational classification in the area of employment;
											(II)the median average wage for all workers
				in the occupational classification in the area of employment; and
											(III)the median wage for skill level 2 in
				the occupational classification found in the most recent Occupational
				Employment Statistics survey; and
											(ii)will provide working conditions
				for such H–1B nonimmigrant that will not adversely affect the working
				conditions of other workers similarly
				employed.
										.
				
							(b)Internet posting
			 requirementSubparagraph (C) of such section 212(n)(1) is
			 amended—
								(1)by redesignating
			 clause (ii) as subclause (II);
								(2)by striking
			 (i) has provided and inserting the following:
									
										(ii)(I)has
				provided
											;
				and
								(3)by inserting
			 before clause (ii), as redesignated by paragraph (2) of this subsection, the
			 following:
									
										(i)has posted on the Internet website
				described in paragraph (3), for at least 30 calendar days, a detailed
				description of each position for which a nonimmigrant is sought that includes a
				description of—
											(I)the wages and other terms and conditions
				of employment;
											(II)the minimum education, training,
				experience, and other requirements for the position; and
											(III)the process for applying for the
				position;
				and
											.
								(c)Wage
			 determination informationSubparagraph (D) of such section
			 212(n)(1) is amended by inserting the wage determination methodology
			 used under subparagraph (A)(i), after shall
			 contain.
							(d)Application of
			 requirements to all employers
								(1)NondisplacementSubparagraph
			 (E) of such section 212(n)(1) is amended—
									(A)in clause
			 (i)—
										(i)by
			 striking 90 days both places it appears and inserting 180
			 days; and
										(ii)by
			 striking (i) In the case of an application described in clause (ii),
			 the and inserting The; and
										(B)by striking clause
			 (ii).
									(2)RecruitmentSubparagraph
			 (G)(i) of such section 212(n)(1) is amended by striking In the case of
			 an application described in subparagraph (E)(ii), subject and inserting
			 Subject.
								(e)Requirement for
			 waiverSubparagraph (F) of such section 212(n)(1) is amended to
			 read as follows:
								
									(F)The employer shall not place,
				outsource, lease, or otherwise contract for the services or placement of H–1B
				nonimmigrants with another employer unless the employer of the alien has been
				granted a waiver under paragraph
				(2)(E).
									.
							532.New application
			 requirementsSection 212(n)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended by
			 inserting after clause (ii) of subparagraph (G) the following:
							
								(H)(i)The employer has not
				advertised any available position specified in the application in an
				advertisement that states or indicates that—
										(I)such position is only available to
				an individual who is or will be an H–1B nonimmigrant; or
										(II)an individual who is or will be an
				H–1B nonimmigrant shall receive priority or a preference in the hiring process
				for such position.
										(ii)The employer has not solely recruited
				individuals who are or who will be H–1B nonimmigrants to fill such
				position.
									(I)If the employer employs 50 or more
				employees in the United States, the sum of the number of such employees who are
				H–1B nonimmigrants plus the number of such employees who are nonimmigrants
				described in section 101(a)(15)(L) may not exceed 50 percent of the total
				number of employees.
								(J)If the employer, in such previous period as
				the Secretary shall specify, employed 1 or more H–1B nonimmigrants, the
				employer shall submit to the Secretary the Internal Revenue Service Form W–2
				Wage and Tax Statement filed by the employer with respect to the H–1B
				nonimmigrants for such
				period.
								.
						533.Application
			 review requirements
							(a)Technical
			 amendmentSection 212(n)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(n)(1)), as amended by section 102, is further amended in the
			 undesignated paragraph at the end, by striking The employer and
			 inserting the following:
								
									(K)The
				employer.
									.
							(b)Application
			 review requirementsSubparagraph (K) of such section 212(n)(1),
			 as designated by subsection (a), is amended—
								(1)by inserting
			 and through the Department of Labor’s website, without charge.
			 after D.C.;
								(2)by striking
			 only for completeness and inserting for completeness and
			 clear indicators of fraud or misrepresentation of material
			 fact,;
								(3)by striking
			 or obviously inaccurate and inserting , presents clear
			 indicators of fraud or misrepresentation of material fact, or is obviously
			 inaccurate;
								(4)by striking
			 within 7 days of and inserting not later than 14 days
			 after; and
								(5)by adding at the
			 end the following: If the Secretary’s review of an application
			 identifies clear indicators of fraud or misrepresentation of material fact, the
			 Secretary may conduct an investigation and hearing in accordance with paragraph
			 (2)..
								BInvestigation and
			 Disposition of Complaints against H–1B
						541.General
			 modification of procedures for investigation and dispositionSubparagraph (A) of section 212(n)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(n)(2)) is amended—
							(1)by striking
			 (A) Subject and inserting (A)(i) Subject;
							(2)by striking
			 12 months and inserting 24 months;
							(3)by striking the
			 last sentence; and
							(4)by adding at the
			 end the following:
								
									(ii)(I)Upon the receipt of such
				a complaint, the Secretary may initiate an investigation to determine if such a
				failure or misrepresentation has occurred.
										(II)The Secretary may conduct surveys
				of the degree to which employers comply with the requirements of this
				subsection and may conduct annual compliance audits of employers that employ
				H–1B nonimmigrants.
										(III)The Secretary shall—
											(aa)conduct annual compliance audits of not
				less than 1 percent of the employers that employ H–1B nonimmigrants during the
				applicable calendar year;
											(bb)conduct annual compliance audits of each
				employer with more than 100 employees who work in the United States if more
				than 15 percent of such employees are H–1B nonimmigrants; and
											(cc)make available to the public an
				executive summary or report describing the general findings of the audits
				carried out pursuant to this
				subclause.
											.
							542.Investigation,
			 working conditions, and penaltiesSubparagraph (C) of section 212(n)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(n)(2)) is amended—
							(1)in clause
			 (i)—
								(A)in the matter
			 preceding subclause (I)—
									(i)by
			 striking a condition of paragraph (1)(B), (1)(E), or (1)(F) and
			 inserting a condition under subparagraph (A), (B), (C)(i), (E), (F),
			 (G)(i)(I), (H), (I), or (J) of paragraph (1); and
									(ii)by striking
			 (1)(C) and inserting (1)(C)(ii); and
									(B)in subclause
			 (I)—
									(i)by
			 striking $1,000 and inserting $2,000; and
									(ii)by
			 striking and at the end;
									(C)in subclause (II),
			 by striking the period at the end and inserting a semicolon and
			 and;
								(D)by adding at the
			 end the following:
									
										(III)an employer that violates such
				subparagraph (A) shall be liable to the employees harmed by such violations for
				lost wages and benefits.
										;
				and
								(2)in clause
			 (ii)—
								(A)in subclause
			 (I)—
									(i)by
			 striking may and inserting shall; and
									(ii)by
			 striking $5,000 and inserting $10,000; and
									(B)in subclause (II),
			 by striking the period at the end and inserting a semicolon and
			 and;
								(C)by adding at the
			 end the following:
									
										(III)an employer that violates such
				subparagraph (A) shall be liable to the employees harmed by such violations for
				lost wages and benefits.
										;
				and
								(3)in clause
			 (iii)—
								(A)in the matter
			 preceding subclause (I), by striking 90 days both places it
			 appears and inserting 180 days;
								(B)in subclause
			 (I)—
									(i)by
			 striking may and inserting shall; and
									(ii)by
			 striking and at the end;
									(C)in subclause (II),
			 by striking the period at the end and inserting a semicolon and
			 and; and
								(D)by adding at the
			 end the following:
									
										(III)an employer that violates
				subparagraph (A) of such paragraph shall be liable to the employees harmed by
				such violations for lost wages and
				benefits.
										;
								(4)in clause
			 (iv)—
								(A)by inserting
			 to take, fail to take, or threaten to take or fail to take, a personnel
			 action, or before to intimidate;
								(B)by inserting
			 (I) after (iv); and
								(C)by adding at the
			 end the following:
									
										(II)An employer that violates this clause
				shall be liable to the employees harmed by such violation for lost wages and
				benefits.
										;
				and
								(5)in clause
			 (vi)—
								(A)by amending
			 subclause (I) to read as follows:
									
										(I)It is a violation of this clause for
				an employer who has filed an application under this subsection—
											(aa)to require an H–1B nonimmigrant to
				pay a penalty for ceasing employment with the employer prior to a date agreed
				to by the nonimmigrant and the employer (the Secretary shall determine whether
				a required payment is a penalty, and not liquidated damages, pursuant to
				relevant State law); and
											(bb)to fail to offer to an H–1B
				nonimmigrant, during the nonimmigrant's period of authorized employment, on the
				same basis, and in accordance with the same criteria, as the employer offers to
				United States workers, benefits and eligibility for benefits, including—
												(AA)the opportunity to participate in
				health, life, disability, and other insurance plans;
												(BB)the opportunity to participate in
				retirement and savings plans; and
												(CC)cash bonuses and noncash compensation,
				such as stock options (whether or not based on
				performance).
												;
				and
								(B)in subclause
			 (III), by striking $1,000 and inserting
			 $2,000.
								543.Waiver
			 requirements
							(a)In
			 generalSubparagraph (E) of
			 section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2))
			 is amended to read as follows:
								
									(E)(i)The Secretary of Labor
				may waive the prohibition in paragraph (1)(F) if the Secretary determines that
				the employer seeking the waiver has established that—
											(I)the employer with whom the H–1B
				nonimmigrant would be placed has not displaced, and does not intend to
				displace, a United States worker employed by the employer within the period
				beginning 180 days before and ending 180 days after the date of the placement
				of the nonimmigrant with the employer;
											(II)the H–1B nonimmigrant will not be
				controlled and supervised principally by the employer with whom the H–1B
				nonimmigrant would be placed; and
											(III)the placement of the H–1B
				nonimmigrant is not essentially an arrangement to provide labor for hire for
				the employer with whom the H–1B nonimmigrant will be placed.
											(ii)The Secretary shall grant or deny a
				waiver under this subparagraph not later than 7 days after the Secretary
				receives the application for such
				waiver.
										.
							(b)Requirement for
			 rules
								(1)Rules for
			 waiversThe Secretary of Labor shall promulgate rules, after
			 notice and a period for comment, for an employer to apply for a waiver under
			 subparagraph (E) of section 212(n)(2) of such Act, as amended by subsection
			 (a).
								(2)Requirement for
			 publicationThe Secretary of Labor shall submit to Congress and
			 publish in the Federal Register and other appropriate media a notice of the
			 date that rules required by paragraph (1) are published.
								544.Initiation of
			 investigationsSubparagraph
			 (G) of section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(2)) is amended—
							(1)in clause (i), by
			 striking if the Secretary and all that follows and inserting
			 with regard to the employer's compliance with the requirements of this
			 subsection.;
							(2)in clause (ii), by
			 striking and whose identity and all that follows through
			 failure or failures. and inserting the Secretary of Labor
			 may conduct an investigation into the employer's compliance with the
			 requirements of this subsection.;
							(3)in clause (iii),
			 by striking the last sentence;
							(4)by striking
			 clauses (iv) and (v);
							(5)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi),
			 respectively;
							(6)in clause (iv), as
			 so redesignated, by striking meet a condition described in clause (ii),
			 unless the Secretary of Labor receives the information not later than 12
			 months and inserting comply with the requirements under this
			 subsection, unless the Secretary of Labor receives the information not later
			 than 24 months;
							(7)by amending clause
			 (v), as so redesignated, to read as follows:
								
									(v)The Secretary of Labor shall provide
				notice to an employer of the intent to conduct an investigation. The notice
				shall be provided in such a manner, and shall contain sufficient detail, to
				permit the employer to respond to the allegations before an investigation is
				commenced. The Secretary is not required to comply with this clause if the
				Secretary determines that such compliance would interfere with an effort by the
				Secretary to investigate or secure compliance by the employer with the
				requirements of this subsection. A determination by the Secretary under this
				clause shall not be subject to judicial
				review.
									;
							(8)in clause (vi), as
			 so redesignated, by striking An investigation and all that
			 follows through the determination. and inserting If the
			 Secretary of Labor, after an investigation under clause (i) or (ii), determines
			 that a reasonable basis exists to make a finding that the employer has failed
			 to comply with the requirements under this subsection, the Secretary shall
			 provide interested parties with notice of such determination and an opportunity
			 for a hearing in accordance with section 556 of title 5, United States Code,
			 not later than 120 days after the date of such determination.;
			 and
							(9)by adding at the
			 end the following:
								
									(vii)If the Secretary of Labor, after a
				hearing, finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary shall impose a penalty under
				subparagraph
				(C).
									.
							545.Information
			 sharingSubparagraph (H) of
			 section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(2))
			 is amended to read as follows:
							
								(H)The Director of United States Citizenship
				and Immigration Services shall provide the Secretary of Labor with any
				information contained in the materials submitted by employers of H–1B
				nonimmigrants as part of the adjudication process that indicates that the
				employer is not complying with visa program requirements for H–1B
				nonimmigrants. The Secretary may initiate and conduct an investigation and
				hearing under this paragraph after receiving information of noncompliance under
				this
				subparagraph.
								.
						546.Conforming
			 amendmentSubparagraph (F) of
			 section 212(n)(2) of the Immigration and Nationality Act (8 U.S.C. 1182) is
			 amended by striking The preceding sentence shall apply to an employer
			 regardless of whether or not the employer is an H–1B-dependent
			 employer..
						COther H–1B
			 provisions
						551.Posting
			 available H–1B positions through the Department of Labor
							(a)Department of
			 labor websiteParagraph (3) of section 212(n) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(n)) is amended to read as follows:
								
									(3)(A)Not later than 90 days after the date of
				the enactment of the H–1B and L–1 Visa Reform Act of 2009, the Secretary of
				Labor shall establish a searchable Internet website for posting positions as
				required by paragraph (1)(C). Such website shall be available to the public
				without charge.
										(B)The Secretary may work with private
				companies or nonprofit organizations to develop and operate the Internet
				website described in subparagraph (A).
										(C)The Secretary may promulgate rules,
				after notice and a period for comment, to carry out the requirements of this
				paragraph.
										.
							(b)Requirement for
			 publicationThe Secretary of Labor shall submit to Congress and
			 publish in the Federal Register and other appropriate media a notice of the
			 date that the Internet website required by paragraph (3) of section 212(n) of
			 such Act, as amended by subsection (a), will be operational.
							(c)ApplicationThe
			 amendments made by subsection (a) shall apply to an application filed on or
			 after the date that is 30 days after the date described in subsection
			 (b).
							552.H–1B government
			 authority and requirements
							(a)Immigration
			 documentsSection 204 of the Immigration and Nationality Act (8
			 U.S.C. 1154) is amended by adding at the end the following:
								
									(l)Employer to
				provide immigration paperwork exchanged with federal agenciesNot
				later than 21 business days after receiving a written request from a former,
				current, or future employee or beneficiary, an employer shall provide such
				employee or beneficiary with the original (or a certified copy of the original)
				of all petitions, notices, and other written communication exchanged between
				the employer and the Department of Labor, the Department of Homeland Security,
				or any other Federal agency or department that is related to an immigrant or
				nonimmigrant petition filed by the employer for such employee or
				beneficiary.
									.
							(b)Report on job
			 classification and wage determinationsNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall prepare a report analyzing the accuracy and effectiveness
			 of the Secretary of Labor’s current job classification and wage determination
			 system. The report shall—
								(1)specifically
			 address whether the systems in place accurately reflect the complexity of
			 current job types as well as geographic wage differences; and
								(2)make
			 recommendations concerning necessary updates and modifications.
								553.Additional
			 Department of Labor employees
							(a)In
			 generalThe Secretary of Labor is authorized to hire 200
			 additional employees to administer, oversee, investigate, and enforce programs
			 involving nonimmigrant employees described in section
			 101(a)(15)(H)(i)(B).
							(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
							2L–1
			 nonimmigrants
					561.Prohibition on
			 outplacement of L–1 nonimmigrants
						(a)In
			 generalSubparagraph (F) of section 214(c)(2) of the Immigration
			 and Nationality Act (8 U.S.C. 1184(c)(2)) is amended to read as follows:
							
								(F)(i)Unless an employer
				receives a waiver under clause (ii), an employer may not employ an alien, for a
				cumulative period of more than 1 year, who—
										(I)will serve in a capacity involving
				specialized knowledge with respect to an employer for purposes of section
				101(a)(15)(L); and
										(II)will be stationed primarily at the
				worksite of an employer other than the petitioning employer or its affiliate,
				subsidiary, or parent, including pursuant to an outsourcing, leasing, or other
				contracting agreement.
										(ii)The Secretary of Homeland Security
				may grant a waiver of the requirements of clause (i) for an employer if the
				Secretary determines that the employer has established that—
										(I)the employer with whom the alien referred
				to in clause (i) would be placed has not displaced and does not intend to
				displace a United States worker employed by the employer within the period
				beginning 180 days after the date of the placement of such alien with the
				employer;
										(II)such alien will not be controlled and
				supervised principally by the employer with whom the nonimmigrant would be
				placed; and
										(III)the placement of the nonimmigrant is
				not essentially an arrangement to provide labor for hire for an unaffiliated
				employer with whom the nonimmigrant will be placed, rather than a placement in
				connection with the provision or a product or service for which specialized
				knowledge specific to the petitioning employer is necessary.
										(iii)The Secretary shall grant or deny
				a waiver under clause (ii) not later than 7 days after the date that the
				Secretary receives the application for the
				waiver.
									.
						(b)RegulationsThe
			 Secretary of Homeland Security shall promulgate rules, after notice and a
			 period for comment, for an employer to apply for a waiver under subparagraph
			 (F)(ii) of section 214(c)(2), as added by subsection (a).
						562.L–1 employer
			 petition requirements for employment at new officesSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)) is amended by adding at the end the
			 following:
						
							(G)(i)If the beneficiary of a
				petition under this paragraph is coming to the United States to open, or be
				employed in, a new office, the petition may be approved for up to 12 months
				only if—
									(I)the alien has not been the beneficiary of
				2 or more petitions under this subparagraph during the immediately preceding 2
				years; and
									(II)the employer operating the new office
				has—
										(aa)an adequate business plan;
										(bb)sufficient physical premises to carry
				out the proposed business activities; and
										(cc)the financial ability to commence
				doing business immediately upon the approval of the petition.
										(ii)An extension of the approval
				period under clause (i) may not be granted until the importing employer submits
				an application to the Secretary of Homeland Security that contains—
									(I)evidence that the importing employer
				meets the requirements of this subsection;
									(II)evidence that the beneficiary of the
				petition is eligible for nonimmigrant status under section
				101(a)(15)(L);
									(III)a statement summarizing the original
				petition;
									(IV)evidence that the importing employer has
				fully complied with the business plan submitted under clause (i)(I);
									(V)evidence of the truthfulness of any
				representations made in connection with the filing of the original
				petition;
									(VI)evidence that the importing employer,
				for the entire period beginning on the date on which the petition was approved
				under clause (i), has been doing business at the new office through regular,
				systematic, and continuous provision of goods and services;
									(VII)a statement of the duties the
				beneficiary has performed at the new office during the approval period under
				clause (i) and the duties the beneficiary will perform at the new office during
				the extension period granted under this clause;
									(VIII)a statement describing the staffing at
				the new office, including the number of employees and the types of positions
				held by such employees;
									(IX)evidence of wages paid to
				employees;
									(X)evidence of the financial status of the
				new office; and
									(XI)any other evidence or data prescribed by
				the Secretary.
									(iii)A new office employing the
				beneficiary of an l1 petition approved under this paragraph
				shall do business only through regular, systematic, and continuous provision of
				goods and services for the entire period for which the petition is
				sought.
								(iv)Notwithstanding clause (ii), and
				subject to the maximum period of authorized admission set forth in subparagraph
				(D), the Secretary of Homeland Security, in the Secretary’s discretion, may
				approve a subsequently filed petition on behalf of the beneficiary to continue
				employment at the office described in this subparagraph for a period beyond the
				initially granted 12-month period if the importing employer has been doing
				business at the new office through regular, systematic, and continuous
				provision of goods and services for the 6 months immediately preceding the date
				of extension petition filing and demonstrates that the failure to satisfy any
				of the requirements described in those subclauses was directly caused by
				extraordinary circumstances, as determined by the Secretary in the Secretary’s
				discretion.
								.
					563.Cooperation
			 with Secretary of StateSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by section 202, is further
			 amended by adding at the end the following:
						
							(H)For purposes of
				approving petitions under this paragraph, the Secretary of Homeland Security
				shall work cooperatively with the Secretary of State to verify the existence or
				continued existence of a company or office in the United States or in a foreign
				country.
							.
					564.Investigation
			 and disposition of complaints against L–1 employersSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by sections 202 and 203, is
			 further amended by adding at the end the following:
						
							(I)(i)The Secretary of
				Homeland Security may initiate an investigation of any employer that employs
				nonimmigrants described in section 101(a)(15)(L) with regard to the employer’s
				compliance with the requirements of this subsection.
								(ii)If the Secretary receives specific
				credible information from a source who is likely to have knowledge of an
				employer’s practices, employment conditions, or compliance with the
				requirements under this subsection, the Secretary may conduct an investigation
				into the employer’s compliance with the requirements of this subsection. The
				Secretary may withhold the identity of the source from the employer, and the
				source’s identity shall not be subject to disclosure under section 552 of title
				5, United States Code.
								(iii)The Secretary shall establish a
				procedure for any person desiring to provide to the Secretary information
				described in clause (ii) that may be used, in whole or in part, as the basis
				for the commencement of an investigation described in such clause, to provide
				the information in writing on a form developed and provided by the Secretary
				and completed by or on behalf of the person.
								(iv)No investigation described in
				clause (ii) (or hearing described in clause (vi) based on such investigation)
				may be conducted with respect to information about a failure to comply with the
				requirements under this subsection, unless the Secretary receives the
				information not later than 24 months after the date of the alleged
				failure.
								(v)Before commencing an investigation
				of an employer under clause (i) or (ii), the Secretary shall provide notice to
				the employer of the intent to conduct such investigation. The notice shall be
				provided in such a manner, and shall contain sufficient detail, to permit the
				employer to respond to the allegations before an investigation is commenced.
				The Secretary is not required to comply with this clause if the Secretary
				determines that to do so would interfere with an effort by the Secretary to
				investigate or secure compliance by the employer with the requirements of this
				subsection. There shall be no judicial review of a determination by the
				Secretary under this clause.
								(vi)If the Secretary, after an
				investigation under clause (i) or (ii), determines that a reasonable basis
				exists to make a finding that the employer has failed to comply with the
				requirements under this subsection, the Secretary shall provide the interested
				parties with notice of such determination and an opportunity for a hearing in
				accordance with section 556 of title 5, United States Code, not later than 120
				days after the date of such determination. If such a hearing is requested, the
				Secretary shall make a finding concerning the matter by not later than 120 days
				after the date of the hearing.
								(vii)If the Secretary, after a
				hearing, finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary shall impose a penalty under
				subparagraph (L).
								(viii)(I)The Secretary may
				conduct surveys of the degree to which employers comply with the requirements
				under this section.
									(II)The Secretary shall—
										(aa)conduct annual compliance audits of not
				less than 1 percent of the employers that employ nonimmigrants described in
				section 101(a)(15)(L) during the applicable fiscal year;
										(bb)conduct annual compliance audits of each
				employer with more than 100 employees who work in the United States if more
				than 15 percent of such employees are nonimmigrants described in 101(a)(15)(L);
				and
										(cc)make available to the public an
				executive summary or report describing the general findings of the audits
				carried out pursuant to this
				subclause.
										.
					565.Wage rate and
			 working conditions for L–1 nonimmigrant
						(a)In
			 generalSection 214(c)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(c)(2)), as amended by section 202, 203, and 204, is further
			 amended by adding at the end the following:
							
								(J)(i)An employer that employs
				a nonimmigrant described in section 101(a)(15)(L) for a cumulative period of
				time in excess of 1 year shall—
										(I)offer such nonimmigrant, during the
				period of authorized employment, wages, based on the best information available
				at the time the application is filed, which are not less than the highest
				of—
											(aa)the locally determined prevailing
				wage level for the occupational classification in the area of
				employment;
											(bb)the median average wage for all
				workers in the occupational classification in the area of employment;
				and
											(cc)the median wage for skill level 2
				in the occupational classification found in the most recent Occupational
				Employment Statistics survey; and
											(II)provide working conditions for such
				nonimmigrant that will not adversely affect the working conditions of workers
				similarly employed.
										(ii)If an employer, in such previous
				period specified by the Secretary of Homeland Security, employed 1 or more such
				nonimmigrants, the employer shall provide to the Secretary of Homeland Security
				the Internal Revenue Service Form W–2 Wage and Tax Statement filed by the
				employer with respect to such nonimmigrants for such period.
									(iii)It is a failure to meet a condition
				under this subparagraph for an employer who has filed a petition to import 1 or
				more aliens as nonimmigrants described in section 101(a)(15)(L)—
										(I)to require such a nonimmigrant to pay
				a penalty for ceasing employment with the employer before a date mutually
				agreed to by the nonimmigrant and the employer; or
										(II)to fail to offer to such a
				nonimmigrant, during the nonimmigrant's period of authorized employment, on the
				same basis, and in accordance with the same criteria, as the employer offers to
				United States workers, benefits and eligibility for benefits, including—
											(aa)the opportunity to participate in
				health, life, disability, and other insurance plans;
											(bb)the opportunity to participate in
				retirement and savings plans; and
											(cc)cash bonuses and noncash
				compensation, such as stock options (whether or not based on
				performance).
											(iv)The Secretary of Homeland Security
				shall determine whether a required payment under clause (iii)(I) is a penalty
				(and not liquidated damages) pursuant to relevant State
				law.
									.
						(b)RegulationsThe
			 Secretary of Homeland Security shall promulgate rules, after notice and a
			 period of comment, to implement the requirements of subparagraph (J) of section
			 214(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)), as
			 added by subsection (a). In promulgating these rules, the Secretary shall take
			 into consideration any special circumstances relating to intracompany
			 transfers.
						566.PenaltiesSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by sections 202, 203, 204,
			 and 205, is further amended by adding at the end the following:
						
							(K)(i)If the Secretary of
				Homeland Security finds, after notice and an opportunity for a hearing, a
				failure by an employer to meet a condition under subparagraph (F), (G), (J), or
				(L) or a misrepresentation of material fact in a petition to employ 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L)—
									(I)the Secretary shall impose such
				administrative remedies (including civil monetary penalties in an amount not to
				exceed $2,000 per violation) as the Secretary determines to be
				appropriate;
									(II)the Secretary may not, during a
				period of at least 1 year, approve a petition for that employer to employ 1 or
				more aliens as such nonimmigrants; and
									(III)in the case of a violation of
				subparagraph (J) or (L), the employer shall be liable to the employees harmed
				by such violation for lost wages and benefits.
									(ii)If the Secretary finds, after notice
				and an opportunity for a hearing, a willful failure by an employer to meet a
				condition under subparagraph (F), (G), (J), or (L) or a willful
				misrepresentation of material fact in a petition to employ 1 or more aliens as
				nonimmigrants described in section 101(a)(15)(L)—
									(I)the Secretary shall impose such
				administrative remedies (including civil monetary penalties in an amount not to
				exceed $10,000 per violation) as the Secretary determines to be
				appropriate;
									(II)the Secretary may not, during a
				period of at least 2 years, approve a petition filed for that employer to
				employ 1 or more aliens as such nonimmigrants; and
									(III)in the case of a violation of
				subparagraph (J) or (L), the employer shall be liable to the employees harmed
				by such violation for lost wages and
				benefits.
									.
					567.Prohibition on
			 retaliation against L–1 nonimmigrantsSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by section 202, 203, 204,
			 205, and 206, is further amended by adding at the end the following:
						
							(L)(i)It is a violation of
				this subparagraph for an employer who has filed a petition to import 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L) to take, fail to
				take, or threaten to take or fail to take, a personnel action, or to
				intimidate, threaten, restrain, coerce, blacklist, discharge, or discriminate
				in any other manner against an employee because the employee—
									(I)has disclosed information that the
				employee reasonably believes evidences a violation of this subsection, or any
				rule or regulation pertaining to this subsection; or
									(II)cooperates or seeks to cooperate with
				the requirements of this subsection, or any rule or regulation pertaining to
				this subsection.
									(ii)In this subparagraph, the term
				employee includes—
									(I)a current employee;
									(II)a former employee; and
									(III)an applicant for
				employment.
									.
					568.Technical
			 amendmentsSection 214(c)(2)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)) is amended by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
					569.Reports on L–1
			 nonimmigrantsSection
			 214(c)(8) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(8)) is
			 amended by inserting (L), after (H),.
					570.ApplicationThe amendments made by sections 201 through
			 207 shall apply to applications filed on or after the date of the enactment of
			 this Act.
					571.Report on L–1
			 blanket petition process
						(a)Requirement for
			 reportNot later than 6
			 months after the date of the enactment of this Act, the Inspector General of
			 the Department of Homeland Security shall submit to the appropriate committees
			 of Congress a report regarding the use of blanket petitions under section
			 214(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(2)(A)).
			 Such report shall assess the efficiency and reliability of the process for
			 reviewing such blanket petitions, including whether the process includes
			 adequate safeguards against fraud and abuse.
						(b)Appropriate
			 committees of CongressIn this section the term appropriate
			 committees of Congress means—
							(1)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
							(2)the
			 Committee on the Judiciary of the
			 Senate;
							(3)the
			 Committee on Homeland Security of the House of
			 Representatives; and
							(4)the
			 Committee on the Judiciary of the House of
			 Representatives.
							572.Requirements for
			 information for H–1b and L–1 nonimmigrantsSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended by adding at the end the
			 following:
						
							(s)Requirements For
				Information For H–1B And L–1 Nonimmigrants
								(1)In
				generalUpon issuing a visa to an applicant for nonimmigrant
				status pursuant to subparagraph (H)(i)(b) or (L) of section 101(a)(15) who is
				outside the United States, the issuing office shall provide the applicant
				with—
									(A)a brochure
				outlining the obligations of the applicant’s employer and the rights of the
				applicant with regard to employment under Federal law, including labor and wage
				protections;
									(B)the contact
				information for appropriate Federal agencies or departments that offer
				additional information or assistance in clarifying such obligations and rights;
				and
									(C)a copy of the
				application submitted for the nonimmigrant under section 212(n) or the petition
				submitted for the nonimmigrant under subsection (c)(2)(A), as
				appropriate.
									(2)Upon the issuance
				of a visa to an applicant referred to in paragraph (1) who is inside the United
				States, the issuing officer of the Department of Homeland Security shall
				provide the applicant with the material described in clauses (i), (ii), and
				(iii) of subparagraph
				(A).
								.
					3Protection of H–2B
			 nonimmigrants
					581.Enforcement of
			 federal labor laws relating to H–2B nonagricultural guest workers
						(a)In
			 GeneralSection 214(c)(14) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(c)(14)) is amended—
							(1)in subparagraph
			 (A), by striking of Homeland Security each place it appears and
			 inserting of Labor;
							(2)by striking
			 subparagraph (B);
							(3)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
			 and
							(4)by adding at the
			 end the following:
								
									(D)The Secretary of
				Labor is authorized to take such actions, including imposing appropriate
				penalties and seeking appropriate injunctive relief and specific performance of
				contractual obligations, as may be necessary to assure employer compliance with
				the terms and conditions required under this Act for employing nonimmigrant
				workers described in section 101(a)(15)(H)(ii)(b), and as required under the
				Increasing American Wages and Benefits Act of 2007. The authority of the
				Secretary of Labor under this subparagraph shall not preempt any other rights
				which affected persons may have under Federal or State law.
									(E)Any aggrieved
				person whose wages or working conditions have been directly and adversely
				affected by an employer in violation of applicable laws and regulations
				governing the employment of nonimmigrant workers described in section
				101(a)(15)(H)(ii)(b), or by a violation of the terms and conditions of
				employment, may bring a civil action against such employer in the appropriate
				district court of the United States. Such cause of action shall not be subject
				to exhaustion of administrative remedies and shall be in addition to any other
				causes of action and remedies that may exist.
									(F)Notwithstanding
				any other provision of law, the Legal Services Corporation may provide legal
				services on behalf of nonimmigrant workers described in section
				101(a)(15)(H)(ii)(b) regarding the terms and conditions of employment,
				transportation, and housing and other provisions of law applicable to the
				employment of such
				nonimmigrants.
									.
							(b)ReportSection
			 214(g)(10) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(10)) is
			 amended—
							(1)by inserting
			 (A) after (10); and
							(2)by adding at the
			 end the following:
								
									(B)Each employer that
				hires a nonimmigrant worker described in section 101(a)(15)(H)(ii)(b)
				shall—
										(i)notify the
				Secretary of Labor not later than 30 days after the conclusion of each such
				nonimmigrant’s term of employment; and
										(ii)submit to the
				Secretary of Labor employment payroll records and similar documentation showing
				that the employer paid the required prevailing wage and transportation, and
				other expenses required under this section and section
				212.
										.
							582.Recruitment of
			 United States workersSection
			 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended—
						(1)in subsection
			 (p)(3), by striking (a)(5)(A), (n)(1)(A)(i)(II), and inserting
			 (n)(1)(A)(i)(II);
						(2)by redesignating
			 subsection (t) (as added by section 1(b)(2)(B) of Public Law 108-449) as
			 subsection (u); and
						(3)by adding at the
			 end the following:
							
								(v)(1)Except as provided under
				paragraph (5), an employer that seeks to employ an alien described in section
				101(a)(15)(H)(ii)(b) (referred to in this subsection as an H-2B
				nonimmigrant) shall take the following steps to recruit United States
				workers for the position for which the alien is sought not later than 14 days
				before filing an application under paragraph (3):
										(A)The employer shall submit a copy of
				the job offer, including a description of the wages and other terms and
				conditions of employment, to the State Workforce Agency that serves the area of
				employment in the State in which the employer is located (referred to in this
				subsection as the SWA). The SWA shall provide the employer with
				an acknowledgment of receipt of such documentation in accordance with this
				paragraph.
										(B)The employer shall authorize the SWA
				to post the job opportunity on the Internet through the web site for
				America’s Job Bank, with local job banks, and with unemployment
				agencies and other labor referral and recruitment sources pertinent to such job
				opportunity.
										(C)The employer shall authorize the SWA
				to provide notification of the job opportunity, and the SWA shall designate
				that these are job opportunities for which H-2B visas have been requested,
				to—
											(i)the central office of the State
				Federation of Labor in the State in which the job is located; and
											(ii)the office of the local union
				which represents the employees in the same or substantially equivalent job
				classification, if applicable.
											(D)The employer shall post the
				availability of the job opportunity for which the employer is seeking a worker
				in conspicuous locations at the place of employment for all employees to
				see.
										(E)The employer shall advertise the
				availability of the job opportunity for which the employer is seeking a worker
				in a publication with the highest circulation in the labor market that is
				likely to be patronized by a potential worker for at least 5 consecutive
				days.
										(F)Based on recommendations by the local
				job service, the employer shall advertise the availability of the job
				opportunity in professional, trade, or local minority and ethnic publications
				that are likely to be patronized by a potential worker.
										(2)An employer that seeks to employ an
				H-2B nonimmigrant shall—
										(A)first offer the job to any eligible
				United States worker who—
											(i)applies;
											(ii)is qualified for the job;
				and
											(iii)is available at the time of need;
				and
											(B)maintain, for at least 3 years after
				the employment relation is terminated, documentation of recruitment efforts and
				responses conducted and received before filing an application with the
				Department of Labor, including—
											(i)resumes;
											(ii)applications; and
											(iii)tests of United States workers
				who applied and were not hired for the job the employer seeks to fill with a
				nonimmigrant worker, if applicable.
											(3)An employer that seeks to hire an
				H-2B nonimmigrant shall submit an application to the Secretary of Labor that
				includes a certification, under penalty of perjury, that—
										(A)the employer has not made a job offer
				to a United States worker, which imposed restrictions or obligations that will
				not be imposed on an H-2B nonimmigrant;
										(B)the employer has complied with the
				recruitment requirements under paragraph (1);
										(C)the employer will offer an H-2B
				nonimmigrant not less than the same benefits and working conditions provided to
				United States workers similarly employed in the same occupational
				classification at the same actual place of employment in addition to paying an
				H-2B nonimmigrant a prevailing wage rate not less than the wage rate offered to
				United States workers;
										(D)there is currently no strike, lockout,
				or labor dispute (as defined in section 2(9) of the Labor-Management Relations
				Act (29 U.S.C. 152(9)), at the same place of employment, which affects
				employees in the same occupational classification in which an H-2B nonimmigrant
				will be employed;
										(E)the employer will comply with all
				applicable laws and regulations relating to the right of workers to join or
				organize a union (including rights protected under section 7 of the
				Labor-Management Relations Act (29 U.S.C. 157));
										(F)the employer has—
											(i)provided notice of the filing of an
				application to the bargaining representative of employees, if any, working in
				the same occupational classification at the place of employment as an H-2B
				nonimmigrant who the employer intends to employ; or
											(ii)if there is no such bargaining
				representative, posted notice of filing such application in conspicuous
				locations at the place of employment for all employees to see for not fewer
				than 14 business days; and
											(G)the requirements applicable to the
				job, which the employer intends to hire an H-2B nonimmigrant to perform,
				represent the actual minimum requirements applicable to that job and the
				employer will not hire an H-2B nonimmigrant to perform the job who has less
				training or experience than the employer’s other employees.
										(4)(A)An employer that applies
				to hire an H-2B nonimmigrant shall hire any qualified United States worker who
				applies for the job for which such nonimmigrant was intended to be employed if
				such United States worker applies before the date that is 30 days before the
				date on which the last such H-2B nonimmigrant is scheduled to begin work for
				such employer.
										(B)The Secretary of Labor, through the
				workforce agency of a State, as appropriate, shall provide information about
				applications for H-2B nonimmigrants, including information about domestic
				workers who apply for jobs but are not hired, to a United States worker,
				nonprofit organization, or union not later than 48 hours after such worker,
				organization, or union requests such
				information.
										.
						583.Prevailing
			 wages for United States workers and H–2B workersSection 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), as amended by section 102, is further amended
			 by adding at the end the following:
						
							(w)(1)No alien may be admitted
				or provided status as a nonimmigrant under section 101(a)(15)(H)(ii)(b) in an
				occupational classification unless the Secretary of Labor certifies that the
				employer—
									(A)is offering and will offer during the
				period of authorized employment to aliens admitted or provided such status the
				wage rate set forth in the collective bargaining agreement, if the job
				opportunity is covered by a collective bargaining agreement;
									(B)if the job opportunity is not covered
				by a collective bargaining agreement, the wage the employer is offering and
				will offer, to any alien or United States worker employed by or offered
				employment by the employer, during the period of authorized employment for
				aliens admitted or provided such status, wages that are not less than the
				higher of—
										(i)the wage determination, if any,
				issued pursuant to subchapter IV of chapter 31 of title 40, United States Code
				(commonly known as the Davis-Bacon Act);
										(ii)the wage determination, if any,
				issued pursuant to the Service Contract Act of 1965 (41 U.S.C. 351 et
				seq.);
										(iii)the median rate of the highest 66
				percent of the wage data applicable to such occupational classification under
				the most recently published Occupational Employment Statistics Survey, compiled
				by the Bureau of Labor Statistics; or
										(iv)a wage that is not less than 150
				percent of the Federal minimum wage in effect under the Fair Labor Standards
				Act (29 U.S.C. 201 et seq.); and
										(C)will provide working conditions for
				such alien that will not adversely affect the working conditions of workers
				similarly employed.
									(2)An employer may not appeal a decision
				of the Secretary of Labor concerning the wages required to be paid under
				paragraph (1)(A) unless United States workers and their labor representatives
				are given the opportunity to submit contrary evidence or appeal that such
				required wages are too low.
								(3)An employer may not hire a
				nonimmigrant described in section 101(a)(15)(H)(ii)(b) unless—
									(A)real prevailing wages in the
				occupational classification in which such nonimmigrant is to be hired are at
				least 3 percent higher than such wages during the preceding year under the
				Occupational Employment Statistics Survey compiled by the Bureau of Labor
				Statistics; or
									(B)the employer offers to pay the H-2B
				worker or a United States worker a wage in the occupational classification in
				which such worker is to be hired that is at least 3 percent higher during the
				preceding year, after adjusting for inflation under the Occupational Employment
				Survey.
									.
					584.Certification
			 requirementSection 214(c)(14)
			 of the Immigration and Nationality Act, as amended by section 101, is further
			 amended by adding at the end the following:
						
							(G)A petition by an employer seeking to
				hire an alien described in section 101(a)(15)(H)(ii)(b) shall not be approved
				until the employer has provided written certification, under penalty of
				perjury, to the Secretary of Labor that—
								(i)the employer has not been required
				under law to provide a notice of a mass layoff pursuant to the Worker
				Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.) during the
				12-month period immediately preceding the date on which the alien is to be
				hired; and
								(ii)the employer does not intend to
				provide a notice of a mass layoff pursuant to such Act.
								(H)If an employer is required under law
				to provide a notice of a mass layoff pursuant to such Act after hiring
				nonimmigrants granted status under section 101(a)(15)(H)(ii)(b), the status of
				such nonimmigrants shall expire on the date that is 60 days after the date on
				which such notice is provided.
							(I)An employer shall be exempt from the
				requirements under subparagraphs (G) and (H) if the employer provides written
				certification, under penalty of perjury, that the total number of the
				employer's employees in the United States will not be reduced as a result of a
				mass
				layoff.
							.
					585.Protections for
			 workersSection 214(c)(14) of
			 the Immigration and Nationality Act, as amended by section 104, is further
			 amended by adding at the end the following:
						
							(J)Employers who hire
				nonimmigrants described in section 101(a)(15)(H)(ii)(b) shall reimburse the
				nonimmigrants for the reasonable transportation costs incurred by such
				nonimmigrants and United States workers to initially reach the job site and,
				once the period of employment for the job opportunity is completed, to return
				to their countries of origin or to the next place of employment, if the worker
				has contracted with a subsequent employer who has not agreed to provide or pay
				for the worker’s transportation to such subsequent employer’s place of
				employment. The amount of reimbursement for such transportation expenses shall
				not exceed the lesser of—
								(i)the actual cost to
				the worker or alien of the transportation and subsistence involved; or
								(ii)the most
				economical and reasonable common carrier transportation charges and subsistence
				costs for the distance involved.
								(K)(i)Employers who hire
				nonimmigrants described in section 101(a)(15)(H)(ii)(b) shall guarantee to
				offer the worker employment for at least 75 percent of the workdays of the
				total periods during which the work contract and all extensions of such
				contract are in effect, beginning with the first workday after the arrival of
				the worker at the place of employment and ending on the expiration date
				specified in the work contract or in its extensions, if any.
								(ii)If the employer affords a worker
				during the total work contract period less employment than that required under
				this subparagraph, the employer shall pay the worker the amount which the
				worker would have earned had the worker worked for the guaranteed number of
				days.
								(iii)In this subparagraph, the term
				workday—
									(I)means a day in which the worker is
				offered the number of hours stated in the job order; and
									(II)excludes the worker’s Sabbath and
				Federal holidays.
									(iv)A work guarantee does not meet the
				requirements under this subparagraph unless the number of hours of work offered
				by the employer is equal to not less than the product of—
									(I)75 percent of the workdays; multiplied
				by
									(II)the average number of hours per day
				stated in the job order.
									(v)A worker may be offered more than
				the specified hours of work on a single workday.
								(vi)The employer may not require, for
				purposes of meeting the work guarantee, that the worker work longer than the
				number of hours specified in the job order on a workday, the worker’s Sabbath,
				or a Federal holiday.
									(L)If the job opportunity is not
				covered by the State workers’ compensation law, the employer will provide, at
				no cost to the worker, insurance covering injury and disease arising out of,
				and in the course of, the worker’s employment which will provide benefits at
				least equal to those provided under the State’s workers’ compensation law for
				comparable
				employment.
									.
					586.Petitions by
			 employers that have signed labor agreements with unions that operate hiring
			 hallsSection 212(v) of the
			 Immigration and Nationality Act, as added by section 102, is amended by adding
			 at the end the following:
						
							(5)An employer that
				seeks to hire an H-2B nonimmigrant may file an application with the Secretary
				of Labor in accordance with this paragraph, instead of complying with
				paragraphs (1) through (4), if—
								(A)the employer has signed a labor agreement
				with a labor organization (as defined in section 2(5) of the Labor-Management
				Relations Act (29 U.S.C. 152(5)) under which the labor organization is
				responsible for referring applicants for employment to the employer under a
				procedure commonly known as a hiring hall or referral
				hall; and
								(B)the application is accompanied by a written
				statement prepared by the labor organization attesting that—
									(i)the labor
				organization operates a hiring hall that, pursuant to contractual agreement and
				actual practice, is a source of employees in the same or substantially
				equivalent occupational classification in which the employer seeks to employ an
				H-2B nonimmigrant;
									(ii)the labor
				organization does not have a sufficient number of qualified applicants
				available for referral in the same or substantially equivalent occupational
				classification in which the employer seeks to employ an H-2B
				nonimmigrant;
									(iii)the labor
				organization has advertised, for at least 5 consecutive days, the availability
				of the job opportunity for which the employer is seeking to employ an H-2B
				nonimmigrant in the publication with the highest circulation in the labor
				market that is likely to be patronized by potential applicants;
									(iv)the employer is
				contractually obligated to pay all employees, in the same or substantially
				equivalent occupational classification in which the employer seeks to employ an
				H-2B nonimmigrant, wages and benefits set forth in a labor agreement with the
				labor organization, which equals or exceeds the prevailing wage rate the
				employer would be obligated to pay; and
									(v)the H-2B
				nonimmigrants who the employer seeks to employ will be paid not less than the
				same wages and benefits and be subject to the same terms and conditions of
				employment set forth in the employer's labor agreement with the labor
				organization.
									.
					587.H–2B
			 nonimmigrant labor certification application fees
						(a)Establishment of
			 FeesSection 212(a)(5)(A) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)(5)(A)) is amended by adding the following:
							
								(v)Establishment of
				h-2b employment certification application fee
									(I)In
				generalThe Secretary of Labor shall impose a fee on an employer
				that submits an application for an employment certification for aliens granted
				nonimmigrant status under section 101(a)(15)(H)(ii)(b) to the Secretary of
				Labor under this subparagraph on or after the date that is 30 days after the
				date of enactment of the Increasing American Wages and Benefits Act of
				2007.
									(II)Fee during
				initial yearDuring the period beginning 30 days after the date
				of enactment of the Increasing American Wages and Benefits Act of 2007 and
				ending 1 year after such date, the fee imposed under subclause (I) shall be
				$800 for each application.
									(III)Fee after
				initial yearAfter the date that is one year after the date of
				enactment of the Increasing American Wages and Benefits Act of 2007, the fee
				imposed under subclause (I) shall be set at a level the Secretary of Labor
				determines will ensure recovery of the full costs of carrying out labor
				certification activities under this subparagraph and will recover any
				additional costs associated with the administration of the fees
				collected.
									(IV)Prohibition on
				employer accepting reimbursement of fee
										(aa)In
				generalAn employer subject to a fee under this clause shall not
				require or accept reimbursement, directly or indirectly, of or other
				compensation for all or part of the cost of such fee.
										(bb)Civil
				penaltyIf the Secretary of Labor determines, after notice and
				opportunity for a hearing, that a violation of item (aa) has occurred, the
				Secretary of Labor may impose a civil penalty in an amount not to exceed $5,000
				per violation.
										(V)Deposit of fees
				and penaltiesFees and civil penalties collected under this
				clause shall be deposited in the H-2B Employment Certification
				Application Fee Account established under section
				286(x).
									.
						(b)Establishment of
			 Account and Use of FundSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the
			 following:
							
								(x)H-2B Employment
				Certification Application Fee Account
									(1)Establishment of
				accountThere is established in the general fund of the Treasury
				a separate account, which shall be known as the H-2B Employment
				Certification Application Fee Account. Notwithstanding any other
				provision of this title, there shall be deposited as offsetting receipts into
				the account all amounts from the fees and civil penalties collected under
				section 212(a)(5)(A)(v).
									(2)Use of
				feesOf the amounts deposited into the H-2B Employment
				Certification Application Fee Account under this subsection in each fiscal
				year, the Secretary of Labor shall use such amounts as the Secretary of Labor
				determines are necessary for the costs of Federal administration, including
				personnel, in carrying out labor certification activities under section
				212(a)(5)(A), and to assist the States, as appropriate, in the determination of
				prevailing wages for purposes of carrying out such section.
									(3)Availability of
				fundsThe fees deposited into the H-2B Employment Certification
				Application Fee Account under this subsection shall remain available until
				expended for the activities described in paragraph
				(2).
									.
						(c)Program
			 IntegritySection 212(a)(5)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)(5)(A)), as amended by subsection (a), is further amended
			 by adding at the end the following:
							
								(vi)Program
				integrity regulationsThe Secretary of Labor may prescribe such
				regulations as may be necessary to ensure the integrity of the labor
				certification process carried out under this subparagraph. Such regulations may
				include standards and procedures under which employers and their
				representatives are excluded from participation in the labor certification
				process under this
				subparagraph.
								.
						4Adjustments to the
			 EB–5 visa program
					591.Permanent
			 reauthorization of EB–5 regional center program; application fee
						(a)In
			 generalSection 610 of the Departments of Commerce, Justice, and
			 State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
			 1153 note) is amended—
							(1)by striking
			 pilot each place it appears;
							(2)in subsection (b),
			 by striking for 15 years; and
							(3)by adding at the
			 end the following:
								
									(e)In addition to any
				other fees authorized by law, the Secretary of Homeland Security shall impose a
				fee of $2,500 to apply for designation as a regional center under this section.
				Fees collected under this subsection shall be deposited in the Treasury in
				accordance with section 286(y) of the Immigration and Nationality Act (8 U.S.C.
				1356(y)).
									.
							(b)Establishment of
			 account; use of feesSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the
			 following:
							
								(y)Immigrant
				entrepreneur regional center account
									(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the Immigrant Entrepreneur
				Regional Center Account. Notwithstanding any other provision of law,
				there shall be deposited as offsetting receipts into the account all fees
				collected under section 610(b) of the Departments of Commerce, Justice, and
				State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
				1153 note) and any fees collected in connection with forms I-526 or
				I-829.
									(2)Use of
				feesFees collected under this section may only be used by the
				Secretary of Homeland Security to administer and operate the employment
				creation program described in section
				203(b)(5).
									.
						(c)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall prescribe regulations to implement the amendments
			 made by this section.
						(d)Effective
			 dateThe amendments made by subsections (a)(3) and (b) shall take
			 effect on the effective date of the regulations prescribed pursuant to
			 subsection (c). The remaining amendments made by this section shall take effect
			 on the date of the enactment of this Act.
						592.Premium
			 processing fee for EB–5 immigrant investorsSection 286(u) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(u)) is amended by adding at the end the
			 following: In the case of a petition filed under section 204(a)(1)(H)
			 for classification under section 203(b)(5), if the petitioner desires a
			 guarantee of a decision on the petition in 60 days or less, the premium fee
			 under this subsection shall be set at $2,500 and shall be deposited as
			 offsetting receipts in the Immigrant Entrepreneur Regional Center Account
			 established under subsection (y)..
					593.Concurrent
			 filing of EB–5 petitions and applications for adjustment of
			 statusSection 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end
			 the following:
						
							(n)If, at the time a
				petition is filed for classification through a regional center under section
				203(b)(5), approval of the petition would make a visa immediately available to
				the alien beneficiary, the alien beneficiary’s adjustment application under
				this section shall be considered to be properly filed whether the application
				is submitted concurrently with, or subsequent to, the visa
				petition.
							.
					594.Improved
			 set-aside for targeted employment areasSection 203(b)(5)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)(B)) is amended as follows:
						(1)Targeted
			 employment area definedClause (ii) is amended to read as
			 follows:
							
								(ii)Targeted
				employment area definedIn
				this paragraph, the term targeted employment area means, at the
				time a petition for classification under this paragraph is filed, any of the
				following:
									(I)A rural area.
									(II)An area that has
				experienced high unemployment (of at least 150 percent of the national average
				rate).
									(III)A county that
				has had a 20 percent or more decrease in population since 1970.
									(IV)An area that is within the boundaries
				established for purposes of a State or Federal economic development incentive
				program, including areas defined as Enterprise Zones, Renewal Communities and
				Empowerment Zones.
									(V)An area designated
				by a State agency to which the Governor has delegated the authority to
				designate targeted employment areas within the
				State.
									.
						(2)Rural area
			 definedClause (iii) is amended by striking other than an
			 area within a metropolitan statistical area or.
						(3)Effect of prior
			 determinationSuch section is
			 amended by adding at the end the following:
							
								(iv)Effect of prior
				determinationIn a case in
				which a geographic area is determined under clause (ii) to be a targeted
				employment area, such determination shall remain in effect during the 2-year
				period beginning on the date of the determination for purposes of any alien
				seeking a visa reserved under this
				subparagraph.
								.
						595.Set-aside of
			 visas for regional center programSection 610(b) of the Departments of
			 Commerce, Justice, and State, the Judiciary, and Related Agencies
			 Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended by striking
			 3,000 and inserting 10,000.
					596.ExtensionSubparagraph (A) of section 216A(d)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1186b(d)(2)(A)) is amended by
			 adding at the end the following: A date specified by the applicant (but
			 not later than the fourth anniversary) shall be substituted for the second
			 anniversary in applying the preceding sentence if the applicant demonstrates
			 that the applicant has attempted to follow his business model in good faith,
			 provides an explanation for the delay in filing the petition that is based on
			 circumstances outside of the applicant’s control, and demonstrates that such
			 circumstances will be able to be resolved within the specified
			 period..
					597.Study
						(a)In
			 generalThe Secretary of the
			 Department of Homeland Security, in appropriate consultation with the Secretary
			 of Commerce and other interested parties, shall conduct a study concerning the
			 following:
							(1)Current job creation counting methodology
			 and initial projections under section 203(b)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)).
							(2)How best to promote the employment creation
			 program described in such section overseas to potential immigrant
			 investors.
							(b)ReportThe
			 Secretary of Homeland Security shall submit a report to the Congress not later
			 than 1 year after the date of the enactment of this Act containing the results
			 of the study conducted under subsection (a).
						598.Full-time
			 equivalents
						(a)In
			 generalSection
			 203(b)(5)(A)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1153(b)(5)(A)(ii)) is amended by inserting (or full-time
			 equivalent) after full-time.
						(b)DefinitionSection
			 203(b)(5)(D) of such Act (8 U.S.C. 1153(b)(5)(D)) is amended to read as
			 follows:
							
								(D)Employment-related
				definitions
									(i)Full-time
				employment definedIn this
				paragraph, the term full-time employment means employment in a
				position that requires at least 35 hours of service per week at any time,
				regardless of who fills the position.
									(ii)Full-time
				equivalent employment definedIn this paragraph, the term
				full-time equivalent employment means employment representing
				the number of full-time employees that could have been employed if the reported
				number of hours worked by part-time employees had been worked by full-time
				employees. This shall be calculated by dividing the part-time hours paid by the
				standard number of hours for full-time
				employees.
									.
						599.Eligibility for
			 adjustment of statusSection
			 245(k) of the Immigration and Nationality Act (8 U.S.C. 1255(k)) is amended, in
			 the matter preceding paragraph (1), by striking (1), (2), or (3)
			 and inserting (1), (2), (3), or (5).
					599A.Expansion of EB–5
			 eligibility to include qualified immigrants who complete investment
			 agreements
						(a)Changes to
			 investment criteriaSection
			 203(b)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(A)) is
			 amended—
							(1)in the matter
			 preceding clause (i), by striking partnership)— and inserting
			 partnership) as follows:
							(2)in clause
			 (i)—
								(A)by striking
			 (i) in
			 which and inserting the following:
									
										(i)A new commercial enterprise—
											(I)in
				which
											;
								(B)by striking
			 , and at the end and inserting a semicolon; and
								(C)by adding at the
			 end the following:
									
										(II)with respect to which such alien has
				completed an investment agreement with a qualified venture capital operating
				company for an investment in the enterprise of an amount not less than the
				amount specified in subparagraph (C); or
										(III)with respect to which such alien has
				completed an investment agreement with 1 or more angel investors for an
				investment in the enterprise of an amount not less than the amount specified in
				subparagraph (C).
										;
				and
								(3)in clause
			 (ii)—
								(A)by striking
			 (ii) which
			 will and inserting the following:
									
										(ii)In the case of an enterprise—
											(I)described in
				clause (i)(I), which
				will
											;
								(B)by striking the
			 period at the end and inserting ; or; and
								(C)by adding at the
			 end the following:
									
										(II)described in subparagraph (II) or (III) of
				clause (i), which will benefit the United States economy and create full-time
				employment for not fewer than 5 United States citizens or aliens lawfully
				admitted for permanent residence or other immigrants lawfully authorized to be
				employed in the United States (other than the immigrant and the immigrant’s
				spouse, sons, or
				daughters).
										.
								(b)Changes to
			 capital requirementsSection
			 203(b)(5)(C)(i) of such Act (8 U.S.C. 1153(b)(5)(C)(i)) is amended by inserting
			 after $1,000,000 the following: in the case of an
			 enterprise described in subparagraph (A)(i)(I), $500,000 in the case of an
			 enterprise described in subparagraph (A)(i)(II), and $500,000 in the case of an
			 enterprise described in subparagraph (A)(i)(III).
						(c)DefinitionsSection 203(b)(5) of such Act (8 U.S.C.
			 1153(b)(5)) is amended by adding at the end the following:
							
								(E)Qualified
				venture capital operating company definedIn this paragraph, the term
				qualified venture capital operating company means an entity
				that—
									(i)is registered
				under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.); or
									(ii)is an investment company, as defined in
				subsection (a)(1) of section 3 of such Act (15 U.S.C. 80a-3), that is exempt
				from registration under subsection (c)(1) or (c)(7) of such section, is not
				registered, and—
										(I)is organized or incorporated, and
				domiciled, in the United States, and the majority ownership of which is
				composed of United States citizens or aliens lawfully admitted to the United
				States for permanent residence; or
										(II)is owned or controlled by an entity that is
				organized or incorporated, and domiciled, in the United States, and the
				majority ownership of that entity is composed of United States citizens or
				aliens lawfully admitted to the United States for permanent residence.
										(F)Angel investor
				definedIn this paragraph,
				the term angel investor means—
									(i)any individual who
				is a United States citizen or an alien lawfully admitted to the United States
				for permanent residence, or any entity wholly owned and controlled by United
				States citizens or aliens lawfully admitted to the United States for permanent
				residence; or
									(ii)any entity that
				has made at least 5 angel investments totaling at least $500,000 during the 3
				years preceding the completion of an investment agreement described in
				subparagraph (A)(i)(III).
									(G)Angel
				investmentIn this paragraph, the term angel
				investment means an investment made in a commercial enterprise that,
				prior to such investment, was not owned or controlled by—
									(i)the
				investor;
									(ii)any member of the
				immediate family of the investor; or
									(iii)any entity owned
				or controlled by any member of the immediate family of the
				investor.
									.
						(d)Conforming
			 amendments to conditional permanent status provisions
							(1)Termination of
			 status if finding that qualifying entrepreneurship
			 improperSection 216A(b)(1)(B) of such Act (8 U.S.C.
			 1186b(b)(1)(B)) is amended to read as follows:
								
									(B)(i)the alien—
											(I)did not invest, or was not actively in the
				process of investing, the requisite capital described in section
				203(b)(5)(A)(i)(I), or was not sustaining such actions throughout the period of
				the alien’s residence in the United States; or
											(II)did not complete an investment agreement
				described in subclause (II) or (III) of section 203(b)(5)(A)(i), or such
				agreement was not carried out or was not actively in the process of being
				carried out; or
											(ii)the commercial enterprise did
				not—
											(I)create the minimum number of jobs
				required to be created under section 203(b)(5)(A)(ii); or
											(II)generate a profit and at least
				$1,000,000 in revenue;
				or
											.
							(2)Contents of
			 petitionSection 216A(d)(1) of such Act (8 U.S.C. 1186b(d)(1)) is
			 amended—
								(A)in the matter
			 preceding subparagraph (A), by striking that the alien— and
			 inserting that—;
								(B)by amending
			 subparagraph (A) to read as follows:
									
										(A)(i)the alien—
												(I)invested, or was actively in the process of
				investing, the requisite capital described in section 203(b)(5)(A)(i)(I), and
				sustained such actions throughout the period of the alien’s residence in the
				United States; or
												(II)completed an investment agreement
				described in subclause (II) or (III) of section 203(b)(5)(A)(i), and such
				agreement was carried out or was actively in the process of being carried out;
				and
												(ii)the commercial enterprise—
												(I)created the minimum number of jobs
				required to be created under section 203(b)(5)(A)(ii); or
												(II)generated a profit and at least
				$1,000,000 in revenue; and
												;
				and
								(C)in subparagraph
			 (B), by inserting the alien before is
			 otherwise.
								5Effective
			 date
					599B.ApplicationExcept as specifically otherwise provided,
			 the amendments made by this title shall apply to applications filed on or after
			 the date of the enactment of this Act.
					VIIntegration of
			 New Americans
			ACitizenship
			 Promotion
				601.Immigration
			 service fees
					(a)In
			 GeneralSubsection (m) of section 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356(m)) is amended to read as follows:
						
							(m)Immigration
				Service Fees
								(1)In
				generalExcept as provided in paragraph (2) and notwithstanding
				any other provision of law, all adjudication fees as are designated by the
				Secretary of Homeland Security in regulations shall be deposited as offsetting
				receipts into a separate account entitled Immigration Examinations Fee
				Account in the Treasury of the United States, whether collected
				directly by the Secretary or through clerks of courts.
								(2)Virgin islands
				and guamAll fees received by the Secretary of Homeland Security
				from applicants residing in the Virgin Islands of the United States, or in
				Guam, under this subsection shall be paid over to the treasury of the Virgin
				Islands or to the treasury of Guam, respectively.
								(3)Fees for
				immigration services
									(A)In
				generalSubject to subparagraph (B), the Secretary of Homeland
				Security may set fees for providing immigration services at a level that
				will—
										(i)ensure recovery of
				the full costs of providing such services, or a portion thereof, including the
				costs of similar services provided without charge to asylum applicants or other
				immigrants; and
										(ii)recover the full
				cost of administering the collection of fees under this paragraph, or a portion
				thereof.
										(B)Report
				requirementThe Secretary of Homeland Security may not increase
				any fee under this paragraph above the level of such fee on the day before the
				date of the introduction of the Citizenship Promotion Act of 2009,
				until—
										(i)the Secretary
				submits to the Committee on the Judiciary of the Senate and the Committee on
				the Judiciary of the House of Representatives a report that—
											(I)identifies the
				direct and overhead costs associated with providing immigration services, and
				distinguishes such costs from immigration enforcement and national security
				costs;
											(II)identifies the
				costs allocable to providing the premium processing services to business
				customers prescribed by section 286(u) of this Act; describes the extent to
				which the fee prescribed in that section is set at a level that ensures
				recovery of those costs; and identifies the amount of funding that is being
				allocated for the infrastructure improvements in the adjudications and
				customer-service processes as prescribed by that section; and
											(III)contains
				information regarding the amount the fee will be increased; and
											(ii)a
				period of 45 days has expired beginning on the date that the report in clause
				(i) is received by the committees described in such clause.
										(4)Waivers of fees
				for immigration services
									(A)Except as
				otherwise provided in this paragraph, any of the fees for immigration services
				described in paragraph (3)(A) of this section may be waived by the Department
				of Homeland Security in any case under its jurisdiction in which the alien or
				other party affected is able to substantiate that he or she is unable to pay
				the prescribed fee. The person seeking a fee waiver must file his or her
				affidavit, or unsworn declaration made pursuant to section 1746 of title 28,
				United States Code, asking for permission to prosecute without payment of fee
				of the application, petition, appeal, motion, or request, and stating his or
				her belief that he or she is entitled to or deserving of the benefit requested
				and the reasons for his or her inability to pay. The officer of the Department
				of Homeland Security having jurisdiction to render a decision on the
				application, petition, appeal, motion, or request may, in his or her
				discretion, grant the waiver of fee. The payment of the additional sum
				prescribed by section 245(i) of the Act when applying for adjustment of status
				under section 245 of the Act may not be waived. The fee for the
				employment-based petitions and applications prescribed by section 286(u) of the
				Act may not be waived.
									(B)The Secretary of
				Homeland Security shall prescribe by regulations the criteria that applicants
				must meet for the approval of the waivers of fees in subparagraph (A), and the
				documentation that applicants must submit to substantiate that they meet such
				criteria. The regulations shall include a form for the affidavit or declaration
				described in subparagraph (A) that must be completed by applicants for the
				waivers of fees. An applicant shall be deemed to have substantiated that he or
				she is unable to pay the prescribed fee if—
										(i)the individual has
				demonstrated that within 180 days of the receipt of the application, he or she
				qualified for or received any public benefit funded in whole or in part by
				funds provided by the Federal Government that the Federal agency administering
				the Federal funds has determined to be a Federal means-tested public
				benefit under the Personal Responsibility and Work Opportunity
				Reconciliation Act of 1996, Public Law 104–193; or
										(ii)the individual
				has demonstrated that his or her annual household income is at or below 125
				percent of the poverty level, as indicated in the most recent Federal poverty
				guidelines set by the Secretary of Health and Human
				Services.
										.
					(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)the Secretary of
			 Homeland Security should set fees under section 286(m)(3) of the Immigration
			 and Nationality Act (8 U.S.C. 1356(m)(3)), as amended by subsection (a) of this
			 section, at a level that ensures recovery of only the direct costs associated
			 with the services described in such section 286(m)(3); and
						(2)Congress should
			 appropriate to the Secretary of Homeland Security such funds as may be
			 necessary to cover the indirect costs associated with the services described in
			 such section 286(m)(3).
						(c)Technical
			 AmendmentSection 286 of the Immigration and Nationality Act (8
			 U.S.C. 1356) is amended—
						(1)in subsections
			 (d), (e), (f), (h), (i), (j), (k), (l), (n), (o), (q), (t), and (u), by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
						(2)in subsection (i)
			 of such section, by striking Attorney General’s and inserting
			 Secretary’s; and
						(3)in subsection
			 (r)—
							(A)in paragraph (2),
			 by striking Department of Justice and inserting
			 Department of Homeland Security; and
							(B)in paragraphs (3)
			 and (4), by striking Attorney General each place it appears and
			 inserting Secretary of Homeland Security.
							(d)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
					602.Administration
			 of tests for naturalization; fulfillment by elderly persons of requirement for
			 naturalization relating to knowledge of english language
					(a)In
			 generalSubsection (a) of section 312 of the Immigration and
			 Nationality Act (8 U.S.C. 1423) is amended to read as follows:
						
							(a)Naturalization
				Test
								(1)RequirementsExcept
				as otherwise provided in this title, a person may not be naturalized as a
				citizen of the United States upon the application of such person if such person
				cannot demonstrate the following:
									(A)An understanding
				of the English language, including an ability to read, write, and speak words
				in the ordinary usage in the English language.
									(B)A knowledge and
				understanding of—
										(i)the fundamentals
				of the history of the United States; and
										(ii)the principles
				and form of government of the United States.
										(2)Testing
									(A)Uniformity of
				test administrationThe Secretary of Homeland Security, in
				administering any test that the Secretary uses to determine whether an
				applicant for naturalization as a citizen of the United States has the
				proficiency and knowledge sufficient to meet the requirements of paragraph (1),
				shall administer such test uniformly throughout the United States, including
				the application of the criteria set forth in subparagraph (B).
									(B)ConsiderationIn
				selecting and phrasing items in the administration of a test described in
				subparagraph (A) and in evaluating the performance of an applicant on such
				test, the Secretary shall consider the following:
										(i)The age of the
				applicant.
										(ii)The education
				level of the applicant.
										(iii)The amount of
				time the applicant has resided in the United States.
										(iv)The efforts made
				by the applicant, and the opportunities available to the applicant, to acquire
				the knowledge and proficiencies required by paragraph (1).
										(v)Such other factors
				as the Secretary considers appropriate.
										(C)English language
				testingThe requirement in paragraph (1)(A) shall be
				satisfactorily met if an applicant can—
										(i)speak words in
				ordinary usage in the English language; and
										(ii)read or write
				simple words and phrases in ordinary usage in the English language.
										(D)Prohibition on
				extraordinary and unreasonable conditionsThe Secretary may not
				impose any extraordinary or unreasonable condition on any applicant seeking to
				meet the requirements of paragraph
				(1).
									.
					(b)Promoting
			 citizenship among the elderlySubsection (b) of such section is
			 amended—
						(1)in paragraph (1),
			 by striking subsection (a) and inserting subsection
			 (a)(1);
						(2)by amending
			 paragraph (2) to read as follows:
							
								(2)The requirement of
				subsection (a)(1)(A) shall not apply to any person who, on the date of the
				filing of the person’s application for naturalization as provided in section
				334—
									(A)is over 50 years
				of age and has been living in the United States for periods totaling at least
				twenty years subsequent to a lawful admission for permanent residence,
									(B)is over 55 years
				of age and has been living in the United States for periods totaling at least
				15 years subsequent to a lawful admission for permanent residence; or
									(C)is over 60 years
				of age and has been living in the United States for periods totaling at least 5
				years subsequent to a lawful admission for permanent
				residence.
									.
						603.Voluntary
			 electronic filing of applicationsThe Secretary of Homeland Security may not
			 require that an applicant or petitioner for permanent residence or citizenship
			 of the United States use an electronic method to file any application to, or
			 access a customer account.
				604.Timely
			 background checks
					(a)Study
						(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the process used by the Department of Justice or the
			 Department of Homeland Security on the day before the date of the enactment of
			 this Act to conduct a background check on an applicant for citizenship of the
			 United States.
						(2)ReportNot
			 later than 1 year after the date of the enactment of this Act and annually
			 thereafter, the Comptroller General of the United States shall report to
			 Congress on the findings of the study required by paragraph (1).
						(3)Contents of
			 reportThe report required by paragraph (2) shall include the
			 following information with respect to the calendar year preceding the date on
			 which the report is filed:
							(A)The number of
			 background checks conducted by the Department of Justice or the Department of
			 Homeland Security on applicants for citizenship of the United States.
							(B)The types of such
			 background checks conducted.
							(C)The average time
			 spent on each such type of background check.
							(D)A description of
			 the obstacles that impede the timely completion of such background
			 checks.
							(4)Examination of
			 name check conducted by the department of justiceThe first
			 report required by paragraph (2) shall also include an examination of the name
			 check conducted by the Department of Justice to assess the extent to which the
			 name check provides information relating to the eligibility of applicants for
			 citizenship of the United States that is not otherwise provided by other
			 background checks conducted by the Department of Justice or the Department of
			 Homeland Security.
						(b)Timely
			 Completion of Background Checks
						(1)Attorney general
			 background checksWith respect to a request submitted to the
			 Attorney General by the Secretary of Homeland Security for a background check
			 on an applicant for temporary or permanent residence or citizenship of the
			 United States, the Attorney General shall make a reasonable effort to complete
			 a background check on such applicant not later than 90 days after the Attorney
			 General receives such request from the Secretary of Homeland Security.
						(2)Department of
			 homeland security background checksWith respect to background
			 checks on an applicant for temporary or permanent residence or citizenship of
			 the United States, the Secretary of Homeland Security shall make a reasonable
			 effort to complete the background check on such applicant not later than 90
			 days after the date the application is received by the Department of Homeland
			 Security.
						(3)Delays on
			 attorney general background checksIf a background check
			 described in paragraph (1) is not completed by the Attorney General before the
			 date that is 91 days after the date that the Attorney General receives a
			 request described in paragraph (1)—
							(A)the Attorney
			 General shall document the reason why such background check was not completed
			 before such date; and
							(B)if such background
			 check is not completed before the date that is 181 days after the date of such
			 receipt, then the Attorney General shall, not later than 210 days after the
			 date of such receipt, submit to the appropriate congressional committees and
			 the Secretary of Homeland Security a report that describes—
								(i)the
			 reason that such background check was not completed within 180 days; and
								(ii)the
			 earliest date on which the Attorney General is certain the background check
			 will be completed.
								(4)Delays on
			 department of homeland security background checksIf a background
			 check described in paragraph (2) is not completed by the Secretary of Homeland
			 Security before the date that is 91 days after the date that the Department of
			 Homeland Security receives the application described in paragraph (2)—
							(A)the Secretary of
			 Homeland Security shall document the reason why such background check was not
			 completed before such date; and
							(B)if such background
			 check is not completed before the date that is 181 days after the date of such
			 receipt, then the Secretary of Homeland Security shall, not later than 210 days
			 after the date of such receipt, submit to the appropriate congressional
			 committees a report that describes—
								(i)the
			 reason that such background check was not completed within 180 days; and
								(ii)the
			 earliest date on which the Secretary of Homeland Security is certain the
			 background check will be completed.
								(5)Annual report on
			 delayed attorney general background checksNot later than the end
			 of each fiscal year, the Attorney General shall submit to the appropriate
			 congressional committees a report containing, with respect to that fiscal
			 year—
							(A)the number of
			 background checks described in subparagraph (B) of paragraph (3);
							(B)the time taken to
			 complete each such background check;
							(C)a statistical
			 analysis of the causes of the delays in completing such background checks;
			 and
							(D)a description of
			 the efforts being made by the Attorney General to address each such
			 cause.
							(6)Notification to
			 ApplicantIf, with respect to a background check on an applicant
			 described in paragraph (2), the Secretary of Homeland Security is required to
			 furnish a report under paragraph (3)(B), then the Secretary shall provide to
			 such applicant a copy of such report, redacted to remove any classified
			 information contained therein.
						(7)Annual report on
			 delayed homeland security background checksNot later than the
			 end of each fiscal year, the Secretary of Homeland Security shall submit to the
			 appropriate congressional committees a report containing, with respect to that
			 fiscal year—
							(A)the number of
			 background checks described in subparagraph (B) of paragraph (4);
							(B)the time taken to
			 complete each such background check;
							(C)a statistical
			 analysis of the causes of the delays in completing such background checks;
			 and
							(D)a description of
			 the efforts being made by the Secretary of Homeland Security to address each
			 such cause.
							(8)Notification to
			 ApplicantIf, with respect to a background check on an applicant
			 described in paragraph (2), the Secretary of Homeland Security is required to
			 furnish a report to the appropriate congressional committees under subsection
			 (b)(4)(B), then the Secretary shall provide to such applicant a copy of such
			 report, redacted to remove any classified information contained therein.
						(9)Appropriate
			 congressional committeesIn this subsection, the term
			 appropriate congressional committees means the following:
							(A)The Committee on
			 the Judiciary of the Senate.
							(B)The Committee on
			 Homeland Security and Governmental Affairs of the Senate.
							(C)The Committee on
			 the Judiciary of the House of Representatives.
							(D)The Committee on
			 Homeland Security of the House of Representatives.
							(10)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
						605.National
			 citizenship promotion program
					(a)Establishment
						(1)In
			 generalNot later than 6 months following the date of enactment
			 of this Act, the Secretary of Homeland Security shall establish a program to
			 assist aliens who have been lawfully admitted for permanent residence in
			 becoming citizens of the United States.
						(2)DesignationThe
			 program required by paragraph (1) shall be known as the New Americans
			 Initiative (in this section referred to as the
			 Program).
						(b)Program
			 ActivitiesAs part of the Program required by subsection (a), the
			 Secretary of Homeland Security shall—
						(1)award grants in
			 accordance with subsection (c); and
						(2)carry out outreach
			 activities in accordance with subsection (d).
						(c)Grants To
			 Support Naturalization Efforts
						(1)In
			 generalThe Secretary of Homeland Security shall award grants to
			 eligible entities to assist aliens who have been lawfully admitted for
			 permanent residence in becoming citizens of the United States.
						(2)Eligible entity
			 definedIn this subsection, the term eligible
			 entity means a not-for-profit organization that has experience working
			 with immigrant communities.
						(3)Use of
			 fundsGrants awarded under this subsection shall be used for
			 activities to assist aliens who have been lawfully admitted for permanent
			 residence in becoming citizens of the United States, including—
							(A)conducting English
			 language and citizenship classes for such aliens;
							(B)providing legal
			 assistance, by attorneys or entities recognized by the Board of Immigration
			 Appeals, to such aliens to assist such aliens in becoming citizens of the
			 United States;
							(C)carrying out
			 outreach activities and providing education to immigrant communities to assist
			 such aliens in becoming citizens of the United States; and
							(D)assisting such
			 aliens with applications to become citizens of the United States, as allowed by
			 Federal and State law.
							(4)Application for
			 grant
							(A)In
			 generalEach eligible entity seeking a grant under this
			 subsection shall submit an application to the Secretary of Homeland Security at
			 such time, in such manner, and accompanied by such information as the Secretary
			 shall require.
							(B)ContentsEach
			 application submitted pursuant to subparagraph (A) shall include a description
			 of—
								(i)the
			 activities for which a grant under this section is sought;
								(ii)the
			 manner in which the entity plans to leverage available private and State and
			 local government resources to assist aliens who have been lawfully admitted for
			 permanent residence in becoming citizens of the United States;
								(iii)the experience
			 of the entity in carrying out the activities for which a grant under this
			 section is sought, including the number of aliens and geographic regions served
			 by such entity; and
								(iv)the
			 manner in which the entity plans to employ best practices developed by adult
			 educators, State and local governments, and community organizations—
									(I)to promote
			 citizenship and civic participation by such aliens; and
									(II)to provide
			 assistance to such aliens with the process of becoming citizens of the United
			 States.
									(d)OutreachThe
			 Secretary of Homeland Security shall—
						(1)develop outreach
			 materials targeted to aliens who have been lawfully admitted for permanent
			 residence to encourage such aliens to apply to become citizens of the United
			 States; and
						(2)make such outreach
			 materials available through—
							(A)public service
			 announcements;
							(B)advertisements;
			 and
							(C)such other media
			 as the Secretary determines is appropriate.
							(e)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
					606.Effective
			 dateThe amendments made by
			 this title shall take effect on the date of the enactment of this Act and shall
			 apply to applications for naturalization pending on or after such date.
				BMiscellaneous
				611.Grants to
			 support public education and community training
					(a)Grants
			 AuthorizedThe Assistant Attorney General, Office of Justice
			 Programs, may award grants to qualified nonprofit community organizations to
			 educate, train, and support non-profit agencies, immigrant communities, and
			 other interested entities regarding the provisions of this Act and the
			 amendments made by this Act.
					(b)Use of
			 Funds
						(1)In
			 generalGrants awarded under this section shall be used—
							(A)for public
			 education, training, technical assistance, government liaison, and all related
			 costs (including personnel and equipment) incurred by the grantee in providing
			 services related to this Act; and
							(B)to educate, train,
			 and support nonprofit organizations, immigrant communities, and other
			 interested parties regarding this Act and the amendments made by this Act and
			 on matters related to its implementation.
							(2)EducationIn
			 addition to the purposes described in paragraph (1), grants awarded under this
			 section shall be used to—
							(A)educate immigrant
			 communities and other interested entities regarding—
								(i)the
			 individuals and organizations that can provide authorized legal representation
			 in immigration matters under regulations prescribed by the Secretary;
			 and
								(ii)the
			 dangers of securing legal advice and assistance from those who are not
			 authorized to provide legal representation in immigration matters;
								(B)educate interested
			 entities regarding the requirements for obtaining nonprofit recognition and
			 accreditation to represent immigrants under regulations prescribed by the
			 Secretary;
							(C)provide nonprofit
			 agencies with training and technical assistance on the recognition and
			 accreditation process; and
							(D)educate nonprofit
			 community organizations, immigrant communities, and other interested entities
			 regarding—
								(i)the
			 process for obtaining benefits under this Act or under an amendment made by
			 this Act; and
								(ii)the
			 availability of authorized legal representation for low-income persons who may
			 qualify for benefits under this Act or under an amendment made by this
			 Act.
								(c)DiversityThe
			 Assistant Attorney General shall ensure, to the extent possible, that the
			 nonprofit community organizations receiving grants under this section serve
			 geographically diverse locations and ethnically diverse populations who may
			 qualify for benefits under the Act.
					(d)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
					612.Grant program
			 to assist applicants for naturalization
					(a)PurposeThe
			 purpose of this section is to establish a grant program within United States
			 Citizenship and Immigration Services that provides funding to community-based
			 organizations, including community-based legal service organizations, as
			 appropriate, to develop and implement programs to assist eligible applicants
			 for naturalization.
					(b)DefinitionsIn
			 this section:
						(1)Community-based
			 organizationThe term community-based organization
			 means a nonprofit, tax-exempt organization, including a faith-based
			 organization, whose staff has experience and expertise in meeting the legal,
			 social, educational, cultural educational, or cultural needs of immigrants,
			 refugees, persons granted asylum, or persons applying for such statuses.
						(2)IEACA
			 grantThe term IEACA grant means an Initial Entry,
			 Adjustment, and Citizenship Assistance Grant authorized under subsection
			 (c).
						(c)Establishment of
			 Initial Entry, Adjustment, and Citizenship Assistance Grant
			 Program
						(1)Grants
			 authorizedThe Secretary, working through the Director of United
			 States Citizenship and Immigration Services, may award IEACA grants to
			 community-based organizations.
						(2)Use of
			 fundsGrants awarded under this section may be used for the
			 design and implementation of programs to provide the following services:
							(A)Initial
			 ApplicationAssistance and instruction, including legal
			 assistance, to aliens making initial application for conditional nonimmigrant
			 or conditional nonimmigrant dependent classification under section 401. Such
			 assistance may include assisting applicants in—
								(i)screening to
			 assess prospective applicants’ potential eligibility for participating in such
			 program;
								(ii)filling out
			 applications for such program;
								(iii)gathering proof
			 of identification, employment, residence, and tax payment;
								(iv)gathering proof
			 of relationships of eligible family members;
								(v)applying for any
			 waivers for which applicants and qualifying family members may be eligible;
			 and
								(vi)any
			 other assistance that the Secretary or grantee considers useful to aliens who
			 are interested in filing applications for treatment under section 401.
								(B)Adjustment of
			 statusAssistance and instruction, including legal assistance, to
			 aliens seeking to adjust their status in accordance with section 402 of this
			 Act or section 245 of the Immigration and Nationality Act (8 U.S.C.
			 1255).
							(C)CitizenshipAssistance
			 and instruction to applicants on—
								(i)the
			 rights and responsibilities of United States citizenship;
								(ii)English as a
			 second language;
								(iii)civics;
			 or
								(iv)applying for
			 United States citizenship.
								(3)Duration and
			 renewal
							(A)DurationSubject
			 to subparagraph (B), each grant awarded under this section shall be awarded for
			 a period of not more than 3 years.
							(B)RenewalThe
			 Secretary may renew any grant awarded under this section in 1-year
			 increments.
							(4)Application for
			 grantsEach entity desiring an IEACA grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
						(5)Eligible
			 organizationsA community-based organization applying for a grant
			 under this section to provide services described in subparagraph (A), (B), or
			 (C)(iv) of paragraph (2) may not receive such a grant unless the organization
			 is—
							(A)recognized by the
			 Board of Immigration Appeals under section 292.2 of title 8, Code of Federal
			 Regulations; or
							(B)otherwise directed
			 by an attorney.
							(6)Selection of
			 granteesGrants awarded under this section shall be awarded on a
			 competitive basis.
						(7)Geographic
			 distribution of grantsThe Secretary shall approve applications
			 under this section in a manner that ensures, to the greatest extent
			 practicable, that—
							(A)not less than 50
			 percent of the funding for grants under this section are awarded to programs
			 located in the 10 States with the highest percentage of residents who were born
			 in foreign countries; and
							(B)not less than 20
			 percent of the funding for grants under this section are awarded to programs
			 located in States that are not described in subparagraph (A).
							(8)Ethnic
			 diversityThe Secretary shall ensure that community-based
			 organizations receiving grants under this section provide services to an
			 ethnically diverse population, to the greatest extent possible.
						(d)Liaison between
			 USCIS and granteesThe Secretary shall establish a liaison
			 between United States Citizenship and Immigration Services and the community of
			 providers of services under this section to assure quality control, efficiency,
			 and greater client willingness to come forward.
					(e)Reports to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, and July 1 of each subsequent year, the Secretary shall submit a
			 report to Congress that includes information regarding—
						(1)the status of the
			 implementation of this section;
						(2)the grants issued
			 pursuant to this section; and
						(3)the activities
			 carried out with such grants.
						(f)Source of grant
			 funds
						(1)Application
			 feesThe Secretary may use funds made available under section
			 401(g)(2)(A) of this Act and section 218A(b)(3) of the Immigration and
			 Nationality Act, as added by this Act, to carry out this section.
						(2)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
						(g)Distribution of
			 conditional nonimmigrant visa fees and finesNotwithstanding
			 section 401(g)(2)(B), 2 percent of the fees and fines collected under section
			 401 shall be made available for grants under the Initial Entry, Adjustment, and
			 Citizenship Assistance Grant Program established under this section.
					613.Naturalization
			 for certain U.S. high school graduates
					(a)In
			 generalTitle III of the Immigration and Nationality Act (8
			 U.S.C. 1401 et seq.) is amended by inserting after section 320 the
			 following:
						
							321.Citizenship for
				certain U.S. high school graduates
								(a)Requirements
				Deemed SatisfiedIn the case of an alien described in subsection
				(b), the alien shall be deemed to have satisfied the requirements of section
				312(a).
								(b)Aliens
				DescribedAn alien is described in this subsection if the alien
				is under 25 years of age on the date on which the alien submits an application
				for naturalization under section 334 that contains the following:
									(1)Transcripts from
				public or private schools in the United States that demonstrate the
				following:
										(A)The alien
				completed grades 6 through 12 in the United States and was graduated with a
				high school diploma.
										(B)The alien
				completed a curriculum that reflects knowledge of United States history,
				Government, and civics.
										(2)A copy of the
				alien’s high school diploma.
									(c)Reduced
				FeeThe Secretary of Homeland Security shall reduce the
				naturalization application fee for an alien described in subsection (b) by 50
				percent.
								.
					(b)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 320
			 the following:
						
							
								Sec. 321. Citizenship for certain U.S.
				high school
				graduates.
							
							.
					(c)ApplicabilityThe
			 amendments made by this Section shall take effect on the date of the enactment
			 of this Act and shall apply to applicants for naturalization who apply for
			 naturalization on or after such date.
					(d)RegulationsThe
			 Secretary of Homeland Security shall promulgate regulations to carry out this
			 Section and the amendments made by this Section not later than 180 days after
			 the date of the enactment of this Act.
					614.Family
			 integrationSection 201 of the
			 Immigration and Nationality Act (8 U.S.C. 1151) is amended by striking in
			 subsection (b)(2)(A)(i) the number 21 and inserting the number
			 18.
				615.Consideration
			 for domestic resettlement of refugeesSection 412 is amended as follows:
					(1)In subsection
			 (a)(2)(C)(i) strike insure and insert
			 ensure.
					(2)At the end, add
			 the following:
						
							(V)the geography, climate and environmental
				composition of the proposed resettlement area compared with that of the
				geography, climate and environmental composition of their country of
				origin.
							.
					616.Credits for
			 teachers of English language learners
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
						
							25E.Teachers of
				English language learners
								(a)In
				GeneralIn the case of an eligible teacher, there shall be
				allowed a credit against the tax imposed by this chapter for the taxable year
				an amount equal to—
									(1)$1,500, for each
				of the first 5 taxable years for which the taxpayer is allowed a credit under
				this section; and
									(2)$1,000, for any
				other taxable year.
									(b)Credit Allowed
				Only for 10 Taxable YearsNo credit shall be allowed under this
				section with respect to a taxpayer for any taxable year after the 10th taxable
				year for which such taxpayer is allowed a credit under this section.
								(c)Eligible
				TeacherFor purposes of this section—
									(1)In
				generalExcept as provided in paragraph (2), the term
				eligible teacher means, with respect to a taxable year, any
				individual who is—
										(A)a full-time
				teacher of English as a second language or bilingual instruction for the
				academic year ending in such taxable year, or
										(B)an eligible
				part-time teacher of English as a second language or bilingual instruction for
				the academic year ending in such taxable year.
										(2)Eligible
				part-time teacherThe term eligible part-time
				teacher means, with respect to a taxable year, an individual who
				teaches at least 20 hours per week during the academic year ending in such
				taxable year. Such term does not include any individual who is a full-time
				teacher of English as a second language during such academic year.
									(3)Special
				ruleIn the case of an eligible part-time teacher, subsection (a)
				shall be applied by substituting $375 for $750
				and by substituting $250 for
				$500.
									.
					(b)Clerical
			 amendmentThe table of sections for such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
						
							
								Sec. 25E. Teachers of English language
				learners.
							
							.
					(c)Teacher
			 certification expensesPart VII of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to additional itemized deductions
			 for individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
						
							224.Certification
				expenses for teachers of english language learners
								(a)In
				GeneralIn the case of an individual, there shall be allowed a
				deduction for eligible teacher certification expenses paid or incurred by the
				taxpayer for the taxable year.
								(b)Eligible Teacher
				Certification ExpensesThe term eligible teacher
				certification expenses—
									(1)means the tuition
				and fees required for the enrollment or attendance of the taxpayer at an
				eligible educational institution (as defined in section 25A) for a course which
				is required for certification or licensure of such individual as qualified to
				provide English as a second language or bilingual instruction to elementary or
				secondary school students who are limited English proficient (as defined in
				section 9901 of the Elementary and Secondary Education Act of 1965); and
									(2)shall not include
				any amounts that are—
										(A)used for a course
				that is part of the individual’s degree program; or
										(B)funded by another
				person or any governmental entity.
										(c)Denial of Double
				BenefitNo deduction shall be allowed under this section for any
				expense for which a deduction or credit is allowed under any other provision of
				this chapter.
								(d)TerminationThis
				section shall not apply to expenses paid or incurred after December 31,
				2014.
								.
					(d)Certification
			 deduction allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
						
							(22)Teacher
				certification expensesThe deduction allowed by section
				224.
							.
					(e)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following new item:
						
							
								Sec. 224. Certification expenses for
				teachers of English language
				learners.
							
							.
					(f)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall promulgate regulations implementing the provisions of
			 this section.
					(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					617.Credits for
			 employer-provided adult english literacy and basic education programs
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
						
							45R.Employer-provided
				adult english literacy and basic education programs
								(a)In
				GeneralFor the purposes of section 38, the credit determined
				under this section with respect to any employer for the taxable year is an
				amount equal to 20 percent of qualified education program expenses, but in no
				case shall the employer receive a credit in an amount of more than $1,000 per
				full-time employee participating in the qualified education program.
								(b)Qualified
				Education Program ExpensesFor purposes of this section—
									(1)In
				generalThe term qualified education program
				expenses means expenses paid or incurred by an employer to make
				available qualified education to employees of the employer, who—
										(A)are English
				language learners; and
										(B)(i)have not received a
				secondary school diploma, or its recognized equivalent; or
											(ii)lack sufficient mastery of basic
				educational skills, including financial literacy, to enable the individuals to
				function effectively in society.
											(2)Qualified
				educationThe term qualified education means adult
				education and literacy activities provided—
										(A)by an eligible
				provider which for the fiscal year ending during the employer’s taxable year
				receives or is eligible to receive Federal funds under section 231 of the Adult
				Education and Family Literacy Act for adult education and literacy activities;
				or
										(B)in curriculum
				approved by the Department of Education, the Employment and Training
				Administration of the Department of Labor, or in current use by a Federal
				agency.
										(3)Eligible
				provider; adult education and literacy activitiesThe terms
				eligible provider and adult education and literacy
				activities shall have the respective meanings given to such terms in
				section 203 of the Adult Education and Family Literacy Act.
									(4)English language
				learnerThe term English language learner shall
				have the same meaning given to such term in section 9101(25) of the Elementary
				and Secondary Education Act of 1965.
									(c)Special
				RulesFor purposes of this section—
									(1)Full-time
				employmentAn employee shall be considered full-time if such
				employee is employed at least 30 hours per week for 25 or more calendar weeks
				in the taxable year.
									(2)Aggregation
				ruleAll persons treated as a single employer under subsection
				(a) or (b) or section 52, or subsection (m) or (o) of section 414, shall be
				treated as 1 person.
									(d)Denial of Double
				BenefitNo deduction or credit shall be allowed under any other
				provision of this chapter for any amount taken into account in determining the
				credit under this section.
								(e)TerminationThis
				section shall not apply to expenses paid or incurred after December 31,
				2014.
								.
					(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to the current year business credit) is amended—
						(1)by striking
			 plus at the end of paragraph (34);
						(2)by striking the
			 period at the end of paragraph (35) and inserting , plus;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(36)the adult English
				literacy and basic education programs credit determined under section
				45R.
								.
						(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 45R. Employer-provided adult English
				literacy and basic education
				programs.
							
							.
					(d)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall promulgate regulations implementing the provisions of
			 this section.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					618.Grants to
			 States to form New American Councils
					(a)Authority To
			 provide grantsSubject to subsections (c) and (d), the Chief of
			 the Office of Citizenship and Immigrant Integration is authorized to provide
			 competitive grants to States to form State New American Councils as described
			 in subsection (b) to carry out activities described in section 303.
					(b)State New
			 American CouncilsA State New American Council shall consist of
			 not less than 15 and not more than 19 individuals from the State and shall
			 include, to the extent practicable, representatives from the following
			 sectors:
						(1)Business.
						(2)Faith-based
			 organizations.
						(3)Civic
			 organizations.
						(4)Philanthropic
			 leaders.
						(5)Nonprofit
			 organizations, including those with experience working with immigrant
			 communities.
						(6)Representatives
			 from key education stakeholders, such as State educational agencies, local
			 educational agencies, community colleges, teachers, or organizations
			 representing teachers and other employees.
						(7)Representatives of
			 State adult education offices.
						(8)Representatives of
			 State or local public libraries.
						(9)Representatives of
			 statewide or local government officials.
						(c)Waiver of
			 requirement
						(1)Authority to
			 GrantThe Chief of the Office of Citizenship and Immigrant
			 Integration may award a grant under subsection (a) to a State without requiring
			 the State to form a State New American Council if the Chief determines that the
			 State is carrying out similar statewide initiatives to introduce immigrants
			 into the State and into the United States.
						(2)GuidelinesThe
			 Chief shall establish guidelines for awarding grants to States described in
			 paragraph (1).
						(d)Grants to local
			 governmentsThe Chief of the Office of Citizenship and Immigrant
			 Integration may provide a grant under subsection (a) to a local government at
			 the discretion of the Chief.
					(e)ApplicationTo
			 be eligible to receive a grant under this section, an applicant shall submit an
			 application to the Chief of the Office of Citizenship and Immigrant Integration
			 at such time, in such manner, and containing such information as the Chief may
			 reasonably require. Such application shall include—
						(1)if the applicant
			 is a State seeking to form a State New American Council, an assurance that such
			 State New American Council will meet the requirements of subsection (b);
						(2)the number of
			 immigrants in the State in which the applicant is located;
						(3)a
			 description of the challenges in introducing new Americans in the State and
			 local community; and
						(4)any other
			 information that the Chief may reasonably require.
						(f)DurationA
			 grant awarded under subsection (a) shall be for a period of 5 years.
					(g)PriorityPriority
			 shall be given to grant applications that—
						(1)use matching
			 funds, from non-Federal sources, which may include in-kind contributions;
			 and
						(2)demonstrate
			 collaboration with private entities to achieve the goals of their comprehensive
			 plan.
						(h)Additional
			 considerationAdditional consideration shall be given to grant
			 applications submitted by States with a large increase in the population of
			 immigrants over the previous 10 years relative to past migration patterns,
			 based on data compiled by the Office of Immigration Statistics of the
			 Department of Homeland Security.
					(i)Grant
			 amountThe amount of a grant awarded under subsection (a) shall
			 be not less than $500,000 and not more than $5,000,000 for each fiscal
			 year.
					(j)Reservations
						(1)NationalThe
			 Chief of the Office of Citizenship and Immigrant Integration shall reserve not
			 more than 1 percent of the amount appropriated to carry out this section for
			 such Office, including the evaluation of funds distributed.
						(2)StatesA
			 State awarded a grant under subsection (a) may reserve not more than 10 percent
			 of such grant amount for the creation and operation of the State New American
			 Council.
						(k)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
					619.Independence
			 Day Ceremonies for oaths of allegiance
					(a)In
			 generalThe Secretary of Homeland Security shall make available
			 funds each fiscal year to the Director of U.S. Citizenship and Immigration
			 Services or to public or private nonprofit entities to support public
			 ceremonies for administering oaths of allegiance under section 337(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1448(a)) to legal immigrants whose
			 applications for naturalization have been approved.
					(b)CeremoniesA
			 ceremony conducted with funds under this section—
						(1)shall be held on a
			 date that is on or near Independence Day; and
						(2)shall include
			 appropriate outreach, ceremonial, and celebratory activities.
						(c)Selection of
			 sites
						(1)In
			 generalThe Secretary of Homeland Security shall select the site
			 for each ceremony conducted with funds under this section.
						(2)Selection
			 processIn selecting a site under paragraph (1), the Secretary of
			 Homeland Security should consider—
							(A)the number of
			 naturalization applicants living in proximity to the site; and
							(B)the degree of
			 participation in and support for the ceremony by the local community at the
			 site.
							(d)Amounts
			 available; use of funds
						(1)Amounts
			 availableAmounts made available under this section for each
			 ceremony shall not exceed $5,000.
						(2)Use of
			 fundsFunds made available under this section may be used only
			 for the following:
							(A)Costs of personnel
			 of the Department of Homeland Security and the Federal judiciary (including
			 travel and overtime expenses).
							(B)Site rental,
			 including audio equipment rental.
							(C)Logistical
			 requirements, including sanitation.
							(D)Costs for printing
			 brochures about the naturalization participants and the naturalization
			 process.
							(3)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
						(e)ApplicationNo
			 amount may be made available under this section to an entity that is not part
			 of the Department of Homeland Security, for supporting a ceremony described in
			 subsection (b), unless—
						(1)the entity submits
			 an application to the Secretary of Homeland Security, in a form and manner
			 specified by the Secretary of Homeland Security; and
						(2)the Secretary of
			 Homeland Security approves the application.
						
